       Case 3:14-cv-00608-JCS Document 882 Filed 02/23/21 Page 1 of 424




 1 STEPHEN M. TILLERY (pro hac vice)
     stillery@koreintillery.com
 2 GARRETT R. BROSHUIS (Bar No. 329924)(pro hac vice)
     gbroshuis@koreintillery.com
 3 ROBERT L. KING (Bar No. 331709)(pro hac vice)
     rking@koreintillery.com
 4 JAMIE L. BOYER (pro hac vice)
     jboyer@koreintillery.com
 5 KOREIN TILLERY, LLC
   505 North 7th Street, Suite 3600
 6 St. Louis, MO 63101
   Telephone: (314) 241-4844
 7 Facsimile: (314) 241-3525

 8
     CLIFFORD H. PEARSON (Bar No. 108523)
 9     cpearson@pswlaw.com
     DANIEL L. WARSHAW (Bar No. 185365)
10     dwarshaw@pswlaw.com
     BOBBY POUYA (Bar No. 245527)
11     bpouya@pswlaw.com
     THOMAS J. NOLAN (Bar No. 66992)               BENJAMIN E. SHIFTAN (Bar No. 26576)
12     tnolan@pswlaw.com                             bshiftan@pswlaw.com
     PEARSON, SIMON & WARSHAW, LLP                 PEARSON, SIMON & WARSHAW, LLP
13   15165 Ventura Boulevard, Suite 400            350 Sansome Street
     San Francisco, CA 94103                       Sherman Oaks, CA 91404
14   Telephone: (818) 788-8300                     Telephone: (415) 433-9000
     Facsimile: (818) 788-8104                     Facsimile: (415) 433-9008
15
     Plaintiffs’ Co-Lead Class Counsel
16
                                    UNITED STATES DISTRICT COURT
17
                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
18
   AARON SENNE, et al., Individually and on       CASE NO. 3:14-cv-00608-JCS (consolidated
19 Behalf of All Those Similarly Situated;        with 3:14-cv-03289-JCS)
20                    Plaintiffs,                 CLASS ACTION
21              vs.
                                                  COMPLAINT IN INTERVENTION FOR
22 OFFICE OF THE COMMISSIONER OF                  VIOLATIONS OF FEDERAL AND
   BASEBALL, an unincorporated association        STATE WAGE AND HOUR LAWS
23 doing business as MAJOR LEAGUE
   BASEBALL, et al.;                              JURY TRIAL DEMANDED
24

25                    Defendants.
26

27

28

     861070.1
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
                                                                            Case 3:14-cv-00608-JCS Document 882 Filed 02/23/21 Page 2 of 424




                                                                      1              1. Cody Sedlock (the “intervenor”) hereby file this class action Complaint in Intervention for

                                                                      2 violation of wage and hour laws.

                                                                      3              2. The intervenor re-alleges and incorporates by reference all paragraphs and all allegations

                                                                      4 made in the operative Second Consolidated Amended Complaint (SCAC) in this case. Dkt. 382. The

                                                                      5 SCAC is attached as Exhibit 1 to this Complaint in Intervention. The intervenor further alleges the

                                                                      6 following facts in support of his claim.

                                                                      7                            THE INTERVENING MINOR LEAGUE PLAYER

                                                                      8              3. Cody Sedlock. Plaintiff and representative plaintiff Cody Sedlock is a current minor

                                                                      9 leaguer who has worked in the Baltimore Orioles organization since 2016. Mr. Sedlock is a covered

                                                                     10 employee within the meaning of the FLSA and the applicable state wage and hour laws. He asserts

                                                                     11 claims under the FLSA, Maryland, and Florida law as alleged in the SCAC.
                                15165 VENTURA BOULEVARD, SUITE 400
PEARSON, SIMON & WARSHAW, LLP




                                                                                     4. Mr. Sedlock’s primary objective in bringing this lawsuit is to obtain injunctive and
                                  SHERMAN OAKS, CALIFORNIA 91403




                                                                     12

                                                                     13 declaratory relief on behalf of current and future minor leaguers and stop Defendants from

                                                                     14 continuing to engage in their unlawful practices. Thus, he seeks to represent an injunctive and

                                                                     15 declaratory relief class of minor leaguers pursuant to Rule 23(b)(2) since Defendants have acted or

                                                                     16 refused to act on grounds that apply generally to the class, making injunctive or declaratory relief

                                                                     17 appropriate to the class as a whole.

                                                                     18              5. The Baltimore Orioles selected Mr. Sedlock in the 2016 Rule 4 draft. He signed his UPC

                                                                     19 that summer.

                                                                     20              6. Mr. Sedlock worked the 2016 season at the Orioles’ affiliate in Aberdeen, Maryland; the

                                                                     21 2017 season at their affiliate in Frederick, Maryland; the 2018 season at their site in Florida and at

                                                                     22 their affiliates in Frederick and Aberdeen; and the 2019 season at their affiliates in Frederick and

                                                                     23 Bowie, Maryland.

                                                                     24              7. Mr. Sedlock believes he routinely works more than 50 hours per week during the seasons.

                                                                     25              8. He has worked several spring trainings at the Orioles’ site in Florida, and he did not earn a

                                                                     26 salary for this work, even though he often worked full workdays, 7 days per week. He also went to the

                                                                     27 fall instructional league multiple years in Florida and again worked similar hours for no salary.

                                                                     28

                                                                          861070.1                                              1
                                                                                       COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
                                                                            Case 3:14-cv-00608-JCS Document 882 Filed 02/23/21 Page 3 of 424




                                                                      1              9. Mr. Sedlock performs work for Defendants during the off-seasons, usually in Illinois. He

                                                                      2 performs significant off-season work without being paid.

                                                                      3              10. Mr. Sedlock is only paid his salary during the season.

                                                                      4              11. To summarize, Mr. Sedlock, like all Class Members working under the direction of MLB

                                                                      5 and its Franchises, works for less than minimum wage, receives no overtime pay despite routinely

                                                                      6 working overtime hours, and often works for no pay.

                                                                      7                                              PRAYER FOR RELIEF

                                                                      8              WHEREFORE, the intervenor, on his own and on behalf of all other similarly situated

                                                                      9 persons, seeks the following relief:

                                                                     10                 •   All relief specified in the prayer for relief in the operative complaint, Dkt. 382 and
                                                                     11                     attached as Exhibit 1.
                                15165 VENTURA BOULEVARD, SUITE 400
PEARSON, SIMON & WARSHAW, LLP




                                                                                        •   Such other relief as this Court shall deem just and proper.
                                  SHERMAN OAKS, CALIFORNIA 91403




                                                                     12

                                                                     13                                         DEMAND FOR JURY TRIAL

                                                                     14              Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, the intervenor demands a jury

                                                                     15 trial as to all issues triable by a jury.

                                                                     16

                                                                     17 Dated: February 23, 2021

                                                                     18                                                     /s/ Garrett R. Broshuis

                                                                     19                                                  PEARSON, SIMON & WARSHAW, LLP
                                                                                                                         CLIFFORD H. PEARSON
                                                                     20                                                  THOMAS J. NOLAN
                                                                                                                         DANIEL L. WARSHAW
                                                                     21                                                  BOBBY POUYA
                                                                     22                                                  BENJAMIN E. SHIFTAN
                                                                                                                         MICHAEL H. PEARSON
                                                                     23
                                                                                                                         KOREIN TILLERY, LLC
                                                                     24                                                  STEPHEN M. TILLERY (pro hac vice)
                                                                                                                         ROBERT KING
                                                                     25                                                  GARRETT R. BROSHUIS
                                                                                                                         JAMIE BOYER
                                                                     26

                                                                     27                                                  Plaintiffs’ Co-Lead Class Counsel

                                                                     28

                                                                          861070.1                                               2
                                                                                       COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
                                                                            Case 3:14-cv-00608-JCS Document 882 Filed 02/23/21 Page 4 of 424




                                                                      1                                       CERTIFICATE OF SERVICE

                                                                      2              I hereby certify that on February 23, 2021, I electronically filed the foregoing with the Clerk
                                                                      3
                                                                          of the Court using the CM/ECF system, which will send notification of such filing to all attorneys of
                                                                      4
                                                                          record registered for electronic filing.
                                                                      5

                                                                      6
                                                                                                                             /s/ Garrett R. Broshuis
                                                                      7                                                          Garrett R. Broshuis
                                                                      8

                                                                      9

                                                                     10

                                                                     11
                                15165 VENTURA BOULEVARD, SUITE 400
PEARSON, SIMON & WARSHAW, LLP

                                  SHERMAN OAKS, CALIFORNIA 91403




                                                                     12

                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18
                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                          861070.1                                               3
                                                                                       COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
Case 3:14-cv-00608-JCS Document 882 Filed 02/23/21 Page 5 of 424




            Exhibit 1
       Case 3:14-cv-00608-JCS Document
        Case3:14-cv-00608-JCS          882 Filed
                              Document382        02/23/21 Page1
                                           Filed05/20/15  Page 6ofof419
                                                                     424




 1 STEPHEN M. TILLERY (pro hac vice)
     stillery@koreintillery.com
 2 GARRETT R. BROSHUIS (pro hac vice)
     gbroshuis@koreintillery.com
 3 AARON ZIGLER (pro hac vice pending)
     azigler@koreintillery.com
 4 KOREIN TILLERY, LLC
   505 North 7th Street, Suite 3600
 5 St. Louis, MO 63101
   Telephone: (314) 241-4844
 6 Facsimile: (314) 241-3525

 7 GEORGE A. ZELCS (pro hac vice)
     gzelcs@koreintillery.com
 8 KOREIN TILLERY, LLC
   205 North Michigan, Suite 1950
 9 Chicago, IL 60601
   Telephone: (312) 641-9750
10
   BRUCE L. SIMON (Bar No. 96241)                 Facsimile: (415) 7433-9008
11   bsimon@pswlaw.com                            DANIEL L. WARSHAW (Bar No. 185365)
   BENJAMIN E. SHIFTAN (Bar No. 265767)             dwarshaw@pswlaw.com
12   bshiftan@pswlaw.com                          BOBBY POUYA (Bar No. 245527)
   CLAY STOCKTON (Bar No. 284213)                   bpouya@pswlaw.com
13   cstockton@pswlaw.com                         PEARSON, SIMON & WARSHAW, LLP
   PEARSON, SIMON & WARSHAW, LLP                  15165 Ventura Boulevard, Suite 400
14 44 Montgomery Street, Suite 2450               Sherman Oaks, California 91403
   San Francisco, CA 94104                        Telephone: (818) 788-8300
15 Telephone: (415) 433-9000                      Facsimile: (818) 788-8104

16

17 Plaintiffs’ Interim Co-Lead Class Counsel

18                              UNITED STATES DISTRICT COURT

19              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

20 AARON SENNE, MICHAEL LIBERTO,                 CASE NO. 3:14-cv-00608-JCS (consolidated
   OLIVER ODLE, BRAD MCATEE, CRAIG               with 3:14-cv-03289-JCS)
21 BENNIGSON, MATT LAWSON, KYLE
   WOODRUFF, RYAN KIEL, KYLE                     CLASS ACTION
22 NICHOLSON, BRAD STONE, MATT
   DALY, AARON MEADE, JUSTIN MURRAY,
23 JAKE KAHAULELIO, RYAN KHOURY,                 [PROPOSED] SECOND
   DUSTIN PEASE, JEFF NADEAU, JON                CONSOLIDATED AMENDED
24 GASTON, BRANDON HENDERSON, TIM                COMPLAINT FOR VIOLATIONS OF
   PAHUTA, LES SMITH, JOSEPH NEWBY,              FEDERAL AND STATE WAGE AND
25 RYAN HUTSON, MATT FREVERT,                    HOUR LAWS
   ROBERTO ORTIZ, WITER JIMENEZ, KRIS
26 WATTS, MITCH HILLIGOSS, MATT                  JURY TRIAL DEMANDED
   GORGEN, BRETT NEWSOME, JAKE
27 OPITZ, DANIEL BRITT, JOEL WEEKS,
   GASPAR SANTIAGO, MATT LEWIS, NICK
28 GIARRAPUTO, LEONARD DAVIS, DAVID

     861070.1
                 COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
       Case 3:14-cv-00608-JCS Document
        Case3:14-cv-00608-JCS          882 Filed
                              Document382        02/23/21 Page2
                                           Filed05/20/15  Page 7ofof419
                                                                     424




 1 QUINOWSKI, MARK WAGNER,
   BRANDON PINCKNEY, LAUREN
 2 GAGNIER, OMAR AGUILAR, AND
   GRANT DUFF, Individually and on Behalf of
 3 All Those Similarly Situated,

 4                    Plaintiffs,

 5              vs.

 6 OFFICE OF THE COMMISSIONER OF
   BASEBALL, an unincorporated association
 7 doing business as MAJOR LEAGUE
   BASEBALL; ALLAN HUBER “BUD” SELIG;
 8 KANSAS CITY ROYALS BASEBALL CORP.;
   MIAMI MARLINS, L.P.; SAN FRANCISCO
 9 BASEBALL ASSOCIATES LLC; BOSTON
   RED SOX BASEBALL CLUB L.P.; ANGELS
10 BASEBALL LP; CHICAGO WHITE SOX
   LTD.; ST. LOUIS CARDINALS, LLC;
11 COLORADO ROCKIES BASEBALL CLUB,
   LTD.; THE BASEBALL CLUB OF
12 SEATTLE, LLLP; THE CINCINNATI REDS,
   LLC; HOUSTON BASEBALL PARTNERS
13 LLC; ATHLETICS INVESTMENT GROUP,
   LLC; ROGERS BLUE JAYS BASEBALL
14 PARTNERSHIP; CLEVELAND INDIANS
   BASEBALL CO., L.P.; CLEVELAND
15 INDIANS BASEBALL CO., INC.; PADRES
   L.P.; SAN DIEGO PADRES BASEBALL
16 CLUB, L.P.; MINNESOTA TWINS, LLC;
   WASHINGTON NATIONALS BASEBALL
17 CLUB, LLC; DETROIT TIGERS, INC.; LOS
   ANGELES DODGERS LLC; LOS ANGELES
18 DODGERS HOLDING COMPANY LLC;
   STERLING METS L.P.; ATLANTA
19 NATIONAL LEAGUE BASEBALL CLUB,
   INC.; AZPB L.P.; BALTIMORE ORIOLES,
20 INC.; BALTIMORE ORIOLES, L.P.; THE
   PHILLIES; PITTSBURGH ASSOCIATES,
21 LP,; NEW YORK YANKEES P’SHIP;
   TAMPA BAY RAYS BASEBALL LTD.;
22 RANGERS BASEBALL EXPRESS, LLC;
   RANGERS BASEBALL, LLC; CHICAGO
23 CUBS BASEBALL CLUB, LLC;
   MILWAUKEE BREWERS BASEBALL
24 CLUB, INC.; MILWAUKEE BREWERS
   BASEBALL CLUB, L.P.;
25

26                    Defendants.
27

28

     861070.1
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
        Case 3:14-cv-00608-JCS Document
         Case3:14-cv-00608-JCS          882 Filed
                               Document382        02/23/21 Page3
                                            Filed05/20/15  Page 8ofof419
                                                                      424




 1                                                        TABLE OF CONTENTS

 2                                                                                                                                             Page

 3 I. NATURE AND BACKGROUND OF SUIT .................................................................................1

 4 II. PARTIES .......................................................................................................................................5

 5 III. CLASS ACTION ALLEGATIONS ...........................................................................................20

 6 IV. COLLECTIVE ACTION ALLEGATIONS ..............................................................................26

 7 V. JURISDICTION, VENUE, AND COMMERCE ........................................................................26

 8 VI. FACTUAL ALLEGATIONS .....................................................................................................28

 9 VII. FEDERAL WAGE AND HOUR VIOLATIONS ....................................................................82

10 VIII. STATE WAGE AND HOUR VIOLATIONS ........................................................................84

11 IX. PRAYER FOR RELIEF ...........................................................................................................108

12 X. DEMAND FOR JURY TRIAL ..................................................................................................110

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

      861070.1                                                                i
                    COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
         Case 3:14-cv-00608-JCS Document
          Case3:14-cv-00608-JCS          882 Filed
                                Document382        02/23/21 Page4
                                             Filed05/20/15  Page 9ofof419
                                                                       424




 1                                I. NATURE AND BACKGROUND OF SUIT

 2              1. The collective Defendants 1 are either members of or govern the cartel known as Major

 3 League Baseball (“MLB”). The organization traces its roots to the nineteenth century. Unfortunately

 4 for many of its employees, its wage and labor practices remain stuck there.

 5              2. MLB’s longstanding exemption from the United States’ antitrust laws allows it to openly

 6 collude on the working conditions for the development of its chief commodity: young baseball
           2
 7 players. This antitrust exemption, however, in no way provides an exemption from the federal and

 8 state wage and hour laws that the Defendants routinely violate.

 9              3. MLB has a long, infamous history of labor exploitation dating to its inception. To hoard

10 players and depress salaries during its early years, the cartel inserted a provision (known as the reserve

11 clause) into players’ contracts that allowed teams to retain the contractual rights to players for their

12 entire careers. Moreover, it quickly quashed any rival leagues, which preserved MLB’s system of

13 artificially low salaries and nonexistent contractual mobility.

14              4. Players at the highest level of the game (“major leaguers”) eventually unionized to

15 counteract MLB’s collusive power. Since negotiating sports’ first collective bargaining agreement in

16 1968, major leaguers have enjoyed increased contractual mobility and an explosion in salaries. For

17 instance, the most recent collective bargaining agreement negotiated by the union representing major

18 leaguers—the Major League Baseball Players’ Association (“MLBPA”)—requires Defendants to pay
19 major leaguers a minimum of $500,000 per season.

20              5. Unlike the major leaguers, players in the minor leagues (“minor leaguers”) have no union,

21 even though they comprise the overwhelming majority of baseball players employed by the

22 Defendants. The MLBPA does not represent the interests of minor leaguers.

23              6. Efforts to unionize minor leaguers have been unsuccessful because minor leaguers fear

24 retaliation by the seemingly omnipotent Defendants. Striving towards a lifelong dream of playing in

25

26
     1
         The term “Defendants” applies to all defendants named in this Complaint.
27   2
         Plaintiffs’ Complaint does not allege violations of antitrust laws.
28

     861070.1                                               1
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
         Case 3:14-cv-00608-JCS Document
          Case3:14-cv-00608-JCS          882 Filed
                                 Document382       02/23/21 Page
                                             Filed05/20/15  Page510
                                                                  ofof 424
                                                                     419



 1 the major leagues, minor leaguers are reluctant to upset the status quo. As one minor leaguer, Dan

 2 Peltier, testified before Congress not long ago, “[W]hat minor league player is going to jeopardize his
                                      3
 3 career by challenging the system?”

 4              7. Mr. Peltier further testified:

 5              [It is] very much like the indentured servitude of the 1700’s. When you first sign, you
                are owned by that team for basically 7 seasons. A team can buy you, sell you, send you
 6              to another country, or fire you whenever they want. They can cut you if you get hurt.
                A player, on the other hand, cannot try to play for someone else. He can’t try out for
 7              his home team. You have to play for the team that drafted you even if they are loaded
                at your position….[T]his obsession with making the majors should not be a
 8              justification for the current treatment of minor league players, and I certainly hope it
                would not be used as an excuse to give major league and minor league owners a legal
 9              blank check. 4

10              8. The Defendants have preyed upon minor leaguers, who are powerless to combat the

11 collusive power of the MLB cartel. MLB continues to actively and openly collude on many aspects of

12 minor leaguers’ working conditions, including, but not limited to, wages, contract terms, drug testing,

13 and discipline. For example, while major leaguers’ salaries have increased by more than 2,000 percent

14 since 1976, minor leaguers’ salaries have, on average, increased only 75 percent since that time.

15 Meanwhile inflation has risen by more than 400 percent over that same time period.

16              9. Through this collective exercise of power, MLB has suppressed minor leaguers’ wages in

17 violation of federal and state law. Most minor leaguers earn between around $3,000 and $7,500 for the

18 entire year despite routinely working over 50 hours per week (and sometimes 70 hours per week) during
19 the roughly five-month championship season. They receive no overtime pay, and instead routinely

20 receive less than minimum wage during the championship season.

21              10. Worse still, the Defendants have conspired to pay no wages at all for significant periods of
                                                     5
22 minor leaguers’ work. Consistent with MLB’s rules, the Defendants do not pay minor leaguers their

23 salaries during spring training, even though the Defendants require minor leaguers to often work over

24

25   3
      Major League Baseball Antitrust Reform, Hearing on S. 53 Before the S. Comm. on the Judiciary, 105th Cong.
     13–15 (June 17, 1997) (Testimony of Dan Peltier, Former Baseball Player).
26
     4
         Id.
27   5
         See Exhibit A, Major League Rules (“MLR”) Attachment 3, UPC ¶ VII.D.
28

     861070.1                                              2
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
         Case 3:14-cv-00608-JCS Document
          Case3:14-cv-00608-JCS          882 Filed
                                 Document382       02/23/21 Page
                                             Filed05/20/15  Page611
                                                                  ofof 424
                                                                     419



 1 fifty hours per week during spring training. Similarly, the Defendants do not pay salaries during other
                                                 6
 2 training periods such as instructional leagues and winter training.

 3              11. These wage violations force many minor leaguers to live in poverty. The minor leaguers

 4 sometimes cram 5 or 6 players—occasionally with wives and children—into a small apartment, often

 5 using air mattresses or couches as beds. Other minor leaguers live in the basements of host families

 6 during the season, sleeping on futons.

 7              12. Recent government investigations illustrate that MLB’s illegal wage and labor practices are

 8 rampant. In 2013, one of the Defendants settled a U.S. Department of Labor (“DOL”) action for

 9 illegally compensating clubhouse employees. The DOL is currently conducting other investigations

10 for similar conduct across the industry. In addition to the government investigations, private litigation

11 has been instituted against MLB for wage and hour violations involving the use of unpaid employees.

12              13. According to a recent MLB memo, the DOL has stated that wage and hour violations “are
                              7
13 endemic to [the] industry.” Recognizing the effect of the Defendants’ centralized power on employee

14 wages, the DOL made a presentation to the Defendants at their 2013 Winter Meetings concerning the

15 Franchises’ possible violations of federal and state wage and hour laws.

16              14. The Defendants have been on notice that they are not exempt from federal minimum

17 wage and overtime requirements since at least 1995 and 1998, when the Sixth Circuit issued a pair of
                                                          8
18 decisions making clear that the industry is not exempt. Yet wage abuses continue, as the Defendants
19 continue to misclassify workers and willfully violate federal and state laws.

20              15. Congress passed the Fair Labor Standards Act9 (“FLSA”) in 1938 to protect workers from

21 the types of wage and labor abuses experienced by minor leaguers. As President Franklin D.

22
   6
     At the end of each championship season, each MLB Franchise selects around 30–45 players to
23 participate in an instructional league to further hone the minor leaguers’ skills. The Franchises

24 generally host the instructional league at their spring training sites. It usually lasts around one month.
   7
     See Memorandum from Robert D. Manfred Jr. to All Presidents and Club Counsel, Sept. 12, 2013,
25 available at http://www.fairwarning.org/wp-content/uploads/2013/10/Sept.-12memo.pdf.

26
     8
      See Bridewell v. The Cincinnati Reds, 68 F.3d 136, 139 (6th Cir. 1995), cert. denied, 516 U.S. 1172 (1996);
     Bridewell v. The Cincinnati Reds, 155 F.3d 828, 829 (6th Cir. 1998).
27   9
         29 U.S.C. §§ 201 et seq.
28

     861070.1                                              3
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                              Document382       02/23/21 Page
                                          Filed05/20/15  Page712
                                                               ofof 424
                                                                  419



 1 Roosevelt said prior to its passage, “[The Act must] protect workers unable to protect themselves

 2 from excessively low wages and excessively long hours . . . . [and] should reiterate the oft-repeated
                                                                    10
 3 pledge of political parties that labor is not a mere commodity.”

 4              16. As is permitted by the FLSA, many states have also passed wage and hour laws to further
                      11
 5 these protections.

 6              17. This suit seeks to recoup the damages sustained by minor leaguers as a result of MLB’s

 7 illegal wage and labor practices. It seeks to recover damages through a nationwide FLSA collective

 8 action. It also seeks to recover complementary class action damages under the state laws of California

 9 (where five of the Defendants are located; where an entire minor league, the California League,
                                                                                                        12
10 operates; and where hundreds of minor leaguers work during the winter), as well as Florida, Arizona,
                                                                 13
11 North Carolina, New York, Pennsylvania, Maryland, and Oregon.

12              18. Moreover, this suit seeks to enjoin the cartel known as MLB from subjecting future minor

13 leaguers to Defendants’ illegal wage and labor practices.

14

15

16

17

18
19

20

21
    See Message from the President of the United States to the Congress of the United States, Nov. 15,
     10

22 1937, at 3, 6.
     11
23   The Act contains a savings clause that allows states to enact more protective wage and hour laws. 29
   U.S.C. § 218(a). Consequently, actions may be brought simultaneously under both state and federal
24 law. See Busk v. Integrity Staffing Solutions, Inc., 713 F.3d 525, 528–30 (9th Cir. 2013) (stating that both a
   collective action under the FLSA and a class action under state law may be brought in the same
25 action).

26
     12
        All members of the cartel maintain spring training sites in Florida and Arizona and many minor
     league teams operate within these two states.
27   13
          Minor league work occurs in these states.
28

     861070.1                                             4
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                              Document382       02/23/21 Page
                                          Filed05/20/15  Page813
                                                               ofof 424
                                                                  419



 1                                                 II. PARTIES

 2          1.         Plaintiffs

 3              19. Plaintiff and representative plaintiff Aaron Senne is a former minor leaguer who worked in

 4 the Florida Marlins’ organization from 2010 to 2013. Mr. Senne is a covered employee within the

 5 meaning of the FLSA and the applicable state wage and hour laws. Mr. Senne currently resides in

 6 Rochester, Minnesota. Mr. Senne is a representative plaintiff for the Minor League Collective, the

 7 Florida Class, the North Carolina Class, and the New York Class.

 8              20. Plaintiff and representative plaintiff Michael Liberto is a former minor leaguer who

 9 worked in the Kansas City Royals’ organization from 2010 to 2013. Mr. Liberto is a covered employee

10 within the meaning of the FLSA and the applicable state wage and hour laws. Mr. Liberto currently

11 resides in The Woodlands, Texas. Mr. Liberto is a representative plaintiff for the Minor League

12 Collective and the Arizona Class.

13              21. Plaintiff and representative plaintiff Oliver Odle is a former minor leaguer who worked in

14 the San Francisco Giants’ organization from 2007 to 2011. Mr. Odle is a covered employee within the

15 meaning of the FLSA and the applicable state wage and hour laws. Mr. Odle currently resides in

16 Pryor, Oklahoma. Mr. Odle is a representative plaintiff for the Minor League Collective, the California

17 Class, and the Arizona Class.

18              22. Plaintiff and representative plaintiff Brad McAtee is a former minor leaguer who worked

19 in the Colorado Rockies’ organization from 2008 to 2011. Mr. McAtee is a covered employee within

20 the meaning of the FLSA and the applicable state wage and hour laws. Mr. McAtee currently resides

21 in Brooklyn, New York. Mr. McAtee is a representative plaintiff for the Minor League Collective, the

22 California Class, the New York Class, and the Arizona Class.

23              23. Plaintiff and representative plaintiff Craig Bennigson is a former minor leaguer who

24 worked in the Colorado Rockies’ organization from 2008 to 2013. Mr. Bennigson is a covered

25 employee within the meaning of the FLSA and the applicable state wage and hour laws. Mr.

26 Bennigson currently resides in Benicia, California. Mr. Bennigson is a representative plaintiff for the

27 Minor League Collective, the California Class, the North Carolina Class, and the Arizona Class.

28              24. Plaintiff and representative plaintiff Matt Lawson is a minor leaguer who worked in the

     861070.1                                             5
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                              Document382       02/23/21 Page
                                          Filed05/20/15  Page914
                                                               ofof 424
                                                                  419



 1 Texas Rangers’ organization from 2007 to 2010; the Seattle Mariners’ organization from 2010 to 2011;

 2 and the Cleveland Indians’ organization from 2011 to present. Mr. Lawson is a covered employee

 3 within the meaning of the FLSA and the applicable state wage and hour laws. Mr. Lawson currently

 4 resides in Springfield, Missouri. Mr. Lawson is a representative plaintiff for the Minor League

 5 Collective and the Arizona Class.

 6              25. Plaintiff and representative plaintiff Kyle Woodruff is a former minor leaguer who worked

 7 in the San Francisco Giants’ organization from 2008 to 2011. Mr. Woodruff is a covered employee

 8 within the meaning of the FLSA and the applicable state wage and hour laws. Mr. Woodruff currently

 9 resides in San Jose, California. Mr. Woodruff is a representative plaintiff for the Minor League

10 Collective, the California Class, and the Arizona Class.

11              26. Plaintiff and representative plaintiff Ryan Kiel is a former minor leaguer who worked in

12 the Seattle Mariners’ organization from 2010 to 2012 and the Cincinnati Reds’ organization in 2012.

13 Mr. Kiel is a covered employee within the meaning of the FLSA and the applicable state wage and

14 hour laws. Mr. Kiel currently resides in Melbourne, Florida. Mr. Kiel is a representative plaintiff for

15 the Minor League Collective, the California Class, the Florida Class, and the Arizona Class.

16              27. Plaintiff and representative plaintiff Kyle Nicholson is a former minor leaguer who

17 worked in the San Francisco Giants’ organization from 2007 to 2011. Mr. Nicholson is a covered

18 employee within the meaning of the FLSA and the applicable state wage and hour laws. Mr.
19 Nicholson currently resides in Benton, Louisiana. Mr. Nicholson is a representative plaintiff for the

20 California Class.

21              28. Plaintiff and representative plaintiff Brad Stone is a former minor leaguer who worked in

22 the Miami Marlins’ organization from 2006 to 2011. Mr. Stone is a covered employee within the

23 meaning of the FLSA and the applicable state wage and hour laws. Mr. Stone currently resides in St.

24 Louis, Missouri. Mr. Stone is a representative plaintiff for the Minor League Collective and the Florida

25 Class.

26              29. Plaintiff and representative plaintiff Matt Daly is a former minor leaguer who worked in

27 the Toronto Blue Jays’ organization from 2008 to 2013. Mr. Daly is a covered employee within the

28 meaning of the FLSA and the applicable state wage and hour laws. Mr. Daly currently resides in

     861070.1                                             6
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page10
                                          Filed05/20/15  Page 15ofof419
                                                                     424




 1 Colorado Springs, Colorado. Mr. Daly is a representative plaintiff for the Minor League Collective, the

 2 California Class, the New York Class, and the Florida Class.

 3              30. Plaintiff and representative plaintiff Aaron Meade is a former minor leaguer who worked

 4 in the Los Angeles Angels of Anaheim’s organization from 2010 to 2013. Mr. Meade is a covered

 5 employee within the meaning of the FLSA and the applicable state wage and hour laws. Mr. Meade

 6 currently resides in Springfield, Missouri. Mr. Meade is a representative plaintiff for the Minor League

 7 Collective, the California Class, and the Arizona Class.

 8              31. Plaintiff and representative plaintiff Justin Murray is a former minor leaguer who worked

 9 in the Oakland Athletics’ organization from 2008 to 2011. Mr. Murray is a covered employee within

10 the meaning of the FLSA and the applicable state wage and hour laws. Mr. Murray currently resides in

11 Galva, Kansas. Mr. Murray is a representative plaintiff for the Minor League Collective, the California

12 Class, and the Arizona Class.

13              32. Plaintiff and representative plaintiff Jake Kahaulelio is a former minor leaguer who worked

14 in the Cincinnati Reds’ organization from 2007 to 2011. Mr. Kahaulelio is a covered employee within

15 the meaning of the FLSA and the applicable state wage and hour laws. Mr. Kahaulelio is a resident of

16 Windsor, California. Mr. Kahaulelio is a representative plaintiff for the Minor League Collective, the

17 California Class, and the Florida Class.

18              33. Plaintiff and representative plaintiff Ryan Khoury is a former minor leaguer who worked

19 in the Boston Red Sox’ organization from 2006 to 2011. Mr. Khoury is a covered employee within the

20 meaning of the FLSA and the applicable state wage and hour laws. Mr. Khoury currently resides in

21 Salt Lake City, Utah. Mr. Khoury is a representative plaintiff for the Minor League Collective, the

22 New York Class, and the Florida Class.

23              34. Plaintiff and representative plaintiff Dustin Pease is a former minor leaguer who worked in

24 the San Diego Padres’ organization from 2011 to 2013. Mr. Pease is a covered employee within the

25 meaning of the FLSA and the applicable state wage and hour laws. Mr. Pease currently resides in

26 Frederick, Maryland. Mr. Pease is a representative plaintiff for the Minor League Collective, the

27 California Class, and the Arizona Class.

28              35. Plaintiff and representative plaintiff Jeff Nadeau is a former minor leaguer who worked in

     861070.1                                             7
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page11
                                          Filed05/20/15  Page 16ofof419
                                                                     424




 1 the St. Louis Cardinals’ organization from 2010 to 2012. Mr. Nadeau is a covered employee within the

 2 meaning of the FLSA and the applicable state wage and hour laws. Mr. Nadeau currently resides in

 3 Westminster, Colorado. Mr. Nadeau is a representative plaintiff for the Minor League Collective and

 4 the Florida Class.

 5              36. Plaintiff and representative plaintiff Jon Gaston is a former minor leaguer who worked in

 6 the Houston Astros’ organization from 2008 to 2012 and the Chicago White Sox’ organization in

 7 2012. Mr. Gaston is a covered employee within the meaning of the FLSA and the applicable state

 8 wage and hour laws. Mr. Gaston currently resides in Boise, Idaho. Mr. Gaston is a representative

 9 plaintiff for the Minor League Collective, the Florida Class, the New York Class, and the Arizona

10 Class.

11              37. Plaintiff and representative plaintiff Brandon Henderson is a former minor leaguer who

12 worked in the Minnesota Twins’ organization from 2010 to 2011. Mr. Henderson is a covered

13 employee within the meaning of the FLSA and the applicable state wage and hour laws. He currently

14 resides in Madera, California. Mr. Henderson is a representative plaintiff for the Minor League

15 Collective, the Florida Class, and the California Class.

16              38. Plaintiff and representative plaintiff Tim Pahuta is a former minor leaguer who worked in

17 the Washington Nationals’ organization from 2005 to 2012. Mr. Pahuta is a covered employee within

18 the meaning of the FLSA and the applicable state wage and hour laws. He currently resides in
19 Whitehouse Station, New Jersey. Mr. Pahuta is a representative plaintiff for the Minor League

20 Collective, the Florida Class, and the Pennsylvania Class.

21              39. Plaintiff and representative plaintiff Les Smith is a former minor leaguer who worked in

22 the Detroit Tigers’ organization from 2010 to 2012. Mr. Smith is a covered employee within the

23 meaning of the FLSA and the applicable state wage and hour laws. He currently resides in

24 Murfreesboro, Tennessee. Mr. Smith is a representative plaintiff for the Minor League Collective and

25 the Florida Class.

26              40. Plaintiff and representative plaintiff Joseph Newby is a former minor leaguer who worked

27 in the Oakland Athletics’ organization from 2004 to 2007; the Seattle Mariners’ organization in 2009;

28 and the Los Angeles Dodgers’ organization in 2011. Mr. Newby is a covered employee within the

     861070.1                                             8
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page12
                                          Filed05/20/15  Page 17ofof419
                                                                     424




 1 meaning of the FLSA and the applicable state wage and hour laws. He currently resides in Evans,

 2 Colorado. Mr. Newby is a representative plaintiff for the Minor League Collective, the California

 3 Class, and the Arizona Class.

 4              41. Plaintiff and representative plaintiff Ryan Hutson is a former minor leaguer who worked

 5 in the New York Mets’ organization from 2011 to 2012. Mr. Hutson is a covered employee within the

 6 meaning of the FLSA and the applicable state wage and hour laws. He currently resides in Leander,

 7 Texas. Mr. Hutson is a representative plaintiff for the Minor League Collective and the Florida Class.

 8              42. Plaintiff and representative plaintiff Matt Frevert is a former minor leaguer who worked in

 9 the St. Louis Cardinals’ organization from 2008 to 2011 and the Atlanta Braves’ organization in 2011.

10 Mr. Frevert is a covered employee within the meaning of the FLSA and the applicable state wage and

11 hour laws. He currently resides in Fayette, Missouri. Mr. Frevert is a representative plaintiff for the

12 Minor League Collective and the Florida Class.

13              43. Plaintiff and representative plaintiff Roberto Ortiz is a former minor leaguer who worked

14 in the Arizona Diamondbacks’ organization from 2008 to 2012 and the Baltimore Orioles’

15 organization in 2012. Mr. Ortiz is a covered employee within the meaning of the FLSA and the

16 applicable state wage and hour laws. He currently resides in Bayamon, Puerto Rico. Mr. Ortiz is a

17 representative plaintiff for the Minor League Collective, the Arizona Class, the Florida Class, and the

18 Maryland Class.
19              44. Plaintiff and representative plaintiff Witer Jimenez is a former minor leaguer who worked

20 in the Philadelphia Phillies’ organization from 2010 to 2011. Mr. Jimenez is a covered employee

21 within the meaning of the FLSA and the applicable state wage and hour laws. He currently resides in

22 Monroeton, Pennsylvania. Mr. Jimenez is a representative plaintiff for the Minor League Collective

23 and the Florida Class.

24              45. Plaintiff and representative plaintiff Kris Watts is a former minor leaguer who worked in

25 the Pittsburgh Pirates’ organization from 2006 to 2012 and the Washington Nationals’ organization

26 from 2012 to 2013. Mr. Watts is a covered employee within the meaning of the FLSA and the

27 applicable state wage and hour laws. He currently resides in Fremont, California. Mr. Watts is a

28 representative plaintiff for the Minor League Collective, the California Class, the New York Class, the

     861070.1                                             9
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page13
                                          Filed05/20/15  Page 18ofof419
                                                                     424




 1 Arizona Class, the Florida Class, and the Pennsylvania Class.

 2              46. Plaintiff and representative plaintiff Mitch Hilligoss is a former minor leaguer who worked

 3 in the New York Yankees’ organization from 2006 to 2010 and the Texas Rangers’ organization from

 4 2010 to 2011. Mr. Hilligoss is a covered employee within the meaning of the FLSA and the applicable

 5 state wage and hour laws. He currently resides in Windsor, Illinois. Mr. Hilligoss is a representative

 6 plaintiff for the Minor League Collective, the California Class, the Arizona Class, and the Florida

 7 Class.

 8              47. Plaintiff and representative plaintiff Matt Gorgen is a former minor leaguer who worked in

 9 the Tampa Bay Rays’ organization from 2008 to 2010 and the Arizona Diamondbacks’ organization

10 from 2010 to 2013. Mr. Gorgen is a covered employee within the meaning of the FLSA and the

11 applicable state wage and hour laws. He currently resides in Scottsdale, Arizona. Mr. Gorgen is a

12 representative plaintiff for the Minor League Collective, the New York Class, the California Class, the

13 Arizona Class, and the Florida Class.

14              48. Plaintiff and representative plaintiff Brett Newsome is a former minor leaguer who

15 worked in the Washington Nationals’ organization from 2008 to 2013. Mr. Newsome is a covered

16 employee within the meaning of the FLSA and the applicable state wage and hour laws. He currently

17 resides in Chicago, Illinois. Mr. Newsome is a representative plaintiff for the Minor League Collective,

18 the Florida Class, and the Maryland Class.
19              49. Plaintiff and representative plaintiff Jake Opitz is a former minor leaguer who worked in

20 the Chicago Cubs’ organization from 2008 to 2012 and in the Philadelphia Phillies’ organization in

21 2012. Mr. Opitz is a covered employee within the meaning of the FLSA and the applicable state wage

22 and hour laws. He currently resides in Centennial, Colorado. Mr. Opitz is a representative plaintiff for

23 the Minor League Collective, the Arizona Class, and the Florida Class.

24              50. Plaintiff and representative plaintiff Daniel Britt is a former minor leaguer who worked in

25 the Milwaukee Brewers’ organization from 2010 to 2011. Mr. Britt is a covered employee within the

26 meaning of the FLSA and the applicable state wage and hour laws. He currently resides in Chadbourn,

27 North Carolina. Mr. Britt is a representative plaintiff for the Minor League Collective and the Arizona

28 Class.

     861070.1                                             10
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page14
                                          Filed05/20/15  Page 19ofof419
                                                                     424




 1              51. Plaintiff and representative plaintiff Joel Weeks is a former minor leaguer who worked in

 2 the San Francisco Giants’ organization from 2008 to 2012. Mr. Weeks is a covered employee within

 3 the meaning of the FLSA and the applicable state wage and hour laws. He currently resides in

 4 Torrance, California. Mr. Weeks is a representative plaintiff for the Minor League Collective, the

 5 Arizona Class, the California Class, and the Oregon Class.

 6              52. Plaintiff and representative plaintiff Gaspar Santiago is a former minor leaguer who

 7 worked in the San Francisco Giants’ organization from 2010 to 2013. Mr. Santiago is a covered

 8 employee within the meaning of the FLSA and the applicable state wage and hour laws. He currently

 9 resides in Puerto Rico. Mr. Santiago is a representative plaintiff for the Minor League Collective, the

10 Arizona Class, and the Oregon Class.

11              53. Plaintiff and representative plaintiff Matt Lewis is a former minor leaguer who worked in

12 the Atlanta Braves’ organization from 2010 to 2011. Mr. Lewis is a covered employee within the

13 meaning of the FLSA and the applicable state wage and hour laws. He currently resides in San

14 Francisco, California. Mr. Lewis is a representative plaintiff for the Minor League Collective, the

15 Florida Class, and the California Class.

16              54. Plaintiff and representative plaintiff Nick Giarraputo is a former minor leaguer who

17 worked in the New York Mets’ organization from 2006 to 2010, and in the Chicago White Sox’

18 organization in 2013. Mr. Giarraputo is a covered employee within the meaning of the FLSA and the
19 applicable state wage and hour laws. He currently resides in Simi Valley, California. Mr. Giarraputo is

20 a representative plaintiff for the Minor League Collective, the Arizona Class, the California Class, the

21 Florida Class, and the New York Class.

22              55. Plaintiff and representative plaintiff Leonard Davis is a former minor leaguer who worked

23 in the Washington Nationals’ organization from 2004 to 2010 and in 2011 (including its predecessor

24 the Montreal Expos); he also worked in the Toronto Blue Jays’ organization in 2011 and the Colorado

25 Rockies’ organization from 2011 to 2012. Mr. Davis is a covered employee within the meaning of the

26 FLSA and the applicable state wage and hour laws. He currently resides in Hanford, California. Mr.

27 Davis is a representative plaintiff for the Minor League Collective, the Florida Class, the New York

28 Class, the California Class, the Arizona Class, and the Pennsylvania Class.

     861070.1                                            11
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page15
                                          Filed05/20/15  Page 20ofof419
                                                                     424




 1              56. Plaintiff and representative plaintiff David Quinowski is a former minor leaguer who

 2 worked in the San Francisco Giants’ organization from 2005 to 2012, and in the Baltimore Orioles’

 3 organization in 2013. Mr. Quinowski is a covered employee within the meaning of the FLSA and the

 4 applicable state wage and hour laws. He currently resides in Colton, California. Mr. Quinowski is a

 5 representative plaintiff for the Minor League Collective, the Arizona Class, the California Class, the

 6 Florida Class, and the Oregon Class.

 7              57. Plaintiff and representative plaintiff Mark Wagner is a former minor leaguer who worked

 8 in the Boston Red Sox’ organization from 2005 to 2011, and in the San Francisco Giants’

 9 organization in 2013. Mr. Wagner is a covered employee within the meaning of the FLSA and the

10 applicable state wage and hour laws. He currently resides in Lakewood, California. Mr. Wagner is a

11 representative plaintiff for the Minor League Collective, the California Class, the Florida Class, and

12 the Arizona Class.

13              58. Plaintiff and representative plaintiff Brandon Pinckney is a former minor leaguer who

14 worked in the Cleveland Indians’ organization from 2003 to 2009; the Baltimore Orioles organization

15 in 2009; the Philadelphia Phillies organization in 2010; and the Oakland Athletics’ organization in

16 2010. Mr. Pinckney is a covered employee within the meaning of the FLSA and the applicable state

17 wage and hour laws. He currently resides in Elk Grove, California. Mr. Pinckney is a representative

18 plaintiff for the California Class and the Florida Class.
19              59. Plaintiff and representative plaintiff Lauren Gagnier is a former minor leaguer who

20 worked in the Detroit Tigers’ organization from 2006 to 2012. Mr. Gagnier is a covered employee

21 within the meaning of the FLSA and the applicable state wage and hour laws. He currently resides in

22 Santa Cruz, California. Mr. Gagnier is a representative plaintiff for the Minor League Collective, the

23 Florida Class, the California Class, and the Pennsylvania Class.

24              60. Plaintiff and representative plaintiff Omar Aguilar is a former minor leaguer who worked

25 in the Milwaukee Brewers’ organization from 2005 to 2010 and Cleveland Indians’ organization from

26 2010 to 2011. Mr. Aguilar is a covered employee within the meaning of the FLSA and the applicable

27 state wage and hour laws. He currently resides in Chico, California. Mr. Aguilar is a representative

28 plaintiff for the Minor League Collective, the Arizona Class, the Florida Class, and California Class.

     861070.1                                           12
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page16
                                          Filed05/20/15  Page 21ofof419
                                                                     424




 1              61. Plaintiff and representative plaintiff Grant Duff is a former minor leaguer who worked in

 2 the New York Yankees’ organization from 2005 to 2012. Mr. Duff is a covered employee within the

 3 meaning of the FLSA and the applicable state wage and hour laws. He currently resides in Mammoth

 4 Lakes, California. Mr. Duff is a representative plaintiff for the Minor League Collective, the Florida

 5 Class, and the California Class.

 6          2.         Defendants

 7              62. The Office of the Commissioner of Baseball, d/b/a MLB. The Office of the

 8 Commissioner of Baseball, doing business as MLB, is an unincorporated association comprised of the
                                                         14
 9 thirty Major League baseball clubs (“the Franchises”). MLB has unified operation and common

10 control over the Franchises, as well as agent corporations such as Major League Baseball Properties,
                                                   15
11 Inc. and Major League Baseball Enterprises, Inc. All do business as MLB.

12              63. Under the broad meaning of “employ” used by the FLSA and the applicable state laws,

13 MLB employed (and/or continues to employ) Plaintiffs, all similarly situated employees, and all

14 employees of the proposed classes. As described more thoroughly below, the Defendants’ cartel has

15 developed a unified constitution and unified rules to closely control many fundamental aspects of the

16 minor leaguers’ employment, including, inter alia, hiring, contracts, wages, periods of wage payment

17 and nonpayment, other working conditions, and control over the minor leaguers before, during, and

18 after the championship season.
19              64. Allan Huber “Bud” Selig. Since 1998, Allan Huber “Bud” Selig has served as the

20 Commissioner of Baseball. Mr. Selig is the former owner of an MLB Franchise.

21              65. The Commissioner is the “Chief Executive Officer of Major League Baseball.” 16 Serving

22

23
      See Exhibit B, Major League Constitution (“MLC”), Art. II § 1; see also ECF No. 25, City of San Jose,
     14

24 et al. v. Officer of the Commissioner of Baseball, et al., No. 13-cv-02787-RMW, at n. 2 (N.D. Cal. August 7,
   2013).
25 15
      These entities are not named as Defendants at this time but Plaintiffs reserve the right to name
26 these entities as Defendants if information obtained during the course of this lawsuit connects these
   entities to the illegal conduct alleged.
27 16
      MLC Art. II § 2.
28

     861070.1                                            13
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page17
                                          Filed05/20/15  Page 22ofof419
                                                                     424




 1 in this capacity, Mr. Selig has the power to, among other things, discipline players, announce rules and
                                          17
 2 procedures, and preside over meetings.

 3              66. Mr. Selig also has “executive responsibility for labor relations,” 18 meaning that Mr. Selig is

 4 the chief bargaining agent for the owners during negotiations with the major league union.

 5              67. Since he oversees all labor matters, Mr. Selig is also assumedly the chief agent for the

 6 owners when it comes to forming labor practices involving minor leaguers, and he owes a duty to the

 7 owners to act in their best interest. Moreover, Mr. Selig implements, enforces, and often directs the

 8 development of MLB’s rules, guidelines, and policies concerning the employment of minor league

 9 players.

10              68. Mr. Selig also serves as MLB’s agent in numerous other areas. For instance, Mr. Selig

11 serves as “the fiscal agent of the Major League Central Fund”; has the power to “negotiate and enter

12 into settlement agreements” for nationwide broadcasting rights; can receive funds “made payable to

13 the Commissioner as agent for the Clubs”; and can even invest central funds on behalf of the
               19
14 Defendants.

15              69. The MLB owners elect the Commissioner of Baseball by a vote. 20 They also pay the
                          21
16 Commissioner’s salary.

17              70. Under the broad meaning of “employ” and “employer” used by the FLSA and the

18 applicable state laws, which allow a chief executive to be held jointly and severally liable, Mr. Selig
19 employed (and/or continues to employ) Plaintiffs, all similarly situated employees, and all employees

20 of the proposed classes. As described later in this complaint, Mr. Selig oversees and closely controls

21 many aspects central to the minor leaguers’ employment, including, inter alia, hiring, contract terms,

22

23
     17
          MLC Art. II §§ 2, 3.
24   18
          MLC Art. II § 2.
25   19
       MLC Art. X; see also MLR 30 (saying that all funds in the hands of the Commissioner are joint funds
     of the MLB Clubs).
26
     20
          MLC Art. II §§ 8, 9.
27   21
          MLC Art. II § 8.
28

     861070.1                                               14
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page18
                                          Filed05/20/15  Page 23ofof419
                                                                     424



                                                                                               22
 1 discipline and firing, amount of wages, on-field work rules, and when wages are to be paid.

 2              71. Upon information and belief, and as described more fully below, Mr. Selig also had direct

 3 involvement in the formation of programs affecting working conditions for minor leaguers, such as

 4 the unilateral implementation of drug testing in 2001 and HGH testing in 2010, as well as the

 5 implementation of a system to suppress signing bonuses for minor leaguers entering MLB’s

 6 developmental system for the first time. The Commissioner also has implemented and oversees a
                                                                    23
 7 tobacco policy, and all minor leaguers must abide by the policy.

 8              72. Franchise Defendants. The below named MLB franchises are defendants in this lawsuit

 9 and referred to collectively as the “Franchise Defendants”:

10              73. Kansas City Royals. Kansas City Royals Baseball Corp. (d/b/a “Kansas City Royals”) is an

11 MLB Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the

12 Kansas City Royals employed (and/or continue to employ) Plaintiffs, similarly situated employees,

13 and employees of the Proposed Classes.

14              74. Miami Marlins. Miami Marlins, L.P. (d/b/a “Miami Marlins”) is an MLB Franchise. As a

15 member of Major League Baseball, acting jointly and on its own behalf, the Miami Marlins employed

16 (and/or continue to employ) Plaintiffs, similarly situated employees, and employees of the Proposed

17 Classes. The Miami Marlins were known and operated as the Florida Marlins until changing its name

18 in 2012. Plaintiffs are informed and believe that the Miami Marlins is the successor in interest to the
19 Florida Marlins franchise.

20

21
      See MLR Attachment 3, Minor League Uniform Player Contract (“UPC”) ¶¶ VI (describing the
     22

22 conditions of employment), VII (payment of salaries), XXIII (granting Commissioner right to
   suspend the contract), XXVI (requiring approval by the Commissioner for the contract to have
23 effect); see also, e.g., Addendum C to MLR Attachment 3 (salary form requiring approval by the
   Commissioner); MLR 4 (giving Commissioner power to oversee the amateur draft, one of the chief
24 avenues of hiring players); MLR 13 (giving Commissioner the power to suspend players); MLR 3(e)

25 (requiring all contracts to be approved by the Commissioner); MLR 14 (giving Commissioner the
   power to accept or deny an application for retirement); MLR 15 (giving Commissioner power to place
26 players on an Ineligible List for misconduct, or to take any other disciplinary action in the best interest
   of baseball).
27 23
      MLR Attachment 3, UPC ¶ VI.E.
28

     861070.1                                            15
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page19
                                          Filed05/20/15  Page 24ofof419
                                                                     424




 1              75. San Francisco Giants. San Francisco Baseball Associates LLC (d/b/a “San Francisco

 2 Giants”) is an MLB Franchise. As a member of Major League Baseball, acting jointly and on its own

 3 behalf, the San Francisco Giants employed (and/or continue to employ) Plaintiffs, similarly situated

 4 employees, and employees of the Proposed Classes.

 5              76. Boston Red Sox. Boston Red Sox Baseball Club L.P. (d/b/a “Boston Red Sox”) is an MLB

 6 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the Red Sox

 7 employed (and/or continue to employ) Plaintiffs, similarly situated employees, and/or employees of

 8 the Proposed Classes.

 9              77. Toronto Blue Jays. Rogers Blue Jays Baseball Partnership (d/b/a “Toronto Blue Jays”) is an

10 MLB Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the

11 Toronto Blue Jays employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

12 employees of the Proposed Classes.

13              78. Chicago White Sox. Chicago White Sox Ltd. (d/b/a “Chicago White Sox”) is an MLB

14 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the Chicago

15 White Sox employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

16 employees of the Proposed Classes.

17              79. Cleveland Indians. Cleveland Indians Baseball Co., L.P., and Cleveland Indians Baseball Co,

18 Inc., (d/b/a “Cleveland Indians”) is an MLB Franchise. As a member of Major League Baseball,
19 acting jointly and on its own behalf, the Cleveland Indians employed (and/or continue to employ)

20 Plaintiffs, similarly situated employees, and employees of the Proposed Classes.

21              80. Houston Astros. Houston Baseball Partners LLC (d/b/a “Houston Astros”) is an MLB

22 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the Houston

23 Astros employed (and/or continue to employ) Plaintiffs, similarly situated employees, and employees

24 of the Proposed Classes.

25              81. Los Angeles Angels of Anaheim. Angels Baseball LP (d/b/a “Los Angeles Angels of

26 Anaheim”) is an MLB Franchise. As a member of Major League Baseball, acting jointly and on its

27 own behalf, the Los Angeles Angels of Anaheim employed (and/or continue to employ) Plaintiffs,

28 similarly situated employees, and employees of the Proposed Classes.

     861070.1                                             16
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page20
                                          Filed05/20/15  Page 25ofof419
                                                                     424




 1              82. Oakland Athletics. Athletics Investment Group, LLC (d/b/a “Oakland Athletics”) is an

 2 MLB Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the

 3 Oakland Athletics employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

 4 employees of the Proposed Classes.

 5              83. Seattle Mariners. The Baseball Club of Seattle, LLLP (d/b/a “Seattle Mariners”) is an MLB

 6 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the Seattle

 7 Mariners employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

 8 employees of the Proposed Classes.

 9              84. Cincinnati Reds. The Cincinnati Reds, LLC (d/b/a “Cincinnati Reds”) is an MLB Franchise.

10 As a member of Major League Baseball, acting jointly and on its own behalf, the Cincinnati Reds

11 employed (and/or continue to employ) Plaintiffs, similarly situated employees, and employees of the

12 Proposed Classes.

13              85. St. Louis Cardinals. St. Louis Cardinals, LLC (d/b/a “St. Louis Cardinals”) is an MLB

14 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the St. Louis

15 Cardinals employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

16 employees of the Proposed Classes.

17              86. Colorado Rockies. Colorado Rockies Baseball Club, Ltd. (d/b/a “Colorado Rockies”) is an

18 MLB Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the
19 Colorado Rockies employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

20 employees of the Proposed Classes.

21              87. San Diego Padres. Padres L.P., and the San Diego Padres Baseball Club, L.P. (d/b/a “San

22 Diego Padres”) is an MLB Franchise. As a member of Major League Baseball, acting jointly and on its

23 own behalf, the San Diego Padres employed (and/or continue to employ) Plaintiffs, similarly situated

24 employees, and employees of the Proposed Classes.

25              88. Minnesota Twins. Minnesota Twins, LLC (d/b/a “Minnesota Twins”) is an MLB Franchise.

26 As a member of Major League Baseball, acting jointly and on its own behalf, the Minnesota Twins

27 employed (and/or continue to employ) Plaintiffs, similarly situated employees, and employees of the

28 Proposed Classes.

     861070.1                                            17
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page21
                                          Filed05/20/15  Page 26ofof419
                                                                     424




 1              89. Washington Nationals. Washington Nationals Baseball Club, LLC (d/b/a “Washington

 2 Nationals”) is an MLB Franchise. As a member of Major League Baseball, acting jointly and on its

 3 own behalf, the Washington Nationals employed (and/or continue to employ) Plaintiffs, similarly

 4 situated employees, and employees of the Proposed Classes.

 5              90. Detroit Tigers. Detroit Tigers, Inc. (d/b/a “Detroit Tigers”) is an MLB Franchise. As a

 6 member of Major League Baseball, acting jointly and on its own behalf, the Detroit Tigers employed

 7 (and/or continue to employ) Plaintiffs, similarly situated employees, and employees of the Proposed

 8 Classes.

 9              91. Los Angeles Dodgers. Los Angeles Dodgers LLC and Los Angeles Dodgers Holding

10 Company LLC., (d/b/a “Los Angeles Dodgers”) is an MLB Franchise. As a member of Major League

11 Baseball, acting jointly and on its own behalf, the Los Angeles Dodgers employed (and/or continue to

12 employ) Plaintiffs, similarly situated employees, and employees of the Proposed Classes.

13              92. New York Mets. Sterling Mets L.P. (d/b/a “New York Mets”) is an MLB Franchise. As a

14 member of Major League Baseball, acting jointly and on its own behalf, the New York Mets employed

15 (and/or continue to employ) Plaintiffs, similarly situated employees, and employees of the Proposed

16 Classes.

17              93. Atlanta Braves. Atlanta National League Baseball Club, Inc. (d/b/a “Atlanta Braves”) is an

18 MLB Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the
19 Atlanta Braves employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

20 employees of the Proposed Classes.

21              94. Arizona Diamondbacks. AZPB L.P. (d/b/a “Arizona Diamondbacks”) is an MLB Franchise.

22 As a member of Major League Baseball, acting jointly and on its own behalf, the Arizona

23 Diamondbacks employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

24 employees of the Proposed Classes.

25              95. Baltimore Orioles. Baltimore Orioles, Inc., and Baltimore Orioles, L.P., (d/b/a “Baltimore

26 Orioles”) is an MLB Franchise. As a member of Major League Baseball, acting jointly and on its own

27 behalf, the Baltimore Orioles employed (and/or continue to employ) Plaintiffs, similarly situated

28 employees, and employees of the Proposed Classes.

     861070.1                                            18
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page22
                                          Filed05/20/15  Page 27ofof419
                                                                     424




 1              96. Philadelphia Phillies. The Phillies L.P. (d/b/a “Philadelphia Phillies”) is an MLB Franchise.

 2 As a member of Major League Baseball, acting jointly and on its own behalf, the Philadelphia Phillies

 3 employed (and/or continue to employ) Plaintiffs, similarly situated employees, and employees of the

 4 Proposed Classes.

 5              97. Pittsburgh Pirates. Pittsburgh Associates, LP, (d/b/a “Pittsburgh Pirates”) is an MLB

 6 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the Pittsburgh

 7 Pirates employed (and/or continue to employ) Plaintiffs, similarly situated employees, and employees

 8 of the Proposed Classes.

 9              98. New York Yankees. New York Yankees Partnership (d/b/a “New York Yankees”) is an

10 MLB Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the

11 New York Yankees employed (and/or continue to employ) Plaintiffs, similarly situated employees,

12 and employees of the Proposed Classes.

13              99. Tampa Bay Rays. Tampa Bay Rays Baseball Ltd. (d/b/a “Tampa Bay Rays”) is an MLB

14 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the Tampa

15 Bay Rays employed (and/or continue to employ) Plaintiffs, similarly situated employees, and

16 employees of the Proposed Classes.

17              100. Chicago Cubs. Chicago Cubs Baseball Club, LLC(d/b/a “Chicago Cubs”) is an MLB

18 Franchise. As a member of Major League Baseball, acting jointly and on its own behalf, the Chicago
19 Cubs employed (and/or continue to employ) Plaintiffs, similarly situated employees, and employees of

20 the Proposed Classes.

21              101. Milwaukee Brewers. Milwaukee Brewers Baseball Club, Inc., and Milwaukee Brewers

22 Baseball Club, L.P., (d/b/a “Milwaukee Brewers”) is an MLB Franchise. As a member of Major

23 League Baseball, acting jointly and on its own behalf, the Milwaukee Brewers employed (and/or

24 continue to employ) Plaintiffs, similarly situated employees, and employees of the Proposed Classes.

25              102. Texas Rangers. Rangers Baseball Express, LLC, and Rangers Baseball, LLC, (d/b/a “Texas

26 Rangers”) is an MLB Franchise. As a member of Major League Baseball, acting jointly and on its own

27 behalf, the Texas Rangers employed (and/or continue to employ) Plaintiffs, similarly situated

28 employees, and employees of the Proposed Classes.

     861070.1                                              19
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page23
                                          Filed05/20/15  Page 28ofof419
                                                                     424




 1                                    III. CLASS ACTION ALLEGATIONS

 2              103. Plaintiffs bring the state law claims, Counts 3 through 22 of this action, as class actions

 3 under Rule 23(a) and Rule 23(b)(3) of the Federal Rules of Civil Procedure, on behalf of themselves

 4 and all others similarly situated. The classes (collectively “Proposed Classes”) are as follows:

 5              104. California Class. For Counts 3 through 5 and 7 through 10 (violations of California

 6 wage and labor laws and quantum meruit under California law), the California Class is defined as

 7 follows: all minor leaguers employed by Defendants under uniform player contracts (“UPC”) who

 8 worked, will work, and/or continue to work as minor leaguers in the state of California at any time

 9 four years before the filing of this action until its resolution, but who had no service time in the major

10 leagues at the time of performing work as a minor leaguer in California. Excluded from the California

11 Class are Defendants and their officers, directors, assigns, and successors, or any individual who has,

12 or who at any time during the class period has had, a controlling interest in Defendants. Also excluded

13 are the Court and any members of the Court’s immediate family, counsel for plaintiffs, as well as

14 persons who submit timely and proper requests for exclusion from the California Class.

15              105. The California Class Representatives consist of Plaintiffs Aaron Meade, Oliver Odle,

16 Kyle Woodruff, Kyle Nicholson, Brandon Henderson, Brad McAtee, Craig Bennigson, Ryan Kiel,

17 Jake Kahaulelio, Justin Murray, Dustin Pease, Mitch Hilligoss, Joseph Newby, Matt Gorgen, Joel

18 Weeks, Matt Daly, Kris Watts, Matt Lewis, Nick Giarraputo, Leonard Davis, David Quinowski, Mark
19 Wagner, Brandon Pinckney, Lauren Gagnier, Omar Aguilar, and Grant Duff.

20              106. California Waiting Time Subclass. Count 6 of this complaint seeks waiting time penalties

21 under California Labor Code § 203 for the withholding of wages after employment ceases.

22 Consequently, Count 6 requires a subclass within the California Class. The California Waiting Time

23 Subclass will consist of the following: all Plaintiffs and members of the California Class whose

24 employment relationship with the Defendants has already ceased, and/or ceases during the course of

25 this action.

26              107. Florida Class. For Counts 11 and 12 (violations of Florida’s Minimum Wage Law and

27 quantum meruit under Florida common law), the Florida Class is defined as follows: all minor

28 leaguers employed by Defendants under UPCs who worked, will work, and/or continue to work as

     861070.1                                             20
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page24
                                          Filed05/20/15  Page 29ofof419
                                                                     424




 1 minor leaguers in the state of Florida at any time five years before the filing of this action until its

 2 resolution, but who had no service time in the major leagues at the time of performing work as a

 3 minor leaguer in Florida. Excluded from the Florida Class are Defendants and their officers, directors,

 4 assigns, and successors, or any individual who has, or who at any time during the class period has had,

 5 a controlling interest in Defendants. Also excluded are the Court and any members of the Court’s

 6 immediate family, counsel for plaintiffs, as well as persons who submit timely and proper requests for

 7 exclusion from the Florida Class.

 8              108. The Florida Class Representatives consist of Plaintiffs Ryan Khoury, Brandon

 9 Henderson, Jeff Nadeau, Ryan Kiel, Jake Kahaulelio, Jon Gaston, Tim Pahuta, Matt Daly, Aaron

10 Senne, Brad Stone, Mitch Hilligoss, Witer Jimenez, Jake Opitz, Ryan Hutson, Les Smith, Matt Frevert,

11 Roberto Ortiz, Brett Newsome, Kris Watts, Matt Gorgen, Matt Lewis, Nick Giarraputo, Leonard

12 Davis, David Quinowski, Mark Wagner, Brandon Pinckney, Lauren Gagnier, Omar Aguilar, and

13 Grant Duff.

14              109. Arizona Class. For Counts 13 to 15 (violations of Arizona wage laws and quantum

15 meruit under Arizona law), the Arizona Class is defined as follows: all minor leaguers employed by

16 Defendants under UPCs who worked, will work, and/or continue to work as minor leaguers in the

17 state of Arizona at any time three years before the filing of this action until its resolution, but who had

18 no service time in the major leagues at the time of performing work as a minor leaguer in Arizona.
19 Excluded from the Arizona Class are Defendants and their officers, directors, assigns, and successors,

20 or any individual who has, or who at any time during the class period has had, a controlling interest in

21 Defendants. Also excluded are the Court and any members of the Court’s immediate family, counsel

22 for plaintiffs, as well as persons who submit timely and proper requests for exclusion from the

23 Arizona Class.

24              110. The Arizona Class Representatives consist of Plaintiffs Aaron Meade, Jon Gaston, Oliver

25 Odle, Kyle Woodruff, Brad McAtee, Craig Bennigson, Matt Lawson, Ryan Kiel, Justin Murray, Dustin

26 Pease, Michael Liberto, Jake Opitz, Joseph Newby, Mitch Hilligoss, Kris Watts, Roberto Ortiz, Daniel

27 Britt, Joel Weeks, Gaspar Santiago, Matt Gorgen, Nick Giarraputo, Leonard Davis, David Quinowski,

28 Mark Wagner, and Omar Aguilar.

     861070.1                                           21
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page25
                                          Filed05/20/15  Page 30ofof419
                                                                     424




 1              111. North Carolina Class. For Counts 16 to 18 (violations of North Carolina’s wage laws

 2 and quantum meruit under North Carolina law), the North Carolina Class is defined as follows: all

 3 minor leaguers employed by Defendants under UPCs who worked, will work, and/or continue to

 4 work as minor leaguers in the state of North Carolina at any time two years before the filing of this

 5 action until its resolution, but who had no service time in the major leagues at the time of performing

 6 work as a minor leaguer in North Carolina. Excluded from the North Carolina Class are Defendants

 7 and their officers, directors, assigns, and successors, or any individual who has, or who at any time

 8 during the class period has had, a controlling interest in Defendants. Also excluded are the Court and

 9 any members of the Court’s immediate family, counsel for plaintiffs, as well as persons who submit

10 timely and proper requests for exclusion from the North Carolina Class.

11              112. The North Carolina Class Representatives consist of Craig Bennigson and Aaron Senne.

12              113. New York Class. For Counts 19 to 22 (violations of New York’s wage laws and

13 quantum meruit under New York law), the New York Class is defined as follows: all minor leaguers

14 employed by Defendants under UPCs who worked, will work, and/or continue to work as minor

15 league players in the state of New York at any time six years before the filing of this action until its

16 resolution, but who had no service time in the major leagues at the time of performing work as a

17 minor leaguer in New York. Excluded from the New York Class are Defendants and their officers,

18 directors, assigns, and successors, or any individual who has, or who at any time during the class
19 period has had, a controlling interest in Defendants. Also excluded are the Court and any members of

20 the Court’s immediate family, counsel for plaintiffs, as well as persons who submit timely and proper

21 requests for exclusion from the New York Class.

22              114. The New York Class Representatives consist of Ryan Khoury, Brad McAtee, Jon Gaston,

23 Matt Daly, Aaron Senne, Kris Watts, Matt Gorgen, Nick Giarraputo, and Leonard Davis, .

24              115. Pennsylvania Class. For Counts 23 to 25 (violations of Pennsylvania’s wage and hour

25 laws and quantum meruit under Pennsylvania Law) the Pennsylvania Class is defined as follows: all

26 minor leaguers employed by Defendants under UPCs who worked, will work, and/or continue to

27 work as minor league players in the state of Pennsylvania at any time three years before the filing of

28 this action until its resolution, but who had no service time in the major leagues at the time of

     861070.1                                           22
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page26
                                          Filed05/20/15  Page 31ofof419
                                                                     424




 1 performing work as a minor leaguer in Pennsylvania. Excluded from the Pennsylvania Class are

 2 Defendants and their officers, directors, assigns, and successors, or any individual who has, or who at

 3 any time during the class period has had, a controlling interest in Defendants. Also excluded are the

 4 Court and any members of the Court’s immediate family, counsel for plaintiffs, as well as persons

 5 who submit timely and proper requests for exclusion from the Pennsylvania Class.

 6              116. The Pennsylvania Class Representatives consist of Tim Pahuta, Kris Watts, Leonard

 7 Davis, and Lauren Gagnier.

 8              117. Maryland Class. For Counts 26 to 28 (violations of Maryland’s wage and hour laws and

 9 quantum meruit under Maryland Law), the Maryland Class is defined as follows: all minor leaguers

10 employed by Defendants under UPCs who worked, will work, and/or continue to work as minor

11 league players in the state of Maryland at any time three years before the filing of this action until its

12 resolution, but who had no service time in the major leagues at the time of performing work as a

13 minor leaguer in Maryland. Excluded from the Maryland Class are Defendants and their officers,

14 directors, assigns, and successors, or any individual who has, or who at any time during the class

15 period has had, a controlling interest in Defendants. Also excluded are the Court and any members of

16 the Court’s immediate family, counsel for plaintiffs, as well as persons who submit timely and proper

17 requests for exclusion from the Maryland Class.

18              118. The Maryland Class Representatives consist of Roberto Ortiz and Brett Newsome.

19              119. Oregon Class. For Counts 29 to 31 (violations of Oregon wage and hour laws and

20 quantum meruit under Oregon Law), the Oregon Class is defined as follows: all minor leaguers

21 employed by Defendants under UPCs who worked, will work, and/or continue to work as minor

22 league players in the state of Oregon at any time six years before the filing of this action until its

23 resolution, but who had no service time in the major leagues at the time of performing work as a

24 minor leaguer in Oregon. Excluded from the Oregon Class are Defendants and their officers,

25 directors, assigns, and successors, or any individual who has, or who at any time during the class

26 period has had, a controlling interest in Defendants. Also excluded are the Court and any members of

27 the Court’s immediate family, counsel for plaintiffs, as well as persons who submit timely and proper

28 requests for exclusion from the Oregon Class.

     861070.1                                          23
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page27
                                          Filed05/20/15  Page 32ofof419
                                                                     424




 1              120. The Oregon Class Representatives consist of Joel Weeks, Gaspar Santiago, and David

 2 Quinowski.

 3              121. Common characteristics of the Proposed Classes. All of the Proposed Classes share the following

 4 characteristics, making them all optimal for class resolution:

 5              122. Each of the Proposed Classes is so numerous that joinder of all members is

 6 impracticable. While the exact number of Class members in each Class is unknown to Plaintiffs at this

 7 time, Plaintiffs are informed and believe that several hundred (and in the case of the Florida and

 8 Arizona Classes several thousand) geographically-dispersed Class members worked, will work, and

 9 continue to work as minor leaguers in each of the applicable states, either during spring training, at

10 promotional events, during other training and work periods, or during championship seasons occurring

11 within the states.

12              123. Plaintiffs’ claims are typical of the claims of the other members of each of the Proposed

13 Classes. Plaintiffs and the members of the Proposed Classes were subject to the same or similar

14 compensation practices arising out of Defendants’ common course of conduct in violation of the

15 federal and state laws as alleged herein. Plaintiffs and the Proposed Classes have sustained similar

16 types of damages as a result of these common practices.

17              124. Plaintiffs will fairly and adequately protect the interests of the members of all members of

18 the Proposed Classes because they possess the same interests and suffered the same general injuries as
19 class members. Plaintiffs have retained counsel competent and experienced in class action litigation,

20 including wage and hour class action litigation.

21              125. Common questions of law and fact exist as to all members of the Proposed Classes and

22 predominate over any questions affecting solely individual members of the Class. Among the many

23 questions of law and fact common to the Proposed Classes are:

24              (a)     whether Defendants set wages at a rate below the minimum wages required under the

25                      applicable laws;
26
                (b)     whether Defendants paid and continue to pay no wages at all during certain pay
27
                        periods, contrary to the requirements of applicable laws;
28

     861070.1                                               24
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page28
                                          Filed05/20/15  Page 33ofof419
                                                                     424




 1              (c)     whether any exemptions apply to the industry or to minor leaguers;

 2              (d)     whether Defendants require all minor leaguers to sign the same UPC, which controls
 3
                        minor leaguers’ pay and pay periods and enables the unlawful practices;
 4
                (e)     whether all minor leaguers signed substantially the same UPC;
 5
                (f)     whether Defendants willfully, or with reckless disregard, carried out their unlawful
 6
                        practices;
 7

 8              (g)     the compensability of certain work periods and the appropriate method of measuring

 9                      damages for the injuries sustained by Plaintiffs and other members of the Proposed
10                      Classes as a result of Defendants’ unlawful activities; and
11
                (h)     Whether Defendants have acted or refused to act on grounds generally applicable to
12
                        the Plaintiff Class, thereby making final injunctive or declaratory relief appropriate
13
                        with respect to the Plaintiff Class as a whole.
14
                126. A class action is superior to other available methods for the fair and efficient adjudication
15
     of this controversy because joinder of all members in each of the Proposed Classes is impracticable.
16
     The prosecution of separate actions by individual members of the Proposed Classes would impose
17
     heavy burdens on the courts and the parties, and would create a risk of inconsistent or varying
18
     adjudications of the questions of law and fact common to the Class. A class action, on the other hand,
19
     would achieve substantial economies of time, effort, and expense, and would assure uniformity of
20
     decision as to persons similarly situated, without sacrificing procedural fairness or bringing about other
21
     undesirable results.
22
                127. The interest of members of each of the Proposed Classes in individually controlling the
23
     prosecution of separate actions is highly limited and impractical. Each of the Proposed Classes has a
24
     high degree of cohesion and prosecution of the action through representatives would be
25
     unobjectionable. The amounts at stake for Class members, while substantial in the aggregate, are
26
     often not great individually. As individuals, the class members would lack the resources to vigorously
27
     litigate against the ample and powerful resources of the Defendants’ cartel. Importantly, many of the
28

     861070.1                                               25
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page29
                                          Filed05/20/15  Page 34ofof419
                                                                     424




 1 Class members are current minor league players and would not bring an individual action out of fear

 2 of retaliation. Lastly, Plaintiffs do not anticipate any difficulty in the management of this action as a

 3 class action.

 4                               IV. COLLECTIVE ACTION ALLEGATIONS

 5              128. Plaintiffs bring Counts I and II, the FLSA claims, on behalf of themselves and all persons

 6 similarly situated since three years before the filing of this action until its resolution (the “Minor

 7 League Collective”).

 8              129. The Defendants are liable under the FLSA for, inter alia, failing to properly compensate

 9 Plaintiffs and the members of the Minor League Collective. The Minor League Collective consists of

10 thousands of similarly situated individuals who have been, will be, and/or continue to be underpaid

11 during certain work periods and not paid at all during other work periods. This Collective would

12 benefit from the issuance of a court-supervised notice of the lawsuit and the opportunity to join the

13 lawsuit.

14              130. The members of the Minor League Collective are known to Defendants, are readily

15 identifiable, and can be located through Defendants’ records. Notice should be sent to the members

16 of the Collective pursuant to 29 U.S.C. § 216(b).

17                             V. JURISDICTION, VENUE, AND COMMERCE

18              131. This Court has subject matter jurisdiction with respect to Plaintiffs’ federal claims

19 pursuant to 28 U.S.C. §§ 1331 and 1337, and jurisdiction over Plaintiffs’ state law claims pursuant to

20 28 U.S.C. § 1367 (supplemental jurisdiction).

21              132. Plaintiffs’ state law claims are so closely related to Plaintiffs’ claims under the FLSA that

22 they form part of the same case or controversy under Article III of the United States Constitution.

23              133. Additionally and/or alternatively, this Court has jurisdiction over Plaintiffs’ state law

24 claims under 28 U.S.C. § 1332 because the amount in controversy for the Proposed Classes exceeds

25 $5,000,000 and there are members of the Proposed Classes who are citizens of a different state than

26 Defendants, as well as members of the Proposed Classes who are citizens of a foreign state.

27              134. This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant to 29

28 U.S.C. § 216(b).

     861070.1                                              26
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page30
                                          Filed05/20/15  Page 35ofof419
                                                                     424




 1              135. All Defendants are subject to personal jurisdiction in California since all Defendants

 2 transact a significant amount of business in California.

 3              136. Defendants’ conduct had a direct, substantial, and reasonably foreseeable effect on

 4 interstate commerce. The Defendants host baseball games, operate baseball leagues, and transact

 5 business in multiple states. The Defendants routinely use instruments of interstate commerce, such as

 6 interstate railroads, highways, waterways, wires, wireless spectrum, and the U.S. mail, to carry out their

 7 operations.

 8              137. Venue is proper in the Northern District of California pursuant to 28 U.S.C. § 1391(b)

 9 and (c) because a substantial part of the events or omissions giving rise to the claims occurred in this

10 District. All the Defendants transact business in the Northern District of California; two MLB

11 Franchises are located in the Northern District of California; five of the Plaintiffs were employed by

12 the San Francisco Giants and four worked for a significant period of time at the Giants’ minor league

13 affiliate in San Jose, California; and two plaintiffs were employed by the Oakland Athletics.

14 Additionally, it is believed that one of MLB’s officers resides within this District.

15              138. Upon information and belief, each Franchise employs minor leaguers from California,

16 which routinely ranks as the number one provider of minor leaguers in the United States.

17              139. In the last three years, California averaged 221 draft picks per year (compared to, for

18 instance, an average of 32 per year for New York over the same time span). Since most minor
19 leaguers return home during the offseason, where they continue to work for the Franchises without

20 pay, this complaint alleges that all Defendants employ minor leaguers in the state of California in

21 violation of California law.

22              140. Moreover, five Franchises are located in California, and an entire minor league is located

23 within the state.

24              141. All causes of action asserted in this Complaint are closely related to one another and each

25 accrued under the same common set of facts and share a common nucleus of operative facts. Each

26 cause of action emanates from the same uniform contract, from the same policies and practices, as

27 applied to the same group of employees.

28

     861070.1                                             27
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page31
                                          Filed05/20/15  Page 36ofof419
                                                                     424




 1                                      VI. FACTUAL ALLEGATIONS

 2          1.         The Booming Business of MLB

 3              142. MLB is the preeminent baseball league in the world. Its games are broadcast in 233
                                                       24
 4 countries and territories in 17 different languages. During the 2013 season, over 74 million fans paid

 5 to attend MLB games.

 6              143. In 2012, revenue for MLB and its thirty teams surpassed $7.5 billion, an increase of 257

 7 percent since 1995. Annual revenue will continue to climb as new television contracts begin to
                                                                25
 8 perform and is expected to reach $9 billion dollars in 2014.

 9              144. Franchise values for the thirty MLB teams have grown as well. In 2012 alone, Franchise

10 values increased by 23 percent. The New York Yankees are now the most valuable sports franchise in

11 the United States with an estimated value of $2.3 billion; the average value of the thirty Franchises
                                26
12 stands at $744 million each.

13              145. The baseball players employed by the Defendants sustain this rise in revenue, as they

14 comprise the chief product offered by MLB and its teams. Without baseball players, MLB and its

15 teams would not exist. Yet MLB and its Franchises pay most players—the minor leaguers—wages

16 that fall well below minimum wage. They also fail to pay required overtime pay, and often fail to pay

17 wages at all for work performed, allowing many—if not most—minor leaguers to fall below federal

18 poverty levels.
19

20

21

22

23    MLB International, MLB.com, http://mlb.mlb.com/mlb/international/mlbi_index.jsp (last visited
     24

     Dec. 16, 2013).
24    See Maury Brown, MLB Revenues $7.5B for 2012, Could Approach $9B by 2014, Biz of Baseball (Dec.
     25


25 10, 2012), http://www.bizofbaseball.com/?catid=30:mlb-news&id=5769:mlb-revenues-75b-for-2012-
   could-approach-9b-by-2014&Itemid=42&option=com_content&view=article.
26 26 Mike Ozanian, Baseball Team Valuations 2013: Yankees on Top at $2.3 Billion, Forbes (Mar. 27, 2013),

27 http://www.forbes.com/sites/mikeozanian/2013/03/27/baseball-team-valuations-2013-yankees-on-
   top-at-2-3-billion/.
28

     861070.1                                            28
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page32
                                          Filed05/20/15  Page 37ofof419
                                                                     424




 1           2.        Minor Leaguers’ Uniform, Adhesive Contracts

 2              146. Since the 1920s, all MLB teams have used an extensive “farm system” to develop players.

 3 MLB teams employ a small number of major leaguers that perform in MLB stadiums at the game’s

 4 highest level. Rules allow Franchises to only maintain 25 major leaguers on an “active roster” and a

 5 few additional players reserved on the “40-man” roster. A few more players are inevitably on the

 6 major league disabled list, so each Franchise employs a little over 40 major leaguers.

 7              147. But each Franchise simultaneously stockpiles around 150 to 250 minor leaguers that

 8 perform at the minor league levels of baseball. It is estimated that, at any given time, the Defendants

 9 collectively employ around 6,000 minor leaguers total. The Defendants employ this high number of

10 minor leaguers in their farm systems, hoping they eventually develop into major leaguers.

11              148. MLB and its thirty teams enjoy a longstanding antitrust exemption. This exemption

12 allows the Defendants to operate as a single organization when establishing rules for employing minor

13 leaguers. Moreover, the exemption significantly increases the level of bargaining power the

14 Defendants collectively exercise over the minor leaguers.

15              149. While major leaguers have formed a union that successfully combats the Defendants’

16 collusive bargaining power, minor leaguers have no union. Without a union to counteract MLB’s

17 power, MLB and its teams have exploited minor leaguers by, among other things, continuing to

18 promulgate and impose oppressive rules on minor leaguers’ entry into the industry and on contracts,
19 salaries, and other working conditions.

20              150. The MLB teams acquire minor leaguers in one of two ways: through an amateur draft or

21 through free agency.

22              151. The amateur draft, known as MLB’s Rule 4 draft, 27 occurs in June of each year. The

23 genesis of the Rule 4 draft is instructive on the Commissioner’s involvement in developing and

24 enforcing MLB’s policies on payments to major leaguers. Since at least World War II, the Defendants

25

26

27   27
          MLR 4.
28

     861070.1                                           29
                   COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page33
                                          Filed05/20/15  Page 38ofof419
                                                                     424



                                                                                 28
 1 have sought to suppress signing bonuses for the most talented amateur players. Various solutions

 2 were proposed, but none seemed to work.

 3              152. In 1965, Commissioner Ford Frick oversaw the development and implementation of

 4 what is now the Rule 4 draft. By forcing amateur players to participate in the draft, MLB and its

 5 Commissioner limited those players seeking to enter MLB’s developmental system to only negotiating

 6 with a single team. Thus, signing bonuses declined.

 7              153. Upon information and belief, Bud Selig sought to further curb signing bonuses for
                                                                           29
 8 draftees in the late 1990s. Acting in his capacity as chief labor agent, he directed the development

 9 and implementation of an informal “slotting” system with recommended signing bonuses for each

10 high level pick. To enforce the mechanism, Mr. Selig required a Franchise’s scouting director to call

11 the Commissioner’s office prior to exceeding the recommended slot level. This requirement of

12 approval is an outgrowth of MLB’s rules, which require all minor league contracts to be filed with and
                          30
13 approved by Mr. Selig.

14              154. Not satisfied with an informal slotting system, Mr. Selig sought the implementation of a

15 more formal, mandatory slotting system. At his direction, a new, stricter system was instituted in 2012.

16 The current system places limits on the amounts Franchises can spend on signing bonuses.

17              155. MLB’s current Rule 4 draft, as developed and enforced by the Commissioner, requires all

18 amateur players from the United States, Canada, and Puerto Rico to participate in the draft in order to
                         31
19 sign with an MLB team. Beginning with the worst MLB team from the previous season, teams select

20 previously amateur players over the course of forty rounds.

21              156. Players selected in the Rule 4 draft are between the ages of 18 and 22 (with the exception

22
     28
23   MLB teams offer large signing bonuses to the most talented amateur players as an incentive to
   forego college. Only the very top amateurs, however, receive large signing bonuses. The majority of
24 amateurs signed through the draft receive quite small signing bonuses, usually around $2500.
     29
25        MLC Art. II § 2.

26    See MLR 3(e) (requiring all contracts to be approved by the Commissioner); MLR Attachment 3,
     30

     UPC ¶ XXVI (requiring approval by the Commissioner for the contract to have effect).
27   31
          MLR 4(a).
28

     861070.1                                             30
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page34
                                          Filed05/20/15  Page 39ofof419
                                                                     424




 1 of a few players who are 23). Once selected by a Franchise, a player cannot bargain with any other
                                                                                          32
 2 Franchise, as MLB’s rules grant the drafting Franchise exclusive rights to the player.

 3              157. While some highly talented players retain agents (or advisors) to assist them with

 4 negotiations, the National Collegiate Athletic Association—the governing body for college baseball

 5 players and prospective college baseball players—prohibits amateur athletes from employing agents or
                                          33
 6 attorneys during contract negotiations. MLB teams have even cooperated with the NCAA to

 7 enforce the rule, with suspensions resulting.

 8              158. Moreover, the less talented amateurs, who receive small signing bonuses, offer little

 9 incentive for agents to represent them. Also, the Defendants’ scouts often discourage the use of

10 attorneys/agents. Thus, many—and likely most—minor leaguers are unrepresented when drafted and

11 initially signing UPCs.

12              159. In addition to the draft, teams acquire previously amateur Latin American players

13 through free agency. The Dominican Republic, followed by Venezuela, produces the most Latin

14 American players. MLB rules allow the Franchises to sign the players as early as age sixteen, so most
                                                                          34
15 Latinos are either sixteen or seventeen when signing with a Franchise.

16              160. Most Latino minor leaguers come from poor families and have only the equivalent of an

17 eighth grade education. Before signing, many are only represented by similarly-educated

18 “buscones”—usually former players who maintain training facilities for young amateur players. Some
19 of the Franchises’ scouts have been reprimanded in recent years for participating in bribes and
                                                                                                     35
20 kickback schemes with the buscones, and the FBI has even investigated the exploitative practices.

21
     32
22        MLR 4(e).
23   See 2012–2013 NCAA Division I Manual, Article 12 Amateurism, at 68, available at
     33

   http://grfx.cstv.com/photos/schools/bc/genrel/auto_pdf/2012-
24 13/misc_non_event/12_13_NCAA_Manual.pdf (“A lawyer may not be present during discussions of
   a contract offer with a professional organization or have any direct contact…with a professional
25 sports organization on behalf of the individual.”).

26
     34
          See MLR 3(a).
     35
       See Jorge L. Ortiz, Exploitation, steroids hitting home in Dominican Republic, USA Today (Mar. 26, 2009),
27
     http://usatoday30.usatoday.com/sports/baseball/2009-03-26-dominican-republic-cover_N.htm.
28

     861070.1                                             31
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page35
                                          Filed05/20/15  Page 40ofof419
                                                                     424




 1 These Latino signees comprise over forty percent of minor leaguers.

 2              161. Similar to the slotting system, Mr. Selig also personally oversaw the development of

 3 bonus pools for Latino players in an effort to curtail Latino signing bonuses. Instituted in 2012, Mr.

 4 Selig’s plan allows each Franchise a certain amount to spend on signing bonuses for Latino players.

 5              162. Teams also sign additional players from the United States, Canada, and Puerto Rico who
                                        36
 6 were not drafted in the Rule 4 draft. MLB rules place limits on when such free agent acquisitions can

 7 occur. Since they were not selected in the draft, they are viewed as less skilled amateur players and,

 8 even as free agents, have no bargaining power.

 9              163. MLB operates a scouting service known as the Major League Baseball Scouting Bureau

10 that evaluates amateur players on the behalf of all the Defendants. MLB owners created the

11 centralized service in 1974, and it operates under the umbrella of the Office of the Commissioner.

12 The Scouting Bureau routinely hosts tryouts for amateur players seeking to enter the industry, and its

13 scouts attend amateur games throughout the entire country and in Latin America to develop reports

14 on amateur players. The Scouting Bureau additionally requests that amateur players fill out

15 informational cards and, sometimes, psychological tests. All the Franchises have access to these

16 evaluations, and it is believed that they use them when making draft and free agent acquisitions.

17              164. MLB rules, as implemented and enforced by the Defendants and the Commissioner,

18 require all teams to use the same uniform player contract (“UPC”) when signing these previously
19 amateur players. MLR 3(b)(2) states:

20              To preserve morale among Minor League players and to produce the similarity of
                conditions necessary for keen competition, all contracts…shall be in the form of the
21              Minor League Uniform Player Contract that is appended to these Rules as Attachment
                3. All Minor League Uniform Player Contracts between either a Major or a Minor
22              League Club and a player who has not previously signed a contract with a Major or
                Minor League Club shall be for a term of seven Minor League playing seasons….The
23              minimum salary in each season covered by a Minor League Uniform Player Contract
                shall be the minimum amount established from time to time by the Major League
24              Clubs….

25              165. Moreover, “[a]ll contracts shall be in duplicate,” and “[a]ll…must be filed with the

26

27   36
          MLR 4(i).
28

     861070.1                                           32
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page36
                                          Filed05/20/15  Page 41ofof419
                                                                     424



                              37
 1 Commissioner…for approval.” No contract can vary any term without the approval of the
                38
 2 Commissioner. A minor leaguer cannot work for an MLB team without signing the UPC because a

 3 “player’s refusal to sign a formal contract shall disqualify the player from playing with the contracting
                                                                    39
 4 Club or entering the service of any Major or Minor League Club.”

 5              166. Thus, the UPC grants the MLB team the exclusive rights to the minor leaguer for seven
                                            40
 6 championship seasons (about seven years). During that time period, the MLB team may assign the

 7 minor leaguer’s rights to any other team, and the MLB team may terminate the agreement at any time
                          41
 8 for almost any reason.

 9              167. But the minor leaguer cannot leave voluntarily to play for another baseball team—even
                                                         42
10 outside of MLB, and even outside of the United States. A player doing so “shall be subject to the
                                   43
11 discipline of the Commissioner.” Retirement from baseball during the seven-year term even requires
                               44
12 the Commissioner’s approval. Thus, minor leaguers possess very little (and one-sided) contractual

13 mobility.

14              168. The one-sided mobility often traps a player in the minor leagues of a single organization.

15 A minor leaguer selected in the amateur draft can only sign with the MLB team that drafted him. For

16 the next seven years, the MLB team controls the minor leaguer’s rights. By the expiration of the

17 contract, much of the value of the minor leaguer as a young prospect has expired because the player

18 has aged.
19              169. The MLB cartel uses a vertically integrated system of development for these minor

20 leaguers. Players begin at the lowest levels of MLB’s developmental system, levels known as Rookie

21
     37
          MLR 3(b)(3); see also MLR 3(b)(4) (saying that a player cannot play until the UPC is signed).
22   38
          MLR 3(b)(3).
23   39
          MLR 3(d).
     40
24        MLR 3(b)(2); MLR Attachment 3, UPC ¶ VI.A.
     41
25        MLR 9; MLR Attachment 3, UPC ¶ XVIII.
     42
          MLR 18; MLR Attachment 3, UPC ¶ XVI.
26
     43
          MLR 18.
27   44
          MLR 14.
28

     861070.1                                             33
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page37
                                          Filed05/20/15  Page 42ofof419
                                                                     424




 1 and Short-Season A. Ideally they then advance to higher levels: Class-A, Advanced Class-A, Double-

 2 A, and Triple-A (one step from the major leagues). Each level acts as a funnel, though, with many

 3 minor leaguers never advancing past Class-A, and the vast majority never reaching the major leagues.

 4              170. Since the signing of a 1962 Player Development Plan, MLB requires MLB Franchises to

 5 maintain a certain number of minor league teams. Commissioner Frick oversaw this requirement,

 6 even testifying before Congress about the need for maintaining a high number of minor league teams.

 7 Currently, all MLB teams have minor league teams at all the levels of the minor leagues, with most

 8 having either seven or eight minor league teams.

 9              171. Often the MLB Franchises do not operate the minor league stadium but instead sign

10 agreements with owners of minor league teams. These agreements are known as Player Development

11 Contracts (“PDC”), and the teams are affiliates of the MLB Franchises.

12              172. MLB rules make clear that MLB and its Franchises remain the employers of minor

13 leaguers at all times when using PDCs. MLR 56(g) states:

14              The players so provided shall be under contract exclusively to the Major League Club
                and reserved only to the Major League Club. The Minor League Club shall respect, be
15              bound by, abide by and not interfere with all contracts between the Major League
                Club and the players that it has provided to the Minor League Club.
16
                173. Moreover, MLB requires the MLB Franchise to pay the salaries of the minor league
17
     players at all times and allows the MLB Franchise the ability to control assignments. 45
18
                174. MLB’s rules also mandate that the Franchises “select and employ” and “compensate and
19
     provide benefits for” the minor league “managers, coaches, instructors and trainers” at all times
20
     during a PDC agreement. 46 These coaches and instructors, directed by MLB and MLB’s Franchises
21
     and working under MLB’s rules, oversee the daily work of the players. The MLB Franchise
22
     consequently “makes all decisions related to player development, including selecting the coaching staff
23
     and deciding which players to assign to the team.” 47
24

25
     45
26        MLR 56(g).
     46
          MLR 56(g).
27
   47
      MiLB.com Frequently Asked Questions, MiLB.com, http://www.milb.com/milb/info/faq.jsp?mc
28 (footnote continued)

     861070.1                                           34
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page38
                                          Filed05/20/15  Page 43ofof419
                                                                     424




 1              175. The minor league party to the PDC, on the other hand, has little control over players.

 2 MLR 56(g) merely requires the minor league party to furnish uniforms, share in the cost of bats and

 3 balls, and maintain the minor league stadium.

 4              3.        The Illegal Minor League Salaries

 5              176. Since minor leaguers do not belong to a union, nothing has prevented the Defendants

 6 from artificially and illegally depressing minor league wages. Indeed, MLB’s exemption from antitrust

 7 laws has only made it easier. Given that MLB carefully controls the entryway into the highest levels of

 8 baseball, and given the young minor leaguer’s strong desire to enter the industry, MLB and the

 9 Defendants have exploited minor leaguers by paying salaries below minimum wage, by not paying

10 overtime wages, and by often paying no wages at all.

11              177. Plaintiffs are informed and believe that MLB and the Commissioner issue minor league

12 salary guidelines for players signed to an initial UPC, and teams deviate very little from these

13 guidelines. After all, MLR 3(c) requires that all first-year minor leaguers earn “the amount established
           48
14 by” MLB. It is currently believed that all first-year minor leaguers employed by the Defendants must

15 earn $1,100 per month.

16              178. Salaries beyond the first year are very similar across all Franchises. It is believed that

17 discussions regarding minor league salaries (and other working conditions concerning minor leaguers)

18 occur when MLB hosts its quarterly owner meetings that all Defendants attend.
19              179. While salary guidelines are not publicly available, the Plaintiffs are informed and believe,

20 based on the salaries paid by the Defendants across the minor leagues, that MLB currently

21 recommends the following salaries, paid only during the championship season:

22                    •   $1,100 per month for Rookie and Short-Season A;
23                    •   $1,250 per month for Class-A;
24                    •   $1,500 per month for Class-AA; and
25

26 =business#3 (last visited Dec. 17, 2013).
   48
      As the 2013 Miami Marlins Minor League Player Guide states, “all first-year players receive $1,100
27
   per month regardless of playing level per the terms of the [UPC].”
28

     861070.1                                              35
                     COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page39
                                          Filed05/20/15  Page 44ofof419
                                                                     424




 1                 •   $2,150 for Class-AAA.
 2              180. Beyond the first year, the UPC required by MLB, and enforced by Mr. Selig, purports to

 3 allow salary negotiation by the minor leaguer, as the UPC states that salaries will be set out in an
                                                  49
 4 addendum to the UPC and subject to negotiation. But the same UPC provision states that if the

 5 Franchise and minor leaguer do not agree on salary terms, the Franchise may unilaterally set the salary
                                           50
 6 and the minor leaguer must agree to it.

 7              181. In truth, then, the UPC—and Mr. Selig as enforcer—does not allow for minor league

 8 salary negotiations. It is believed that the Franchises simply follow MLB’s salary guidelines, and the

 9 minor leaguers must accept them. As the 2013 Miami Marlins Minor League Player Guide states,

10 “This salary structure will be strictly adhered to; therefore, once a salary figure has been established

11 and sent to you, there will be NO negotiations.”

12              182. MLB also centrally controls when and how minor leaguers are paid. During the

13 championship season, the Franchises must pay minor leaguers “in two (2) semi-monthly installments
                                               51
14 on the 15th day and last day of the month.”

15              183. The UPC required by MLB, and enforced by Mr. Selig, further states that salaries are only

16 to be paid during the championship season, which, for most players, lasts about five months out of
            52
17 the year. Due to the funneling that occurs at each level, significantly more minor leaguers perform at

18 the lower levels of the minor leagues than at the upper two levels of the minor leagues (Class-AA and
19 Class-AAA), so Plaintiffs believe that most minor leaguers earn less than $7,500 per calendar year.

20 Some earn $3,000 or less. Despite only being compensated during the championship season, MLB’s

21 UPC “obligates Player to perform professional services on a calendar year basis, regardless of the fact

22

23
     49
          MLR Attachment 3, UPC ¶ VII.A.
24
     50
          MLR Attachment 3, UPC ¶ VII.A.
25   51
          MLR Attachment 3, UPC ¶ VII.B.
26   52
     MLR Attachment 3, UPC ¶ VII.B. (“Obligation to make such payments to Player shall start with
   the beginning of Club’s championship playing season…[and] end with the termination of Club’s
27
   championship playing season….”).
28

     861070.1                                            36
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page40
                                          Filed05/20/15  Page 45ofof419
                                                                     424



                                                                                            53
 1 that salary payments are to be made only during the actual championship playing season.”

 2 Consistent with that obligation, the UPC states that “Player therefore understands and agrees that

 3 Player’s duties and obligations under this Minor League Uniform Player Contract continue in full

 4 force throughout the calendar year.”

 5              184. MLB’s UPC, and the Defendants’ application of the UPC, requires the minor leaguer to
                                  54
 6 participate in spring training. Again, the UPC does not allow for salaries during this period since

 7 spring training falls outside the championship season, so minor leaguers work without earning a

 8 paycheck. The spring training season usually lasts around one month, during the month of March, but

 9 it sometimes lasts longer.

10              185. Around 30–50 minor leaguers per MLB Franchise do not earn a roster spot on a minor

11 league team at the end of spring; they instead remain at the Franchise’s spring training site in

12 “extended spring training.” Since they are not participating in a championship season, MLB’s UPC
                                              55
13 again does not require salaries to be paid. Upon information and belief, many of these players will

14 not earn paychecks until the end of June, when the Rookie and Short-Season A leagues begin. Thus,

15 many minor leaguers are not paid for work performed during March, April, May, and most of June.

16              186. At the end of the championship season, around 30–45 minor leaguers per MLB

17 Franchise are also selected to participate in an instructional league to further hone their skills. Again,

18 MLB’s UPC—as approved and enforced by Mr. Selig—requires minor leaguers to perform this work
19 without pay since it is outside the championship season, so the minor leaguers receive no paychecks
                                   56
20 during the instructional league. The instructional leagues usually last around one month.

21              187. MLB’s UPC also requires minor leaguers to maintain “first-class” conditioning
                               57
22 throughout the calendar year because the player’s “physical condition is important to…the success

23
     53
24        MLR Attachment 3, UPC ¶ VI.B.
25
     54
          See MLR Attachment 3, UPC ¶ VI.B. (saying that the UPC applies to the “Club’s training season”).
     55
          MLR Attachment 3, UPC ¶ VII.B.
26
     56
          MLR Attachment 3, UPC ¶ VII.B.
27   57
          MLR Attachment 3, UPC ¶ XII.
28

     861070.1                                           37
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page41
                                          Filed05/20/15  Page 46ofof419
                                                                     424



                58
 1 of the Club.” Consequently, a “Club may require Player to maintain Player’s playing condition and

 2 weight during the off-season and to report for practice and condition at such times and places as Club
                  59
 3 may determine.” If the player fails to meet these requirements, the “Club may impose a reasonable
                       60
 4 fine upon Player….”

 5              188. Carrying out this provision of MLB’s UPC, the Defendants therefore require players to

 6 perform extensive training and conditioning during the winter off-season. It is believed that all

 7 Franchises direct the winter work by issuing training packets to all the players. Many, and perhaps all,

 8 Franchises monitor workouts and punish players for not performing off-season workouts. Per MLB’s

 9 required UPC, as approved by Mr. Selig, minor leaguers receive no wages during this training period
                                                  61
10 because it is outside the championship season.

11              189. In sum, the Defendants, as directed by Mr. Selig, pay illegally low wages during the

12 championship season, no overtime wages, and no wages for work performed outside the

13 championship season. As demonstrated below, the cartel requires players to work very long hours,

14 further demonstrating the illegality of the wage scheme.

15           4.        The Long Hours Worked By Minor Leaguers

16              190. During the roughly five-month championship season, minor league teams play games

17 either six or seven days per week. The minor leaguer enjoys a day off on average only once every 2–3

18 weeks.
19              191. For Monday through Saturday games, minor leaguers must participate in mandatory

20 pregame activities: stretching, batting practice, fielding practice, throwing, conditioning, etc. With

21 games averaging around three hours in length, minor leaguers usually work around eight mandatory

22 hours at the stadium on these days. For Sunday workdays, players also perform significant amounts of

23 work.

24
     58
25        MLR Attachment 3, UPC ¶ VI.D.
     59
          MLR Attachment 3, UPC ¶ VI.D.
26
     60
          MLR Attachment 3, UPC ¶ VI.D.
27   61
          See MLR Attachment 3, UPC ¶ VII.B.
28

     861070.1                                           38
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page42
                                          Filed05/20/15  Page 47ofof419
                                                                     424




 1              192. In a seven-day workweek—which is typical—the minor leaguer consequently works well

 2 in excess of forty hours at the stadium. If the minor leaguer enjoys a rare off day during a week, the

 3 minor leaguer still works in excess of forty hours per week at the stadium during the altered six-day

 4 workweek.

 5              193. As part of the maintenance of first-class conditioning required by MLB’s UPC, players

 6 must also regularly perform strength and conditioning workouts during the season. These workouts

 7 are devised and supervised by strength coaches employed by MLB’s Franchises. The required

 8 workouts thus add additional compensable time onto the minor leaguers’ work schedule.

 9              194. Additionally, minor leaguers are required to perform protracted travel, usually by a team

10 bus. Half of the games are played away from home, and the usual road trip often entails a handful of

11 bus rides each lasting several hours.

12              195. The minor leaguer arrives to the home stadium before beginning the trip; packs

13 belongings, bats, uniforms, gloves, and other things; loads the bus with these belongings and other

14 items required by the team on the trip; and then proceeds on the trip. The minor leaguer performs a

15 similar process prior to beginning each trip and reverses the process upon returning to the home

16 stadium from the trip.

17              196. This required team travel adds considerable amounts of work onto the player’s workweek

18 when on the road.
19              197. Consequently, when strength and conditioning work and required travel work are added

20 onto the workweek, minor leaguers often work over 60–70 hours per week during the season in

21 Plaintiffs’ experience.

22              198. As stated above, minor leaguers also perform extensive work outside the championship

23 season for which they earn no salary.

24              199. Spring training usually lasts four weeks or more. Minor leaguers normally work seven

25 days a week, as minor leaguers do not enjoy a day off during the spring training period unless rain

26 renders the baseball fields unplayable.

27              200. Minor leaguers perform considerable amounts of work during spring training,

28 sometimes—and perhaps usually—exceeding forty hour workweeks. Again, MLB’s UPC does not

     861070.1                                            39
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page43
                                          Filed05/20/15  Page 48ofof419
                                                                     424



                                                                              62
 1 allow players to earn salaries during this time, much less overtime wages.

 2              201. The 30–45 minor leaguers selected for instructional leagues perform a work schedule

 3 similar to that performed during spring training. A similar number of players often also attend a pre-

 4 spring training minicamp that involves similar work hours. And again, the minor leaguer earns no

 5 salary for this work.

 6              202. During the winter months of the off-season, minor leaguers work a few hours per day

 7 performing required training. This work is performed 4–6 days per week, depending on the month,

 8 and results in considerable unpaid hours. This training is not only required by the Franchises but also
                          63
 9 required by MLB’s UPC.

10           5.       The Careers of the Class Representatives.

11                  5.1 Aaron Senne

12              203. In June of 2010, Aaron Senne was drafted by the Florida Marlins (now the Miami

13 Marlins) in the tenth round of MLB’s 2010 Rule 4 draft.

14              204. Less than a week later, Mr. Senne agreed to terms without seeing a written contract. On

15 or around June 15, he traveled to Jupiter, Florida, site of the Marlins’ training facilities. Once there, he

16 underwent a physical, took a drug test, and signed a contract.

17              205. The contract was a UPC, as required by MLB, but the Marlins did not point out or

18 explain the provisions of the contract. Mr. Senne was unrepresented throughout the process.
19              206. Mr. Senne received $25,000 as a one-time bonus for signing his seven-year contract. He

20 also received two semesters in a college scholarship fund as an incentive for signing.

21              207. The Marlins sent Mr. Senne to Jamestown, New York, site of the Marlins’ Short-Season

22 A team (the Jamestown Jammers), where he played for the rest of the 2010 championship season.

23              208. Mr. Senne worked at the Marlins’ spring training site in Jupiter for the entire 2011 season.

24 In 2012, he worked the entire championship season in Greensboro, North Carolina. In 2013, he

25
     62
          See MLR Attachment 3, UPC ¶ VII.B.
26
     63
          See MLR Attachment 3, UPC ¶¶ VI.D., XXII.
27

28

     861070.1                                              40
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page44
                                          Filed05/20/15  Page 49ofof419
                                                                     424




 1 worked in Jupiter.

 2              209. Consistent with MLB’s guidelines, the Marlins paid Mr. Senne around $1,100 per month

 3 for his work in Jamestown. Thus, for the entire championship season in 2010, Mr. Senne believes he

 4 earned about $3,000. Similarly, Mr. Senne believes he earned slightly in excess of $3,000 in 2011;

 5 around $7,000 in 2012; and around $3,000 in 2013. Thus, the Marlins failed to meet minimum wage

 6 standards.

 7              210. Throughout each of these championship seasons, Mr. Senne routinely worked in excess

 8 of forty hours per week but received no overtime pay.

 9              211. Like all minor leaguers, Mr. Senne remained property of the Franchise (the Marlins)

10 throughout each of these championship seasons and throughout the contract, and, consistent with

11 MLB rules, the Franchise’s coaching staff and front office made all work-related decisions no matter
                                               64
12 where Mr. Senne worked throughout the year.

13              212. A short time after each season ended, he began conditioning in order to maintain the

14 first-class conditioning required by his UPC. The Marlins provided a training packet for each winter

15 off-season period.

16              213. As stipulated in MLB’s required UPC, Mr. Senne was not paid at all for this winter work,

17 even though the Marlins required it to be performed.

18              214. Before each championship season, Mr. Senne worked at the Marlins’ spring training site.

19 The Marlins directed and required all of the work Mr. Senne performed during spring, and Mr. Senne

20 often exceeded forty hours of work per week.

21              215. Consistent with MLB’s required UPC, Mr. Senne received no paycheck during this spring

22 work.

23              216. Mr. Senne retired from the game of baseball around June 11, 2013. Per MLB’s UPC, it is
                                                   65
24 believed that Mr. Selig approved his retirement. Also per MLB’s UPC, he cannot play for another

25

26
     64
          See MLR 56(g).
27   65
          See MLR 14.
28

     861070.1                                            41
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page45
                                          Filed05/20/15  Page 50ofof419
                                                                     424




 1 baseball organization, foreign or domestic—or even play another recreational sport—until the
                                                           66
 2 expiration of his contract, even though he has retired.

 3              217. To summarize, Mr. Senne, like all Class Members working under the direction of MLB,

 4 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 5 routinely working overtime hours, and often worked for no pay.

 6                  5.2 Michael Liberto

 7              218. Like Mr. Senne, Mr. Liberto was selected in the June, 2010 Rule 4 draft. The Kansas City

 8 Royals selected him in the twenty-first round.

 9              219. Immediately after being drafted, an employee of the Royals contacted Mr. Liberto. He

10 said he would quickly bring a contract to Mr. Liberto and that Mr. Liberto would receive a one-time

11 $1,000 signing bonus for signing his seven-year UPC.

12              220. A short time later, the Royals’ employee arrived at Mr. Liberto’s house and did not allow

13 any negotiations to occur. He presented a contract, which was a UPC as required by MLB’s rules. The

14 employee did not explain any provisions of the contract other than the incentive bonus plan, and

15 instead merely instructed Mr. Liberto where to sign. Mr. Liberto was unrepresented during the

16 process, which took only a few minutes.

17              221. Mr. Liberto then traveled to Surprise, Arizona, site of the Royals’ training camp. He

18 underwent a physical and drug test, and he participated in a minicamp.
19              222. At the conclusion of minicamp, Mr. Liberto remained in Surprise for the beginning of

20 the Rookie ball season. Around July 20 of 2010, the Royals moved Mr. Liberto to Burlington, Iowa,

21 site of their Single-A affiliate; they later moved him to Burlington, North Carolina, site of one of its

22 Short-Season A teams, and Idaho Falls, Idaho, site of another Short-Season A team.

23              223. During the 2011 championship season, Mr. Liberto split time between extended spring

24 training in Arizona; Kane County (in Illinois, home of the Royals’ Class-A affiliate); Idaho Falls; and

25 Wilmington, Delaware (site of the Royals’ Advanced Class-A affiliate). For the 2012 championship

26

27   66
          See MLR Attachment 3, UPC ¶ XVI.
28

     861070.1                                            42
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page46
                                          Filed05/20/15  Page 51ofof419
                                                                     424




 1 season, Mr. Liberto split time between Wilmington and Northwest Arkansas (site of the Royals’

 2 Double-A affiliate). The Royals released Mr. Liberto around the end of the 2013 spring training.

 3              224. Similar to Mr. Senne, and consistent with what are believed to be MLB’s guidelines, Mr.

 4 Liberto received $1,100 per month during his first championship season. He believes he received

 5 around $3,000 total in 2010, and believes he earned no more than around $7,500 total during

 6 subsequent championship seasons. Thus, he received below the minimum wage.

 7              225. Like Mr. Senne and all similarly-situated minor leaguers, Mr. Liberto routinely worked in

 8 excess of forty hours per week but received no overtime pay throughout these championship seasons.

 9              226. Shortly after each season ended, Mr. Liberto began conditioning in order to maintain the

10 first-class conditioning required by his UPC. The Royals provided a training packet for this winter off-

11 season work.

12              227. As stipulated in MLB’s required UPC, Mr. Liberto was not paid at all for this work, even

13 though the Royals required it to be performed.

14              228. Before each championship season, Mr. Liberto worked at the Royals’ spring training site.

15 The Royals directed and required all of the work Mr. Liberto performed during spring, and Mr.

16 Liberto often exceeded forty hours of work per week.

17              229. Consistent with MLB’s required UPC, Mr. Liberto received no paycheck for this spring

18 work.
19              230. To summarize, Mr. Liberto, like all Class Members working under the direction of MLB,

20 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime pay despite

21 routinely working overtime hours, and often worked for no pay at all.

22              5.3    Oliver Odle

23              231. Around June 5, 2007, Oliver Odle was drafted by the San Francisco Giants in the 22nd

24 round of the 2007 Rule 4 draft.

25              232. Shortly after selecting Mr. Odle, a Giants employee called Mr. Odle and asked him if he

26 could quickly sign a contract and fly to the Giants’ spring training complex the next day.

27              233. The Giants arranged for Mr. Odle to arrive to their spring complex in Scottsdale,

28 Arizona, on or around June 11. Before arriving, Mr. Odle had not seen a contract and the Giants did

     861070.1                                            43
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page47
                                          Filed05/20/15  Page 52ofof419
                                                                     424




 1 not permit any negotiations to occur.

 2              234. A Giants employee quickly instructed Mr. Odle to sign his contract, which, as required by

 3 MLB’s rules, was a UPC. The employee did not explain any provisions other than the signing bonus

 4 and incentive bonus schedule. Mr. Odle signed the contract and received a one-time signing bonus of

 5 $2,500 for signing the seven-year contract. Like Mr. Senne and Mr. Liberto, he was unrepresented

 6 throughout the contractual process.

 7              235. Mr. Odle worked at the Giants’ Rookie-Level Arizona League team for most of the 2007

 8 championship season, though the Giants also required him to work in Salem, Oregon (site of their

 9 Short-Season A team) for a brief time.

10              236. The Giants required Mr. Odle to work the entire 2008 season in Augusta, Georgia. He

11 worked most of the 2009 and 2010 seasons in San Jose, California (site of the Giants’ Advanced

12 Class-A team), though he spent very brief periods working for the Giants’ team in Fresno, California.

13 Mr. Odle was released during the 2011 spring training.

14              237. Consistent with all first-year minor leaguers—including Mr. Senne and Mr. Liberto—Mr.

15 Odle believes he received around $1,100 per month during the first championship season. He believes

16 the Giants paid him between around $3,000 and around $7,500 total per championship season. Thus,

17 the Giants failed to meet minimum wage standards.

18              238. Throughout these championship seasons, Mr. Odle routinely worked in excess of forty

19 hours per week but received no overtime pay.

20              239. Shortly after each season ended, Mr. Odle began conditioning in order to maintain the

21 first-class conditioning required by his UPC. The Giants provided a training packet for this winter off-

22 season period.

23              240. As stipulated in MLB’s required UPC, Mr. Odle was not paid at all for this work, even

24 though the Giants required it to be performed.

25              241. Before each championship season, Mr. Odle worked at the Giants’ spring training site.

26 The Giants directed and required all of the work Mr. Odle performed during spring, and Mr. Odle

27 often exceeded forty hours of work per week.

28              242. Consistent with MLB’s required UPC, Mr. Odle did not receive a paycheck for this

     861070.1                                            44
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page48
                                          Filed05/20/15  Page 53ofof419
                                                                     424




 1 spring work.

 2              243. To summarize, Mr. Odle, like all Class Members working under the direction of MLB,

 3 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 4 routinely working overtime hours, and often worked for no pay.

 5              5.4    Brad McAtee

 6              244. In June of 2008, the Colorado Rockies drafted Brad McAtee in the 45th round of the

 7 Rule 4 draft. He quickly signed a UPC a few days later, and the Rockies only pointed out a couple of

 8 the UPC’s provisions to him—focusing on the salary provisions.

 9              245. Mr. McAtee played the 2008, 2009, and 2010 seasons at the Rockies’ short-season team

10 in Pasco, Washington. He also spent significant portions of time working at extended spring training

11 at the Rockies’ site in Arizona. During the season, Mr. McAtee believes he routinely worked more

12 than 50 hours per week.

13              246. Mr. McAtee went to at least one instructional league and several spring trainings at the

14 Rockies’ site in Arizona. He did not earn a salary for this work, even though he often worked full

15 workdays, 7 days per week.

16              247. Mr. McAtee spent much of his off-seasons in California, though he also spent some time

17 in New York. The Rockies provided an off-season training manual, and he performed significant off-

18 season training without being paid.
19              248. Mr. McAtee was only paid his salary during the season, and his salary began at around

20 $1,100 per month. He believes he earned around $3,000 in salary during his first year, and believes he

21 never earned more than around $6,000 in salary during any year that he played. He was released in

22 June of 2011.

23              249. To summarize, Mr. McAtee, like all Class Members working under the direction of MLB,

24 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

25 routinely working overtime hours, and often worked for no pay.

26 / / /

27 / / /

28 / / /

     861070.1                                            45
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page49
                                          Filed05/20/15  Page 54ofof419
                                                                     424




 1              5.5    Craig Bennigson

 2              250. Also in June of 2008, the Colorado Rockies drafted Craig Bennigson in the 9th round of

 3 the Rule 4 draft. A few days later he signed a UPC. The Rockies only pointed out the salary provisions

 4 of the UPC to him.

 5              251. Mr. Bennigson worked the 2008 season at the Rockies’ short-season team in Casper,

 6 Wyoming; the 2009 season at extended spring training and at Pasco, Washington; the 2010 season at

 7 extended spring training, Pasco, Washington, and Tulsa, Oklahoma; the 2011 season at Asheville,

 8 North Carolina and Pasco, Washington; and the 2012 season at Asheville and Modesto, California.

 9 During the season, Mr. Bennigson believes he routinely worked more than 50 hours per week.

10              252. Mr. Bennigson worked several spring trainings at the Rockies’ site in Arizona. He did not

11 earn a salary for this work, even though he often worked full workdays, 7 days per week.

12              253. Mr. Bennigson performed work for the Rockies during the off-seasons, mostly in the Bay

13 Area. The Rockies provided an off-season training manual, and he performed significant off-season

14 work without being paid.

15              254. Mr. Bennigson was only paid his salary during the season, and his salary began at around

16 $1,100 per month. He believes he earned around $3,000 in salary during his first year, and believes he

17 never earned more than around $7,500 in salary during any year that he worked.

18              255. Because of these salaries, Mr. Bennigson often either stayed with host families or with

19 many players crammed into a small apartment during the season. At times he lived with five players in

20 a two-bedroom apartment, sleeping on an air mattress.

21              256. He was released on March 28, 2013.

22              257. To summarize, Mr. Bennigson, like all Class Members working under the direction of

23 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

24 despite routinely working overtime hours, and often worked for no pay.

25              5.6    Matt Lawson

26              258. The Texas Rangers drafted Matt Lawson in the 14th round of the 2007 Rule 4 draft. A

27 few days later he signed a UPC without the help of an agent or attorney. The Rangers only pointed

28 out a couple of the UPC’s provisions to him.

     861070.1                                             46
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page50
                                          Filed05/20/15  Page 55ofof419
                                                                     424




 1              259. Mr. Lawson worked the 2007 season at the Rangers’ short-season team in Spokane,

 2 Washington; the 2008 season at Clinton, Iowa; the 2009 season at Bakersfield, California; and part of

 3 the 2010 season at Frisco, Texas.

 4              260. In July of 2010, the Rangers traded Mr. Lawson to the Seattle Mariners. He finished the

 5 season working at the Mariners’ affiliated in West Tennessee.

 6              261. In March of 2011, the Mariners traded Mr. Lawson to the Cleveland Indians. He worked

 7 the 2011 and 2012 seasons at the Indians’ affiliate in Akron, Ohio. He worked the 2013 season in

 8 Akron and Columbus, Ohio.

 9              262. Whether working for the Rangers, Mariners, or Indians, Mr. Lawson worked the same

10 hours and believes he routinely worked well in excess of 50 hours per week during the seasons.

11              263. Mr. Lawson worked several spring trainings at the Rangers’ site in Arizona. He also

12 worked at the Indians’ spring training site in Arizona during the springs of 2011, 2012, and 2013.

13 While working for either team, he did not earn a salary for this work, even though he often worked

14 full workdays, 7 days per week.

15              264. During the off-seasons, Mr. Lawson performed work for the Franchises, mostly in

16 Springfield, Missouri. He believes each of his employer Franchises provided an off-season training

17 manual, and each off-season he performed significant work without being paid.

18              265. No matter the Franchise, Mr. Lawson was only paid his salary during the season, and his

19 salary began at around $1,100 per month. He believes his pay did not change when he changed teams.

20 He believes he earned around $3,000 in salary during his first year, and believes he never earned more

21 than around $11,000 in salary during any year that he worked.

22              266. Because of these salaries, Mr. Lawson often either stayed with host families or with many

23 guys crammed into a small apartment during the season. At one point he stayed with six guys in a

24 small apartment and slept on an air mattress.

25              267. Mr. Lawson is still under contract with the Indians but is no longer performing work for

26 them.

27

28

     861070.1                                            47
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page51
                                          Filed05/20/15  Page 56ofof419
                                                                     424




 1              268. To summarize, Mr. Lawson, like all Class Members working under the direction of MLB,

 2 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 3 routinely working overtime hours, and often worked for no pay.

 4              5.7    Kyle Woodruff

 5              269. In June of 2008, the San Francisco Giants drafted Kyle Woodruff in the 27th round of

 6 the Rule 4 draft. A few days later he signed a UPC. No agent or attorney represented him, and no

 7 negotiations occurred. The Giants only pointed out a couple of the UPC’s provisions to him.

 8              270. Mr. Woodruff worked the 2008 season at the Giants’ complex in Scottsdale, Arizona; the

 9 2009 season at extended spring training in Arizona and at Augusta, Georgia; and the 2010 season at

10 extended spring training and Augusta, Georgia. During the season, Mr. Woodruff believes he

11 routinely worked more than 50 hours per week.

12              271. Mr. Woodruff worked several spring trainings at the Giants’ site in Arizona. He did not

13 earn a salary for this work, even though he often worked full workdays, 7 days per week.

14              272. Mr. Woodruff performed work for the Giants during the off-seasons, mostly in San Jose,

15 California, though he performed some work for the Giants in Arizona. The Giants provided an off-

16 season training manual, and he performed significant off-season work without being paid.

17              273. Mr. Woodruff was only paid his salary during the season, and his salary began at around

18 $1,100 per month. He believes he earned around $3,000 in salary during his first year, and believes he
19 never earned more than around $5,500 in salary during any year that he worked.

20              274. Because of these salaries, Mr. Woodruff often stayed with many crammed guys into a

21 small apartment, sleeping on air mattresses during the season. At one point seven guys lived with him

22 in a single apartment.

23              275. He was released on March 15, 2011.

24              276. To summarize, Mr. Woodruff, like all Class Members working under the direction of

25 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

26 despite routinely working overtime hours, and often worked for no pay.

27 / / /

28 / / /

     861070.1                                             48
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page52
                                          Filed05/20/15  Page 57ofof419
                                                                     424




 1              5.8    Ryan Kiel

 2              277. The Seattle Mariners drafted Ryan Kiel in the 37th round of the 2010 Rule 4 draft. He

 3 quickly signed a UPC without negotiations. The Mariners only pointed out a couple of the UPC’s

 4 provisions to him, specifically the salary and bonus provisions.

 5              278. Mr. Kiel worked the 2010 season at the Mariners’ short-season team in Pulaski, Virginia;

 6 he worked the 2011 season at the Mariners’ extended spring training, the Mariners’ Arizona League

 7 team, and at Clinton, Iowa. The Mariners released Mr. Kiel in the spring of 2012.

 8              279. In April of 2012, the Cincinnati Reds signed Mr. Kiel. He played the 2012 season at the

 9 Reds’ extended spring training in Arizona, and at their affiliates in Dayton, Ohio, and Bakersfield,

10 California.

11              280. For both the Reds and Mariners, Mr. Kiel believes he routinely worked more than 50

12 hours per week during the season.

13              281. Mr. Kiel worked several spring trainings at the Mariners’ site in Arizona. He did not earn

14 a salary for this work, even though he often worked full workdays, 7 days per week.

15              282. Mr. Kiel performed work for the Franchises during the off-seasons, mostly in Los Gatos,

16 California. He was provided an off-season training manual, and he performed significant off-season

17 work without being paid.

18              283. Mr. Kiel was only paid his salary during the season, and his salary began at around $1,100

19 per month. He believes he earned around $3,000 in salary during his first year, and believes he never

20 earned more than around $4,500 in salary during any year that he played.

21              284. His career ended in late July of 2012.

22              285. To summarize, Mr. Kiel, like all Class Members working under the direction of MLB, the

23 Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite routinely

24 working overtime hours, and often worked for no pay.

25

26

27

28

     861070.1                                                 49
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page53
                                          Filed05/20/15  Page 58ofof419
                                                                     424




 1              5.9    Kyle Nicholson

 2              286. In June of 2007, the San Francisco Giants drafted Kyle Nicholson in the 7th round of

 3 the Rule 4 draft. A short time later, he signed a UPC; the Giants did not draw attention to any of the

 4 UPC’s provisions to him.

 5              287. Mr. Nicholson worked the 2007 season at the Giants’ complex in Scottsdale, Arizona; the

 6 2008 season in Scottsdale and briefly at Salem, Oregon; the 2009 season at Augusta, Georgia, and San

 7 Jose, California; and the 2010 season in San Jose, California. During the season, Mr. Nicholson

 8 believes he routinely worked more than 50 hours per week.

 9              288. Mr. Nicholson worked several spring trainings at the Giants’ site in Arizona. He did not

10 earn a salary for this work, even though he often worked full workdays, 7 days per week.

11              289. Mr. Nicholson performed work for the Giants during the off-seasons, mostly in Texas,

12 though he performed some work for the Giants in Arizona, especially during his first offseason. The

13 Giants provided an off-season training manual, and he performed significant off-season work without

14 being paid.

15              290. Mr. Nicholson was only paid his salary during the season, and his salary began at around

16 $1,100 per month. He believes he earned between around $3,000 and $7,000 in salary each year that

17 he worked.

18              291. Mr. Nicholson retired sometime after the 2010 season.

19              292. To summarize, Mr. Nicholson, like all Class Members working under the direction of

20 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

21 despite routinely working overtime hours, and often worked for no pay.

22              5.10   Brad Stone

23              293. The Marlins drafted Brad Stone in the 12th round of the 2006 Rule 4 draft. A few days

24 later he signed a UPC. The Marlins failed to draw attention to any details in the contract other than

25 the signing bonus and salary.

26

27

28

     861070.1                                            50
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page54
                                          Filed05/20/15  Page 59ofof419
                                                                     424




 1              294. Mr. Stone worked the 2006 season at Jamestown, New York, and Greensboro, North

 2 Carolina; the 2007 season at Greensboro; the 2008 season at Greensboro and Jupiter, Florida; the

 3 2009 season in Jupiter, Jacksonville, and New Orleans; and the 2010 season at the Marlins’ spring

 4 training site and at Jacksonville. During the season, Mr. Stone believes he routinely worked more than

 5 50 hours per week.

 6              295. Mr. Stone worked several spring trainings at the Marlins’ site in Florida. He did not earn

 7 a salary for this work, even though he often worked full workdays, 7 days per week.

 8              296. Mr. Stone performed work for the Marlins during the off-seasons, mostly in St. Louis.

 9 The Marlins provided an off-season training manual, and he performed significant off-season work

10 without being paid.

11              297. Mr. Stone was only paid his salary during the season, and his salary began at around

12 $1,100 per month. He believes he earned around $3,000 in salary during his first year, and believes he

13 never earned more than around $12,000 in salary during any year that he played—even while in

14 Triple-A.

15              298. Because of these salaries, Mr. Stone often stayed with many crammed guys into a small

16 apartment, sleeping on air mattresses during the season.

17              299. He was released on March 28, 2011.

18              300. To summarize, Mr. Stone, like all Class Members working under the direction of MLB,

19 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

20 routinely working overtime hours, and often worked for no pay.

21              5.11   Matt Daly

22              301. The Toronto Blue Jays drafted Matt Daly in the 13th round of the 2008 Rule 4 draft. He

23 quickly signed a UPC, and the Blue Jays failed to thoroughly explain all the provisions in the contract.

24              302. Mr. Daly first worked briefly at the Blue Jays’ Florida site, and he worked the rest of the

25 2008 season in Auburn, New York. He worked the 2009 season at affiliates in Lansing, Michigan, and

26 Dunedin, Florida; the 2010 season in Dunedin; the 2011 season in Dunedin and New Hampshire; and

27 the 2012 season in New Hampshire. During the season, Mr. Daly believes he routinely worked more

28 than 50 hours per week.

     861070.1                                             51
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page55
                                          Filed05/20/15  Page 60ofof419
                                                                     424




 1              303. He worked several spring trainings at the Blue Jays’ site in Florida, and worked at least

 2 one instructional league. He did not earn a salary for this work, even though he often worked full

 3 workdays, 7 days per week.

 4              304. Mr. Daly performed work for the Blue Jays during the off-seasons, mostly in California

 5 but also in Colorado. The Blue Jays provided an off-season training manual and even used online

 6 tracking to monitor off-season work. He performed significant off-season work without being paid.

 7              305. He was only paid his salary during the season, and his salary began at around $1,100 per

 8 month. He believes he earned less than $3,000 in salary his first season, and he believes he never made

 9 more than around $8,500 in any subsequent season that he worked for the Blue Jays.

10              306. He was released on March 19, 2013.

11              307. To summarize, Mr. Daly, like all Class Members working under the direction of MLB, the

12 Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite routinely

13 working overtime hours, and often worked for no pay.

14              5.12   Aaron Meade

15              308. In June of 2010, the Anaheim Angels drafted Aaron Meade in the 10th round of the Rule

16 4 draft. He quickly signed a UPC, and the Angels failed to thoroughly explain all the provisions in the

17 contract.

18              309. Mr. Meade first worked at a minicamp at the Angels’ Arizona site, and worked the rest of

19 the 2010 season in Orem, Utah. He worked the 2011 season at Arizona and Orem, and he worked at

20 Cedar Rapids, Iowa, and San Bernardino, California, during the 2012 season. During the season, Mr.

21 Meade believes he routinely worked more than 50 hours per week.

22              310. He worked several spring trainings at the Angels’ site in Arizona, and worked at least one

23 instructional league. He did not earn a salary for this work, even though he often worked full

24 workdays, 7 days per week.

25              311. Mr. Meade performed work for the Angels during the off-seasons, mostly in Missouri.

26 The Angels provided an off-season training manual, and he performed significant off-season work

27 without being paid.

28

     861070.1                                             52
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page56
                                          Filed05/20/15  Page 61ofof419
                                                                     424




 1              312. He was only paid his salary during the season, and his salary began at around $1,100 per

 2 month. He believes he earned less than $3,000 in salary his first season, and he believes he never made

 3 more than around $7,000 in any subsequent season that he worked for the Angels.

 4              313. He was released on March 26, 2013.

 5              314. To summarize, Mr. Meade, like all Class Members working under the direction of MLB,

 6 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 7 routinely working overtime hours, and often worked for no pay.

 8              5.13   Justin Murray

 9              315. In June of 2008, the Oakland Athletics drafted Justin Murray in the 29th round of the

10 Rule 4 draft. Later that summer, he signed a UPC. The Athletics only pointed out a couple of the

11 UPC’s provisions to him.

12              316. Mr. Murray worked the 2008 season at the Athletics’ complex in Arizona and at Midland,

13 Texas; the 2009 season at Stockton, California and Kane County, Illinois; the 2010 season at Stockton

14 and Midland; and the 2011 season also at Stockton and Midland. During the season, Mr. Murray

15 believes he routinely worked more than 50 hours per week.

16              317. Mr. Murray worked several spring trainings at the Athletics’ site in Arizona and worked at

17 least one instructional league. He did not earn a salary for this work, even though he often worked full

18 workdays, 7 days per week.
19              318. Mr. Murray performed offseason work for the Athletics in Manhattan, Kansas. The

20 Athletics provided an off-season training manual, and he performed significant off-season work

21 without being paid.

22              319. Mr. Murray was only paid his salary during the season, and his salary began at around

23 $1,100 per month. He believes he earned less than $2,000 in salary during his first year, and believes

24 he never earned more than around $7,500 in salary during any year that he worked.

25              320. Because of these salaries, Mr. Murray often stayed with many guys crammed into a small

26 apartment, sleeping on air mattresses during the season. He also stayed with host families.

27              321. He was released on May 16, 2011.

28

     861070.1                                             53
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page57
                                          Filed05/20/15  Page 62ofof419
                                                                     424




 1              322. To summarize, Mr. Murray, like all Class Members working under the direction of MLB,

 2 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 3 routinely working overtime hours, and often worked for no pay.

 4              5.14   Jake Kahaulelio

 5              323. The Cincinnati Reds drafted Jake Kahaulelio in the 20th round of the 2007 Rule 4 draft.

 6 A few days later he signed a UPC. No agent or attorney represented him, and the Reds did not allow

 7 negotiations to occur. The Reds only pointed out a couple of the UPCs’ provisions to him.

 8              324. Mr. Kahaulelio worked the 2007 season mostly at the Reds’ complex in Sarasota, Florida;

 9 the 2008 season in Dayton, Ohio; the 2009 season in Sarasota and Zebulon, North Carolina; the 2010

10 season in Zebulon; and the 2011 season in Bakersfield, California and Zebulon. During the season, he

11 believes he routinely worked more than 50 hours per week.

12              325. Mr. Kahaulelio worked several spring trainings at the Reds’ site in Florida. He did not

13 earn a salary for this work, even though he often worked full workdays, 7 days per week.

14              326. He performed work for the Reds during the off-seasons, mostly in California. The Reds

15 provided an off-season training manual, and he performed significant off-season work without being

16 paid.

17              327. Mr. Kahaulelio was only paid his salary during the season, and his salary began at around

18 $1,100 per month. He believes he earned around $3,000 in salary during his first year, and believes he
19 never earned more than around $9,000 in salary during any year that he worked.

20              328. Because of these salaries, he often stayed with many guys crammed into a small

21 apartment, sleeping on air mattresses during the season. At one point he and three other guys lived in

22 a single room with a host family.

23              329. He was released on October 26, 2011.

24              330. To summarize, Mr. Kahaulelio, like all Class Members working under the direction of

25 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

26 despite routinely working overtime hours, and often worked for no pay.

27

28

     861070.1                                            54
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page58
                                          Filed05/20/15  Page 63ofof419
                                                                     424




 1              5.15   Ryan Khoury

 2              331. In June of 2006, the Boston Red Sox drafted Ryan Khoury in the 12th round of the Rule

 3 4 draft. A few days later he signed a UPC after very few negotiations. The Red Sox did not draw

 4 attention to any of the UPC’s provisions.

 5              332. Mr. Khoury worked the 2006 season at the Red Sox’ affiliates in Lowell, Massachusetts;

 6 Greenville, South Carolina; and Pawtucket, Rhode Island. He worked the 2007 season at Lancaster,

 7 California; the 2008 season at Lowell and Portland, Maine; the 2009 season at Portland; and the 2010

 8 season at Portland and Pawtucket.

 9              333. The Red Sox released Mr. Khoury on March 31, 2011 but re-signed him on June 21,

10 2011. He worked the rest of the 2011 season at Portland and Pawtucket.

11              334. During the season, Mr. Khoury believes he routinely worked far in excess of 50 hours

12 per week.

13              335. Mr. Khoury worked several spring trainings at the Red Sox’ site in Florida. He did not

14 earn a salary for this work, even though he often worked full workdays, 7 days per week.

15              336. Mr. Khoury performed work for the Red Sox during the off-seasons, mostly in Utah,

16 though he performed some work for the Red Sox in Florida. The Red Sox provided an off-season

17 training manual, and he performed significant off-season work without being paid.

18              337. He was only paid his salary during the season, and his salary began at around $1,100 per

19 month. He believes he earned around $3,000 in salary during his first year despite spending significant

20 time at Triple-A, and believes he never earned more than around $10,000 in salary during any year

21 that he played.

22              338. Because of these salaries, Mr. Khoury often stayed with many other guys in a small

23 apartment during the season. He also stayed with host families.

24              339. He was granted free agency by the Red Sox on November 2, 2011.

25              340. To summarize, Mr. Khoury, like all Class Members working under the direction of MLB,

26 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

27 routinely working overtime hours, and often worked for no pay.

28

     861070.1                                            55
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page59
                                          Filed05/20/15  Page 64ofof419
                                                                     424




 1              5.16   Dustin Pease

 2              341. The San Diego Padres signed Dustin Pease as an undrafted free agent out of independent

 3 ball in February of 2011. He received no signing bonus and signed a UPC. No agent or attorney

 4 represented him, and no negotiations occurred. The Padres only pointed out a couple of the UPC’s

 5 provisions to him, focusing on the salaries.

 6              342. Mr. Pease worked the 2011 season in Lake Elsinore, California, and he worked the 2012

 7 season at San Antonio. During the season, Mr. Pease believes he routinely worked more than 50

 8 hours per week.

 9              343. He worked several spring trainings at the Padres’ site in Arizona. He did not earn a salary

10 for this work, even though he often worked full workdays, 7 days per week.

11              344. Mr. Pease performed work for the Padres during the off-seasons, mostly in Maryland.

12 The Padres provided an off-season training manual, and he performed significant off-season work

13 without being paid.

14              345. While playing independent ball, Mr. Pease worked as a minister during the off-seasons.

15 But given the Padres’ extensive work requirements (which mirror all the Franchises’ requirements),

16 Mr. Pease could not work at this off-season job after he began working for the Padres.

17              346. He was only paid his salary during the season, and his salary began at around $1,100 per

18 month. He believes he earned between $6,000 and $8,000 in salary each year that he worked for the
19 Padres.

20              347. Because of these salaries, Mr. Pease struggled to survive. He searched for host families on

21 his own because he could not afford rent.

22              348. He was released on March 20, 2013.

23              349. To summarize, Mr. Pease, like all Class Members working under the direction of MLB,

24 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

25 routinely working overtime hours, and often worked for no pay.

26

27

28

     861070.1                                             56
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page60
                                          Filed05/20/15  Page 65ofof419
                                                                     424




 1              5.17   Jeff Nadeau

 2              350. In the 38th round of the 2010 Rule 4 draft, the St. Louis Cardinals drafted Jeff Nadeau.

 3 He quickly signed a UPC, and he believes that the Cardinals only explained the salary provisions of

 4 the contract to him.

 5              351. Mr. Nadeau worked the 2010 season at the Cardinals’ facility in Jupiter, Florida, and at an

 6 affiliate in Johnson City, Tennessee. Due to an injury, he worked the entire 2011 season at Jupiter.

 7 During the season, he believes he routinely worked more than 50 hours per week, and even worked

 8 overtime hours for the Cardinals while injured.

 9              352. He worked several spring trainings at the Cardinals’ site in Florida, and also spent time in

10 extended spring training. He did not earn a salary for this work, even though he often worked full

11 workdays, 7 days per week.

12              353. Mr. Nadeau performed work for the Cardinals during the off-seasons, either in Arizona,

13 Florida, or Colorado. The Cardinals provided an off-season training manual, and he performed

14 significant off-season work without being paid.

15              354. He remained in Jupiter for almost the entire 2011–2012 offseason, where the Cardinals

16 directed his rehabilitation and training. He was not paid his salary for this work.

17              355. He was only paid his salary during the season, and he believes he received less than

18 $3,000 in salary for the entire 2010 and 2011 seasons (each season).
19              356. He was released in April of 2012.

20              357. To summarize, Mr. Nadeau, like all Class Members working under the direction of MLB,

21 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

22 routinely working overtime hours, and often worked for no pay.

23              5.18   Jon Gaston

24              358. The Houston Astros drafted Jon Gaston in the 7th round of the 2008 Rule 4 draft. Once

25 his collegiate season ended, he signed a UPC. The Astros only pointed out a couple of the UPC’s

26 provisions to him, focusing on the salary and bonus provisions.

27

28

     861070.1                                              57
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page61
                                          Filed05/20/15  Page 66ofof419
                                                                     424




 1              359. Mr. Gaston worked the 2008 season at the Astros’ affiliate in Albany, New York; the

 2 2009 season in Lancaster, California; and the 2010 and 2011 seasons in Corpus Christi, Texas. The

 3 Astros released Mr. Gaston on March 27, 2012.

 4              360. On May 25, 2012, the Chicago White Sox signed Mr. Gaston. He worked for the White

 5 Sox’ affiliate in Birmingham, Alabama, until they released him on June 21, 2012.

 6              361. For both the Astros and White Sox, Mr. Gaston believes he routinely worked more than

 7 50 hours per week during the season.

 8              362. Mr. Gaston worked several spring trainings at the Astros’ site in Florida. He also worked

 9 at least one instructional league and minicamp in Florida. He did not earn a salary for this work, even

10 though he often worked full workdays, 7 days per week.

11              363. Mr. Gaston performed work for the Astros during the off-seasons, mostly in Idaho. The

12 Astros provided an off-season training manual, and he performed significant off-season work without

13 being paid.

14              364. He was only paid his salary during the season, and his salary began at around $1,100 per

15 month. He believes he was paid less than $3,000 in salary his first season, and he believes he never

16 earned more than $8,000 in salary during subsequent seasons.

17              365. To summarize, Mr. Gaston, like all Class Members working under the direction of MLB,

18 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite
19 routinely working overtime hours, and often worked for no pay.

20              5.19   Brandon Henderson

21              366. In June of 2010, the Minnesota Twins drafted Brandon Henderson in the 27th round of

22 the 2010 draft. He had no agent or representative, and he quickly signed a UPC. The Twins only

23 pointed out a couple of the UPC’s provisions to him, focusing on the salaries.

24              367. Mr. Henderson worked most of the 2010 season at the Twins’ affiliate in Tennessee,

25 though he spent some time at the Twins’ site in Florida. He worked the 2011 season in both Florida

26 and Tennessee. During the season, Mr. Henderson believes he routinely worked more than 50 hours

27 per week.

28

     861070.1                                            58
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page62
                                          Filed05/20/15  Page 67ofof419
                                                                     424




 1              368. He worked one spring training at the Twins’ site in Florida. He did not earn a salary for

 2 this work, even though he often worked full workdays, 7 days per week.

 3              369. Mr. Henderson performed work for the Twins during the off-seasons, mostly in

 4 California. The Twins provided an off-season training manual, and he performed significant off-

 5 season work without being paid.

 6              370. He was only paid his salary during the season, and his salary began at around $1,100 per

 7 month. He believes he earned around $3,000 or less in salary each year that he worked for the Twins.

 8              371. He was released on October 21, 2011.

 9              372. To summarize, Mr. Henderson, like all Class Members working under the direction of

10 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

11 despite routinely working overtime hours, and often worked for no pay.

12              5.20   Tim Pahuta

13              373. The Washington Nationals drafted Tim Pahuta in the 18th round of the 2005 Rule 4

14 draft. He did not have an agent, and he quickly signed a UPC. The Nationals focused only on the

15 salary provisions when presenting Mr. Pahuta with the UPC.

16              374. He worked the 2005 season at the Nationals’ site in Florida; the 2006 season at the

17 Nationals’ affiliate in Savannah, Georgia; the 2007 season at the Florida site; the 2008 season at

18 Hagerstown, Maryland; the 2009 season at Woodbridge, Virginia; the 2010 season at Woodbridge and
19 Harrisburg, Pennsylvania; and the 2011 and 2012 seasons at Harrisburg. During the season, Mr.

20 Pahuta believes he routinely worked more than 50 hours per week.

21              375. He worked several spring trainings at the Nationals’ site in Florida. He did not earn a

22 salary for this work, even though he often worked full workdays, 7 days per week.

23              376. Mr. Pahuta performed work for the Nationals during the off-seasons, mostly in New

24 Jersey but sometimes in Florida. The Nationals provided an off-season training manual, and he

25 performed significant off-season work without being paid.

26              377. He was only paid his salary during the season, and his salary began at around $1,100 or

27 less per month. He believes he earned less than $3,000 in salary during his first season, and he earned

28 less than $10,000 in salary during his last season governed by his initial UPC.

     861070.1                                            59
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page63
                                          Filed05/20/15  Page 68ofof419
                                                                     424




 1              378. His initial UPC expired after the 2011 season, and the Nationals re-signed him for a

 2 slight salary increase. He believes he made around $20,000 in salary for the 2012 season, but, again,

 3 was only paid his salary during the season.

 4              379. Because of these salaries, Mr. Pahuta struggled to live. He often lived with host families,

 5 or he lived with several other players crammed in a small apartment. He often slept on air mattresses

 6 during the season.

 7              380. He has not worked for the Nationals since the expiration of his second contract

 8 following the 2012 season.

 9              381. To summarize, Mr. Pahuta, like all Class Members working under the direction of MLB,

10 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

11 routinely working overtime hours, and often worked for no pay.

12              5.21   Les Smith

13              382. The Detroit Tigers drafted Les Smith in the 27th round of the 2010 Rule 4 draft. He did

14 not have an agent, and he quickly signed a UPC. The Tigers failed to explain all the various provisions

15 of the UPC to Mr. Smith.

16              383. Mr. Smith worked the 2010 season at the Tigers’ site in Florida and at the Tigers’ short-

17 season affiliate in Connecticut, moving from one level to the next on a moment’s notice. During the

18 2011 season, he again split time between the Tigers’ site in Florida (spending significant time in
19 extended spring training) and their affiliate in Connecticut. During the season, Mr. Smith believes he

20 routinely worked more than 50 hours per week.

21              384. He worked multiple spring trainings at the Tigers’ site in Florida. He did not earn a salary

22 for this work, even though he often worked full workdays, 7 days per week.

23              385. Mr. Smith performed work for the Tigers during the off-seasons, mostly in Tennessee.

24 The Tigers provided an off-season training manual, and he performed significant off-season work

25 without being paid.

26              386. He was only paid his salary during the season, and his salary began at around $1,100 per

27 month. He believes he earned around $3,000 in salary during his first season, and he earned only

28 slightly more during the entire 2011 season.

     861070.1                                              60
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page64
                                          Filed05/20/15  Page 69ofof419
                                                                     424




 1              387. Because of these salaries, Mr. Smith struggled to live. He struggled to buy sufficient food,

 2 sometimes lived in dorms during the season, and lived with his parents during the off-seasons.

 3              388. The Tigers released Mr. Smith on March 27, 2012.

 4              389. To summarize, Mr. Smith, like all Class Members working under the direction of MLB,

 5 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 6 routinely working overtime hours, and often worked for no pay.

 7              5.22   Joseph Newby

 8              390. In June of 2004, Joseph Newby signed with the Oakland Athletics as a non-drafted free

 9 agent. He did not have an agent, and he quickly signed a UPC. The Athletics failed to thoroughly

10 explain all the UPC’s provisions. After performing about two years of work for the Athletics, they

11 released him in May of 2007.

12              391. In February of 2009, the Seattle Mariners signed Mr. Newby to a UPC. Mr. Newby

13 worked the 2009 season at Mariners’ affiliates in High Desert (California), West Tennessee, and

14 Tacoma, Washington, moving between the affiliates at a moment’s notice. The Mariners granted Mr.

15 Newby free agency in November of 2009.

16              392. In February of 2011, the Los Angeles Dodgers signed Mr. Newby to a UPC. Mr. Newby

17 split time during the 2011 season between the Dodgers’ affiliates in Chattanooga and Albuquerque.

18 The Dodgers granted Mr. Newby free agency in November of 2011.
19              393. While working for all three of these Franchises, Mr. Newby worked similar hours, and

20 believes he routinely worked more than 50 hours per week during the seasons.

21              394. He worked several spring trainings at the Athletics’ site in Arizona; worked a spring

22 training at the Mariners’ site in Arizona; and worked a spring training at the Dodgers’ site in Arizona.

23 While working during spring training for these three Franchises, he did not earn a salary for this work,

24 even though he often worked full workdays, 7 days per week.

25              395. Mr. Newby performed work for the Franchises during the off-seasons, often in Alaska or

26 Colorado. The Franchises provided off-season training manuals, and he performed significant off-

27 season work without being paid.

28

     861070.1                                              61
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page65
                                          Filed05/20/15  Page 70ofof419
                                                                     424




 1              396. No matter which Franchise employed him, he was only paid his salary during the season,

 2 and he believes his salary began at less than $1,100 per month. He believes he earned less than $3,000

 3 in salary during his first season, and his salary remained low during subsequent seasons. As is

 4 customary, the Franchises also required him to pay clubhouse dues during the season, sometimes as

 5 much as $14 per day, to pay for food and clubhouse services.

 6              397. Because of these salaries, Mr. Newby struggled to live. At one point while working for

 7 the Athletics, he stayed with a host family that only provided a piece of plywood, two cinder blocks,

 8 and an eggshell pad for a bed. While working for the other Franchises, he often slept on an air

 9 mattress on the floor of a living room since several teammates crammed into a small apartment to

10 save on rent.

11              398. To summarize, Mr. Newby, like all Class Members working under the direction of MLB,

12 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

13 routinely working overtime hours, and often worked for no pay.

14              5.23   Ryan Hutson

15              399. The New York Mets drafted Ryan Hutson in the 36th round of the 2011 Rule 4 draft. He

16 did not have an agent, no negotiations took place, and he quickly signed a UPC.

17              400. He worked the 2011 season at the Mets’ site in Florida, and he also worked the 2012

18 season at the Mets’ site in Florida while in extended spring training. During the season, Mr. Hutson
19 believes he routinely worked more than 50 hours per week.

20              401. Mr. Hutson performed work for the Mets during the off-seasons, mostly in Texas. The

21 Mets provided an off-season training manual, and he performed significant off-season work without

22 being paid.

23              402. He was only paid his salary during the season, and his salary began at around $1,100 per

24 month. He believes he earned around $3,000 in salary during his entire first season in 2011, and he

25 believes he earned no more than that in 2012. Because of these salaries, Mr. Hutson struggled to live.

26              403. The Mets released Mr. Hutson in June of 2012.

27

28

     861070.1                                            62
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page66
                                          Filed05/20/15  Page 71ofof419
                                                                     424




 1              404. To summarize, Mr. Hutson, like all Class Members working under the direction of MLB,

 2 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 3 routinely working overtime hours, and often worked for no pay.

 4              5.24   Matt Frevert

 5              405. In June of 2008, the St. Louis Cardinals drafted Matt Frevert in the 28th round of the

 6 Rule 4 draft. He quickly signed a UPC, and the Cardinals did not thoroughly explain all the UPC’s

 7 provisions.

 8              406. Mr. Frevert worked the 2008 season at the Cardinals’ affiliates in Tennessee and Iowa;

 9 the 2009 season at the Cardinals’ site in Florida (in extended spring training) and at their affiliate in

10 Iowa; the 2010 season at their advanced Class A affiliate in Florida; and the beginning of the 2011

11 season at their Double-A affiliate in Missouri. The Cardinals released Mr. Frevert in May of 2011.

12              407. Also in May of 2011, the Atlanta Braves signed Mr. Frevert to a UPC shortly after the

13 Cardinals released him. He worked for the Braves at their affiliate in Lynchburg, Virginia, before

14 retiring in July of 2011.

15              408. While working for either Franchise, Mr. Frevert worked similar hours, and believes he

16 routinely worked more than 50 hours per week during the seasons.

17              409. He worked several spring trainings at the Cardinals’ site in Florida. While working during

18 spring training, he did not earn a salary for this work, even though he often worked full workdays, 7
19 days per week.

20              410. Mr. Frevert performed work for the Cardinals during the off-seasons, usually in Missouri.

21 The Cardinals provided an off-season training manual, and he performed significant off-season work

22 without being paid.

23              411. No matter which Franchise employed him, he was only paid his salary during the season,

24 and he believes his salary began at $1,100 per month. He believes he earned around $3,000 in salary

25 during his first season and his salary remained low during subsequent seasons. As is customary across

26 all teams, the Franchises also required him to pay clubhouse dues during the season to pay for food

27 and clubhouse services.

28

     861070.1                                             63
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page67
                                          Filed05/20/15  Page 72ofof419
                                                                     424




 1              412. Because of these salaries, Mr. Frevert struggled to live. At one point while working for

 2 the Cardinals, he and several teammates were forced to live in the clubhouse—sleeping on couches,

 3 the floor, or air mattresses—for a short period of time during a season. At other times, he and several

 4 teammates often crammed 4 or 5 players into a 2-bedroom apartment to save on rent.

 5              413. To summarize, Mr. Frevert, like all Class Members working under the direction of MLB,

 6 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 7 routinely working overtime hours, and often worked for no pay.

 8              5.25   Roberto Ortiz

 9              414. The Arizona Diamondbacks signed Roberto Ortiz in 2008 as a non-drafted free agent.

10 He did not have an agent, and he quickly signed a UPC without any negotiations. The Diamondbacks

11 failed to thoroughly explain all the UPC’s provisions.

12              415. Mr. Ortiz   worked the 2009 season at the Diamondbacks’ site in the Dominican

13 Republic; the 2010 at their site in the Dominican Republic and at their affiliate in Yakima,

14 Washington; and the 2011 season at their site in Arizona (in extended spring training) and at their

15 affiliate in South Bend, Indiana. The Diamondbacks released him on March 23, 2012.

16              416. In May of 2012, the Baltimore Orioles signed Mr. Ortiz to a UPC. Mr. Ortiz worked the

17 2012 season at the Orioles’ site in Florida (in extended spring training) and at their affiliate in

18 Aberdeen, Maryland. The Orioles released Mr. Ortiz around July 16, 2012.
19              417. While working for either Franchise, Mr. Ortiz worked similar hours, and he believes he

20 routinely worked more than 50 hours per week during the seasons.

21              418. He worked multiple spring trainings at the Diamondbacks’ site in Arizona. He did not

22 earn a salary for this work, even though he often worked full workdays, 7 days per week. He also does

23 not believe he earned his salary during extended spring training.

24              419. Mr. Ortiz performed work for the Diamondbacks during the off-seasons, often in Puerto

25 Rico. The Diamondbacks provided off-season training manuals, and he performed significant off-

26 season work without being paid.

27

28

     861070.1                                            64
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page68
                                          Filed05/20/15  Page 73ofof419
                                                                     424




 1              420. No matter which Franchise employed him, he was only paid his salary during the season.

 2 While working at the Diamondbacks’ site in the Dominican Republic, he believes his salary began at

 3 around $500 per month. He believes he earned around $1100 per month while working at the

 4 Diamondbacks’ affiliates within the United States, and believes he earned only slightly more while

 5 working for the Orioles in Aberdeen. The most Mr. Ortiz believes he ever made in salary during a

 6 season was around $4,000.

 7              421. Because of these salaries, Mr. Ortiz struggled to live. He often lived with host families

 8 during the season, but when host families were not available, he had to ask his mom for assistance to

 9 help pay for an apartment.

10              422. To summarize, Mr. Ortiz, like all Class Members working under the direction of MLB,

11 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

12 routinely working overtime hours, and often worked for no pay.

13              5.26   Witer Jimenez

14              423. In May of 2010, the Philadelphia Phillies signed Witer Jimenez as an international free

15 agent. He quickly signed a UPC, and the Phillies failed to thoroughly explain all the UPC’s provisions.

16              424. Mr. Jimenez worked the 2010 season at the Phillies’ site in the Dominican Republic. He

17 worked the 2011 season at their site in Florida (both at extended spring training and during the

18 Rookie season) and at their affiliate in Williamsport, Pennsylvania. The Phillies released Mr. Jimenez
19 in October of 2011.

20              425. While working for the Phillies, Mr. Jimenez believes he routinely worked more than 50

21 hours per week during the seasons.

22              426. He worked during spring training at the Phillies’ site in Florida. While working during

23 spring training, he did not earn a salary for this work, even though he often worked full workdays, 7

24 days per week. He also does not believe he earned a salary while in extended spring training.

25              427. Mr. Jimenez performed work for the Phillies during the off-seasons, often in the

26 Dominican Republic. The Phillies expected him to perform this work, and he performed significant

27 off-season work without being paid.

28

     861070.1                                            65
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page69
                                          Filed05/20/15  Page 74ofof419
                                                                     424




 1              428. He was only paid his salary during the season. While working at the Phillies’ site in the

 2 Dominican Republic in 2010, he believes his salary began at around $500 per month. While working

 3 at the Phillies’ affiliates in the United States during the 2011 championship season, he believes he only

 4 made around $1100 per month.

 5              429. Because of these salaries, Mr. Jimenez struggled to live. At one point during the season,

 6 he and several teammates crammed six players into a 2-bedroom apartment to save on rent.

 7              430. To summarize, Mr. Jimenez, like all Class Members working under the direction of MLB,

 8 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 9 routinely working overtime hours, and often worked for no pay.

10              5.27   Kris Watts

11              431. The Pittsburgh Pirates drafted Kris Watts in the 16th round of the 2006 Rule 4 draft. He

12 quickly signed a UPC. He did not have an agent, and the Pirates did not thoroughly explain all the

13 UPC’s provisions.

14              432. Mr. Watts worked the 2006 season at the Pirates’ affiliate in Williamsport, Pennsylvania;

15 the 2007 season at their affiliate in Hickory, North Carolina; the 2008 season at their affiliates in

16 Altoona, Pennsylvania and Lynchburg, Virginia; the 2009 season in Lynchburg; the 2010 season in

17 Altoona; the 2011 season in Altoona and at their affiliate in Indianapolis; and part of the 2012 season

18 in Indianapolis. The Pirates traded Mr. Watts to the Washington Nationals in June of 2012.
19              433. After being traded, Mr. Watts worked the rest of the 2012 season at the Nationals’

20 affiliate in Harrisburg, Pennsylvania. His contract expired in November of 2012, and the Nationals re-

21 signed him to another UPC. He worked the 2013 season at Harrisburg and at the Nationals’ affiliate

22 in Syracuse, New York. The Nationals released Mr. Watts in September of 2013.

23              434. While working for either Franchise, Mr. Watts worked similar hours, and believes he

24 routinely worked more than 50 hours per week during the seasons.

25              435. He worked several spring trainings at the Pirates’ site in Florida, and he worked one

26 spring training at the Nationals’ site in Florida. While working during spring training for either team,

27 he did not earn a salary for this work, even though he often worked full workdays, 7 days per week.

28

     861070.1                                            66
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page70
                                          Filed05/20/15  Page 75ofof419
                                                                     424




 1              436. Mr. Watts performed work for the Franchises during the off-seasons, often in California

 2 but also in Arizona during the later years of his career. Both Franchises provided off-season training

 3 manuals, and he performed significant off-season work without being paid.

 4              437. No matter which Franchise employed him, he was only paid his salary during the season,

 5 and he believes his salary began at around $1,100 per month. He believes he earned around $3,000 in

 6 salary during his first season, and his salary remained low in subsequent years.

 7              438. Because of these salaries, Mr. Watts struggled to live. He at times lived with host families,

 8 and at other times he lived with many guys crammed into a small apartment. He often slept on a

 9 cheap air mattress during the season.

10              439. To summarize, Mr. Watts, like all Class Members working under the direction of MLB,

11 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

12 routinely working overtime hours, and often worked for no pay.

13              5.28    Mitch Hilligoss

14              440. In June of 2006, the New York Yankees drafted Mitch Hilligoss in the 6th round of the

15 Rule 4 draft. He quickly signed a UPC, and the Yankees did not thoroughly explain all the UPC’s

16 provisions.

17              441. Mr. Hilligoss worked the 2006 season at the Yankees’ affiliate in Staten Island; the 2007

18 season at their affiliate in Charleston, South Carolina; the 2008 season at their site in Tampa; and the
19 2009 season in Tampa. He was traded to the Texas Rangers in January of 2010.

20              442. After being traded, Mr. Hilligoss worked the 2010 season at the Rangers’ affiliates in

21 Bakersfield, California and Frisco, Texas. He worked the 2011 season at their affiliates in Frisco and

22 Myrtle Beach, South Carolina, though he also worked some at their site in Arizona in extended spring

23 training. The Rangers released him in December of 2011.

24              443. While working for either Franchise, Mr. Hilligoss worked similar hours, and believes he

25 routinely worked more than 50 hours per week during the seasons.

26

27

28

     861070.1                                              67
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page71
                                          Filed05/20/15  Page 76ofof419
                                                                     424




 1              444. He worked several spring trainings at the Yankees’ site in Florida. He also worked two

 2 spring trainings at the Rangers’ site in Arizona. While working during spring training for either

 3 Franchise, he did not earn a salary for this work, even though he often worked full workdays, 7 days

 4 per week.

 5              445. He also worked at two instructional leagues while with the Yankees which took place at

 6 the Yankees site in Florida (the same site as spring training, which is customary). He performed a

 7 workload similar to that in spring training alongside around 40 or 45 teammates. Like spring training,

 8 he did not earn a salary for this work.

 9              446. Mr. Hilligoss performed work for the Franchises during the off-seasons, usually in

10 Illinois. The Franchises both provided off-season training manuals, and he performed significant off-

11 season work without being paid.

12              447. No matter which Franchise employed him, he was only paid his salary during the season,

13 and he believes his salary began at around $1,100 per month. He believes he earned around $3,000 in

14 salary during his first season, and his salary remained low throughout his career.

15              448. Because of these salaries, Mr. Hilligoss struggled to live. He states that he almost always

16 slept on a cheap air mattress during the season, and he almost always lived with many other players

17 crammed in a small apartment during the season.

18              449. To summarize, Mr. Hilligoss, like all Class Members working under the direction of

19 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

20 despite routinely working overtime hours, and often worked for no pay.

21              5.29   Matt Gorgen

22              450. The Tampa Bay Rays selected Matt Gorgen in the 16th round of the 2008 Rule 4 draft.

23 He quickly signed a UPC at his home in Northern California, and the Rays focused mainly on the

24 UPC provisions pertaining to salaries and signing bonus.

25              451. Mr. Gorgen worked the 2008 season at the Rays’ affiliate in Hudson Valley, New York;

26 the 2009 season at their affiliates in Port Charlotte, Florida and Montgomery, Alabama; and the 2010

27 season in Montgomery. The Rays traded Mr. Gorgen to the Diamondbacks in September of 2010.

28

     861070.1                                             68
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page72
                                          Filed05/20/15  Page 77ofof419
                                                                     424




 1              452. Mr. Gorgen spent the 2011 season working at the Diamondbacks site in Arizona since he

 2 was injured. He worked the 2012 and 2013 seasons while splitting time at the Diamondbacks’ affiliates

 3 in Reno, Nevada and Mobile, Alabama. The Diamondbacks released Mr. Gorgen in October of 2013.

 4              453. While working for either Franchise, Mr. Gorgen worked similar hours, and believes he

 5 routinely worked more than 50 hours per week during the seasons.

 6              454. He worked several spring trainings at the Rays’ site in Florida and at the Diamondbacks’

 7 site in Arizona. While working for either Franchise during spring training, he did not earn a salary for

 8 this work, even though he often worked full workdays, 7 days per week.

 9              455. Mr. Gorgen performed work for the Franchises during the off-seasons, usually in

10 California. The Franchises provided an off-season training manual, and he performed significant off-

11 season work without being paid.

12              456. No matter which Franchise employed him, he was only paid his salary during the season,

13 and he believes his salary began at $1,100 per month. He believes he earned around $3,000 in salary

14 during his first season, and his salary remained low throughout his career. As is customary, he paid

15 clubhouse dues during the season to pay for food and clubhouse services.

16              457. Because of these salaries, Mr. Gorgen struggled to live. Like many others in the minor

17 leagues, he often slept on cheap air mattresses during the season.

18              458. To summarize, Mr. Gorgen, like all Class Members working under the direction of MLB,

19 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

20 routinely working overtime hours, and often worked for no pay.

21              5.30   Brett Newsome

22              459. The Washington Nationals signed Brett Newsome as a non-drafted free agent in June of

23 2008. He quickly signed a UPC at the Nationals’ complex in Florida, and the Nationals failed to fully

24 explain all the UPC’s various provisions.

25              460. Mr. Newsome worked the 2008 season at the Nationals’ site in Florida (at the Rookie

26 level); the 2009 season at their site in Florida (at the Rookie level and in extended spring training) and

27 at their affiliate in Hagerstown, Maryland; and the 2010, 2011, and 2012 seasons in Hagerstown. The

28 Nationals released Mr. Newsome in January of 2013.

     861070.1                                            69
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page73
                                          Filed05/20/15  Page 78ofof419
                                                                     424




 1              461. While working for the Nationals, Mr. Newsome believes he routinely worked more than

 2 50 hours per week during the seasons.

 3              462. He worked several spring trainings at the Nationals’ site in Florida. While working during

 4 spring training, he did not earn a salary for this work, even though he often worked full workdays, 7

 5 days per week. Mr. Newsome also went to the Nationals’ instructional league in 2009 (which took

 6 place at the Nationals’ training site in Florida); worked similar hours to those worked during spring

 7 training; and, like spring training, did not earn a salary. He also believes he did not get paid his salary

 8 while working during extended spring training.

 9              463. Mr. Newsome performed work for the Nationals during the off-seasons, usually in

10 Illinois. The Nationals provided an off-season training manual, and he performed significant off-

11 season work without being paid.

12              464. He was only paid his salary during the season, and he believes his salary began at $1,100

13 per month. He believes he earned around $3,000 in salary during his first season, and his salary

14 remained low throughout his career.

15              465. Because of these salaries, Mr. Newsome struggled to live. He often lived with many other

16 players crammed in a small apartment—with guys often sleeping on air mattresses in the living room

17 and dining room—in order to save money. He also lived with host families at times.

18              466. To summarize, Mr. Newsome, like all Class Members working under the direction of

19 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

20 despite routinely working overtime hours, and often worked for no pay.

21              5.31   Jake Opitz

22              467. In June of 2008, the Chicago Cubs selected Jake Opitz in the 12th round of the Rule 4

23 draft. He quickly signed a UPC, and the Cubs did not fully explain all the UPC’s various provisions to

24 him.

25              468. Mr. Opitz worked the 2008 season at the Cubs’ affiliates in Boise, Idaho and Peoria,

26 Illinois; the 2009 season at their affiliate in Daytona, Florida; the 2010 season at their affiliates in

27 Daytona and in Knoxville, Tennessee; and the 2011 season at Daytona and at their site in Arizona (in

28 extended spring training while injured). The Cubs released Mr. Opitz in March of 2012.

     861070.1                                             70
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page74
                                          Filed05/20/15  Page 79ofof419
                                                                     424




 1              469. The Philadelphia Phillies signed Mr. Opitz to a UPC in the summer of 2012. Mr. Opitz

 2 worked the rest of that season at their affiliates in Reading, Pennsylvania and Allentown,

 3 Pennsylvania. They granted him free agency in November of 2012.

 4              470. While working for either Franchise, Mr. Opitz worked similar hours, and believes he

 5 routinely worked more than 50 hours per week during the seasons.

 6              471. He worked several spring trainings at the Cubs’ site in Arizona. He did not earn a salary

 7 for this work, even though he often worked full workdays, 7 days per week. He also went to the Cubs’

 8 instructional league one year (at the Cubs’ training site in Arizona); worked similar hours as those

 9 worked during spring training; and, like spring training, did not earn a salary for the work.

10              472. Mr. Opitz performed work for the Franchises during the off-seasons, usually in

11 Colorado, but sometimes in Nebraska or Arizona. The Franchises provided an off-season training

12 manual, and he performed significant off-season work without being paid. Moreover, he worked

13 considerable time for the Cubs in Arizona during the 2009–2010 off-season while recovering from an

14 injury; as is customary across the industry, he and many other Cubs’ minor leaguers (some injured and

15 some not injured) trained at the Cubs’ site in Arizona that off-season. As usual, he did not receive a

16 salary for this off-season work.

17              473. No matter which Franchise employed him, he was only paid his salary during the season,

18 and he believes his salary began at $1,100 per month. He believes he earned around $3,000 in salary
19 during his first season, and his salary remained low throughout his career.

20              474. Because of these salaries, Mr. Opitz struggled to live. Like many others in the minor

21 leagues, he lived with many other players crammed into a small apartment and sometimes slept on a

22 cheap air mattress during the season.

23              475. To summarize, Mr. Opitz, like all Class Members working under the direction of MLB,

24 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

25 routinely working overtime hours, and often worked for no pay.

26

27

28

     861070.1                                            71
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page75
                                          Filed05/20/15  Page 80ofof419
                                                                     424




 1              5.32   Daniel Britt

 2              476. In June of 2010, the Milwaukee Brewers drafted Daniel Britt in the 29th round of the

 3 Rule 4 draft. He quickly signed a UPC, and the Brewers did not fully explain all the UPC’s various

 4 provisions to him.

 5              477. Mr. Britt worked the 2010 season at the Brewers’ site in Arizona, and he worked the 2011

 6 season at their affiliate in Wisconsin. The Brewers released Mr. Britt in November of 2011.

 7              478. While working for the Brewers, Mr. Britt routinely worked more than 50 hours per week

 8 during the seasons.

 9              479. He worked one spring training at the Brewers’ site in Arizona. He did not earn a salary

10 for this work, even though he often worked full workdays, 7 days per week.

11              480. Mr. Britt performed work for the Brewers during the off-seasons, usually in North

12 Carolina but also in Arizona. The Brewers provided an off-season training manual, and he performed

13 significant off-season work without being paid.

14              481. Mr. Britt was only paid his salary during the season, and he believes his salary began at

15 $1,100 per month. He believes he earned around $3,000 in salary during his first season, and his salary

16 remained low throughout his career.

17              482. Because of these salaries, Mr. Britt struggled to live. Like many others in the minor

18 leagues, he lived in either a small apartment or with a host family.
19              483. To summarize, Mr. Britt, like all Class Members working under the direction of MLB, the

20 Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite routinely

21 working overtime hours, and often worked for no pay.

22              5.33 Joel Weeks

23              484. The San Francisco Giants signed Joel Weeks as a non-drafted free agent in June of 2008.

24 He quickly signed a UPC without having the opportunity to negotiate the terms.

25              485. Mr. Weeks worked the 2008 season at the Giants’ site in Arizona; the 2009 season at the

26 Giants’ affiliates in Salem, Oregon and Augusta, Georgia; the 2010 season at the Giants’ affiliate in

27 San Jose; the 2011 season at affiliates in Augusta and Richmond, Virginia; and the 2012 season in

28 Richmond. Mr. Weeks voluntarily retired before the 2013 season.

     861070.1                                            72
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page76
                                          Filed05/20/15  Page 81ofof419
                                                                     424




 1              486. While working for the Giants, Mr. Weeks routinely worked more than 50 hours per week

 2 during the seasons.

 3              487. He worked several spring trainings at the Giants’ site in Arizona. He did not earn a salary

 4 for this work, even though he often worked full workdays, 7 days per week.

 5              488. Mr. Weeks performed work for the Giants during the off-seasons, usually in California.

 6 The Giants provided an off-season training manual, and he performed significant off-season work

 7 without being paid.

 8              489. Mr. Weeks was only paid his salary during the season. He believes he earned around

 9 $3,000 in salary during his first season, and his salary remained low throughout his career. Because of

10 these salaries, Mr. Weeks struggled to live.

11              490. To summarize, Mr. Weeks, like all Class Members working under the direction of MLB,

12 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

13 routinely working overtime hours, and often worked for no pay.

14              5.34 Gaspar Santiago

15              491. In June of 2010, the San Francisco Giants drafted Gaspar Santiago in the 28th round of

16 the Rule 4 draft. He quickly signed a UPC without having the opportunity to negotiate the terms.

17              492. Mr. Santiago worked the 2010 season at the Giants’ site in Arizona; the 2011 season at

18 their affiliate in Augusta, Georgia; and the 2012 season at their site in Arizona (in extended spring
19 training) and at their affiliate in Salem, Oregon. The Giants released Mr. Santiago in March of 2013.

20              493. While working for the Giants, Mr. Santiago routinely worked more than 50 hours per

21 week during the seasons.

22              494. He worked several spring trainings at the Giants’ site in Arizona. He did not earn a salary

23 for this work, even though he often worked full workdays, 7 days per week. Mr. Santiago also went to

24 the Giants’ instructional league (which took place at the Giants’ training site in Arizona); worked

25 similar hours to those worked during spring training; and, like spring training, did not earn a salary.

26 He also believes he did not get paid his salary while working during extended spring training.

27

28

     861070.1                                             73
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page77
                                          Filed05/20/15  Page 82ofof419
                                                                     424




 1              495. Mr. Santiago performed work for the Giants during the off-seasons, usually in Puerto

 2 Rico. The Giants provided an off-season training manual, and he performed significant off-season

 3 work without being paid.

 4              496. Mr. Santiago was only paid his salary during the season. He believes he earned around

 5 $3,000 in salary during his first season, and his salary remained low throughout his career. Because of

 6 these salaries, Mr. Santiago struggled to live.

 7              497. To summarize, Mr. Santiago, like all Class Members working under the direction of MLB,

 8 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 9 routinely working overtime hours, and often worked for no pay.

10              5.35 Matt Lewis

11              498. In June of 2010, the Atlanta Braves drafted Matt Lewis in the 10th round of the Rule 4

12 draft. He quickly signed a UPC a short time later.

13              499. Mr. Lewis worked the 2010 season at the Braves’ affiliate in Danville, Virginia, and he

14 worked the 2011 season at their site in Florida. The Braves released Mr. Lewis in August of 2011.

15              500. While working for the Braves, Mr. Lewis routinely worked more than 50 hours per week

16 during the seasons.

17              501. He worked a spring training at the Braves’ site in Florida. He did not earn a salary for this

18 work, even though he often worked full workdays, 7 days per week. He also worked similar hours
19 during the Braves’ instructional league (at their spring site), and he was again not paid. He also

20 believes he did not get paid his salary while working during extended spring training.

21              502. Mr. Lewis performed work for the Braves during the off-seasons in California. The

22 Braves provided an off-season training manual, and he performed significant off-season work without

23 being paid.

24              503. Mr. Lewis was only paid his salary during the season. He believes he earned only a few

25 thousand dollars in salary during his first season, and his salary remained low his second season.

26 Because of these salaries, Mr. Lewis struggled to live.

27              504. To summarize, Mr. Lewis, like all Class Members working under the direction of MLB,

28 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

     861070.1                                              74
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page78
                                          Filed05/20/15  Page 83ofof419
                                                                     424




 1 routinely working overtime hours, and often worked for no pay.

 2              5.36 Nick Giarraputo

 3              505. In June of 2006, the New York Mets selected Nick Giarraputo in the 12th round of the

 4 Rule 4 draft. He quickly signed a UPC.

 5              506. Mr. Giarraputo worked the 2006 season at the Mets’ Rookie affiliate in Florida; the 2007

 6 season at their affiliate in Kingsport, Tennessee; and the 2008 and 2009 seasons at their affiliates in

 7 Brooklyn and Savannah. The Mets released Mr. Giarraputo in April of 2010.

 8              507. In January of 2013, the Chicago White Sox signed Mr. Giarraputo to a UPC. They then

 9 released him in April of 2013.

10              508. Mr. Giarraputo believes he routinely worked more than 50 hours per week during the

11 seasons.

12              509. He worked several spring trainings for the teams. For both teams, he did not earn a salary

13 for this work, even though he often worked full workdays, 7 days per week. He also went to two

14 instructional leagues and spent time in extended spring trainings, and he worked similarly long hours

15 without being paid his salary.

16              510. Mr. Giarraputo performed work for the Franchises during the off-seasons in California.

17 He received off-season training manuals, and he performed significant off-season work without being

18 paid.
19              511. No matter which Franchise employed him, he was only paid his salary during the season,

20 and he believes he earned only a few thousand dollars in salary during his first season. His salary

21 remained low throughout his career. Because of these salaries, Mr. Giarraputo struggled to live.

22              512. To summarize, Mr. Giarraputo, like all Class Members working under the direction of

23 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

24 despite routinely working overtime hours, and often worked for no pay.

25              5.37 Leonard Davis

26              513. In June of 2004, the Montreal Expos—who became the Washington Nationals in 2005—

27 selected Leonard Davis in the 8th round of the Rule 4 draft. He quickly signed a UPC.

28

     861070.1                                             75
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page79
                                          Filed05/20/15  Page 84ofof419
                                                                     424




 1              514. Mr. Davis worked the 2004 season in Florida; the 2005 season in Florida and Vermont;

 2 the 2006 season at the Nationals’ affiliate in Savannah; the 2007 season at affiliates in Maryland and

 3 Virginia; the 2008 seasons at affiliates in Virginia, Pennsylvania, and Ohio; and the 2009 and 2010

 4 seasons at affiliates in Pennsylvania and New York. The Nationals granted Mr. Davis free agency in

 5 November of 2010.

 6              515. In February of 2011, the Toronto Blue Jays signed Mr. Davis to a UPC. They then

 7 released him in April of 2011 towards the end of spring training. The Nationals re-signed Mr. Davis in

 8 July of 2011, and he worked at their affiliate in Pennsylvania. He was again granted free agency in

 9 November of 2011. The Colorado Rockies next signed Mr. Davis in December of 2011, and they

10 released him in March of 2012 towards the end of spring training.

11              516. Mr. Davis believes he routinely worked more than 50 hours per week during the seasons.

12              517. He worked several spring trainings for the teams. No matter the team, he did not earn a

13 salary for this work, even though he often worked full workdays, 7 days per week.

14              518. Mr. Davis performed work for the Franchises during the off-seasons, usually in

15 California. He received off-season training manuals, and he performed significant off-season work

16 without being paid.

17              519. No matter which Franchise employed him, he was only paid his salary during the season,

18 and he believes he earned only a few thousand dollars in salary during his first season. His salary
19 remained low throughout his career. Because of these salaries, Mr. Davis struggled to live.

20              520. To summarize, Mr. Davis, like all Class Members working under the direction of MLB,

21 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

22 routinely working overtime hours, and often worked for no pay.

23              5.38 David Quinowski

24              521. In June of 2004, the San Francisco Giants selected David Quinowski in the 46th round

25 of the Rule 4 draft. He briefly went to a community college before the Giants signed him to a UPC in

26 May of 2005.

27

28

     861070.1                                           76
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page80
                                          Filed05/20/15  Page 85ofof419
                                                                     424




 1              522. Mr. Quinowski worked the 2005 season at the Giants’ affiliate in Oregon; the 2006

 2 season at their affiliate in Georgia; the 2007 season at their affiliate in San Jose; the 2008 season

 3 mostly at their site in Arizona; the 2009 season at their affiliate in Oregon; the 2010 season at their

 4 affiliates in San Jose and Virginia; and the 2011 season at their affiliate in Virginia. The Giants released

 5 Mr. Quinowski in March of 2012.

 6              523. In January of 2013, the Baltimore Orioles signed Mr. Quinowski to a UPC. They then

 7 released him in May of 2013.

 8              524. Mr. Quinowski believes he routinely worked more than 50 hours per week during the

 9 seasons.

10              525. He worked several spring trainings for the teams. For both teams, he did not earn a salary

11 for this work, even though he often worked full workdays, 7 days per week. He also went to

12 instructional leagues and spent time in extended spring trainings, and he worked similarly long hours

13 without being paid his salary.

14              526. Mr. Quinowski performed work for the Franchises during the off-seasons, usually in

15 California. He received off-season training manuals, and he performed significant off-season work

16 without being paid.

17              527. No matter which Franchise employed him, he was only paid his salary during the season,

18 and he believes he earned only a few thousand dollars in salary during his first season. His salary
19 remained low throughout his career. Because of these salaries, Mr. Quinowski struggled to live.

20              528. To summarize, Mr. Quinowski, like all Class Members working under the direction of

21 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

22 despite routinely working overtime hours, and often worked for no pay.

23              5.39 Mark Wagner

24              529. In June of 2005, the Boston Red Sox selected Mark Wagner in the 9th round of the Rule

25 4 draft. He quickly signed a UPC.

26

27

28

     861070.1                                             77
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page81
                                          Filed05/20/15  Page 86ofof419
                                                                     424




 1              530. Mr. Wagner worked the 2005 season at the Red Sox’ short-season affiliate in

 2 Massachusetts; the 2006 season at affiliates in South Carolina and North Carolina; the 2007 season at

 3 their affiliate in California; the 2008 season at their affiliate in Maine; the 2009 season at their affiliates

 4 in Maine and Rhode Island; the 2010 season at their spring site in Florida and their affiliates in

 5 Massachusetts and Rhode Island; and the 2011 season at their affiliates in Maine and Virginia. The

 6 Red Sox granted Mr. Wagner free agency in November of 2011.

 7              531. In March of 2013, the San Francisco Giants signed Mr. Wagner to a UPC. They then

 8 released him in November of 2013.

 9              532. For either team, Mr. Wagner believes he routinely worked more than 50 hours per week

10 during the seasons.

11              533. He worked several spring trainings for the Franchises. For both teams, he did not earn a

12 salary for this work, even though he often worked full workdays, 7 days per week.

13              534. Mr. Wagner performed work for the Franchises during the off-seasons, usually in

14 California. He received off-season training manuals from the Franchises, and he performed significant

15 off-season work without being paid.

16              535. No matter which Franchise employed him, he was only paid his salary during the season,

17 and he believes he earned only a few thousand dollars in salary during his first season.

18              536. To summarize, Mr. Wagner, like all Class Members working under the direction of MLB,

19 the Franchises, and Mr. Selig, often worked for less than minimum wage, received no overtime

20 despite routinely working overtime hours, and often worked for no pay.

21              5.40 Brandon Pinckney

22              537. In June of 2003, the Cleveland Indians selected Brandon Pinckney in the 12th round of

23 the Rule 4 draft. He quickly signed a UPC in California.

24              538. Mr. Pinckney worked several seasons at various affiliates of the Indians, including in

25 North Carolina, Ohio, and New York. The Indians released Mr. Pinckney in April of 2009.

26              539. In May of 2009, the Baltimore Orioles signed Mr. Pinckney to a UPC. He spent the

27 season working at their affiliates in Maryland and Virginia. The Orioles granted him free agency in

28 November of 2009.

     861070.1                                             78
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page82
                                          Filed05/20/15  Page 87ofof419
                                                                     424




 1              540. In January of 2010, the Philadelphia Phillies signed Mr. Pinckney to a UPC. He worked

 2 part of that season at their affiliate in Pennsylvania. The Phillies released him in June of 2010.

 3              541. After the Phillies released Mr. Pinckney, the Athletics then signed him to a UPC in late

 4 June of 2010. He worked at their affiliate in California. The Athletics granted him free agency in

 5 November of 2010.

 6              542. No matter which team he worked for, Mr. Pinckney believes he routinely worked more

 7 than 50 hours per week during the seasons.

 8              543. He worked several spring trainings for the Franchises. No matter the team, he did not

 9 earn a salary for this work, even though he often worked full workdays, 7 days per week.

10              544. Mr. Pinckney performed work for the Franchises during the off-seasons, usually in

11 California. He received off-season training manuals, and he performed significant off-season work

12 without being paid.

13              545. No matter which Franchise employed him, he was only paid his salary during the season,

14 and he believes he earned only a few thousand dollars in salary during his first season. His salary

15 remained low throughout his career. Because of these salaries, Mr. Pinckney struggled to live.

16              546. To summarize, Mr. Pinckney, like all Class Members working under the direction of

17 MLB, the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime

18 despite routinely working overtime hours, and often worked for no pay.
19              5.41 Lauren Gagnier

20              547. The Detroit Tigers selected Lauren Gagnier in the 10th round of the 2006 Rule 4 draft.

21 He quickly signed a UPC.

22              548. Mr. Gagnier worked the 2006 season at the Tigers’ New York affiliate; the 2007 season at

23 their affiliate in Michigan; the 2008 seasons at affiliates in Pennsylvania and Ohio; the 2009 season at

24 affiliates in Florida and Pennsylvania; and the 2010 and 2011 seasons at affiliates in Ohio and

25 Pennsylvania. The Tigers released Mr. Gagnier in March of 2012.

26              549. Mr. Gagnier believes he routinely worked more than 50 hours per week during the

27 seasons.

28

     861070.1                                            79
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page83
                                          Filed05/20/15  Page 88ofof419
                                                                     424




 1              550. He worked several spring trainings for the Tigers, and he did not earn a salary for this

 2 work, even though he often worked full workdays, 7 days per week.

 3              551. Mr. Gagnier performed work for the Tigers during the off-seasons, usually in California.

 4 He received off-season training manuals, and he performed significant off-season work without being

 5 paid.

 6              552. Mr. Gagnier was only paid his salary during the season, and he believes he earned only a

 7 few thousand dollars in salary during his first season. His salary remained low throughout his career.

 8 Because of these salaries, Mr. Gagnier struggled to live.

 9              553. To summarize, Mr. Gagnier, like all Class Members working under the direction of MLB,

10 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

11 routinely working overtime hours, and often worked for no pay.

12              5.42 Omar Aguliar

13              554. In June of 2005, the Milwaukee Brewers selected Omar Aguilar in the 30th round of the

14 Rule 4 draft. He signed a UPC a short time later.

15              555. Mr. Aguilar worked the 2005 to 2009 seasons for the Brewers at their spring site in

16 Arizona and at affiliates in Florida, Arizona, West Virginia, and Alabama. The Brewers traded Mr.

17 Aguilar to the Indians in March of 2010. Mr. Aguilar worked the 2010 season for the Indians at their

18 affiliate in Akron, Ohio. The Indians released him in March of 2011.
19              556. For either team, Mr. Aguilar believes he routinely worked more than 50 hours per week

20 during the season.

21              557. He worked several spring trainings for the Brewers and Indians. For either Franchise, he

22 did not earn a salary for this work, even though he often worked full workdays, 7 days per week.

23              558. Mr. Aguilar performed work for the Brewers and Indians during the off-seasons,

24 generally in California. He received off-season training manuals, and he performed significant off-

25 season work without being paid by either Franchise.

26              559. The Brewers and Indians only paid his salary during the season, and he believes he

27 earned only a few thousand dollars in salary during his first season.

28              560. To summarize, Mr. Aguilar, like all Class Members working under the direction of MLB,

     861070.1                                            80
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page84
                                          Filed05/20/15  Page 89ofof419
                                                                     424




 1 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

 2 routinely working overtime hours, and often worked for no pay.

 3              5.43 Grant Duff

 4              561. The New York Yankees selected Grant Duff in the 31st round of the 2004 Rule 4 draft.

 5 He played a while longer at a community college, and then the Yankees signed him to a UPC in May

 6 of 2005.

 7              562. Mr. Duff worked the 2005 season at the Yankees’ site in Florida; the 2006 season at their

 8 spring site and at their short-season affiliate in New York; the 2007 season at their affiliate in South

 9 Carolina; the 2008 season at their Advanced-A affiliate in Tampa; the 2009 season at affiliates in New

10 Jersey and Tampa; the 2010 season at their affiliates in New Jersey and Pennsylvania; and the 2011

11 seasons at their New Jersey affiliate. The Yankees granted Mr. Duff free agency in November of 2011;

12 re-signed Mr. Duff in November of 2011; and then released Mr. Duff in March of 2012.

13              563. Mr. Duff believes he routinely worked more than 50 hours per week during the seasons.

14              564. He worked several spring trainings for the Yankees, and he did not earn a salary for this

15 work, even though he often worked full workdays, 7 days per week. He also went to at least one

16 instructional league and again worked similar hours for no salary.

17              565. Mr. Duff performed work for the Yankees during the off-seasons, usually in California.

18 He received off-season training manuals, and he performed significant off-season work without being
19 paid.

20              566. Mr. Duff was only paid his salary during the season, and he believes he earned only a few

21 thousand dollars in salary during his first season. His salary remained low throughout his career.

22 Because of these salaries, Mr. Duff struggled to live.

23              567. To summarize, Mr. Duff, like all Class Members working under the direction of MLB,

24 the Franchises, and Mr. Selig, worked for less than minimum wage, received no overtime despite

25 routinely working overtime hours, and often worked for no pay.

26

27

28

     861070.1                                            81
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page85
                                          Filed05/20/15  Page 90ofof419
                                                                     424




 1                            VII. FEDERAL WAGE AND HOUR VIOLATIONS

 2                           Count 1: FLSA Minimum Wage and Overtime Violations

 3                       (Plaintiffs and the Minor League Collective Against All Defendants)

 4              568. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 5              569. As detailed above, the Defendants have engaged in a long-standing and widespread

 6 violation of the FLSA. The FLSA’s minimum wage and overtime requirements, 29 U.S.C. §§ 201 et

 7 seq., and the supporting regulations, apply to all Defendants and protect Plaintiffs and the class

 8 members.

 9              570. At all relevant times, Plaintiffs and all the minor leaguers of the proposed class were

10 (and/or continue to be) employees within the meaning of 29 U.S.C. § 203(e), and were (and/or

11 continue to be) employed by covered enterprises and/or entities engaged in commerce and/or the

12 production or sale of goods for commerce within the meaning of 29 U.S.C. §§ 203(e), (r) and (s). The

13 work also regularly involves interstate commerce.

14              571. At all relevant times, the Defendants jointly employed (and/or continue to employ)

15 Plaintiffs and all similarly-situated minor leaguers within the broad meaning of 29 U.S.C. §§ 203(d)

16 and (g).

17              572. The Defendants constructed, implemented, and engaged in a policy and/or practice of

18 failing to pay Plaintiffs and all similarly-situated minor leaguers the applicable minimum wage for all
19 hours the minor leaguers worked on behalf of Defendants, and continue to engage in such a policy

20 and practice.

21              573. Further, the Defendants constructed, implemented, and engaged in a policy and practice

22 that failed to pay Plaintiffs and all similarly-situated minor leaguers the applicable overtime wage for

23 all hours minor leaguers worked beyond the normal, forty-hour workweek, and continue to engage in

24 such a policy and practice.

25              574. Defendants also implemented and engaged in the policy and/or practice of failing to pay

26 Plaintiffs and all similarly-situated minor leaguers any wages at all for many hours the minor leaguers

27 worked on behalf of Defendants, and continue to engage in such policies and practices.

28              575. As a result of these minimum wage and overtime violations, Plaintiffs and all similarly-

     861070.1                                               82
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page86
                                          Filed05/20/15  Page 91ofof419
                                                                     424




 1 situated minor leaguers have suffered and continue to suffer damages in amounts to be determined at

 2 trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment interest,

 3 attorneys’ fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).

 4              576. The Defendants’ pattern of unlawful conduct was and continues to be willful and

 5 intentional, or the Defendants at least acted with reckless disregard. The Defendants were and are

 6 aware, or should have been aware, that the practices described in this Complaint are unlawful. The

 7 Defendants have not made a good-faith effort to comply with the FLSA with respect to the

 8 compensation of Plaintiffs and all similarly-situated minor leaguers. Instead, the Defendants

 9 knowingly and/or recklessly disregarded federal wage and hour laws.

10              577. All similarly-situated minor leaguers are entitled to collectively participate in this action by

11 choosing to “opt-in” and submitting written Consents to Join this action. 29 U.S.C. § 216(b).

12                                 Count 2: FLSA Recordkeeping Requirements

13                        (Plaintiffs and the Minor League Collective Against All Defendants)

14              578. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

15              579. The Defendants failed (and continue to fail) to make, keep, and preserve accurate records

16 with respect to Plaintiffs and all similarly-situated minor leaguers, including hours worked each

17 workday and total hours worked each workweek, as required by the FLSA, 29 U.S.C. § 211(c), and

18 supporting federal regulations.
19              580. The lack of recordkeeping has harmed the Plaintiffs and creates a rebuttable presumption
                                                               67
20 that the employees’ estimates of hours worked are accurate.

21

22

23

24

25

26

27   67
          See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (1946).
28

     861070.1                                               83
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page87
                                          Filed05/20/15  Page 92ofof419
                                                                     424




 1                              VIII. STATE WAGE AND HOUR VIOLATIONS

 2              581. The state Counts seek to recover for all minor league work performed by the Proposed

 3 Classes, including (but not limited to) winter off-season work. Plaintiffs are informed and believe that,

 4 during the winter work periods, most minor leaguers return to the state where they were drafted,

 5 where they work without pay.

 6              582. The states enumerated in the Proposed Classes routinely produce high numbers of minor
            68
 7 leaguers. Thus, Plaintiffs are informed and believe that all Defendants employed and continue to

 8 employ minor leaguers in each of the states enumerated in the Proposed Classes during the relevant

 9 time periods. Upon information and belief, Plaintiffs further allege that each of the Defendants

10 violated the laws in each of the states enumerated in the Proposed Classes due to uncompensated

11 winter off-season work and/or work performed during other portions of the year.

12                                Count 3: California Minimum Wage Violations

13              (The California Class Representatives and the California Class Against All Defendants)

14              583. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

15              584. Pursuant to California law, the Defendants are and were required to pay the California

16 Class Representatives and the California Class a minimum wage set by California state law. Cal. Lab.

17 Code §§ 1182 et seq. and 1197. The state’s minimum wage requirements apply to the Defendants and

18 protect the California Class Representatives and the California Class.
19              585. The Defendants constructed, implemented, and engaged in a policy and/or practice of

20 failing to pay the California Class Representatives and all of the California Class the applicable

21 minimum wage for all hours they suffered or permitted the minor leaguers to work in the state, and

22 they continue to engage in such practices.

23              586. As a result of these minimum wage violations, the California Class Representatives and

24
     68
25   For instance, California averaged 221 draft picks per year during the last Rule 4 drafts; Florida
   averaged 141 per year; North Carolina averaged 51 per year; Arizona averaged 46 per year; and New
26 York averaged 32 per year. See All-time Draft Database, Baseball America,

27 http://www.baseballamerica.com/all-time-draft-db/ (last visited Feb. 6, 2013) (providing a database
   that allows searches of draft picks by state, which allows for counting draft picks).
28

     861070.1                                               84
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page88
                                          Filed05/20/15  Page 93ofof419
                                                                     424




 1 the California Class have suffered (and continue to suffer) damages in amounts to be determined at

 2 trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment interest,

 3 attorneys’ fees, costs, and other compensation pursuant to California Labor Code §§ 1194 and 1194.2.

 4              587. The Defendants pattern of unlawful conduct was and continues to be willful and

 5 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

 6 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

 7 faith effort to comply with California’s minimum wage requirements with respect to the

 8 compensation of the California Class Representatives and the California Class, and instead knowingly

 9 and/or recklessly disregarded state law.

10                                Count 4: California Unpaid Overtime Violations

11              (The California Class Representatives and the California Class Against All Defendants)

12              588. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

13              589. The laws of California require the Defendants to pay overtime compensation for work in

14 excess of eight hours in a day or forty hours in a week, at a rate of one and one-half times the regular

15 rate of pay for the employee. Cal. Lab. Code § 510. The laws of California further require employees

16 to be compensated at twice the regular rate of pay for work in excess of twelve hours in one day. The

17 state’s overtime requirements apply to the Defendants and protect the California Class

18 Representatives and the California Class members.
19              590. Throughout the California Class period, the California Class Representatives and the

20 California Class routinely worked (and continue to work) in excess of 8 hours per workday,

21 sometimes work(ed) in excess of 12 hours in a workday, routinely work(ed) in excess of 40 hours in a

22 workweek, usually work(ed) 7 days in a workweek and sometimes in excess of 8 hours on the seventh

23 day of the workweek.

24              591. The Defendants failed and continue to fail to pay the California Class Representatives

25 and the California Class overtime wages as required by California Labor Code § 510.

26              592. As a result of these violations, the California Class Representatives and the California

27 Class have suffered and continue to suffer damages in amounts to be determined at trial, and are

28 entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and

     861070.1                                               85
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page89
                                          Filed05/20/15  Page 94ofof419
                                                                     424




 1 other compensation pursuant to California Labor Code § 1194.

 2              593. As a result of these violations, and pursuant to California Labor Code § 558, the

 3 California Class Representatives and the California Class are also entitled to recover civil penalties in

 4 the amount of $50 per employee per violative pay period for initial violations and $100 per employee

 5 per violative pay period for subsequent violations.

 6              594. The Defendants pattern of unlawful conduct was and continues to be willful and

 7 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

 8 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

 9 faith effort to comply with California’s overtime requirements with respect to the compensation of

10 the California Class Representatives and the California Class, and instead knowingly and/or recklessly

11 disregarded state law.

12                           Count 5: Violation of California “Payday” Requirements

13              (The California Class Representatives and the California Class Against All Defendants)

14              595. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

15              596. California law requires employers to pay employees on designated days at least twice per

16 calendar month. Cal. Lab. Code § 204. Overtime wages must be paid no later than the payday

17 following the payroll period during which overtime wages are earned. These requirements apply to the

18 Defendants and protect the California Class Representatives and the California Class members.
19              597. The Defendants failed and continue to fail to pay overtime wages in a timely manner as

20 required by California Labor Code § 204.

21              598. As a result of these violations, the California Class Representatives and the California

22 Class have suffered and continue to suffer damages in amounts to be determined at trial, and are

23 entitled to recover penalties in the amount of $100 per pay period per employee for first-time

24 violations and $200 per pay period per employee for subsequent violations, along with attorneys’ fees

25 and any other damages permitted by statute.

26                                  Count 6: California Waiting Time Penalties

27                      (The California Class Representatives and the California Waiting Time

28                                          Subclass Against All Defendants)

     861070.1                                               86
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page90
                                          Filed05/20/15  Page 95ofof419
                                                                     424




 1              599. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 2              600. California Labor Code §§ 201 and 202 require Defendants to pay their employees all

 3 wages due immediately upon discharge. California Labor Code § 203 states that if an employer fails to

 4 pay any wages to an employee who is discharged or quits, wages continue to accrue as a penalty for up

 5 to thirty days.

 6              601. The Defendants failed and continue to fail to pay minimum wages and overtime wages

 7 for work performed in California. These wages remained unpaid at the time the California Class

 8 Representatives and other members of the California Waiting Time Subclass were discharged or quit.

 9 Further, the Defendants failed to pay the wages within the time required by California Labor Code §§

10 201 and 202 and continue to remain unpaid today.

11              602. As a result of the Defendants conduct, the wages continue to accrue as a penalty for up

12 to 30 days, as required by § 203. The California Class Representatives and members of the California

13 Waiting Time Subclass are entitled to recover from Defendant this statutory penalty for each day

14 unpaid up to the thirty-day maximum, together with interest, attorneys’ fees, and costs.

15                           Count 7: California Itemized Wage Statement Violations

16              (The California Class Representatives and the California Class Against All Defendants)

17              603. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

18              604. California Labor Code § 226 requires Defendants to provide the California Class

19 Representatives and the California Class with regular, written statements showing, among other

20 things, total hours worked, all applicable hourly rates during the pay period, and the corresponding

21 number of hours worked at each rate by the employee. Defendants knowingly and intentionally failed

22 and continue to fail to provide timely, accurate itemized wage statements including this required

23 information.

24              605. Under § 226(e), an employee suffering injury as a result of a knowing and intentional

25 violation of § 226(a) is entitled to recover the greater of all actual damages or $50 for the initial

26 violative pay period and $100 for each subsequent violative pay period (up to a maximum of $4,000

27 per employee).

28              606. As a result of these violations, the California Class Representatives and the California

     861070.1                                               87
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page91
                                          Filed05/20/15  Page 96ofof419
                                                                     424




 1 Class have been injured (and continue to be injured) by, among other things, not being paid all wages

 2 due, not knowing how many hours were worked, and not knowing the relevant wage rate. Thus, the

 3 California Class Representatives and the California Class suffered and continue to suffer damages in

 4 amounts to be calculated at trial, and are entitled to recover the penalties, prejudgment interest,

 5 attorneys’ fees, costs, and other damages pursuant to California Labor Code § 226.

 6                           Count 8: Unfair Business Practices Under California Law

 7               (The California Class Representatives and the California Class Against All Defendants)

 8              607. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 9              608. The California Class Representatives bring this cause of action on behalf of themselves

10 and others similarly situated, seeking restitution of all unpaid wages as described above, including

11 interest, for the four-year period preceding the filing of this complaint until the resolution of this

12 action.

13              609. The Defendants’ conduct constitutes an unfair and unlawful business practice under

14 Business and Professions Code §§ 17200, et seq. Defendants conducted and continue to conduct

15 business activities while failing to comply with California’s legal mandates for employment. The

16 California Class Representatives and others similarly situated suffered and continue to suffer injury in

17 fact and lost and continue to lose money as a result of Defendants’ unfair competition.

18              610. The California Class Representatives and others similarly situated are entitled to

19 restitution of the uncompensated pay that has accrued and continues to accrue, as well as costs, fees,

20 and any other relief that the Court determines is proper.

21                      Count 9: Recovery under California’s Private Attorney General Act

22                    (Craig Bennigson and All Those Similarly Situated Against All Defendants)

23              611. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

24              612. The Defendants’ conduct violated (and continues to violate) many sections of California’s

25 Labor Code, including but not limited to §§ 201, 202, 203, 204, 208, 226, 510, 1194, and 1197.

26              613. Mr. Bennigson, as an aggrieved employee, seeks recovery of civil penalties as required by

27 the Labor Code Private Attorney General Act of 2004. Mr. Bennigson seeks these penalties on behalf

28 of himself and other current and former employees of the Defendants against whom one or more of

     861070.1                                               88
                   COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page92
                                          Filed05/20/15  Page 97ofof419
                                                                     424




 1 the violations of the Labor Code were committed.

 2              614. In accordance with Labor Code § 2699.3, on January 30, 2014, written notice was sent by

 3 certified mail detailing the Labor Code violations to the California Labor and Workforce Development
                                                                   69
 4 Agency (“LWDA”), and the same notice was sent to all Defendants. Plaintiffs have not received

 5 written notification by the LWDA of an intention to investigate the allegations set forth in the notice

 6 letter, or written notice of cure, by March 3, 2014.

 7                         Count 10: Quantum Meruit Under California Common Law

 8               (The California Class Representatives and the California Class Against All Defendants)

 9              615. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

10              616. Although the parties operated and/or continue to operate under express contracts, many

11 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

12 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

13              617. In employing the minor leaguers as baseball players, the Defendants requested that the

14 minor leaguers perform work. Much of this work occurred and continues to occur in California.

15              618. The California Class of minor leaguers performed and continues to perform this work

16 and expects to be compensated for these services. They were not amateurs and expect to be paid for

17 all work performed. By not receiving payment for all services, they were (and continue to be)

18 impoverished.
19              619. The Defendants benefited and continue to benefit from these services because the minor

20 leaguers perform in the Defendants’ developmental system for baseball players. The Defendants’

21 developmental system yields the Defendants’ chief product of major league players and allows the

22 Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay minor

23 leaguers at all during some periods of services and conspired to pay below-market salaries during

24 other periods of services. Thus, the Defendants were (and continue to be) unjustly enriched.

25              620. Under quantum meruit, the Defendants owe the California Class of minor leaguers the

26

27   69
          See Exhibit C. The same notice letter was sent to MLB and all thirty Franchises.
28

     861070.1                                               89
                   COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page93
                                          Filed05/20/15  Page 98ofof419
                                                                     424




 1 salaries that the parties would expect in the open market, in a system in which minor leaguers could
                                   70
 2 freely negotiate with any team.

 3                               Count 11: Florida Minimum Wage Law Violations

 4                  (The Florida Class Representatives and the Florida Class Against All Defendants)

 5              621. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.
 6              622. Pursuant to Article X, Section 24 of the Florida Constitution, and pursuant to state
 7 statute, Fla. Stat. § 448.01 et seq., the Defendants are and were required to pay the Florida Class

 8 Representatives and the Florida Class a minimum wage set by Florida state law. The state’s minimum

 9 wage requirements apply to the Defendants and protect the Florida Class Representatives and the

10 Florida Class.

11              623. The Defendants constructed, implemented, and engaged in a policy and/or practice of
12 failing to pay the Florida Class Representatives and all of the Florida Class the applicable minimum

13 wage for all hours they suffered or permitted the minor leaguers to work in the state, and they

14 continue to engage in such policies and practices.

15              624. Before instituting this claim, all Defendants were served with the statutory notice
16 required by Section 448.110, which alerted Defendants of the intent to bring this action. 71 Defendants

17 refused to pay the unpaid wages or otherwise satisfactorily settle the claim within fifteen days of

18 receiving the notice.
19              625. As a result of these minimum wage violations, the Florida Class Representatives and the
20 Florida Class have suffered and continue to suffer damages in amounts to be determined at trial, and

21 are entitled to recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

22 costs, and other compensation pursuant to Article X, Section 24 of the Florida Constitution and

23 Section 448.110 of the Florida Statutes.

24              626. Through the Defendants’ pattern of unlawful conduct, the Defendants acted and
25
     70
26     The quantum meruit measurement of damages demonstrates that statutory damages at law would
     be an inadequate remedy by, among other things, failing to yield complete relief.
27   71
          See Exhibit D. The same notice letter was sent to MLB and all thirty Franchises.
28

     861070.1                                               90
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
      Case 3:14-cv-00608-JCS Document
       Case3:14-cv-00608-JCS          882 Filed
                             Document382        02/23/21 Page94
                                          Filed05/20/15  Page 99ofof419
                                                                     424




 1 continue to act willfully and intentionally, or at least with reckless disregard. The Defendants were

 2 aware or should have been aware that the practices described in this Complaint are unlawful. The

 3 Defendants have not made a good-faith effort to comply with Florida’s minimum wage requirements

 4 with respect to the compensation of the Florida Class Representatives and the Florida Class, and

 5 instead knowingly and/or recklessly disregarded state law.

 6              627. Article X, Section 24 of the Florida Constitution, and Section 448.110 of the Florida

 7 Statutes, entitles members of the Florida Class to bring this action as a class action.

 8                           Count 12: Quantum Meruit Under Florida Common Law

 9                (The Florida Class Representatives and the Florida Class Against All Defendants)

10              628. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

11              629. Although the parties operated and/or continue to operate under express contracts, many

12 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

13 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

14              630. In employing the minor leaguers as baseball players, the Defendants acquiesced to the

15 provision of services by directing, controlling, and allowing the minor leaguers to work. Much of this

16 work occurred and continues to occur in Florida.

17              631. The Florida Class of minor leaguers expected (and continue to expect) to be

18 compensated for these services. They were not amateurs and expected (and continue to expect) to be
19 paid for all work performed.

20              632. The Defendants benefited and continue to benefit from these services because the minor

21 leaguers perform in the Defendants’ developmental system for baseball players. The Defendants’

22 developmental system yields the Defendants’ chief product of major league players and allows the

23 Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay minor

24 leaguers at all during some periods of services and conspired to pay below-market salaries during

25 other periods of services. Thus, the Defendants were (and continue to be) unjustly enriched.

26              633. Under quantum meruit, the Defendants owe the minor leaguers the salaries that the

27

28

     861070.1                                               91
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed
                             Document382       02/23/21 Page
                                         Filed05/20/15       100
                                                        Page95 ofof
                                                                 419424




 1 parties would expect in the open market, in a system in which minor leaguers could freely negotiate
                  72
 2 with any team.

 3                        Count 13: Arizona Minimum Wage and Wage Law Violations

 4                (The Arizona Class Representatives and the Arizona Class Against All Defendants)

 5              634. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 6              635. Pursuant to Arizona law, the Defendants are and were required to pay the Arizona Class

 7 Representatives and the Arizona Class a minimum wage set by Arizona state law. Ariz. Rev. Stat. §§

 8 23-363, 23-364. The state’s minimum wage requirements apply to the Defendants and protect the

 9 Arizona Class Representatives and the Arizona Class members.

10              636. The Defendants constructed, implemented, and engaged in a policy and/or practice of

11 failing to pay the Arizona Class Representatives and all of the Arizona Class the applicable minimum

12 wage for all hours they suffered or permitted the minor leaguers to work in the state, and they

13 continue to engage in such practices.

14              637. As a result of these minimum wage violations, the Arizona Class Representatives and the

15 Arizona Class have suffered and continue to suffer damages in amounts to be determined at trial, and

16 are entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs,

17 and other compensation pursuant to Section 23-364.

18              638. The Defendants’ pattern of unlawful conduct was and continues to be willful and

19 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

20 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

21 faith effort to comply with Arizona’s minimum wage requirements with respect to the compensation

22 of the Arizona Class Representatives and the Arizona Class, and instead knowingly and/or recklessly

23 disregarded state law.

24              639. Under Arizona’s Wage Law, §§ 23-351 et seq., Defendants have also willfully failed to pay

25 wages to the Arizona Class Representatives and the Arizona Proposed Class for work performed.

26
     72
       The quantum meruit measurement of damages demonstrates that statutory damages at law would
27
     be an inadequate remedy by, among other things, failing to yield complete relief.
28

     861070.1                                               92
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed
                             Document382       02/23/21 Page
                                         Filed05/20/15       101
                                                        Page96 ofof
                                                                 419424




 1 Thus, the Arizona Class Representatives and the Arizona Proposed Class are also entitled to treble the

 2 amount of wages unpaid. § 23-355(A).

 3                               Count 14: Arizona Recordkeeping Requirements

 4                (The Arizona Class Representatives and the Arizona Class Against All Defendants)

 5              640. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 6              641. The Defendants failed (and continue to fail) to make, keep, and preserve accurate records

 7 with respect to the Arizona Class Representatives and the Arizona Class, including hours worked each

 8 workday and total hours worked each workweek, as required by the Arizona Minimum Wage Law,

 9 Ariz. Rev. Stat. § 23-364, and supporting state regulations.

10              642. The failure to maintain such records “shall raise a rebuttable presumption that the

11 employer did not pay the required minimum wage rate.” § 23-364.

12                          Count 15: Quantum Meruit Under Arizona Common Law

13                (The Arizona Class Representatives and the Arizona Class Against All Defendants)

14              643. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

15              644. Although the parties operated and/or continue to operate under express contracts, many

16 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

17 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

18              645. In employing the minor leaguers as baseball players, the Defendants acquiesced to the

19 provision of services by directing, controlling, and allowing the minor leaguers to work. Much of this

20 work occurred in Arizona.

21              646. The Arizona Class of minor leaguers expected (and continues to expect) to be

22 compensated for these services. They are and were not amateurs and expect to be paid for all work

23 performed. By not receiving payment for all services, they were (and continue to be) impoverished.

24              647. The Defendants benefited (and continue to benefit) from these services because the

25 minor leaguers perform in the Defendants’ developmental system for baseball players. The

26 Defendants’ developmental system yields the Defendants’ chief product of major league players and

27 allows the Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay

28 minor leaguers at all during some periods of services and conspired to pay below-market salaries

     861070.1                                               93
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed
                             Document382       02/23/21 Page
                                         Filed05/20/15       102
                                                        Page97 ofof
                                                                 419424




 1 during other periods of services. Thus, the Defendants were and continue to be unjustly enriched.

 2              648. Under quantum meruit, the Defendants owe the minor leaguers the salaries that the

 3 parties would expect in the open market, in a system in which minor leaguers could freely negotiate
                  73
 4 with any team.

 5                             Count 16: North Carolina Minimum Wage Violations

 6        (The North Carolina Class Representatives and the North Carolina Class Against All Defendants)

 7              649. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 8              650. Pursuant to North Carolina law, the Defendants are and were required to pay the North

 9 Carolina Class Representatives and the North Carolina Class a minimum wage at least as high as that

10 set by federal law. N.C. Gen. Stat. § 95-25.3. The state’s minimum wage requirements apply to the

11 Defendants and protect the North Carolina Class Representatives and the North Carolina Class

12 members.

13              651. The Defendants were also required to pay all wages accrued on the regular payday, and

14 were not allowed to withhold wages in contravention of the applicable laws. §§ 95-25.6, 95-25.8.

15              652. The Defendants constructed, implemented, and engaged in a policy and/or practice of

16 failing to pay the North Carolina Class Representatives and all of the North Carolina Class the

17 applicable minimum wage for all hours they suffered or permitted the minor leaguers to work in the

18 state, and they continue to engage in such practices. The Defendants also failed to pay all wages
19 accrued on the regular payday and wrongfully withheld some wages.

20              653. As a result of these minimum wage violations, the North Carolina Class Representatives

21 and the North Carolina Class have suffered and continue to suffer damages in amounts to be

22 determined at trial, and are entitled to recover such amounts, liquidated damages, prejudgment

23 interest, attorneys’ fees, costs, and other compensation pursuant to section 95-25.22.

24              654. The Defendants’ pattern of unlawful conduct was and continues to be willful and

25 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

26
     73
       The quantum meruit measurement of damages demonstrates that statutory damages at law would
27
     be an inadequate remedy by, among other things, failing to yield complete relief.
28

     861070.1                                               94
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed
                             Document382       02/23/21 Page
                                         Filed05/20/15       103
                                                        Page98 ofof
                                                                 419424




 1 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

 2 faith effort to comply with North Carolina’s minimum wage requirements with respect to the

 3 compensation of the North Carolina Class Representatives and the North Carolina Class, and instead

 4 knowingly and/or recklessly disregarded state law.

 5                                 Count 17: North Carolina Overtime Violations

 6      (The North Carolina Class Representatives and the North Carolina Class Against All Defendants)

 7              655. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 8              656. The laws of North Carolina require the Defendants to pay overtime compensation. N.C.

 9 Gen. Stat. § 95-25.4. The state’s overtime requirements apply to the Defendants and protect the

10 North Carolina Class Representatives and the North Carolina Class members.

11              657. The Defendants were also required to pay all wages accrued on the regular payday, and

12 were not allowed to withhold wages in contravention of the applicable laws. §§ 95-25.6, 95-25.8.

13              658. Throughout the North Carolina Class Period, the North Carolina Class Representatives

14 and the North Carolina Class routinely worked (and continue to work) far more than 40 hours in a

15 workweek. The Defendants failed and continue to fail to pay the North Carolina Class

16 Representatives and the North Carolina Class overtime wages as required. § 95-25.4. The Defendants

17 also failed to pay all wages accrued on the regular payday and wrongfully withheld some wages.

18              659. As a result of these violations, the North Carolina Class Representatives and the North

19 Carolina Class have suffered and continue to suffer damages in amounts to be determined at trial, and

20 are entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs,

21 and other compensation pursuant to section 95-25.22.

22              660. The Defendants pattern of unlawful conduct was and continues to be willful and

23 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

24 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

25 faith effort to comply with North Carolina’s overtime requirements with respect to the compensation

26 of the North Carolina Class Representatives and the North Carolina Class, and instead knowingly

27 and/or recklessly disregarded state law.

28

     861070.1                                               95
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed
                             Document382       02/23/21 Page
                                         Filed05/20/15       104
                                                        Page99 ofof
                                                                 419424




 1                      Count 18: Quantum Meruit Under North Carolina Common Law

 2        (The North Carolina Class Representatives and the North Carolina Class Against All Defendants)

 3              661. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 4              662. Although the parties operated and/or continue to operate under express contracts, many

 5 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

 6 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

 7              663. In employing the minor leaguers as baseball players, the Defendants requested that the

 8 minor leaguers perform work that occurred and continues to occur in North Carolina.

 9              664. The North Carolina Class of minor leaguers performed and continues to perform this

10 work and expects to be compensated for these services. They were not amateurs and expect to be

11 paid for all work performed. By not receiving payment for all services, they were (and continue to be)

12 impoverished.

13              665. The Defendants benefited and continue to benefit from these services because the minor

14 leaguers perform in the Defendants’ developmental system for baseball players. The Defendants’

15 developmental system yields the Defendants’ chief product of major league players and allows the

16 Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay minor

17 leaguers at all during some periods of services and conspired to pay below-market salaries during

18 other periods of services. Thus, the Defendants were (and continue to be) unjustly enriched.
19              666. Under quantum meruit, the Defendants owe the North Carolina Class of minor leaguers

20 the salaries that the parties would expect in the open market, in a system in which minor leaguers
                                         74
21 could freely negotiate with any team.

22                                Count 19: New York Minimum Wage Violations

23              (The New York Class Representatives and the New York Class Against All Defendants)

24              667. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

25              668. Pursuant to New York law, the Defendants are and were required to pay the New York

26
     74
       The quantum meruit measurement of damages demonstrates that statutory damages at law would
27
     be an inadequate remedy by, among other things, failing to yield complete relief.
28

     861070.1                                               96
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page100
                                                        Page 105ofof419
                                                                     424




 1 Class Representatives and the New York Class a minimum wage set by New York state law. N.Y. Lab.

 2 Law § 652. The state’s minimum wage requirements apply to the Defendants and protect the New

 3 York Class Representatives and the New York Class members.

 4              669. The Defendants constructed, implemented, and engaged in a policy and/or practice of

 5 failing to pay the New York Class Representatives and all of the New York Class the applicable

 6 minimum wage for all hours they suffered or permitted the minor leaguers to work in the state, and

 7 they continue to engage in such practices.

 8              670. As a result of these minimum wage violations, the New York Class Representatives and

 9 the New York Class have suffered and continue to suffer damages in amounts to be determined at

10 trial, and are entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’

11 fees, costs, and other compensation pursuant to New York Labor Law § 663.

12              671. The Defendants’ pattern of unlawful conduct was and continues to be willful and

13 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

14 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

15 faith effort to comply with New York’s minimum wage requirements with respect to the

16 compensation of the New York Class Representatives and the New York Class, and instead

17 knowingly and/or recklessly disregarded state law.

18                                   Count 20: New York Overtime Violations

19              (The New York Class Representatives and the New York Class Against All Defendants)

20              672. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

21              673. The laws of New York require the Defendants to pay overtime compensation. 12

22 N.Y.C.R.R. § 142-2.2. The state’s overtime requirements apply to the Defendants and protect the

23 New York Class Representatives and the New York Class members.

24              674. Throughout the New York Class Period, the New York Class Representatives and the

25 New York Class routinely worked (and continue to work) in excess of 40 hours in a workweek. The

26 Defendants failed and continue to fail to pay the New York Class Representatives and the New York

27 Class overtime wages as required by New York law. 12 N.Y.C.R.R. § 142-2.2.

28              675. As a result of these violations, the New York Class Representatives and the New York

     861070.1                                               97
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page101
                                                        Page 106ofof419
                                                                     424




 1 Class have suffered and continue to suffer damages in amounts to be determined at trial, and are

 2 entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and

 3 other compensation pursuant to New York Labor Law § 663.

 4              676. The Defendants pattern of unlawful conduct was and continues to be willful and

 5 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

 6 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

 7 faith effort to comply with New York’s overtime requirements with respect to the compensation of

 8 the New York Class Representatives and the New York Class, and instead knowingly and/or

 9 recklessly disregarded state law.

10                                Count 21: New York Wage Statement Violations

11              (The New York Class Representatives and the New York Class Against All Defendants)

12              677. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

13              678. New York Labor Law § 195.3 requires Defendants to provide the New York Class

14 Representatives and the New York Class with regular, written statements showing, among other

15 things, deductions, the regular rate of pay, the overtime rate of pay, and the corresponding number of

16 hours worked at each rate by the employee. Defendants knowingly and intentionally failed and

17 continue to fail to provide timely, accurate itemized wage statements including this required

18 information.
19              679. Under New York’s Wage Theft and Prevention Act, the New York Class Representatives

20 and the members of the New York Class who suffered injury as a result of a violation of § 195.3 are

21 entitled to recover in a civil suit $100 per pay period, up to a maximum of $2500 per employee.

22              680. As a result of these violations, the New York Class Representatives and the New York

23 Class have been injured (and continue to be injured) by, among other things, not being paid all wages

24 due, not knowing how many hours were worked, and not knowing the relevant wage rate. Thus, the

25 New York Class Representatives and the New York Class suffered and continue to suffer damages in

26 amounts to be calculated at trial.

27

28

     861070.1                                               98
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page102
                                                        Page 107ofof419
                                                                     424




 1                         Count 22: Quantum Meruit Under New York Common Law

 2              (The New York Class Representatives and the New York Class Against All Defendants)

 3              681. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 4              682. Although the parties operated and/or continue to operate under express contracts, many

 5 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

 6 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

 7              683. In employing the minor leaguers as baseball players, the Defendants requested that the

 8 minor leaguers perform work that occurred and continues to occur in New York.

 9              684. The New York Class of minor leaguers performed and continues to perform this work

10 and expects to be compensated for these services. They were not amateurs and expect to be paid for

11 all work performed. By not receiving payment for all services, they were (and continue to be)

12 impoverished.

13              685. The Defendants benefited and continue to benefit from these services because the minor

14 leaguers perform in the Defendants’ developmental system for baseball players. The Defendants’

15 developmental system yields the Defendants’ chief product of major league players and allows the

16 Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay minor

17 leaguers at all during some periods of services and conspired to pay below-market salaries during

18 other periods of services. Thus, the Defendants were (and continue to be) unjustly enriched.
19              686. Under quantum meruit, the Defendants owe the New York Class of minor leaguers the

20 salaries that the parties would expect in the open market, in a system in which minor leaguers could
                                   75
21 freely negotiate with any team.

22                              Count 23: Pennsylvania Minimum Wage Violations

23        (The Pennsylvania Class Representatives and the Pennsylvania Class Against All Defendants)

24              687. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

25              688. Pursuant to Pennsylvania law, the Defendants are and were required to pay the

26
     75
       The quantum meruit measurement of damages demonstrates that statutory damages at law would
27
     be an inadequate remedy by, among other things, failing to yield complete relief.
28

     861070.1                                               99
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page103
                                                        Page 108ofof419
                                                                     424




 1 Pennsylvania Class Representatives and the Pennsylvania Class a minimum wage in accordance with

 2 Pennsylvania State Law. See 43 Penn. Stat. § 333.104. The state’s minimum wage requirements apply

 3 to the Defendants and protect the Pennsylvania Class Representatives and the Pennsylvania Class

 4 members.

 5              689. The Defendants were also required to pay all wages accrued on the regular payday, and

 6 were not allowed to withhold wages in contravention of the applicable laws. 43 Penn. Stat. § 260.3.

 7              690. The Defendants constructed, implemented, and engaged in a policy and/or practice of

 8 failing to pay the Pennsylvania Class Representatives and all of the Pennsylvania Class the applicable

 9 minimum wage for all hours they suffered or permitted the minor leaguers to work in the state, and

10 they continue to engage in such practices. The Defendants also failed to pay all wages accrued on the

11 regular payday and wrongfully withheld some wages.

12              691. As a result of these minimum wage violations, the Pennsylvania Class Representatives

13 and the Pennsylvania Class have suffered and continue to suffer damages in amounts to be

14 determined at trial, and are entitled to recover such amounts, liquidated damages, prejudgment

15 interest, attorneys’ fees, costs, and other compensation pursuant to 43 Penn. Stat. §§ 260.9a, 260.10,

16 333.112, 333.113, or otherwise permitted by law.

17              692. The Defendants’ pattern of unlawful conduct was and continues to be willful and

18 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware
19 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

20 faith effort to comply with Pennsylvania’s minimum wage requirements with respect to the

21 compensation of the Pennsylvania Class Representatives and the Pennsylvania Class, and instead

22 knowingly and/or recklessly disregarded state law.

23                                  Count 24: Pennsylvania Overtime Violations

24        (The Pennsylvania Class Representatives and the Pennsylvania Class Against All Defendants)

25              693. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

26              694. The laws of Pennsylvania require the Defendants to pay overtime compensation. The

27 laws of Pennsylvania require the Defendants to pay overtime compensation. See 43 P.S. § 333.104.

28 The state’s minimum wage requirements apply to the Defendants and protect the Pennsylvania Class

     861070.1                                              100
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page104
                                                        Page 109ofof419
                                                                     424




 1 Representatives and the Pennsylvania Class members.

 2              695. The Defendants were also required to pay all wages accrued on the regular payday, and

 3 were not allowed to withhold wages in contravention of the applicable laws. 43 Penn. Stat. § 260.3.

 4              696. Throughout the Pennsylvania Class Period, the Pennsylvania Class Representatives and

 5 the Pennsylvania Class routinely worked (and continue to work) far more than 40 hours in a

 6 workweek. The Defendants failed and continue to fail to pay the Pennsylvania Class Representatives

 7 and the Pennsylvania Class overtime wages as required. The Defendants also failed to pay all wages

 8 accrued on the regular payday and wrongfully withheld some wages.

 9              697. As a result of these violations, the Pennsylvania Class Representatives and the

10 Pennsylvania Class have suffered and continue to suffer damages in amounts to be determined at trial,

11 and are entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

12 costs, and other compensation pursuant to 43 P.S. §§ 260.9a, 260.10, 333.112, 333.113, or otherwise

13 permitted by law.

14              698. The Defendants pattern of unlawful conduct was and continues to be willful and

15 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

16 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

17 faith effort to comply with Pennsylvania’s overtime requirements with respect to the compensation of

18 the Pennsylvania Class Representatives and the Pennsylvania Class, and instead knowingly and/or
19 recklessly disregarded state law.

20                       Count 25: Quantum Meruit Under Pennsylvania Common Law

21        (The Pennsylvania Class Representatives and the Pennsylvania Class Against All Defendants)

22              699. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

23              700. Although the parties operated and/or continue to operate under express contracts, many

24 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

25 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

26              701. In employing the minor leaguers as baseball players, the Defendants requested that the

27 minor leaguers perform work that occurred and continues to occur in Pennsylvania.

28              702. The Pennsylvania Class of minor leaguers performed and continues to perform this work

     861070.1                                              101
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page105
                                                        Page 110ofof419
                                                                     424




 1 and expects to be compensated for these services. They were not amateurs and expect to be paid for

 2 all work performed. By not receiving payment for all services, they were (and continue to be)

 3 impoverished.

 4              703. The Defendants benefited and continue to benefit from these services because the minor

 5 leaguers perform in the Defendants’ developmental system for baseball players. The Defendants’

 6 developmental system yields the Defendants’ chief product of major league players and allows the

 7 Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay minor

 8 leaguers at all during some periods of services and conspired to pay below-market salaries during

 9 other periods of services. Thus, the Defendants were (and continue to be) unjustly enriched.

10              704. Under quantum meruit, the Defendants owe the Pennsylvania Class of minor leaguers

11 the salaries that the parties would expect in the open market, in a system in which minor leaguers
                                         76
12 could freely negotiate with any team.

13                                Count 26: Maryland Minimum Wage Violations

14              (The Maryland Class Representatives and the Maryland Class Against All Defendants)

15              705. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

16              706. Pursuant to Maryland law, the Defendants are and were required to pay the Maryland

17 Class Representatives and the Maryland Class a minimum wage in accordance with Maryland State

18 Law. See Md. Code Lab. & Empl. § 3-413. The state’s minimum wage requirements apply to the
19 Defendants and protect the Maryland Class Representatives and the Maryland Class members.

20              707. The Defendants were also required to pay all wages accrued on the regular payday, and

21 were not allowed to withhold wages in contravention of the applicable laws. Md. Code Lab. & Empl.

22 § 3-502.

23              708. The Defendants constructed, implemented, and engaged in a policy and/or practice of

24 failing to pay the Maryland Class Representatives and all of the Maryland Class the applicable

25 minimum wage for all hours they suffered or permitted the minor leaguers to work in the state, and

26
     76
       The quantum meruit measurement of damages demonstrates that statutory damages at law would
27
     be an inadequate remedy by, among other things, failing to yield complete relief.
28

     861070.1                                              102
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page106
                                                        Page 111ofof419
                                                                     424




 1 they continue to engage in such practices. The Defendants also failed to pay all wages accrued on the

 2 regular payday and wrongfully withheld some wages.

 3              709. As a result of these minimum wage violations, the Maryland Class Representatives and

 4 the Maryland Class have suffered and continue to suffer damages in amounts to be determined at trial,

 5 and are entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

 6 costs, and other compensation pursuant to Md. Code Lab. & Empl. §§ 3-427, 3-428, 3-508, or

 7 otherwise permitted by law.

 8              710. The Defendants’ pattern of unlawful conduct was and continues to be willful and

 9 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

10 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

11 faith effort to comply with Maryland’s minimum wage requirements with respect to the compensation

12 of the Maryland Class Representatives and the Maryland Class, and instead knowingly and/or

13 recklessly disregarded state law.

14                                    Count 27: Maryland Overtime Violations

15              (The Maryland Class Representatives and the Maryland Class Against All Defendants)

16              711. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

17              712. The laws of Maryland require the Defendants to pay overtime compensation. The laws of

18 Maryland require the Defendants to pay overtime compensation. See Md. Code Lab. & Empl. § 3-415.
19 The state’s minimum wage requirements apply to the Defendants and protect the Maryland Class

20 Representatives and the Maryland Class members.

21              713. The Defendants were also required to pay all wages accrued on the regular payday, and

22 were not allowed to withhold wages in contravention of the applicable laws. Md. Code Lab. & Empl.

23 .§ 3-502.

24              714. Throughout the Maryland Class Period, the Maryland Class Representatives and the

25 Maryland Class routinely worked (and continue to work) far more than 40 hours in a workweek. The

26 Defendants failed and continue to fail to pay the Maryland Class Representatives and the Maryland

27 Class overtime wages as required. The Defendants also failed to pay all wages accrued on the regular

28 payday and wrongfully withheld some wages.

     861070.1                                              103
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page107
                                                        Page 112ofof419
                                                                     424




 1              715. As a result of these violations, the Maryland Class Representatives and the Maryland

 2 Class have suffered and continue to suffer damages in amounts to be determined at trial, and are

 3 entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and

 4 other compensation pursuant to Md. Code Lab. & Empl. §§ 3-427, 3-428, 3-508, or otherwise

 5 permitted by law.

 6              716. The Defendants pattern of unlawful conduct was and continues to be willful and

 7 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

 8 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

 9 faith effort to comply with Maryland’s overtime requirements with respect to the compensation of the

10 Maryland Class Representatives and the Maryland Class, and instead knowingly and/or recklessly

11 disregarded state law.

12                         Count 28: Quantum Meruit Under Maryland Common Law

13              (The Maryland Class Representatives and the Maryland Class Against All Defendants)

14              717. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

15              718. Although the parties operated and/or continue to operate under express contracts, many

16 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

17 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

18              719. In employing the minor leaguers as baseball players, the Defendants requested that the

19 minor leaguers perform work that occurred and continues to occur in Maryland.

20              720. The Maryland Class of minor leaguers performed and continues to perform this work

21 and expects to be compensated for these services. They were not amateurs and expect to be paid for

22 all work performed. By not receiving payment for all services, they were (and continue to be)

23 impoverished.

24              721. The Defendants benefited and continue to benefit from these services because the minor

25 leaguers perform in the Defendants’ developmental system for baseball players. The Defendants’

26 developmental system yields the Defendants’ chief product of major league players and allows the

27 Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay minor

28 leaguers at all during some periods of services and conspired to pay below-market salaries during

     861070.1                                              104
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page108
                                                        Page 113ofof419
                                                                     424




 1 other periods of services. Thus, the Defendants were (and continue to be) unjustly enriched.

 2              722. Under quantum meruit, the Defendants owe the Maryland Class of minor leaguers the

 3 salaries that the parties would expect in the open market, in a system in which minor leaguers could
                                   77
 4 freely negotiate with any team.

 5                                 Count 29: Oregon Minimum Wage Violations

 6                (The Oregon Class Representatives and the Oregon Class Against All Defendants)

 7              723. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 8              724. Pursuant to Oregon law, the Defendants are and were required to pay the Oregon Class

 9 Representatives and the Oregon Class a minimum wage in accordance with Oregon State Law. See

10 O.R.S. § 653.010 et seq. The state’s minimum wage requirements apply to the Defendants and protect

11 the Oregon Class Representatives and the Oregon Class members.

12              725. The Defendants were also required to pay all wages accrued on the regular payday, and

13 were not allowed to withhold wages in contravention of the applicable laws. See O.R.S. § 652.010 et

14 seq.

15              726. The Defendants constructed, implemented, and engaged in a policy and/or practice of

16 failing to pay the Oregon Class Representatives and all of the Oregon Class the applicable minimum

17 wage for all hours they suffered or permitted the minor leaguers to work in the state, and they

18 continue to engage in such practices. The Defendants also failed to pay all wages accrued on the
19 regular payday and wrongfully withheld some wages.

20              727. As a result of these minimum wage violations, the Oregon Class Representatives and the

21 Oregon Class have suffered and continue to suffer damages in amounts to be determined at trial, and

22 are entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs,

23 and other compensation pursuant to O.R.S. § 653.991 or otherwise permitted by law.

24              728. The Defendants’ pattern of unlawful conduct was and continues to be willful and

25 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

26
     77
       The quantum meruit measurement of damages demonstrates that statutory damages at law would
27
     be an inadequate remedy by, among other things, failing to yield complete relief.
28

     861070.1                                              105
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page109
                                                        Page 114ofof419
                                                                     424




 1 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

 2 faith effort to comply with Oregon’s minimum wage requirements with respect to the compensation

 3 of the Oregon Class Representatives and the Oregon Class, and instead knowingly and/or recklessly

 4 disregarded state law.

 5                                     Count 30: Oregon Overtime Violations

 6                (The Oregon Class Representatives and the Oregon Class Against All Defendants)

 7              729. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 8              730. The laws of Oregon require the Defendants to pay overtime compensation. The laws of

 9 Oregon require the Defendants to pay overtime compensation. See O.R.S. § 653.261 et seq. The state’s

10 minimum wage requirements apply to the Defendants and protect the Oregon Class Representatives

11 and the Oregon Class members.

12              731. The Defendants were also required to pay all wages accrued on the regular payday, and

13 were not allowed to withhold wages in contravention of the applicable laws. See O.R.S. § 652.010 et

14 seq.

15              732. Throughout the Oregon Class Period, the Oregon Class Representatives and the Oregon

16 Class routinely worked (and continue to work) far more than 40 hours in a workweek. The

17 Defendants failed and continue to fail to pay the Oregon Class Representatives and the Oregon Class

18 overtime wages as required. The Defendants also failed to pay all wages accrued on the regular payday
19 and wrongfully withheld some wages.

20              733. As a result of these violations, the Oregon Class Representatives and the Oregon Class

21 have suffered and continue to suffer damages in amounts to be determined at trial, and are entitled to

22 recover such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and other

23 compensation pursuant to O.R.S. § 653.991 or otherwise permitted by law.

24              734. The Defendants pattern of unlawful conduct was and continues to be willful and

25 intentional, or at least with reckless disregard. The Defendants were aware or should have been aware

26 that the practices described in this Complaint are unlawful. The Defendants have not made a good-

27 faith effort to comply with Oregon’s overtime requirements with respect to the compensation of the

28 Oregon Class Representatives and the Oregon Class, and instead knowingly and/or recklessly

     861070.1                                              106
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page110
                                                        Page 115ofof419
                                                                     424




 1 disregarded state law.

 2                          Count 31: Quantum Meruit Under Oregon Common Law

 3                (The Oregon Class Representatives and the Oregon Class Against All Defendants)

 4              735. Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

 5              736. Although the parties operated and/or continue to operate under express contracts, many

 6 of the provisions of the contracts, such as the salary provisions, are invalid and unenforceable.

 7 Quantum meruit may be used as a substitute for the unenforceable contract provisions.

 8              737. In employing the minor leaguers as baseball players, the Defendants requested that the

 9 minor leaguers perform work that occurred and continues to occur in Oregon.

10              738. The Oregon Class of minor leaguers performed and continues to perform this work and

11 expects to be compensated for these services. They were not amateurs and expect to be paid for all

12 work performed. By not receiving payment for all services, they were (and continue to be)

13 impoverished.

14              739. The Defendants benefited and continue to benefit from these services because the minor

15 leaguers perform in the Defendants’ developmental system for baseball players. The Defendants’

16 developmental system yields the Defendants’ chief product of major league players and allows the

17 Defendants to operate their multi-billion-dollar industry. Yet the Defendants do not pay minor

18 leaguers at all during some periods of services and conspired to pay below-market salaries during
19 other periods of services. Thus, the Defendants were (and continue to be) unjustly enriched.

20              740. Under quantum meruit, the Defendants owe the Oregon Class of minor leaguers the

21 salaries that the parties would expect in the open market, in a system in which minor leaguers could
                                   78
22 freely negotiate with any team.

23

24

25

26
     78
       The quantum meruit measurement of damages demonstrates that statutory damages at law would
27
     be an inadequate remedy by, among other things, failing to yield complete relief.
28

     861070.1                                              107
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page111
                                                        Page 116ofof419
                                                                     424




 1                                          IX. PRAYER FOR RELIEF

 2              WHEREFORE, Plaintiffs, on their own and on behalf of all other similarly situated persons,

 3 seek the following relief:

 4                 •   That at the earliest possible time, Plaintiffs be allowed to give notice of this collective
 5                     action, or that the Court issue such notice, to members of the Minor League

 6                     Collective, as defined above. Such notice shall inform them that this civil action has

 7                     been filed, of the nature of the action, and of their right to join this lawsuit if they

 8                     believe they were denied (and/or continue to be denied) proper wages;

 9                 •   Unpaid minimum wages and overtime wages, that have accrued and continue to
10                     accrue until the resolution of this action, and an additional and an equal amount as

11                     liquidated damages pursuant to the FLSA and the supporting regulations;

12                 •   Unpaid wages and pay pursuant to Arizona, Florida, California, North Carolina, New
13                     York, Pennsylvania, Maryland and Oregon state law, that have accrued and continue

14                     to accrue until the resolution of this action, and liquidated damages pursuant to state

15                     law and supporting regulations;

16                 •   Statutory damages for Defendants’ recordkeeping violations pursuant to federal and
17                     state law;

18                 •   Certification of the Proposed Classes, as set forth above, pursuant to Rule 23 of the
19                     Federal Rules of Civil Procedure;

20                 •   A determination that Defendants violated and continue to violate California Labor
21                     Code § 204 payday requirements, and an award of appropriate damages for the

22                     violations that have accrued and continue to accrue until the resolution of this action;

23                 •   A determination that Defendants violated and continue to violate California Labor
24                     Code §§ 201, 202, and 203 for withholding compensation at the time of termination of

25                     the California Class Representatives and the California Waiting Time Subclass, and an

26                     award of appropriate damages for the violations that have accrued and continue to

27                     accrue until the resolution of this action;

28                 •   A determination that Defendants violated and continue to violate the itemized wage

     861070.1                                              108
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page112
                                                        Page 117ofof419
                                                                     424




 1                   statement requirements of California Labor Code § 226 as to the California Class

 2                   Representatives and the California Class, and an award of appropriate damages for the

 3                   violations that have accrued and continue to accrue until the resolution of this action;

 4               •   A determination that the relevant claims may be maintained as a representative action
 5                   under California’s Private Attorney General Act, § 2698 et seq., and a determination

 6                   that Defendants violated and continue to violate many of the Labor Code sections

 7                   identified in § 2699.5, and an award of appropriate damages for the violations that

 8                   have accrued and continue to accrue until the resolution of this action;

 9               •   A determination that Defendants violated and continue to violate the itemized wage
10                   statement requirements of New York Labor Law § 195.3 as to the New York Class

11                   Representatives and the New York Class, and an award of appropriate damages for

12                   the violations that have accrued and continue to accrue until the resolution of this

13                   action;

14               •   An award of quantum meruit under California, Arizona, Florida, North Carolina, New
15                   York, Pennsylvania, Maryland, and Oregon common law;

16               •   Designation of Plaintiffs as class representatives of the Classes, designation of counsel
17                   of record as Class Counsel, and a reasonable incentive payment to Plaintiffs;

18               •   Pre-judgment and post-judgment interest as permitted by law;
19               •   An injunction requiring Defendants to pay all statutorily required wages pursuant to
20                   state and federal law and an order enjoining Defendants from continuing or reinstating

21                   their unlawful policies and practices as described within this Complaint;

22               •   Reasonable attorneys’ fees and costs of the action; and
23               •   Such other relief as this Court shall deem just and proper.
24

25

26

27

28

     861070.1                                          109
                COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
     Case 3:14-cv-00608-JCS Document
      Case3:14-cv-00608-JCS          882 Filed05/20/15
                            Document382  Filed 02/23/21 Page113
                                                        Page 118ofof419
                                                                     424




 1                                       X. DEMAND FOR JURY TRIAL

 2              Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiffs demand a jury trial as

 3 to all issues triable by a jury.

 4 Dated: March 16, 2015

 5                                                     /s/ Daniel L. Warshaw

 6                                                  PEARSON, SIMON & WARSHAW, LLP
                                                    Bruce L. Simon
 7                                                  Daniel L. Warshaw
                                                    Bobby Pouya
 8                                                  Benjamin E. Shiftan
 9                                                  Clay Stockton

10                                                  KOREIN TILLERY, LLC
                                                    Stephen M. Tillery
11                                                  Garrett R. Broshuis
                                                    Aaron Zigler
12                                                  George A. Zelcs
13
                                                    Plaintiffs’ Interim Co-Lead Class Counsel
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     861070.1                                             110
                  COMPLAINT FOR VIOLATIONS OF FEDERAL AND STATE WAGE AND HOUR LAWS
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page114
                                                   Page 119ofof419
                                                                424




   EXHIBIT A
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page115
                                                    Page 120ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES

                                                        –A–
ACTIVE LIST .......................................................................       MLR 2(c)
    Numerical limits...........................................................           MLR 2(c)(2), 2(j)

AGENTS
    Acting as, when prohibited ..........................................                 MLR 20(b)
    Payments to, prohibited................................................               MLR 3(j)(4)
    Control of Club ............................................................          MLR 54(a)(5)(B)

ALL-STAR GAME (SEE ALSO ALL-STAR GAME MANUAL)
     Supervision by Commissioner ..................................... MLC IX(5),
         ................................................................................ MLR 18(d)
     All-Star break............................................................... MLR 32(a)(2)
     Futures Game, Minor League....................................... PBA X(B)
     Revenues and expenses ................................................ MLC X(2)
     Votes relating to........................................................... MLC V(2)(a)(3)
     World Series, home-field advantage ............................ MLR 37(a)(3)

AMATEUR DRAFT (SEE FIRST-YEAR PLAYER DRAFT)

AMENDMENTS
    To Major League Constitution .....................................                    MLC V(2)(b)(7)
    To Major League Rules................................................                 MLC III(2)(d),
       ................................................................................   PBA VI(C)

ASSIGNMENT OF PLAYER CONTRACTS ....................                                       MLR 9
     Minor League, restrictions on ......................................                 MLR 9(b)
     On disciplinary lists .....................................................          MLR 15(i)
     Temporary....................................................................        MLR 9A
     Uniformity of ...............................................................        MLR 50(c)
     Veteran Players, consent required................................                    MLR 9(e)

                                                        –B–
BARNSTORMING ...............................................................              MLR 18
    Prohibited to Winter League participants.....................                         MLR 18(b)
    Prohibited to World Series participants .......................                       MLR 47

BEREAVEMENT LIST........................................................                  MLR 2(n)
    Waiver of player prohibited .........................................                 MLR 10(e)(7)


                                                       i                                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page116
                                                    Page 121ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES


BEST INTERESTS OF BASEBALL
     Authority of Commissioner to act ................................                     MLC II(3)-(6), PBA
        ................................................................................   II(B)-(C)

BETTING ON GAMES PROHIBITED ..............................                                 MLR 21(d)

BONUSES ..............................................................................     MLR 3(c)(4)
    College Scholarship Plan .............................................                 MLR 3(c)(4)(D)
    Incentive Bonus Plan ...................................................               MLR 3(c)(4)(C)
    None contingent on Club standing ...............................                       MLR 3(b)(5)
    None contingent on skill ..............................................                MLR 3(b)(5)
    Responsibility for in event of assignment ....................                         MLR 9(c)
    World Series, prohibited ..............................................                MLR 46

BROADCASTS
    Agreements as control interest transfer, Minor League
    Clubs ............................................................................     MLR 54(a)(5)(B)
    Copyright royalties, Major League Clubs ....................                           MLC X(4)
    Major League Club practices .......................................                    MLC X(3)
    Minor League transaction ............................................                  MLR 54(a)(3),
       ................................................................................    54(b)(1)
    Proceeds of, Major League ..........................................                   MLC X(4)
    Votes relating to...........................................................           MLC V(2)(a)(5)

BULLETINS ..........................................................................       MLC XI(3), MLR
                                                                                           31

                                                         –C–
CENTRAL FUND (SEE MAJOR LEAGUE CENTRAL FUND)

CIRCUITS
    Change of Major League circuits .................................                      MLC V(2)(b), MLR
       ................................................................................    1(a)
    Of Major Leagues ........................................................              MLC VIII(8), MLR
       ................................................................................    Attachment 52
    Of Minor Leagues ........................................................              MLR 52, MLR
       ................................................................................    Attachment 52
CLAIMS, DISPUTES ...........................................................               MLC VI, MLR 22
    Affecting umpires ........................................................             MLR 19(e)

                                                       ii                                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page117
                                                    Page 122ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES


CLOSED PERIODS
    Assignment of player contracts ....................................                   MLR 9(b)
    First-Year Player Draft, before ....................................                  MLR 4(f)
    Optional assignments ...................................................              MLR 11(e)

COACHES
    Eligibility for World Series..........................................                MLR 40(b)
    Limit of six permitted..................................................              MLR 2(m)(4)(1)(D)
    Minor League...............................................................           MLR 56(g)(4)
    Player-coach restrictions ..............................................              MLR 2(m)
    Re-signing as player.....................................................             MLR 2(l)

COLLEGE RULE .................................................................            MLR 3(a)(3)

COLLEGE SCHOLARSHIP PLAN....................................                              MLR 3(c)(4)(D)

COMMISSIONER ................................................................             MLC II, PBA II
   Arbitration by ..............................................................          MLC VI
   Budget of office ...........................................................           MLC II(7), MLR
       ................................................................................   30(c)
   Bulletins .......................................................................      MLR 31
   Diminution of compensation or powers prohibited ......                                 MLC II(8)(c)
   Discipline of Minor League players.............................                        MLR 56(g)(6)
   Election of....................................................................        MLC II(8)(a)-(b),
       ................................................................................   II(9)
   Enforcement of rules....................................................               MLR 50(a)
   Functions of ................................................................          MLC II(2)
   Jurisdiction of...............................................................         MLC II(3), VI,
       ................................................................................   PBA II, MLR 22
   Schedule, responsibility for..........................................                 MLC IX(1), MLR
       ................................................................................   37
   Supervises World Series ..............................................                 MLR 35
   Supervision of Minor League Club transactions ..........                               MLR 54(a)(8)
   Term of .......................................................................        MLC II(8)(a)

CONFLICTS OF INTEREST ..............................................                      MLR 20, 50(c),
       ................................................................................   54(a)(5)(B)

CONTROL INTEREST TRANSFER (SEE TRANSFER OF CLUB)


                                                      iii                                                  3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page118
                                                    Page 123ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES


CONSIDERATION—FOR PLAYER TRANSFER
    Must be in definite terms..............................................                 MLR 12(e)(1)
    Performance bonuses ...................................................                 MLR 9(c), MLR
       ................................................................................     12(e)(1)(B)

CONTRACTS (SEE ALSO UNIFORM PLAYER CONTRACTS)
    Acceptance................................................................... MLR 3(d)
        False information in................................................ MLR 3(a)(1)(E)-(G)
    In violation of Rules..................................................... MLR 3(f)
    Managers...................................................................... MLR 3(i)
    Of first-year players ..................................................... MLR 3(c), 17(a)
    Performance bonuses ................................................... MLR 9(c), 12(e)(1)
    Reporting and filing ..................................................... MLR 3(e)
    Submit to jurisdiction of Commissioner,
        requirement to......................................................... MLC VI(3),
        ................................................................................ PBA II(A)
    Tender and renewal of ................................................. MLR 3(h)
    Tender to drafted player............................................... MLR 4(e), MLR
        ................................................................................ Attachment 4
    Termination.................................................................. MLR 7
    Uniform player............................................................. MLR 3(b), MLR
        ................................................................................ Attachment 3

CONTRACTION (SEE ALSO TERMINATION OF FRANCHISE)
    Major Leagues ............................................................. MLC V(2)(b)(1),
    ..................................................................................... MLC VIII(2)
    Minor Leagues ............................................................. MLR 53(a)(1)

CROSS-OWNERSHIP OF CLUBS.....................................                               MLR 20(a),
    .....................................................................................   MLR 50(c)
    Minor League...............................................................             MLR 54(a)(5)(B)

                                                          – D–
DEBT SERVICE RULE (SEE FISCAL RESPONSIBILITY)

DEFINITIONS ......................................................................          MLR 60

DESIGNATED PLAYER RULE .........................................                            MLR 2(k)


                                                       iv                                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page119
                                                    Page 124ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES

DISABLED LISTS ................................................................             MLR 2(g), 2(h)
     Injury rehabilitation .....................................................            MLR 9(f)
     Major League ...............................................................           MLR 2(g)
     Minor League...............................................................            MLR 2(h)
     Standard form of diagnosis required ............................                       MLR 2(g)
     Waiver of player on .....................................................              MLR 10(e)(8)

DISASTER PLAN .................................................................             MLR 29
     Other relief to Disabled Club .......................................                  MLR 29(b)(4)
     Restocking Draft ..........................................................            MLR 29(b)(3)
     Triggering event...........................................................            MLR 29(a)

DISCIPLINARY LISTS .......................................................                  MLR 13, 15

DISCIPLINE
     Jurisdiction of Commissioner.......................................                    MLC II(2)(f), MLR
         ................................................................................   21

DISPUTES (SEE CLAIMS, DISPUTES) ............................                                MLR 22
     Arbitration of by Commissioner ..................................                      MLC VI, PBA
        ................................................................................    II(D), II(E), MLR
        ................................................................................    22
     Arbitration of by President of National Association ....                               PBA II(D)
     Compensation for drafted territories ............................                      PBA IX
     Relating to umpires ......................................................             MLR 19(e)
     Relating to votes ..........................................................           MLC V(2)(d)

DISQUALIFIED LIST..........................................................                 MLR 2(d), 15
     Assignment of player on ..............................................                 MLR 15(i)
     Effect on player limits..................................................              MLR 15(f)
     Reinstatement of player from.......................................                    MLR 16
     Reservation of player on ..............................................                MLR 15(g)
     Status of player on .......................................................            MLR 15(e)
     Waiver of player, prohibited ........................................                  MLR 10(e)(7)

DIVISION SERIES (SEE POST-SEASON)

DIVISIONS
     Major League ...............................................................           MLC VIII(1)



                                                        v                                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page120
                                                    Page 125ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES

          Realignment of, Major League.....................................                     MLC V(2)(B)(4)-
             ................................................................................   (5), VIII(2)
          Tie-breaking procedures...............................................                MLR 33(c)

DRAFTED PLAYERS
    Assignment prohibited for one year .............................                            MLR 3(b)(6)
    Effect on limits.............................................................               MLR 2(i), 4(g)
    Eligibility .....................................................................           MLR 3(a)

DRAFTED TERRITORIES
    Compensation for ........................................................                   PBA IX

DRAFT-EXCLUDED PLAYERS
    Defined.........................................................................            MLR 6(e)
    Waivers restricted ........................................................                 MLR 10(e)(6)

                                                            –E–
EXECUTIVE COUNCIL .....................................................                         MLC III
    Acts for Commissioner in event of vacancy.................                                  MLC II(9)
    Composition of.............................................................                 MLC III(1)
    Jurisdiction of ..............................................................              MLC III(2)
    Meetings, when ............................................................                 MLC III(4)
    Quorum ........................................................................             MLC III(1)

EXHIBITION GAMES
    Commissioner’s approval required ..............................                             MLC IX(1)
    Hall of Fame Game ......................................................                    MLR 18(e)
    Other than for Club ......................................................                  MLR 18(b)
    Penalty for unauthorized play ......................................                        MLR 18(c)
    Post-season...................................................................              MLR 47
    Minor League Clubs.....................................................                     PBA X(C),
       ................................................................................         MLR 56(d)(6)-(7),
       ................................................................................         56(h)

EXPANSION
    Major League ...............................................................                MLC V(2)(b)(1),
       ................................................................................         MLC VIII(2)
    Minor League...............................................................                 MLR 53(a)




                                                          vi                                                     3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page121
                                                    Page 126ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES

                                                      –F–
FACILITIES
     Restriction on changes, Major League .........................                             MLC IX(3)
     Standards, Minor League .............................................                      MLR 58, MLR
        ................................................................................        Attachment 58

FINANCES
     Commissioner's Office .................................................                    MLC II(7), X(5)(b),

             ................................................................................   MLR 30
          Minor League Clubs.....................................................               MLR 54(a)(5)(C),
             ................................................................................   54(b), MLR
             ................................................................................   Attachment 54

FINES
     Imposed by Commissioner...........................................                         MLC II(3), PBA
        ................................................................................        II(c), MLR 46(b),
        ................................................................................        50(a), 50(b)
     Payment of ...................................................................             MLR 50(b)

FIRST-YEAR PLAYER DRAFT.........................................                                MLR 4
     Closed period, exception..............................................                     MLR 4(f)
     Effect of selection ........................................................               MLR 4(d)
     Effect of signing on player limits.................................                        MLR 2(i), 4(g)
     Interpretation................................................................             MLR 4(k)
     Negotiation rights.........................................................                MLR 4(e)
     Order of selection.........................................................                MLR 4(c)
     Players eligible for selection ........................................                    MLR 3(a), 4(a), 4(j)
     Player not selected .......................................................                MLR 4(i), 4(j)
     Process for ...................................................................            MLR 4(b)
     Selection limits.............................................................              MLR 4(b)
     Supplemental selections ...............................................                    MLR 4(c)(2)
     Tender of contract ........................................................                MLR 4(e), MLR
         ................................................................................       Attachment 4
     Transfer of right to select prohibited............................                         MLR 4(b)
     Unsigned selected player..............................................                     MLR 4(h)

FIRST-YEAR PLAYERS
     Contracts ......................................................................           MLR 3(c)
     Signed for future services.............................................                    MLR 2(j)


                                                         vii                                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page122
                                                    Page 127ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES


FISCAL RESPONSIBILITY
     Assets-to-liabilities, Minor League Clubs....................                         MLR 54(b)
     Debt Service Rule, Major League Clubs......................                           MLC XI(1)

FRANCHISE
    Pledge prohibited without approval .............................                       MLR 54(a)(1)

FREE AGENTS
     Annual selection of amateurs .......................................                  MLR 4
     Failure to tender or renew contract ..............................                    MLR 3(h)
     When subject to Rule 5 Draft.......................................                   MLR 5(c)
     Future services of free agents.......................................                 MLR 2(j)
     Minor League...............................................................           MLR 55

                                                         –G–
GAMBLING ..........................................................................        MLR 21(d),
      ................................................................................     54(a)(5)(F),
      ................................................................................     54(a)(6)

GATE RECEIPTS.................................................................             MLR 26

GIFTS, IMPROPER .............................................................              MLR 3(j), 21(b),
        ................................................................................   21(c)

                                                         –H–
HALL OF FAME GAME .....................................................                    MLR 18(e)

HIGH SCHOOL RULES......................................................                    MLR 3(a)(2)

HOLIDAYS ...........................................................................       MLR 23

                                                         –I–
INDEBTEDNESS
     Of Minor League Club .................................................                MLR 59

INDEMNIFICATION
    Of officials ...................................................................       MLC XI(2)


                                                      viii                                                3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page123
                                                    Page 128ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES


INELIGIBILITY
     As penalty for misconduct ...........................................                MLR 21

INELIGIBLE LIST...............................................................            MLR 15(c)
     Effect on player limits..................................................            MLR 2(d), 15(f)
     Release of player on.....................................................            MLR 8(c)(1)
     Reinstatement of player on...........................................                MLR 15(d), 16
     Reservation of player on ..............................................              MLR 15(g)
     Waiver of player prohibited .........................................                MLR 10(e)(7)

INJURY REHABILITATION .............................................                       MLR 9(f)

INTERNET (SEE VIDEO MEDIA)

                                                        –J–
JAPAN, JAPANESE BASEBALL .......................................                          MLR 18(f)

JOINT MAJOR LEAGUE MEETINGS (SEE MAJOR LEAGUE MEETINGS)

JUNIOR COLLEGE RULE .................................................                     MLR 3(a)(4)

                                                        –K–
KOREA, KOREAN BASEBALL.........................................                           MLR 18(g)

                                                        –L–
LEAGUE CHAMPIONSHIP SERIES (SEE POST-SEASON)

LIEN
          On territory of Minor League Club ..............................                MLR 59

LOANS
    Prohibited (of money) ..................................................              MLR 20(b), 20(c),
       ................................................................................   20(d)
    Prohibited (of players) .................................................             MLR 11(i)

                                                        –M–
MAIL VOTE OF MAJOR LEAGUES................................                                MLC V(1)


                                                      ix                                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page124
                                                    Page 129ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES


MAJOR LEAGUE CENTRAL FUND ................................                                MLC X
    Payments from .............................................................           MLC X(5)
    Termination of .............................................................          MLC X(5)-(6)

MAJOR LEAGUE CONSTITUTION
    Superseding effect of ..................................................              MLC VII

MAJOR LEAGUE MEETINGS
    Notice for .....................................................................      MLC V(1)(b)
    Quorum ........................................................................       MLC V(1)(a)
    Special Major League Meetings...................................                      MLC V(3)
    When held ....................................................................        MLC V(1)(A)
    Voting requirements.....................................................              MLC V(2)

MAJOR LEAGUE REGULATIONS ..................................                               MLC XI(3)

MAJOR LEAGUE RULES
    Amendments to ............................................................            MLC III(2)(d),
       ................................................................................   V(2)(c),
       ................................................................................   PBA VI(C)
    Binding upon all Clubs ................................................               MLC IV, MLR 50
    Penalties for violations.................................................             MLR 50(a)

MANAGERS
    Contracts for.................................................................        MLR 3(i)
    Minor League...............................................................           MLR 56(g)(4)
    Player-manager restrictions..........................................                 MLR 2(m)
    Player-managers and professional draft .......................                        MLR 5(e)
    Re-signing as Player.....................................................             MLR 2(l)

MARKETING
    Minor Leagues, cooperation with.................................                      PBA X(E)

MEETINGS
    Executive Council ........................................................            MLC III
    Major League ...............................................................          MLC V
    Rule 5 Selection Meeting .............................................                MLR 5




                                                       x                                                 3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page125
                                                    Page 130ofof419
                                                                 424

                     MLC—MAJOR LEAGUE CONSTITUTION
                  PBA—PROFESSIONAL BASEBALL AGREEMENT
                        MLR—MAJOR LEAGUE RULES

MILITARY LIST ..................................................................   MLR 2(e)
     Release of player on.....................................................     MLR 8(c)(1)
     Waiver of player prohibited .........................................         MLR 10(e)(7)

MINOR LEAGUES (SEE ALSO NATIONAL ASSOCIATION)
    All-Star Games............................................................. PBA X(B),
        ................................................................................ MLR 32(b)(6)
    Change in classifications or League affiliations........... MLR 53(c)
    Classification of leagues .............................................. MLR 51(a)
    Finances, Club.............................................................. MLR 54,
        ................................................................................ MLR Attachment 54
    Free agents ................................................................... MLR 55
    Lien on territory ........................................................... MLR 59
    Marketing cooperation ................................................. PBA X(E)
    Player Development Contracts..................................... MLR 56,
        ................................................................................ MLR Attachment 56
    Player limits, length of service..................................... MLR 51(b)
    Playing facilities........................................................... MLR 56(i), 58,
        ................................................................................ MLR Attachment 58
    Playoffs ........................................................................ MLR 32(b)(5), 40(c)
    Regulation of franchises............................................... MLR 54
    Schedules ..................................................................... MLR 32(b)
    Statistics ....................................................................... PBA X(A)
    Telecast rights .............................................................. PBA X(D)
    Territories..................................................................... MLR 52,
        ................................................................................ MLR Attachment 52
    Transfer of Club........................................................... MLR 54
    Transportation, travel standards ................................... MLR 57

MISCONDUCT .....................................................................   MLR 13(a), 21

MOVING EXPENSES
    On assignment..............................................................    MLR 9(a)

                                                    –N–
NATIONAL ASSOCIATION (SEE ALSO MINOR LEAGUES;
NATIONAL ASSOCIATION AGREEMENT) .................. PBA
    Admission of new leagues............................................ MLR 53(d)
    Minor League Alignment Committee .......................... PBA III(C)
    Joint Committee with Major Leagues .......................... PBA III(B)

                                                  xi                                                3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page126
                                                    Page 131ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES

          Jurisdiction of Commissioner.......................................              PBA II
          Payment to Major Leagues Central Fund.....................                       PBA VII(F)

NEGOTIATION LIST..........................................................                 MLR 4(d), 4(e)

NOTICES...............................................................................     MLR 24
    Assignment of player, form..........................................                   MLR Attachment 12

                                                         –O–
OPTIONAL AGREEMENTS ..............................................                         MLR 11
     Closed period ...............................................................         MLR 11(e)
     Form of notice..............................................................          MLR Attachment 12
     Player loan prohibited ..................................................             MLR 11(i)
     Reacquiring player, option charged .............................                      MLR 11(j)
     Recall ...........................................................................    MLR 11(b)
     Salary, responsibility for ..............................................             MLR 11(f), 11(g),
        ................................................................................   11(h)
     Three season maximum................................................                  MLR 11(c)
     Total permitted per Club ..............................................               MLR 11(d)
     Waivers required, when ...............................................                MLR 10(b)(3)

OUTRIGHT ASSIGNMENTS
    Form of notice..............................................................           MLR Attachment 12
    Generally......................................................................        MLR 9
    Option charged, when ..................................................                MLR 11(j)
    Waivers required..........................................................             MLR 10(b)(2)

OWNERSHIP AND AFFILIATIONS
    Information to be submitted annually,
    Major Leagues .............................................................            MLR 20(h)
    Information to be submitted annually,
    Minor Leagues .............................................................            MLR 54(b)(2)

                                                         –P–
PAYMENTS
    Certain Payments Forbidden ........................................                    MLR 3(j)

PENNANTS AND MEMENTOS .........................................                            MLR 36



                                                      xii                                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page127
                                                    Page 132ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES

PLAYER DEVELOPMENT CONTRACT.........................                                      PBA VII, MLR 56
    Assignability ................................................................        MLR 56(f)
    Duration and termination .............................................                MLR 56(c)
    Filing of........................................................................     MLR 56(n)
    Form of ........................................................................      MLR Attachment 56
    Rights and obligations..................................................              MLR 56(g)
    Negotiation of affiliations ............................................              MLR 56(d), 56(e)

PLAYER LIMITS .................................................................           MLR 2
    Active lists ...................................................................      MLR 2(c)
    Designated player rule .................................................              MLR 2(k), 10(h)
    Effect of Bereavement List ..........................................                 MLR 2(n)
    Effect of Disabled List placement ................................                    MLR 2(g), 2(h)
    Effect of Disqualified List placement ..........................                      MLR 15(f)
    Effect of First-Year Player Draft player.......................                       MLR 2(i), 4(g)
    Effect of future services ...............................................             MLR 2(j)
    Effect of Ineligible List placement...............................                    MLR 15(f)
    Effect of injury rehabilitation assignment ....................                       MLR 9(f)
    Effect of Military List placement .................................                   MLR 2(e)
    Effect of reinstatement of player..................................                   MLR 16(d)
    Effect of Restricted List placement ..............................                    MLR 15(f)
    Effect of request for unconditional release waivers .....                             MLR 8(d)
    Effect of Suspended List placement.............................                       MLR 2(f)
    Effect of Temporary Assignment .................................                      MLR 9A(g)
    Effect of Temporarily Inactive List..............................                     MLR 2(h)
    Effect of Voluntary Retired List placement .................                          MLR 15(f)
    Player-coach restrictions ..............................................              MLR 2(m)
    Player-manager restrictions..........................................                 MLR 2(m)
    Players not included .....................................................            MLR 2(d)
    Reserve lists .................................................................       MLR 2(a), 2(b)

PLAYING FACILITIES
    Minor League...............................................................           MLR 56(i), 58,
       ................................................................................   MLR Attachment 58
    World Series ................................................................         MLR 43

PLAYING RULES ................................................................            MLC IX(2), PBA V,
       ................................................................................   MLR 25




                                                     xiii                                               3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page128
                                                    Page 133ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES

         Amendment of..............................................................            MLC V(2)(a)(4),
            ................................................................................   MLR 25(c)
         Official Scoring Rules Committee ...............................                      MLR 25(d)
         Playing Rules Committee.............................................                  MLR 25(b)

PLEDGE
    Of Minor League franchise prohibited.........................                              MLR 54(a)(1)

POST-SEASON (SEE ALSO POST-SEASON MANUAL)
     Administration of, by Commissioner ...........................                            MLC IX(4), MLR
35
     Division Series .............................................................             MLR 34(a), 37(a)(1)
     Eligibility, coaches.......................................................               MLR 40(b)
     Eligibility, Major League players ................................                        MLR 40(a)
     Eligibility, Minor League players ................................                        MLR 40(c)
     Expenses ......................................................................           MLR 42
     Facilities.......................................................................         MLR 43
     League Championship Series .......................................                        MLR 34(b), 37(a)(2)
     Playing rules ................................................................            MLR 39
     Qualification for...........................................................              MLR 33
     Receipts, division of.....................................................                MLR 45
     Schedule.......................................................................           MLR 37
     Tickets..........................................................................         MLR 44
     Tie-breaking procedures...............................................                    MLR 33(c)
     Votes relating to...........................................................              MLC V(2)(a)(3)
     Wild Card.....................................................................            MLR 33(b)

PRESIDENTS, LEAGUE
     Major League, appointment of .....................................                        MLC II(2)(e)

PROFESSIONAL BASEBALL AGREEMENT
    Conflicts with Major League Rules prohibited ............                                  PBA VI(B)
    Purpose.........................................................................           PBA I
    Term.............................................................................          PBA III(A)

PROFESSIONAL BASEBALL
EXECUTIVE COUNCIL .....................................................                        PBA IV




                                                       xiv                                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page129
                                                    Page 134ofof419
                                                                 424

                       MLC—MAJOR LEAGUE CONSTITUTION
                    PBA—PROFESSIONAL BASEBALL AGREEMENT
                          MLR—MAJOR LEAGUE RULES

                                                         –Q–
QUORUM
    Executive Council ........................................................              MLC III(1)
    Joint Major League Meetings.......................................                      MLC V(1)(a)

                                                         –R–
RADIO (SEE BROADCASTS)

REACQUISITION OF PLAYER CONTRACT
    Generally......................................................................         MLR 11(j)

REALIGNMENT (SEE DIVISIONS)

REGULATED TRANSACTION
    Minor League...............................................................             MLR 54(a), 54(b)(1)

RELEASE, UNCONDITIONAL ........................................                             MLR 8
    Form of notice..............................................................            MLR Attachment 12
    Notice required.............................................................            MLR 8(f), 8(g)
    Re-signing by releasing club ........................................                   MLR 2(l), 8(i)
    Salary obligations.........................................................             MLR 8(h)
    Waiver price.................................................................           MLR 8(e)
    Waiver procedures .......................................................               MLR 8(b)
    Waivers required..........................................................              MLR 8(a)

RELOCATION OF FRANCHISE
    Major League ...............................................................            MLC V(2)(b)(3),
    .....................................................................................   MLR 1(a)
    Minor League...............................................................             MLR 53, 56(j)

RESERVE LISTS..................................................................             MLR 2(a), 2(b)
    Maximum number of reserved players.........................                             MLR 2(b), 2(j)

RESTRICTED LIST.............................................................                MLR 2(d), 15(a)
    Assignment of player on ..............................................                  MLR 15(i)
    Effect on player limits..................................................               MLR 15(f)
    Reinstatement of player ...............................................                 MLR 16
    Reservation of player on ..............................................                 MLR 15(g)
    Waiver of player prohibited .........................................                   MLR 10(e)(7)


                                                       xv                                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page130
                                                    Page 135ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES


REVENUE SHARING
    Votes relating to...........................................................          MLC V(2)(b)(6)

                                                        –S–
SALARIES OF PLAYERS...................................................                    MLR 3(c)(2)(A), 17
    Minor Leagues .............................................................           MLR 3(c)(2)(B)

SALE OF CLUB (SEE TRANSFER OF CLUB)

SCHEDULES
    Major Leagues .............................................................           MLC IX(1), MLR
       ................................................................................   32(a)
    Minor Leagues .............................................................           MLR 32(b), 56(h)
    Post-season...................................................................        MLR 37
    Votes relating to...........................................................          MLC V(2)(a)(2)

SCORERS
    Duties and control by Commissioner ...........................                        MLR 19(d)

SCORING RULES COMMITTEE......................................                             MLR 25(d)

SEASON OF SERVICE
    Defined for option purposes.........................................                  MLR 11(c)

SELECTED PLAYER ..........................................................                MLR 5, 6
    Salary liability for ........................................................         MLR 6(d)

SELECTION OF PROFESSIONAL PLAYER
CONTRACTS........................................................................         MLR 5, 6
    "Covering up" prohibited .............................................                MLR 5(f)
    "Draft-excluded player," defined .................................                    MLR 6(e)
    "Full trial" of, required.................................................            MLR 6(a), 6(c)
    Method of selection......................................................             MLR 5(b)
    Offer of assignment......................................................             MLR 6(b)
    Player-manager contract...............................................                MLR 5(e)
    Payment for..................................................................         MLR 5(d)
    Players subject .............................................................         MLR 5(c)
    Return...........................................................................     MLR 6



                                                     xvi                                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page131
                                                    Page 136ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES

SUMMER MEETING (SEE FIRST-YEAR PLAYER DRAFT)

SUSPENDED LIST ...............................................................            MLR 2(f), 13
     Appeal of suspension ...................................................             MLR 13(c)
     Waiver of player prohibited .........................................                MLR 10(e)(7)

SUSPENDED PERSONNEL................................................                       MLR 24
     Appeal of suspension ...................................................             MLR 24(b)
     Effect of suspension .....................................................           MLR 24(c)

                                                        –T–
TAIWAN, TAIWANESE BASEBALL................................                                MLR 18(h)

TAMPERING ........................................................................        MLR 3(k)

TELEVISION (SEE ALSO BROADCASTS)
    Minor League telecasts ................................................               PBA X(D)
    Territories.....................................................................      MLC VIII(9)

TEMPORARILY INACTIVE LIST....................................                             MLR 2(h)(2)

TEMPORARY ASSIGNMENTS .........................................                           MLR 9A

"TEN-AND-FIVE" PLAYER ..............................................                      MLR 9(e)

TERMINATION OF FRANCHISE
    Effect of, Major League ...............................................               MLC VIII(6)-(7)
    Involuntary, Major League ..........................................                  MLC VIII(4)
    Procedure, Major League .............................................                 MLC VIII(5)
    Voluntary, Major League .............................................                 MLC VIII(3)
    Votes relating to...........................................................          MLC V(2)(b)(8)

TERRITORIES
    Compensation for, Major League.................................                       MLR 1(a)(4)
    Compensation for, Minor League ................................                       PBA IX
    Protection of, Major League ........................................                  MLC VIII(8), MLR
       ................................................................................   1(a), 1(b), 52
    Protection of, Minor League ........................................                  PBA IX, MLR 52,
       ................................................................................   MLR Attachment 52
    Liens on........................................................................      MLR 59

                                                     xvii                                                3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page132
                                                    Page 137ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES

         List of ..........................................................................     MLC VIII(8), MLR
             ................................................................................   Attachment 52
         Television.....................................................................        MLC VIII(9)

TRANSFER AGREEMENTS ..............................................                              MLR 12
    Filing of........................................................................           MLR 12(d)
    Form of notice..............................................................                MLR Attachment 12
    Penalties for improper ..................................................                   MLR 12(b)
    Salary responsibility.....................................................                  MLR 12(g)
    Transportation ..............................................................               MLR 12(h)
    Void, when...................................................................               MLR 12(f)

TRANSFER OF CLUB
    Continuity of assignments, agreements and
       transactions.............................................................                MLR 50(c)
    Major League votes relating to ....................................                         MLC V(2)(b)(2)
    Minor League Club ......................................................                    MLR 54

TRANSPORTATION
    Minor Leagues .............................................................                 MLR 57
    Transferred players ......................................................                  MLR 12(h)

TRYOUTS FOR AMATEUR PLAYERS ...........................                                         MLR 3(g)

                                                           –U–
UMPIRES ..............................................................................          MLR 19
    Acting as scouts, prohibited .........................................                      MLR 19(f)
    Assault upon, prohibited ..............................................                     MLR 21(e)
    Claims affecting, jurisdiction of Commissioner...........                                   MLR 19(e)
    Duties and control by Commissioner ...........................                              MLR 19(a)-(c)
    Gifts to, prohibited .......................................................                MLR 21(c)
    Umpire Development Program ....................................                             PBA VIII

UNCONDITIONAL RELEASE (SEE RELEASE, UNCONDITIONAL)

UNIFORM PLAYER CONTRACT ....................................                                    MLR 3(b)
     Form for Minor League ...............................................                      MLR Attachment 3
     Must be signed before playing .....................................                        MLR 3(b)(4)




                                                       xviii                                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page133
                                                    Page 138ofof419
                                                                 424

                      MLC—MAJOR LEAGUE CONSTITUTION
                   PBA—PROFESSIONAL BASEBALL AGREEMENT
                         MLR—MAJOR LEAGUE RULES

                                                       –V–
VIDEO MEDIA
    Votes relating to...........................................................        MLC V(2)(A)(5)

VOLUNTARILY RETIRED LIST ......................................                         MLR 2(d), 14
    Application for ............................................................        MLR 14(a)
    Effect of player limits ..................................................          MLR 15(f)
    No playing while retired ..............................................             MLR 14(b)
    Reinstatement of player................................................             MLR 16
    Release of player on ....................................................           MLR 8(c)(2)
    Waiver of player prohibited ........................................                MLR 10(e)(7)

VOTING REQUIREMENTS ...............................................                     MLC V(2)
    Collective bargaining matters.......................................                MLC V(2)(a)(1)
    Commissioner, election of............................................               MLC II(9)
    Major League Meetings ...............................................               MLC V(2)
    Minor League Amendments.........................................                    MLR 28

                                                      –W–
WAIVERS, GENERALLY...................................................                   MLR 10
    Assignment waivers, definition....................................                  MLR 10(a)(6)
    Awarding of contract ...................................................            MLR 10(d)(4)
    Claims ..........................................................................   MLR 10(d)
    Definitions ...................................................................     MLR 10(a)
    For return of selected player ........................................              MLR 6
    Irrevocable, when.........................................................          MLR 8(b), 10(e)(4)
    Optional assignment waivers, definition ......................                      MLR 10(a)(4)
    Outright assignment waivers, definition.......................                      MLR 10(a)(3)
    Penalties .......................................................................   MLR 10(g)
    Procedures....................................................................      MLR 8(b), 10(c)
    Restrictions on .............................................................       MLR 10(e)
    Request for ...................................................................     MLR 10(c)(1)
    Trade assignment waivers, definition...........................                     MLR 10(a)(2)
    Types of .......................................................................    MLR 10(a)
    Unconditional release...................................................            MLR 8(a), 10(a)(5)
    Waiver periods .............................................................        MLR 10(c)(4)
    Waiver price.................................................................       MLR 8(e), 10(d)(5)
    When required for assignment .....................................                  MLR 10(b)
    Withdrawal of request..................................................             MLR 10(d)(3)


                                                    xix                                                3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page134
                                                    Page 139ofof419
                                                                 424

                     MLC—MAJOR LEAGUE CONSTITUTION
                  PBA—PROFESSIONAL BASEBALL AGREEMENT
                        MLR—MAJOR LEAGUE RULES


WINTER LEAGUES ............................................................       MLR 18(a), 60(t)
    Conflicts of interest......................................................   MLR 20(f)

WORLD SERIES (SEE ALSO POST-SEASON MANUAL) MLR 34(c)-48
    Administration by Commissioner ................................ MLR 35, 38(b)
    Bonus prohibited .......................................................... MLR 46
    Conclusion of .............................................................. MLR 38
    Playing Rules ............................................................... MLR 39
    Rings, mementos .......................................................... MLR 36
    Schedule....................................................................... MLR 37(a)(3)
    Votes relating to........................................................... MLC V(2)(a)(3)




                                                 xx                                                3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page135
                                                    Page 140ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 1(a) to 1(b)

    IMPORTANT NOTE:    TO THE EXTENT OF ANY CONFLICT
    BETWEEN THE PROVISIONS OF THESE RULES AND THE
    PROVISIONS OF THE CURRENTLY EFFECTIVE BASIC
    AGREEMENT BETWEEN THE MAJOR LEAGUE CLUBS AND THE
    MAJOR LEAGUE BASEBALL PLAYERS ASSOCIATION, THE BASIC
    AGREEMENT SHALL IN ALL RESPECTS CONTROL.



                                        Rule 1

                                     CIRCUITS

(a) CONDITIONS TO RELOCATION TO ANOTHER CLUB'S TERRITORY.
A Major League Club, in order to relocate within the home territory of another Major
League Club, must comply with the following conditions:

    (1) The Major League Club intending to so relocate shall give notice of such
    intention to the Commissioner not later than midnight of October 31 of the year
    next preceding the first year it proposes to operate a second Major League Club in
    such home territory.

    (2) Such Major League Club shall satisfy the Commissioner as to the bona fides
    of such Club's intention to operate in such home territory on a long-term basis and
    as to the financial ability and character of the owners of such Club to maintain
    such Club for a period of five years.

    (3) Any park owned or occupied by such second Major League Club in such
    home territory shall be located not less than five air miles distant from the park of
    the Club first located in such home territory, unless the two Clubs mutually agree
    otherwise.

    (4) Such second Major League Club, before commencing its first year of
    operation in such home territory, shall pay to the Club already located in such
    home territory such sum of money as the Commissioner deems appropriate under
    the circumstances and in addition shall pay to the latter Club one-half of all sums
    paid by the latter Club to Minor Leagues or Clubs as compensation for inclusion of
    such home territory in a Major League. Any disputes as to the amounts paid as
    such compensation shall be determined by the Commissioner.

(b) NUMBER OF CLUBS. In no event shall any home territory in either Major
League circuit have more than two Major League Clubs.


                                           1                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page136
                                                    Page 141ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                              MLR 1(c) to 2(a)


(c) NOTICE.

    (1) A Major League Club desiring to locate in a home territory in which a
    Minor League Club is operating must file notice of its intention to do so with the
    Commissioner between October 1 and October 31 (both inclusive) next preceding
    the first season it proposes to operate in such city.

    (2) If a Major League Club transfers its location to another home territory after
    approval is obtained under the Major League Constitution, such Club shall notify
    the Commissioner of the transfer as soon as the agreements or proceedings
    necessary to effect such transfer and relocation have been completed. Fifteen days
    after delivery of such notice, but in no event later than February 1 next preceding
    the first season such Club proposes to operate in its new location, the Major
    League circuits set forth in the Major League Constitution shall be deemed
    amended to reflect such relocation and the city from which such Major League
    Club transferred shall be deemed vacated by such Club unless another Major
    League Club has located in such home territory prior to the expiration of 15 days
    after the delivery of such notice.

(d) DEFINITION.For the purposes of this Rule 1, "home territory" shall refer to the
operating territories described in Article VIII, Section 8 of the Major League
Constitution, and in Attachment 52 to these Rules in the case of Minor League Clubs.


                                       Rule 2

                   PLAYER LIMITS AND RESERVE LISTS

(a) RESERVE LISTS.

    (1) Filing of Reserve Lists. On a date designated by the Commissioner or the
    Commissioner’s designee (which shall be no later than November 20, or the last
    business day preceding November 20, if November 20 is not a business day), each
    Major League Club shall file Major League and Minor League Reserve Lists with
    the Commissioner or the Commissioner's designee. A Major League Club shall
    include on its Major League Reserve List all players, player-managers and player-
    coaches who are currently under Major League Uniform Player's Contracts (unless
    they have been assigned outright to a Minor League Club) or who have been
    promoted to Major League status and must be tendered a Major League Uniform
    Player's Contract for the following championship season by December 12.


                                          2                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page137
                                                   Page 142ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 2(a)

         A Major League Club also must file a separate Minor League Reserve List
  for each Minor League classification in which it desires to reserve Minor League
  players. A Major League Club, however, may reserve players only in
  classifications in which it owned or had a PDC with a Minor League Club during
  the previous season. The Minor League Reserve Lists filed by a Major League
  Club must contain all players, player-managers and player-coaches that it has
  under Minor League Uniform Player Contracts, including players whose Major
  League Uniform Player's Contracts have been assigned outright to Minor League
  Clubs. The composition of each Minor League Reserve List shall comply with the
  length of prior Minor League service limitations described in Rule 51(b)
  (Composition). All players on one of the Minor League Reserve Lists filed by a
  Major League Club shall be reserved only to the Major League Club, which shall
  have the exclusive contractual right to the services of the players on such a list.

        On the same date designated by the Commissioner for the filing of Minor
  League Reserve Lists by Major League Clubs, each independent Minor League
  Club shall file with the Commissioner or the Commissioner's designee a Minor
  League Reserve List containing the names of all players, player-managers and
  player-coaches that it has under Minor League Uniform Player Contracts. The
  composition of each Minor League Reserve List shall comply with the length of
  prior Minor League service limitations described in Rule 51(b) (Composition). A
  Minor League Club that is party to a PDC may not file a Minor League Reserve
  List and/or retain any sort of reserve or contractual rights to a player.

  (2) Maintenance of and Changes to Reserve Lists. The Commissioner or the
  Commissioner's designee shall continuously maintain and update the Reserve Lists
  filed by Major League and Minor League Clubs. As part of this process, the
  Commissioner or the Commissioner's designee shall promptly record any
  transactions or player transfers permitted by these Rules and shall make them
  available to all Major League and Minor League Clubs through computer
  terminals and/or other means of electronic communication. Both Major League
  and Minor League Clubs shall immediately notify the Commissioner or the
  Commissioner's designee of any changes to their Reserve Lists. Such Reserve List
  changes shall not take effect until approved by the Commissioner or the
  Commissioner's designee and the Commissioner may establish procedures for
  notifying the Commissioner or the Commissioner's designee of such changes.
  Except for outright assignments from the Major League Reserve List in
  accordance with Rule 9 (Assignment of Player Contracts), outright assignments of
  players not subject to selection at the next Rule 5 Selection Meeting or the addition
  of players signed as Major League or Minor League free agents, Minor League
  Reserve Lists may not be amended during the period between the latest date


                                         3                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page138
                                                   Page 143ofof419
                                                                424

                          MAJOR LEAGUE RULES
                             MLR 2(a) to 2(b)

   designated by the Commissioner for filing Minor League Reserve Lists and the
   conclusion of the Rule 5 Selection Meeting.

   (3) Effect of Placement on Reserve List. No player on a Reserve List filed by a
   Major League or Minor League Club shall be eligible to play or negotiate with any
   other Major League or Minor League Club until the player is removed from the
   Reserve List because the player's contract has been terminated or assigned.

(b) MAXIMUM NUMBER OF RESERVED PLAYERS.

   (1) Major League Club Limits. A Major League Club may place a maximum
   number of

        (A) 40 players on its Major League Reserve List;

        (B) 38 players on its Class AAA Reserve List for each Class AAA Club
        that it owned or with which it had a PDC during the previous season;

        (C) 37 players on its Class AA Reserve List for each Class AA Club that it
        owned or with which it had a PDC during the previous season;

        (D) 35 players on its Class A Reserve List for each Class A or Short-Season
        A Club that it owned or with which it had a PDC during the previous season;
        and

        (E) 35 players on its Rookie Reserve List for each Rookie classification
        Club that it owned or with which it had a PDC during the previous season.

         If two or more Major League Clubs shared a PDC with a single Minor
   League Club during the previous season, those Major League Clubs may place
   additional players on their Minor League Reserve Lists for the shared Minor
   League Club's classification. The number of players so reserved by each Major
   League Club sharing a PDC, however, shall not exceed the number of players that
   each Major League Club had placed on the Active and Inactive Lists of the shared
   Minor League Club as of the last day of the most recently concluded
   championship season.

   (2) Minor League Club Limits. If a Minor League Club is not owned by a
   Major League Club and is not party to a PDC, the maximum number of players
   that it may place on its Minor League Reserve List shall be the same as the
   maximum number of players that a Major League Club could place on a Minor


                                        4                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page139
                                                   Page 144ofof419
                                                                424

                           MAJOR LEAGUE RULES
                              MLR 2(b) to 2(c)

   League Reserve List in the same classification for each Minor League Club that it
   owned or with which it had a PDC.

   (3) Reserve List Limits. As used in these Rules, the maximum limits on the
   number of players that a Major League or Minor League Club may place on the
   various Major and Minor League Reserve Lists shall be referred to as "Reserve
   List" limits. A Major or Minor League Reserve List may contain more than the
   maximum number of players if the additional players are on a List (Voluntarily
   Retired, Disqualified, Restricted, Ineligible, or Military) that does not count
   against the Reserve List limits or these Rules otherwise provide that such
   additional players in excess of the maximum number may be placed on a Major or
   Minor League Reserve List. See Rule 2(g)(3) (Major League Disabled List; Effect
   on Limits), Rule 2(j)(1) (Players Signed for Future Services) and Rule 4(g) (Effect
   on Player Limits).

(c) ACTIVE LISTS.

   (1) Filing and Maintenance. Each Major League Club must file and maintain an
   Active List with the Commissioner or the Commissioner's designee for the Major
   League Club itself and for all Minor League Clubs that it owns or with which it
   has a PDC. If a Minor League Club is not owned by a Major League Club and
   does not have a PDC, it must file its own Active List with the Commissioner or the
   Commissioner's designee. The Active List of a Minor League Club owned by a
   Major League Club or under a PDC may include only players who are reserved to
   and under Major League Uniform Player's Contracts or Minor League Uniform
   Player Contracts with a Major League Club.

          An Active List must include all players who are currently eligible to play in
   a championship season game for the Major League or the Minor League Club for
   which the list was filed. All Major League Active Lists must be filed by such time
   or times on the opening date of the Major League championship season as the
   Commissioner or the Commissioner’s designee may set forth, provided, however,
   that any such filing time shall be no later than one hour before the scheduled start
   of the first game of the championship season on such opening date. All Minor
   League Active lists must be filed by the opening date of the championship season
   of the Minor League Club to which the list applies.

        An optional player who has been recalled shall not be counted against the
   Major League Active List until the player physically reports to the recalling Club.




                                          5                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page140
                                                    Page 145ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 2(c) to 2(d)

    (2)    Numerical Limits.

           (A) The maximum number of players who may be placed on an Active List
           for a Major League Club shall be 25 from opening day until midnight on
           August 31 of the same championship season, at which time the number of
           players on the Active List of a Major League Club may be increased to 40.

           (B) The maximum number of players on the Active List of a Class AAA
           Club shall be 24.

           (C) The maximum number of players on the Active List of a Class AA
           Club shall be 24.

           (D) The maximum number of players on the Active List of a Class A Club
           shall be 25.

           (E) The maximum number of players on the Active List of a Short-Season
           A Club shall be 30, only 25 of whom may be in uniform and eligible to play
           in any given game.

           (F) The maximum number of players on the Active List of a Rookie Club
           shall be 35, only 30 of whom may be in uniform and eligible to play in any
           given game.

    (3) For purposes of applying the limits in Rule 2(c)(2) (Numerical Limits), a
    player-manager or player-coach shall be considered an active player.

(d) VOLUNTARILY RETIRED, RESTRICTED, DISQUALIFIED AND
INELIGIBLE LISTS. Players on the Voluntarily Retired, Restricted, Disqualified or
Ineligible Lists shall not count against either the Reserve List or Active List limits. A
player under a Major League Uniform Player's Contract or Minor League Uniform
Player Contract who has been reserved for two consecutive years on the Voluntarily
Retired, Restricted, Disqualified or Ineligible Lists shall be omitted from further
Reserve Lists and shall not be eligible to play until the player is first reinstated in
accordance with Rule 16 (Reinstatement of Players). Upon reinstatement, the Major
League or Minor League Club to which the player is reserved shall restore the player to
the same status that the player had at the time when the player retired or became
ineligible.




                                            6                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page141
                                                    Page 146ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                  MLR 2(e)

(e) MILITARY LIST. Players under reserve to Major or Minor League Clubs may
be placed on the Military List subject to conditions and strictures set forth in this Rule
2(e).

    (1) If a player has received definite orders to report for military service, the
    player may be placed on the Military List within 15 days of the date on which the
    player is to report. A player may not be placed on the Military List, however,
    unless the player has left the player's Major League or Minor League Club in
    preparation for reporting for military service.

    (2) A player on the Military List shall not count against any Reserve List or
    Active List limits as of the date the player commences active military service if the
    player and the player's Major or Minor League Club advise the Commissioner or
    the Commissioner's designee in writing of the exact date that the player began
    active military service, the unit with which the player is serving and the player's
    serial number.

    (3) Upon discharge from military service a player will count against Reserve
    List and Active List limits after the player has completed a 15-day trial period or
    has participated in a championship season game, whichever comes first. This trial
    period shall begin when the player physically reports during either spring training
    or the championship season to the Major or Minor League Club for which the
    player has been directed to perform. A player on the Military List who is
    discharged from military service after the Rule 5 Selection Meeting, however,
    shall not count against any Reserve List or Active List limit until the opening day
    of the following championship season and such a player shall not count against
    any Reserve List limit in any event until the player has had a trial period of at least
    15 days or has played in a championship season game.

    (4) Upon learning that a player has been separated from military service, the
    Major or Minor League Club to which the player is under reserve must
    immediately transmit such information to the Commissioner or the
    Commissioner's designee.

    (5) A player who is required to return for additional military service, but who
    may be available to the player's Major or Minor League Club while still in military
    service, shall be counted against the player's Club's Active List limit from the day
    the player participates in a championship season game and for the balance of the
    season. Any time accumulated by such player during spring training or the
    championship season shall be charged against the 15-day trial period that the
    player's Club must give the player.


                                            7                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page142
                                                    Page 147ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 2(f) to 2(g)

(f) SUSPENDED LIST.

    (1) Major League. A player on the Suspended List shall count against both
    Reserve List and Active List limits.

    (2) Minor League. A player on the Suspended List of a Minor League Club
    shall count against Reserve List limits and not against Active List limits.

(g) MAJOR LEAGUE DISABLED LIST. Upon written application to the
Commissioner or the Commissioner's designee, a Major League Club may request that
a player on its Major League Active List, who is unable to render services because of a
specific injury or ailment, be placed on one of the Disabled Lists set forth in this Rule
2(g). The application shall be accompanied by a Standard Form of Diagnosis
completed by the Major League Club physician, and a copy of this completed form
shall be given to the player. At the time of the request, the player's Club must designate
the specific list on which the player is to be placed. The Commissioner or the
Commissioner's designee may approve such requests after having received the Standard
Form of Diagnosis.

    (1) Lists. The Major League Disabled Lists shall consist of 15-day and 60-day
    lists, which shall be the minimum period of inactivity for a player placed on such a
    list. There shall be no limit on the number of players placed on either list, but a
    player may not be placed on or transferred to the 60-day list unless the player's
    Club's Major League Reserve List is at the maximum limit of 40 or the player’s
    Club acquires a player by waiver claim for its Major League Reserve List who
    otherwise would cause the 40-player Reserve List limit to be exceeded. A player
    placed on the 15-day Disabled List during spring training shall serve no less
    than six days on such Disabled List during the championship season. For the
    effect of the minimum activity period on post-season rosters, see Rule 40(a)(2)
    (Submission of Rosters).

    (2) Transfers. Subject to the restriction above, a player may be transferred from
    the 15-day list to the 60-day list, and the time spent on the 15-day list prior to such
    transfer shall count towards the 60-day minimum inactivity period. Players placed
    on (but not players transferred to) the 60-day list after August 1 shall remain there
    for the balance of the season, shall not be eligible for post-season play unless their
    minimum period of inactivity has been completed prior to the scheduled start of a
    post-season series, and, notwithstanding their eligibility status for post-season
    play, shall not be eligible to be replaced under Rule 40 (Players Eligible).




                                            8                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page143
                                                   Page 148ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 2(g)

  (3) Effect on Limits. Players on the 15-day list shall count against the Reserve
  List limits, but not against the Active List limits. Players on the 60-day list shall
  not count against either limit.

  (4) Recertifications. The Club physician must complete and submit the
  Standard Form of Diagnosis for Recertification for a player on the 15-day
  Disabled List when the player first becomes eligible for reinstatement to active
  status, and then every 15 days following the date upon which the player first
  becomes eligible for reinstatement. No recertification shall be required for players
  on the 60-day Disabled List.

  (5) Disposition of Disabled Players. A Major League Club may not direct,
  assign or otherwise transfer a player on a Major League Disabled List to a Minor
  League Club, except for the purpose of injury rehabilitation as provided in Rule
  9(f) (Injury Rehabilitation).       A Major League player undergoing injury
  rehabilitation pursuant to Rule 9(f) shall not count against the Active List limit of
  either the Major or the Minor League Club to which the player is assigned but
  shall continue to count against the Reserve List limit for the Major League Reserve
  List unless the player is on the 60-day Disabled List.

        Notwithstanding the foregoing, a player who is injured may be assigned
  outright to a Minor League Club, provided that:

        (A) the player has less than three years of Major League service;

        (B) the contemplated assignment would not be the player's second (or
        subsequent) career outright assignment since March 19, 1990;

        (C) the player had no Major League service in the prior championship
        season;

        (D) the player was not selected by the assignor Major League Club in the
        immediately preceding Rule 5 Selection Meeting; and

        (E) the assignment is not made in the period commencing with the 16th day
        prior to the start of a championship season and ending with the close of that
        championship season.




                                         9                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page144
                                                   Page 149ofof419
                                                                424

                           MAJOR LEAGUE RULES
                                MLR 2(h)

(h) MINOR LEAGUE DISABLED LIST AND TEMPORARILY INACTIVE
LIST.

   (1) If a Minor League Player is unable to render services because of a specific
   injury, the player may be placed on the Disabled List for that particular Minor
   League Club. If the Minor League Club is not owned by a Major League Club
   and is not party to a PDC, the Minor League Club may submit a written
   application to the President of its Minor League Association requesting that a
   player on its active list be placed on the Disabled List. The two lists a Minor
   League player may be placed on during the championship season are:

         (A) Regular Disabled List. Minimum period of placement on a Minor
         League Disabled List shall be seven consecutive days.

         (B) Emergency Disabled List. Minimum period of placement on an
         Emergency Disabled List shall be 60 consecutive days. A player on this list
         shall not count against either a Minor League Club's Active or Reserve List
         limit.

   Effect on Limits: A player on a Regular Minor League Disabled List shall count
   against the player's Minor League Club's Reserve List limit but not against the
   Club's Active List limit. A player assigned on rehabilitation while on the Disabled
   List shall count towards the Reserve List limit of the assignor Club and shall not
   count against the player limits of the assignee Club.

   (2)   Placement on Temporarily Inactive List. If a Minor League player is

         (A) not in position to render active service to the player's Club due to any of
         the following:

              (i) necessary temporary absence during the playing season on account
              of a family member's bona-fide illness;

              (ii) absence excused for the performance of any personal obligation; or

              (iii) the player not being in condition to render services as a result of an
              absence described in Rules 2(h)(2)(A) or 2(h)(2)(B), or as a result of
              having reported recently for service in that season; or

         (B) awaiting completion of the player’s unconditional release for the
         purpose of allowing the player to sign with a club in a foreign league,


                                          10                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page145
                                                    Page 150ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 2(h) to 2(j)

           provided the player’s Club submits documentation of the transaction with
           the foreign club satisfactory to the Commissioner or the Commissioner’s
           designee,

    the player may be placed on the Minor League Club's Temporarily Inactive List.
    If the placement is pursuant to Rule 2(h)(2)(A), the Player's salary entitlement
    shall be at the Club's discretion until such player returns to the Club in physical
    condition to render services. A Player may not be placed on the Temporarily
    Inactive List prior to the start of the championship season.

          The minimum period of placement on the Temporarily Inactive List shall be
    three consecutive days, during which the player will not be allowed in uniform
    during a game. No assignment of a Temporarily Inactive List player shall be
    permitted until after reinstatement, following expiration of the minimum period.
    However, a Temporarily Inactive List player may be unconditionally released at
    any time, provided the player has first been reinstated from the Temporarily
    Inactive List.

    Effect on Limits: A Temporarily Inactive player shall not be counted on a Minor
    League Club's Active List, but the player shall be included in the Reserve List
    limit. Written notice of placement upon the Temporarily Inactive List must be
    given to the player. A player cannot be carried on the Reserve List as Temporarily
    Inactive.

(i) PLAYERS SIGNED AFTER SELECTION. Players who are signed after
selection in the Rule 4 draft shall count against Reserve List and Active List limits only
as provided in Rule 4(g) (Effect on Player Limits).

(j) PLAYERS SIGNED FOR FUTURE SERVICES. No Major or Minor League
Club may sign an eligible player if the player has no previous Major or Minor League
experience and if the contract is for services to commence after the current calendar
year, except as provided for in subparagraphs (1) or (2) of this Rule 2(j).

    (1) A Major League Club may sign, after July 1, a player who has no previous
    Major or Minor League experience to a contract for the succeeding year, provided,
    however, that the number of players so signed shall not exceed 12 for each Class
    A, Short-Season A or Rookie League Club that the Major League Club owns or
    with which it has a PDC during the current season. Each such additional player
    signed to a Minor League Uniform Player Contract shall be placed on either a
    Class A, Short-Season A or Rookie Reserve List, but the player shall not count
    against Reserve List or Active List limits until the opening day of the succeeding
    championship season of the Club to which the player is assigned. The Club shall

                                           11                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page146
                                                    Page 151ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 2(j) to 2(l)

    be obligated to take such player to its spring training camp (Major League, Minor
    League or a combination of both) for a minimum 15-day trial period. Each such
    additional player signed to a Major League Uniform Player’s Contract shall be
    placed on a Major League Reserve List, shall count against such Reserve List
    limits immediately, shall be directed not to report until Major League spring
    training camp and shall not count against Active List limits until the opening day
    of the succeeding championship season of the Club to which the player is
    assigned. The Club shall be obligated to take such player to its spring training
    camp (Major League, Minor League or a combination of both) for a minimum 15-
    day trial period.

    (2) A player who has no previous Major or Minor League experience and who
    is in the Armed Services may contract, regardless of the date on which the player
    is scheduled to be discharged, for either the current or the next succeeding season
    if the player is signed between the Rule 4 draft and the Winter Meetings, or for the
    season following the Winter Meetings if the player is signed between the Winter
    Meetings and the next Rule 4 draft. A player so signed shall not be eligible for
    placement on the Military List and shall be counted against the signing Club's
    Major or Minor League Reserve List limits. Players signed pursuant to this Rule
    2(j)(2) shall not be charged for player classification purposes with any time
    between the date of the contract and the date of reporting.

(k) DESIGNATED PLAYERS. When the Active List and/or Reserve List limits of
a particular Major League Club have been reached, and the Club desires to acquire,
sign, transfer, recall from an optional assignment or reinstate an additional player,
notice must first be given to the Commissioner or the Commissioner's designee of the
Club's intention to release or assign an equal number of designated players. The
player(s) so designated shall be released or their contracts assigned within 10 days after
such notice is given, and they shall not be eligible to participate in a championship
season game after having been so designated until they are released or assigned to
another Major or Minor League Club. No player obtained from a waiver claim award
may be designated if such designation would violate Rule 10(h) (Player Limit).

(l) RE-SIGNING OF COACH OR MANAGER AS PLAYER. Any Major
League Reserve List player who has been unconditionally released and signed as a
coach or manager after midnight on August 1 of any championship season cannot be re-
signed as a player by the releasing Major League Club until May 15 of the following
championship season.




                                           12                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page147
                                                   Page 152ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 2(m)

(m) LIMITATIONS ON COACHES, PLAYER-COACHES AND PLAYER-
MANAGERS.

  (1)   Major League.

        (A) A person employed as a coach shall not count against the Reserve List
        or Active List limits unless and until the person signs a contract as a player.
        Upon signing as a player the person cannot be re-employed as a coach
        during the same season, unless any applicable waivers are first secured and
        the person is unconditionally released as a player.

        (B) A person signed as a player or a player-manager cannot be re-employed
        as a manager or coach until any applicable waivers are first secured and the
        person is unconditionally released as a player. If the person is then employed
        under a coach's or manager's contract, a Major League Club cannot release
        the person as coach or manager and subsequently re-sign the person as a
        player during the same championship season.

        (C) No contract shall be approved unless a Major League Club indicates in
        the contract whether the person is to be employed as a player or as a coach.

        (D) From opening day through August 31 and during the post-season, a
        Major League Club shall be permitted no more than six on-field uniformed
        coaches, instructors or bullpen coaches during an official Major League
        Baseball game. From September 1 through the conclusion of the
        championship season, a Major League Club shall be permitted one
        additional on-field uniformed coach, instructor or bullpen coach during an
        official Major League Baseball game, so long as such additional coach was,
        for the entire championship season, a uniformed manager, coach or
        instructor of a Minor League Club or Clubs affiliated with that Major
        League Club and so long as the Major League Club provides such coach’s
        name to the Commissioner or the Commissioner’s designee before such
        coach appears in uniform during a Major League game. A Major League
        Club may designate a different additional coach from game to game, so long
        as the Major League Club complies with all other requirements of this Rule
        2(m)(1)(D). There shall be no limit, however, on the number of coaches or
        instructors who may work with players during any pre-game or post-game
        practice.




                                        13                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page148
                                                    Page 153ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 2(m) to 2(n)

    (2)   Minor League.

          (A) A person employed as a manager or coach shall not count against the
          Reserve List or Active List limits unless and until the person signs a contract
          as a player. Upon signing as a player the person cannot be re-employed as a
          manager or coach during the same season, unless the person is
          unconditionally released as a player. During the same championship season,
          a manager or coach who has been signed and subsequently released as a
          player may not be re-signed as a player.

          (B) A person signed as a player, player-manager or player-coach cannot be
          re-employed as a manager or coach until the person is unconditionally
          released as a player. If the person is then employed under a coach's or
          manager's contract, a Major or Minor League Club cannot release the person
          as coach or manager of a Minor League Club and subsequently re-sign the
          person as a player during the same championship season.

          (C) No contract shall be approved unless a Major or Minor League Club
          indicates in the contract whether the person is to be employed as a player or
          as a manager or coach.

(n) MAJOR LEAGUE BEREAVEMENT LIST. Upon written application to the
Commissioner or the Commissioner's designee, a Major League Club may request that
a player be placed on the Major League Bereavement List. No player may be placed
on the Major League Bereavement List unless such player is unable to render
services because of the serious or severe illness or death of a member of such
player’s immediate family (spouse, parent, grandparent, sibling, child or grandchild)
or a member of such player's spouse's immediate family (parent, grandparent,
sibling, child or grandchild).

     A player on the Major League Bereavement List shall be paid salary while on such
List. For each day that the player receives salary while on the Major League
Bereavement List, the player shall receive one day of Major League service.

     The minimum period of placement on the Major League Bereavement List shall be
three consecutive days and the maximum period of placement shall be seven
consecutive days, during which placement the player is not permitted to be with the
player’s Club. No assignment of a Major League Bereavement List player shall be
permitted until after reinstatement. However, a Major League Bereavement List player
may be unconditionally released with the prior approval of the Commissioner or the
Commissioner's designee.


                                          14                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page149
                                                    Page 154ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 2(n) to 3(a)

     If a player's absence from the player’s Major League Club continues past the
maximum period of Major League Bereavement List placement, the player’s Club may
submit written application to the Commissioner or the Commissioner’s designee to
place the player on the Restricted List. See Rule 15(a) (Restricted, Disqualified and
Ineligible Lists).

Effect on Limits: A Major League Bereavement List player shall not be counted on a
Major League Club's Active List, but the player shall be included in the Reserve List
limit. Written notice of placement upon the Major League Bereavement List must be
given to the player. A player may not be carried on the Major League Bereavement
List after the conclusion of the championship season.


                                         Rule 3

         ELIGIBILITY TO SIGN CONTRACT, CONTRACT TERMS,
                     AND CONTRACT TENDERS

(a) ELIGIBILITY TO SIGN MAJOR LEAGUE OR MINOR LEAGUE
CONTRACTS.

    (1) General Rules. Subject to the High School, College and Junior College
    Rules listed in this Rule 3(a), a Major or Minor League Club may contract with a
    player under the conditions and restrictions set forth in this Rule 3. A player may
    be subject to one or more of the following Rules and may contract with a Major or
    Minor League Club only if the conditions and restrictions of all Rules applicable to
    the player are satisfied. It is the responsibility of the contracting Club to determine
    that a player is eligible to sign in accordance with this Rule 3. For purposes of this
    Rule 3, the term "United States" shall mean the 50 States of the United States of
    America, the District of Columbia, Puerto Rico, and any other Commonwealth,
    Territory or Possession of the United States of America.

          (A) A player who has not previously contracted with a Major or Minor
          League Club, and who is a resident of the United States or Canada, may be
          signed to a contract only after having been eligible for selection in the First-
          Year Player draft. A player shall be considered a "resident of the United
          States" if the player enrolls in a United States high school or college or
          establishes a legal residence in the United States on the date of the player's
          contract or within one year prior to that date. A player who is selected in a
          First-Year Player Draft and who does not sign a Major or Minor League
          Contract with the selecting Club before being removed from the selecting
          Club’s Negotiation List pursuant to any of Rules 4(d)(2), 4(d)(3) and 4(d)(5)

                                           15                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page150
                                                   Page 155ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 3(a)

       (Effect of Selection on Player) may not sign with any Major or Minor
       League Club until after the next First-Year Player Draft for which the player
       is eligible for selection.

       (B) A player who has not previously contracted with a Major or Minor
       League Club, who is not a resident of the United States or Canada, and who
       is not subject to the High School, College or Junior College Rules, may be
       signed to a contract if the player:

           (i) is at least 17 years old at the time of signing, or

           (ii) is 16 at the time of signing, but will attain age 17 prior to either the
           end of the effective season for which the player has signed or
           September 1 of such effective season, whichever is later.

            Proof of age in the form of a birth certificate or other appropriate
       documentation, issued by an appropriate government agency, shall
       accompany the filing of such player's first Major or Minor League contract.
       Notwithstanding any other provision of the Major League Rules (including,
       but not limited to, Rule 3(f)(1) (Contracts in Violation)), any Minor League
       Uniform Player Contract made in violation of this Rule 3(a)(1)(B) may be
       declared null and void only in the discretion of the Commissioner or the
       Commissioner's designee, and the Major or Minor League Club and the
       official, scout or employee of the offending Major or Minor League Club
       who participated in the violation shall be subject to such penalties or such
       other action as the Commissioner or the Commissioner's designee may from
       time to time deem appropriate under the circumstances. A Major League or
       Minor League Club that recruits such a player may not sign or encourage
       such a player to sign a professional baseball contract other than with a Major
       or Minor League Club.

       (C) A player who has previously contracted with a Major or Minor League
       Club, and is currently reserved by such Club or by another assignee Club,
       may be signed to a contract only by the Club that currently holds reservation
       rights to the player's contract.

       (D) A player who has previously contracted with a Major or Minor League
       Club, but who is no longer subject to reservation by that Club, may contract
       with any Major or Minor League Club subject to the limitations on re-
       signing with a prior Club in Rule 8(i) (Re-Signing of Released Players).




                                       16                                          3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page151
                                                   Page 156ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 3(a)

       (E) No player is permitted to, directly or indirectly, provide to a Major or
       Minor League Club, or to the Commissioner or the Commissioner's
       designee, any false material information or documentation in regard to the
       player's age, identity, citizenship, residence or scholastic standing in
       connection with the player signing with a Major or Minor League Club.
       Any player found to have violated this Rule 3(a)(1)(E) shall be declared
       ineligible to sign with any Major or Minor League Club for a period of one
       year, if the player does not have an approved contract with a Major or Minor
       League Club, or shall be placed on the Disqualified List for a period of one
       year, if the player does have an approved Minor League Uniform Player
       Contract with a Major or Minor League Club. The Commissioner or the
       Commissioner's designee shall have the discretion to reduce the mandatory
       sanctions described in this Rule 3(a)(1)(E) only if the Commissioner or the
       Commissioner's designee concludes that extraordinary circumstances exist
       that call for the exercise of such discretion. If a complaint is first made to
       the Commissioner or the Commissioner's designee more than one year
       following the player's first appearance in a game in a Major or Minor
       League in the United States or Canada and the Commissioner or the
       Commissioner's designee concludes that a player has violated this Rule
       3(a)(1)(E), then the mandatory sanctions described in this Rule 3(a)(1)(E)
       shall not apply and, instead, the Commissioner or the Commissioner's
       designee may impose such sanctions as may be deemed appropriate, in the
       discretion of the Commissioner or the Commissioner's designee. If the false
       information or documentation is in regard to a Major League Uniform
       Player's Contract, or if the disclosure of evidence of false information or
       documentation in regard to a player is made to the Commissioner or the
       Commissioner’s designee while such player is on a Major League Reserve
       List, whether or not the false information or documentation is in regard to
       a Minor League Uniform Player Contract, then the mandatory sanctions
       described in this Rule 3(a)(1)(E) shall not apply and, instead, Rule 21(f)
       (Other Misconduct) shall apply. Any person employed by or affiliated
       with any Major or Minor League Club who participates in, aids or abets
       any violation of this Rule 3(a)(1)(E) shall be subject to such sanctions as
       may be deemed appropriate, in the discretion of the Commissioner or the
       Commissioner's designee.

       (F) The mandatory sanctions described in Rule 3(a)(1)(E) shall neither
       abrogate nor supersede any rights or remedies a Club may have, whether
       under a Minor League Uniform Player Contract, under a Major League
       Uniform Player's Contract, at law, in equity or otherwise, against a player
       who has engaged in conduct prohibited by Rule 3(a)(1)(E). Rule 3(a)(1)(E)
       shall not be admissible in any arbitration or other litigation involving a Club

                                       17                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page152
                                                   Page 157ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 3(a)

        contention that a player induced the Club to execute a Major League
        Uniform Player's Contract by, among other things, providing false
        information or documentation in regard to the player's age, identity,
        citizenship, residence or scholastic standing.

        (G) The mandatory sanctions described in Rule 3(a)(1)(E) shall not apply to
        any player who reveals, to the player's Club or to the Commissioner or the
        Commissioner's designee, on or before May 1, 2008, the falsification of
        information or documentation proscribed by Rule 3(a)(1)(E).

  (2)   High School Rules.

        (A) United States and Canada. Except as noted in this Rule 3(a)(2), no high
        school student in the United States or Canada shall be signed to a contract by
        a Major or Minor League Club during any period the student is eligible for
        participation in high school athletics. Any student who drops out of high
        school prior to expiration of the player's athletic eligibility and continues to
        remain out for at least one year (365 days including the date of withdrawal)
        may thereafter be signed, subject to all provisions of this Rule 3(a).

             A player may be signed to a contract if the player's eligibility has
        expired prior to graduation:

             (i) because of the player's age;

             (ii) because the player has completed the maximum number of
             semesters of attendance; or

             (iii) because the maximum number of seasons in which the player was
             eligible to participate in any major sport has passed.

             Such contract may not obligate the player to report for service prior to
        the normal graduation of the class with which the player originally entered
        high school (i.e., the original graduation date based on the semester
        requirements of the local high school education system).

        (B) Proof of Completion. For all players subject to the High School Rule
        for Canada, Puerto Rico and any other Commonwealth, Territory or
        Possession of the United States, a certificate evidencing completion of a
        high school curriculum shall accompany the filing with the Commissioner
        and/or the Commissioner's designee of such player's first Major or Minor
        League contract.

                                        18                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page153
                                                   Page 158ofof419
                                                                424

                           MAJOR LEAGUE RULES
                                MLR 3(a)


  (3)   College Players.

        (A) Definition of "College." For the purposes of this Rule 3, the word
        "college" shall mean any university or other institution of higher education
        located in the United States or Canada that confers degrees upon students
        following completion of sufficient credit hours to equal a four-year course.
        To fall within this definition, the institution must be represented by a
        baseball team which participates in inter-collegiate competition. This
        definition includes but is not limited to all members of the National
        Collegiate Athletic Association ("NCAA") and the National Association of
        Intercollegiate Athletics ("NAIA").

        (B) Except as set forth in Rule 3(a)(3)(E) (Exceptions), a player who is a
        member (or, if a freshman, a prospective member) of a baseball team that
        represents a college in intercollegiate competition may not be signed by a
        Major or Minor League Club during the period beginning with the date the
        player attends the first class in the player's freshman year and ending with
        the graduation of the class with which the player originally entered college
        or with the graduation of the college’s undergraduate class in a later year, if
        the player retains eligibility to play baseball at the player’s college in such
        later year.

        (C) A college student shall be considered to be a member of the baseball
        team of the student's college if:

             (i) the student is a freshman in a college (regardless of whether or not
             the student's college has an intercollegiate freshman baseball program);
             or

             (ii) the student is a sophomore (second scholastic year), junior (third
             scholastic year), or senior (fourth or later scholastic year), and is a
             member (or prospective member) of the varsity baseball squad.

        (D) NCAA and NAIA Tournaments. A college player whose team is
        eligible for the national tournaments conducted by the NCAA and NAIA
        may not be signed until the day after the player's team has been eliminated
        from such tournament.

        (E) Exceptions. Rule 3(a)(3)(B) shall not apply to any player:




                                        19                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page154
                                                   Page 159ofof419
                                                                424

                           MAJOR LEAGUE RULES
                              MLR 3(a) to 3(b)

              (i) who is at least 21 years old and is currently between school years;

              (ii) who has completed junior year and is currently between school
              years;

              (iii) who has completed the full period of eligibility for intercollegiate
              baseball;

              (iv) whose association with the player's college has been terminated by
              reason of scholastic deficiency; or

              (v) who withdraws from college and remains out for at least 120 days
              (including the date of withdrawal).

         (F) Procedures.

              (i) A college player who desires to sign a contract because the player
              qualifies under Rule 3(a)(3)(E)(iv), or because the player is not a
              member of a team as set forth in this Rule 3, shall make written
              application to the Commissioner describing the details of the player's
              case and requesting that the college player be authorized to sign. If the
              Commissioner decides that an exception is warranted, the player and all
              Major and Minor League Clubs will be so notified.

              (ii) A college player who is qualified to sign a contract under Rules
              3(a)(3)(E)(i), (ii), (iii) or (v) may do so without permission of any
              baseball or college official, following the Rule 4 draft.

   (4) Junior College Players. A student at a junior college in the United States or
   Canada may not be signed during the period commencing with the day the student
   attends the first class of the fall semester of the institution in which the student
   enrolls and ending after the conclusion of the next First-Year Player Draft.

(b) UNIFORM CONTRACTS.

   (1) Uniform Contract for Major League Players. To preserve morale among
   Major League players and to produce the similarity of conditions necessary for
   keen competition, the contracts between all Major League Clubs and their players
   on the Major League Reserve List shall be in the form prescribed by any Basic
   Agreement in effect between the Major Leagues and the Major League Baseball
   Players Association.


                                         20                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page155
                                                   Page 160ofof419
                                                                424

                           MAJOR LEAGUE RULES
                                MLR 3(b)


  (2) Uniform Contract for Minor League Players. To preserve morale among
  Minor League players and to produce the similarity of conditions necessary for
  keen competition, all contracts between either Major or Minor League Clubs and
  players on Minor League Reserve Lists shall be in the form of the Minor League
  Uniform Player Contract that is appended to these Rules as Attachment 3. All
  Minor League Uniform Player Contracts between either a Major or a Minor
  League Club and a player who has not previously signed a contract with a Major
  or Minor League Club shall be for a term of seven Minor League playing seasons.
  A Minor League Uniform Player Contract between either a Major or a Minor
  League Club and a player who has previously signed a contract with a Major or
  Minor League Club may be for any term not to exceed seven Minor League
  playing seasons that is mutually acceptable to the signing Club and the player.
  The minimum salary in each season covered by a Minor League Uniform Player
  Contract shall be the minimum amount established from time to time by the Major
  League Clubs for each Minor League classification or League.

  (3) Except with the written approval of the Commissioner, no Major or Minor
  League Club shall enter into a contract with a player that differs from the Major
  League Uniform Player's Contracts or Minor League Uniform Player Contracts.
  All contracts shall be in duplicate and the player shall retain a counterpart original.
  All Major League Uniform Player's Contracts and all Minor League Uniform
  Player Contracts must be filed with the Commissioner or the Commissioner's
  designee for approval.

  (4) No player shall participate in any championship season game until the player
  has signed a contract in the form prescribed by this Rule 3(b) for services during
  the current season. Use of an ineligible player shall subject the offending Club to
  such penalties as the Commissioner may impose, including, without limitation,
  forfeiture of any game won by the Club that uses an ineligible player.

  (5) No Major League Uniform Player's Contract or Minor League Uniform
  Player Contract shall be approved if it contains a bonus for playing, pitching or
  batting skill or if it provides for the payment of a bonus contingent on the standing
  of the signing Club at the end of the championship season.

  (6) The contract of a first-year player (i.e., a player who has not previously
  contracted with a Major or Minor League Club) selected in the Rule 4 draft may
  not be assigned to another non-affiliated Major or Minor League Club until a
  period of one year has passed from the date of the player's original contract.




                                         21                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page156
                                                   Page 161ofof419
                                                                424

                           MAJOR LEAGUE RULES
                                MLR 3(c)

(c) CONTRACT TERMS FOR FIRST-YEAR PLAYER CONTRACTS.

   (1) First Contract Season. First-year players must contract for either the current
   or the following season.

   (2)   Salary Rates.

         (A) Major League Uniform Player's Contracts. The minimum salary for
         Major League service in all Major League Uniform Player's Contracts with
         first-year players shall be the minimum salary for Major League service
         required by the Basic Agreement.

         (B) Minor League Uniform Player Contracts. The salary in each Minor
         League Uniform Player Contract between a Major League Club and a first-
         year player shall be the amount established by the Major Leagues for each
         Minor League classification or League. The salary in each Minor League
         Uniform Player Contract between an independent Minor League Club and a
         first-year player shall be the amount established by the Minor League
         Association for each Minor League classification or League. On a pro rata
         basis, a first-year player must receive the minimum salary in a particular
         Minor League classification for each day that the player spends on the
         Active List or Disabled List in that classification.

   (3) Trial Period. Each player must receive a trial of 15 days during the
   championship season if the player signs for the current season or during the spring
   training period if the player signs for the succeeding season. Participation in any
   Instructional League shall not count against the 15-day trial period.

   (4) Permissible Special Covenants. A Minor League Uniform Player Contract
   with a first-year player may include no special covenants, except the following:

         (A) Bonus Payments for Signing Contract. All payments due the player or
         any other person in connection with the player's signing shall be set forth in
         the contract, must be stated in a fixed dollar amount at the time of the
         signing of the contract and must be paid before the conclusion of the
         calendar year following the date of the contract. Such signing payments,
         however, may be made in installments extending no more than five years
         following the date of the contract if

              (i) the player and Club agree that the player shall be permitted to
              participate in or shall refrain from participating in specified professional
              or amateur sports during the period of the installment payments; and

                                          22                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page157
                                                   Page 162ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 3(c)


            (ii) the Commissioner determines, in the Commissioner's sole
            discretion, that the player has the legitimate potential to become a
            professional athlete in at least one of the sports specified by the player
            and Club in the Minor League Uniform Player Contract, pursuant to
            Rule 3(c)(4)(A)(i).

       (B) Contingent Payments. A first-year player may be offered a specified
       sum of no more than $2,500 contingent upon the player's being retained by
       the signing Major or Minor League Club for a period that may not exceed 90
       days of the Club's playing season(s). If a player whose contract contains
       such a contingent bonus provision is selected under Rule 5 (Annual
       Selection of Players) before the date the bonus becomes payable, the bonus
       shall become due immediately and shall be paid by the Club from which the
       contract was selected.

       (C) Incentive Bonus Plan. A Major or Minor League Club may agree to
       make standard "incentive bonus payments" in a contract with a first-year
       player if such payments are conditioned on the player being on the Active
       List in a certain classification for 90 days of any one championship season,
       including any official play-off or other post-season series in which the
       player might be eligible to participate. The amount of such incentive bonus
       payments and the classification in which they are to be paid shall be as
       follows:

            (i) the sum of $1,000 for the Class AA classification;

            (ii) the sum of $1,500 for the Class AAA classification; and,

            (iii) the sum of $5,000 for the Major League level.

            Time spent on any Inactive List shall not count toward the 90 days to
       be served before an incentive bonus payment becomes payable. However, a
       player shall be credited with Disabled List time if the player is placed on the
       Disabled List after the player has accumulated 60 or more days of service in
       any particular season.

            A player who has received the incentive bonus payment applicable to a
       particular classification shall not be entitled to another such payment for
       service in the same classification, regardless of whether such service occurs
       in the same or a subsequent season. A player who qualifies for the Major
       League or Class AAA incentive bonus payment shall also receive the

                                       23                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page158
                                                   Page 163ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 3(c)

       incentive payment(s) for the lower classification(s) if the player has not
       previously received the incentive payment(s) for that classification(s). The
       Major or Minor League Club that holds a player's contract at the time an
       incentive bonus payment becomes due shall pay the bonus to the player. An
       unconditional release or free agency shall terminate the incentive bonus plan
       for the player.

       (D) College Scholarship Plan. A Major or Minor League Club may agree
       through the College Scholarship Plan to pay on behalf of a first-year player
       any dollar amount incident to the player's attendance in pursuit of an
       undergraduate degree at an accredited college or university of the player's
       choice for tuition, room, board, books and fees. Such amount, however,
       may not exceed the actual cost of such attendance. The amount also shall be
       stated per semester or quarter, shall be allocated into two categories (one for
       the cost of tuition, fees and textbooks and the other for the cost of room and
       board) and shall state the number of semesters, not to exceed eight, or
       quarters, not to exceed 12. A Club shall reimburse a player after the end of
       any semester or quarter for room and board expenses that the player actually
       incurs during such semester or quarter (less withholding for applicable
       income and employment taxes), subject to such uniform requirements that
       the Commissioner or the Commissioner’s designee may require to be set
       forth in the College Scholarship Plan special covenant of the player’s
       contract. If a payment is made for a semester or quarter (or portion of a
       semester or quarter, for part-time attendance), any amount remaining for
       such semester or quarter (or portion of a semester or quarter, for part-time
       attendance) shall be forfeited and may not be carried over to any future
       semester or quarter. The Commissioner or the Commissioner’s designee
       may establish procedures to convert semester allowances to quarter
       allowances and vice-versa, should the player attend a college or university
       with an academic calendar that differs from the type of calendar described in
       the player’s Minor League Uniform Player Contract, and the amount
       available to the player shall be pro-rated accordingly. The Commissioner or
       the Commissioner’s designee may unilaterally amend the College
       Scholarship Plan to the extent that the Commissioner or the Commissioner’s
       designee determines is necessary or appropriate to comply with any
       applicable law (including any tax law), so long as such amendment does not
       reduce the aggregate amount payable to a player under the College
       Scholarship Plan.

            (i) Players Eligible. Payments shall be made only for players who
            are:


                                       24                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page159
                                                   Page 164ofof419
                                                                424

                        MAJOR LEAGUE RULES
                             MLR 3(c)

                (aa) Enrolled in a full-time course (a minimum of 10 credit hours
                if on a quarter system or 12 credit hours if on a bi-semester
                system) in pursuit of an undergraduate degree at an accredited
                college or university; or

                (bb) Enrolled in a part-time course (minimum of five credit hours
                if on a quarter system or six credit hours if on a bi-semester
                system) in pursuit of an undergraduate degree at an accredited
                college or university. Based on a 12-credit-hour semester system
                or a 10-credit-hour quarter system, if the amount is expressed per
                quarter, the Club shall make a pro-rata reduction in the remaining
                semesters or quarters of eligibility and maximum bonus payments
                allowable for each credit hour in a part-time enrollment.

           (ii) Tuition Allowance. For a player under the College Scholarship
           Plan, a Club shall make (or cause to be made) payments or reimburse
           such player for the cost that such player actually incurs for tuition, fees
           and textbooks (less withholding for applicable income and employment
           taxes) for any covered semester, up to the tuition allowance for such
           covered semester, if the following requirements are satisfied for such
           covered semester:

                (aa) The first day of such covered semester must begin before
                the Club is relieved of its obligation to make payments pursuant
                to the College Scholarship Plan;

                (bb) For such covered semester, the player must be enrolled at an
                accredited college or university, either:

                     (I) as a full-time student (minimum of 10 credit hours if
                     on the quarter system; or 12 credit hours if on the bi-
                     semester system) in pursuit of an undergraduate degree; or

                     (II) part-time in courses (minimum of five credit hours if
                     on a quarter system; or six credit hours if on a bi-semester
                     system) in pursuit of an undergraduate degree. Based on a
                     12-credit-hour semester system (or 10-credit-hour quarter
                     system), a Club shall make a pro-rata reduction in the
                     remaining covered semesters and tuition allowance for each
                     credit hour in a part-time enrollment; and




                                      25                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page160
                                                   Page 165ofof419
                                                                424

                       MAJOR LEAGUE RULES
                            MLR 3(c)

               (cc) The courses for which the player seeks reimbursement must
               be required as part of an undergraduate degree program or
               satisfy an elective requirement for an undergraduate degree.

               A Club shall not be required to reimburse the player for any amount
               that is paid or reimbursed by an outside source, such as another
               scholarship.

           (iii) Living Allowance. For a player under the College Scholarship
           Plan, the player shall be reimbursed after the end of any semester for
           room and board expenses that the player actually incurs during such
           semester (less withholding for applicable income and employment
           taxes), up to the living allowance for such semester (and subject to the
           limits set forth below), if the following requirements are satisfied for
           such semester:

               (aa) The first day of such semester must occur before

                    (I) the Club is relieved of its obligation to make payments
                    pursuant to the College Scholarship Plan; and

                    (II) the 10th anniversary of the date the player executes the
                    Major League Uniform Player contract or Minor League
                    Uniform Player’s Contract containing the College Scholarship
                    Program special covenant;

               (bb) The expenses to be reimbursed must be for room and board to
               live away from the home (or homes) of the player’s parents
               (custodial and noncustodial) and/or guardian for the purpose of
               attending classes;

               (cc) For such semester, the player must complete a minimum of six
               credit hours (or five credit hours if on the quarter system) toward an
               undergraduate degree and not finish the semester on academic
               probation. If the player is enrolled less than full-time (based on a
               12-credit-hour semester system or 10-credit-hour quarter system)
               for any semester, the Club shall make a pro-rata reduction in the
               living allowance for such semester; and

               (dd) the player must request reimbursement in writing, and provide
               a copy of the receipt for each reimbursable expense, within 90 days
               after the last day of such semester.

                                     26                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page161
                                                   Page 166ofof419
                                                                424

                        MAJOR LEAGUE RULES
                             MLR 3(c)


                If a player lives off campus for a semester, such player’s living
           allowance for such semester shall not exceed the cost of living on
           campus. If a player attends a college that does not have facilities for on-
           campus residence, such player’s living allowance shall not exceed the
           per diem amount established by the Commissioner or the
           Commissioner’s designee from time to time.

                A Club shall not be required to reimburse a player for any amount
           that is paid or reimbursed by an outside source, such as another
           scholarship.

                A Club shall pay any reimbursement of room and board expenses
           for any semester within 90 days after the later of

                (ee) the last day of such semester; or

                (ff) the date the player submits the player’s written request for
                reimbursement (with all required documentation).

           (iv) Non-covered Expenses. In no case shall a player be reimbursed
           for, among other things, transportation, parking charges, medical
           insurance or infirmary charges, laundry or garment cleaning,
           clothing, umbrellas, furniture, lamps, calculators, book bags,
           computer hardware or software, typewriters, or any other tools or
           supplies (other than textbooks) that a player may keep after
           completing the applicable course.

           (v) When Club Is Relieved of the Obligation to Make Payments. An
           unconditional release of the player or the player's placement on the
           Military List shall not relieve the Club of the obligation to make such
           payments but the Club shall be relieved of such obligations under the
           following circumstances:

                (aa) if the player fails to commence studies within two years after
                the date the player ceases to be reserved by a Major League or
                Minor League Club, voluntarily retires or is reserved on an
                Inactive List, whichever comes first, unless the player again
                becomes reserved to a Major League or Minor League Club (not
                on an Inactive List) within such two-year period;




                                       27                                           3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page162
                                                   Page 167ofof419
                                                                424

                        MAJOR LEAGUE RULES
                             MLR 3(c)

               (bb) if, after commencement of studies and after the player retires
               or is released by a Major League or Minor League Club and is not
               signed again as a player by a Major League or Minor League Club
               within the two years following the player’s release, the player fails
               to attend college within two consecutive years of the player's most
               recent college enrollment;

               (cc) if the player is placed on the Ineligible List; or

               (dd) a Major League player for whom there is in effect on or after
               January 1, 1989 a valid and unexpired scholarship under the
               College Scholarship Plan may commence or resume studies under
               the Plan at any time within two years after the player's last day of
               Major League service. If the player's college studies have not
               commenced under the Plan by that date, the player's scholarship
               shall terminate. If the player has commenced studies by that date,
               the player's scholarship shall continue unless the player shall fail to
               attend college for more than two consecutive years after that date,
               without proper reason. Participation in Winter League or
               Instructional League play shall constitute proper reason for tolling
               the time limitation in the preceding sentence.

           In addition, a Club shall not be obligated to make payments for room
           and board for any semester or quarter that starts after the 10th
           anniversary of the date the player executes the Minor League Uniform
           Player Contract.

           (vi) Liability for Payment. The original signatory Club shall continue
           to be liable to make College Scholarship Plan payments even if the
           player’s contract is selected by, or assigned to, another Club; provided,
           however, that, in case of assignment otherwise than by selection or on
           waiver claim, the assignee Club may agree, through a statement set
           forth in the assignment agreement, to undertake to make any payments
           that accrue subsequent to the date of such assignment. For purposes of
           the College Scholarship Plan, all rights and obligations of “Club” shall
           be held and borne by the Club liable for payments in accordance with
           this Rule 3(c)(4)(D)(vi).

                All payments made under the College Scholarship Plan shall be
           made by the Club liable for the payments in accordance with this Rule
           3(c)(4)(D)(vi). To the extent possible, all payments under the College
           Scholarship Plan shall be made to the college attended by the player.

                                      28                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page163
                                                    Page 168ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 3(c) to 3(d)


               (vii) Procedure. A Club that agrees to the participation of a player in
               the College Scholarship Plan shall include as a special covenant such
               College Scholarship Plan provisions as may be prescribed by the
               Commissioner or the Commissioner’s designee, consistent with this
               Rule 3(c)(4)(D). Upon receipt of notification that the contract has been
               approved, the Club shall notify the player of the procedures to be
               followed.

               (viii) Coordination of Benefits. In the event that a first-year player
               contract contains both an Incentive Bonus Plan and a College
               Scholarship Plan, the following coordination of benefits shall apply:

                    (aa) If a player receives a payment under the Incentive Bonus
                    Plan, the player’s aggregate remaining allowance for tuition, fees
                    and textbooks shall be reduced by the amount of such Incentive
                    Bonus payment. Such reduction shall be allocated on a pro rata
                    basis to each of the player’s remaining covered semesters or
                    quarters.

                    (bb) If a player receives one or more payments under the College
                    Scholarship Plan, any amount subsequently due under the
                    Incentive Bonus Plan shall be reduced sequentially by the
                    aggregate amount of payments that the player received under the
                    College Scholarship Plan. Any remaining Incentive Bonus Plan
                    balance earned by the player in excess of the payments received
                    under the College Scholarship Plan shall be paid directly to the
                    player.

                    It is the intent of this coordination of benefits provision that, to
               the extent earned, the cumulative benefits received under either the
               College Scholarship Plan or the Incentive Bonus Plan (before
               withholding) will offset any cumulative amounts due under the other
               Plan.

(d) ACCEPTANCE. Any agreement for service between a Major or Minor League
Club and a player, evidenced by either written acceptance, whether by letter or
telegram, or by the player's receipt of money advanced to the player to bind the player
to such an agreement, shall be construed to be a contract and held to be binding if the
player declines to enter into a formal contract. The player's refusal to sign a formal
contract shall disqualify the player from playing with the contracting Club or entering


                                          29                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page164
                                                    Page 169ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 3(d) to 3(f)

the service of any Major or Minor League Club unless the player is released or
assigned.

(e) REPORTING AND FILING OF CONTRACTS.

    (1) Reporting. The terms of any agreement between a Major or Minor League
    Club and a player must be reported to the Commissioner or the Commissioner's
    designee within 24 hours of the time the agreement is reached. In addition, the
    terms of any agreement between an independent Minor League Club and a player
    must be reported to the President of the Minor League Association.

    (2) Filing. The validity of any contract, arrangement or agreement for service
    between a Major or Minor League Club and a player not on its Reserve List(s) will
    not be recognized unless written proof thereof is submitted to the Commissioner or
    the Commissioner's designee within 20 days after such agreement is made, for
    promulgation in the next official bulletin, and unless the agreement is actually
    approved. A Minor League player who is not on a Major League Reserve List and
    whose contract, arrangement or agreement for service with a Major or Minor
    League Club is not received by the Commissioner or the Commissioner's designee
    within 20 days after such agreement is made may be declared a free agent, in the
    sole discretion of the Commissioner. Transmission of such contract, arrangement
    or agreement to the Commissioner or the Commissioner's designee by facsimile or
    other electronic means shall not be sufficient. In addition, written proof of any
    contract, arrangement or agreement for service between an independent Minor
    League Club and a player must be reported to the President of the Minor League
    Association.

(f) CONTRACTS IN VIOLATION.

    (1) Any written or oral contract made in violation of these Rules (including any
    agreement between a Major or Minor League Club and a player that is not
    embodied in a Major League Uniform Player's Contract or Minor League Uniform
    Player Contract) shall be declared null and void, and the official, scout or
    employee of the offending Major or Minor League Club who participated in the
    violation shall be subject to such penalties as the Commissioner or the
    Commissioner's designee may impose.

    (2) In addition, if the violation is of the High School, College or Junior College
    Rule, the offending Club shall be prohibited from signing such player for a period
    of three years from the date that such contract is declared void, and shall be fined
    by the Commissioner or the Commissioner's designee.


                                          30                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page165
                                                    Page 170ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                                MLR 3(g)

(g) CONTACTS AND TRYOUTS. The following rules shall govern contacts with
and tryouts of all amateur players:

   (1) Contacts. Nothing herein shall be construed as prohibiting any Major or
   Minor League Club, or its officers, agents or employees, from talking to any
   player, who is not on another Club's Negotiation List, at any time concerning a
   career in professional baseball and discussing the merits of the player's contracting,
   when eligible, with any particular Club. However, no discussions shall be held
   with players during practice sessions or during the progress of games.

         Any Club or Club official, employee, agent or representative who suggests,
   procures or otherwise influences a student to withdraw from high school, college
   or junior college, or to refrain from playing high school, college or junior college
   baseball, other than in connection with negotiations to sign such student to a
   contract that are permitted under these Rules, or to transfer to another school, shall
   be held in violation of this Rule 3(g) and subject to penalties.

   (2)   Tryouts. Tryouts may be held in accordance with the following:

         (A) High School Students.

              (i) During Summer Vacation and One Week Prior to First-Year
              Player Draft. "Tryouts" of high school students may be conducted
              during the summer vacation period and during the one-week period
              immediately preceding the first day of the First-Year Player Draft by
              any Major or Minor League Club without permission of any high
              school official or other restriction.

              (ii) During School Year. Except during the one-week period
              immediately preceding the first day of the First-Year Player Draft, for
              which Rule 3(g)(2)(A)(i) applies, a student may be invited to a tryout
              during the school year, provided that

                   (aa) the principal of the player's high school, if not employed by
                   the Major or Minor League Club conducting the tryout, shall have
                   approved such participation in writing; and

                   (bb) any such tryout is limited to not more than five high school
                   students, unless the tryout occurs within 30 days prior to the first
                   day of the First-Year Player Draft, in which case there shall be no
                   restriction on the number of students at the tryout.


                                          31                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page166
                                                   Page 171ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 3(g)

       (B) College and Junior College Players.

           (i) During Summer Vacation. Tryouts of college players by Major
           and Minor League Clubs may be conducted during the summer
           vacation periods falling between school years, without the permission
           of any college official or other restriction.

           (ii) During School Year. Major or Minor League Clubs may not try
           out college players during the school year but may observe players in
           intercollegiate competition as frequently as they desire.

           (iii) Participation in Summer Baseball. Consistent with the principle
           that this Rule 3 protects the eligibility of college players during the
           college year and at the same time affords such players every
           opportunity to develop for possible future professional play, a College
           Player Committee is hereby empowered to act on behalf of professional
           baseball to:

                (aa) survey and investigate the existence of and conditions in
                summer amateur baseball leagues available to college players;

                (bb) cooperate with the NCAA and NAIA or committees
                representing those bodies; and

                (cc) recommend action or legislation to the Commissioner or the
                Commissioner's designee, all with the objective of extending,
                liberalizing, and improving the summer amateur baseball program
                for college age players in the United States and Canada.

       (C) Player on Negotiation List. If a Major League Club selects a player in
       the Rule 4 Draft who was eligible for selection pursuant to Rule 3(a)(2)
       (High School Rules), and if the player has not yet enrolled in a college, the
       Major League Club may pay for the expenses of the player in connection
       with a tryout with the Major League Club, provided that the tryout visit is no
       longer than 48 hours.

       (D) Prohibition of Expense Payments and Future Service Agreements.
       Unless Rule 3(g)(2)(C) (Player on Negotiation List) applies, no Major or
       Minor League Club shall




                                       32                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page167
                                                   Page 172ofof419
                                                                424

                           MAJOR LEAGUE RULES
                              MLR 3(g) to 3(h)

              (i) reimburse, directly or indirectly, any amateur player for any travel
              expenditure in connection with a tryout unless the player is signed at
              the tryout;

              (ii) pay or give anything whatsoever to any high school, college or
              junior college student, directly or indirectly, in connection with any
              tryout; or

              (iii) enter into an agreement for the future services of any high school,
              college or junior college student unless such student is eligible to sign at
              the tryout.

         Notwithstanding the prohibition in Rule 3(g)(2)(D)(i), a Club may advance
         to, or reimburse, a player who is not a resident of the United States or
         Canada within the meaning of Rule 3(a) (Eligibility to Sign Major League or
         Minor League Contracts) or a high school, college or junior college student
         within the meaning of Rule 3(a) (Eligibility to Sign Major League or Minor
         League Contracts) for

              (iv) ground transportation in connection with a tryout at a Club facility
              outside the United States and Canada, in an amount not to exceed a
              maximum amount set forth from time to time by the Commissioner or
              the Commissioner’s designee; and

              (v) air transportation in connection with a tryout at a Club facility in
              the Dominican Republic or Venezuela, so long as such Club has
              obtained the prior approval of the Commissioner or the Commissioner’s
              designee and so long as such player is not yet eligible to sign a player
              contract pursuant to Rule 3(a) (Eligibility to Sign Major League or
              Minor League Contracts) but is eligible to participate in a program at a
              Club facility pursuant to regulations set forth from time to time by the
              Commissioner or the Commissioner’s designee.

(h) TENDER OF CONTRACT RENEWALS OR SALARY ADDENDUMS.

   (1) Major League Tenders. On or before December 12 (or if a Sunday, then on
   the preceding business day), each Major League Club must tender a Major League
   Uniform Player's Contract to each player on its Major League Reserve List. A
   Major League Club must tender a contract to each player on its Major League
   Reserve List who is on the Restricted List as a result of either failing to report to
   the player's Club or failing to contract with it, or is on a Disqualified List for
   failure to render services to a Club. Should a Club fail to so tender or renew a

                                          33                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page168
                                                   Page 173ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 3(h)

  contract, the player shall become a free agent without any restrictions or
  qualifications, and the player automatically shall be removed from the Restricted
  or Disqualified List.

         With regard to any player who is on a Disqualified List for a reason other
  than that stated in the preceding paragraph or who is on a Suspended, Ineligible,
  Voluntarily Retired or Military List, a Club shall not be obligated to tender or
  renew a contract until the player is removed from such list and reinstated to
  active status. If a player is removed from such list during a period beginning on
  December 2 and extending through the next championship season, the Club
  shall tender a contract to the player within 10 days following such removal.
  Thereafter, should the Club and the player fail to agree upon the terms of a new
  contract within 10 days after the player's receipt of the tendered contract, the
  Club shall be obligated, within the next five days, to renew the player's prior
  Major League Contract, provided, however, that if the tender is made during the
  period beginning on December 2 and ending on the next March 1, the renewal
  period shall be as set forth in paragraph 10(a) of the Major League Uniform
  Player's Contract. Should a Club fail to tender or renew a contract as provided
  in this paragraph, the Player shall become a free agent without any restrictions
  or qualifications.

  (2)   Minor League Tenders and Salary Addendums.

        (A) Between the conclusion of the Rule 5 Selection Meeting and January 15
        (or if a Sunday, then on the preceding business day), each Major League
        Club must tender a Minor League Uniform Player Contract to each player
        who has been assigned outright to a Minor League Club and who has either
        not previously signed a Minor League Uniform Player Contract or has
        previously signed a Minor League Uniform Player Contract that has expired.
        Such tender may be made to the player in person or by mail addressed to the
        player's last address of record with the Major League Club.

        (B) Between the conclusion of the Rule 5 Selection Meeting and March 1
        (or, if a Sunday, then on the preceding business day), each Major or Minor
        League Club must tender a Salary Addendum to each player on its Minor
        League Reserve Lists.

             A Club shall not tender an addendum to a player whose name appears
        on its Minor League Reserve Lists as a Voluntarily Retired, Ineligible,
        Disqualified or Restricted List Player, but a Club may, at its discretion,
        tender a contract to a player on the Military List.


                                      34                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page169
                                                    Page 174ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 3(h) to 3(j)

          (C) No player shall participate in any championship season game until the
          player has signed an addendum in the form prescribed by this Rule 3(h) for
          services during the current season. (See Rule 3(b)(4) (Uniform Contracts)).

(i) UNIFORM MANAGER'S AND EMPLOYEE'S CONTRACTS. Managers,
coaches, trainers and salaried scouts must sign contracts on forms prescribed by the
Commissioner before rendering services to a Major or Minor League Club. (So-called
"Bird Dog" scouts and scouts whose compensation is conditional upon performance of
players are not required to sign one of the uniform contracts. However, such "Bird
Dog" and sub-scouts are required to be signed to a contract or agreement drafted by the
Major or Minor League Club.) An executed copy of each uniform manager's or
employee's contract shall be filed with the Commissioner or the Commissioner's
designee for approval within 10 days after the execution of the contract.

(j) CERTAIN PAYMENTS FORBIDDEN.

    (1) Gift to Employee for Securing Employment. No scout, player, employee
    or official of any Major or Minor League Club, or any umpire, employee or
    official of any Major or Minor League, or any other person with any
    relationship to any of the aforementioned persons, shall demand or receive any
    money or other valuable consideration, whether gratuitous or otherwise, for or
    because of services rendered, or to be rendered, or supposed to have been
    rendered, in securing the employment of any person with any Major or Minor
    League Club. Such money or other valuable consideration shall be returned
    immediately upon its receipt, and if not so returned, the Commissioner may
    impose such penalties, including ineligibility, as the Commissioner may deem
    proper.

    (2) Payment to Player’s Trainer. No Major or Minor League Club shall make
    any payment or convey anything of value to any firm or person for services
    provided to a player in connection with preparing such player for professional
    baseball.

    (3) Payment of Finder’s Fee. No Major or Minor League Club shall make
    any payment or convey anything of value to any firm or person not retained or
    employed by such Club for bringing such player to the attention of such Club as
    a prospective player. Any firm or person who is retained or employed by a
    Major or Minor League Club and who brings unsigned players to the attention
    of such Club as prospective players (for example, as a so-called “Bird Dog”
    scout) shall disclose to any player the relationship with the Club, shall not act as
    agent or representative for any player and shall not establish or maintain with


                                          35                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page170
                                                    Page 175ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 3(j) to 4(b)

    more than one Club at a time any relationship with respect to scouting or
    signing players.

    (4) Payment to Player’s Representative. No Major or Minor League Club shall
    make any payment or convey anything of value to any firm or person for legal,
    representational or other services provided by such firm or person to a player in
    connection with the negotiation of a contract between the signing Club and the
    player.

(k) TAMPERING. To preserve discipline and competition, and to prevent the
enticement of players, coaches, managers and umpires, there shall be no negotiations or
dealings respecting employment, either present or prospective, between any player,
coach or manager and any Major or Minor League Club other than the Club with which
the player is under contract, or acceptance of terms, or by which the player is reserved
or which has the player on its Negotiation List, or between any umpire and any baseball
employer other than the baseball employer with which the umpire is under contract, or
acceptance of terms, unless the Club or baseball employer with which the person is
connected shall have, in writing, expressly authorized such negotiations or dealings
prior to their commencement.


                                         Rule 4

                          FIRST-YEAR PLAYER DRAFT

(a) PLAYERS SUBJECT. A Major League or Minor League Club may contract
with a player who is a resident of the United States or Canada and who has not
previously contracted with a Major League or Minor League Club, only in accordance
with this Rule 4 and the provisions of any applicable High School, College or Junior
College Rules. For purposes of this Rule 4, the term "United States" shall mean the 50
states of the United States of America, the District of Columbia, Puerto Rico, and any
other Commonwealth, Territory or Possession of the United States of America. Players
who are eligible to contract on the date of the First-Year Player Draft, or within 45 days
thereafter, may be selected.

(b) SELECTION MEETING. One selection meeting shall be conducted each year
in June and shall be known as the First-Year Player Draft or the Rule 4 draft. The
Commissioner or the Commissioner’s designee shall, before August 31 each year,
announce the date of the commencement of the next year’s First-Year Player Draft.
The Commissioner or the Commissioner’s designee shall choose the place where each
First-Year Player Draft shall be conducted and may determine that such First-Year
Player Draft be conducted by telephone conference or electronic means. Only Major

                                           36                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page171
                                                    Page 176ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                 MLR 4(b) to 4(c)

League Clubs may make selections at the First-Year Player Draft. The Commissioner
shall preside over all selections at the First-Year Player Draft and shall resolve all
procedural questions in connection with the First-Year Player Draft, including, but not
limited to, all questions regarding eligibility.

     The First-Year Player Draft shall conclude after 50 selection rounds. Selections
made pursuant to Rule 4(c)(2) (Supplemental Selections) shall not constitute a selection
round. Selections made between rounds as compensation selections pursuant to any
Basic Agreement in effect between the Major League Clubs and the Major League
Baseball Players Association shall not constitute a selection round. Each Major League
Club shall designate a representative to act on its behalf. As the Major League Club's
turn is called in each selection round, such representative may select a player for the
Major League Club's Negotiation List.

     The Commissioner or the Commissioner's designee may impose time limits for the
exercise of a selection. A Major League Club shall forfeit its right to make a particular
selection in the event that it is the Club's turn to select and the Club fails to respond to a
call within the time limit announced by the Commissioner or the Commissioner's
designee, after having received a warning from the Commissioner or the
Commissioner's designee. If a Major League Club announces a "pass" when it is such
Club's turn to select, such Club shall forfeit its right to make that selection as well as
any subsequent selections in that First-Year Player Draft.

     The selecting Major League Club shall be responsible for determining the
eligibility of selected players. No Major League Club may transfer to another Club its
right to select.

(c) ORDER OF SELECTION. The following order of priorities shall govern the
Major League Clubs' selections at each First-Year Player Draft.

     (1) Standard Selection Order. The Major League Clubs shall be placed in the
     reverse order of their percentages of games won at the close of the preceding
     championship season. For purposes of this Rule 4(c)(1), each Club's winning
     percentage at the close of the preceding championship season shall be
     determined by the percentage of games won in the championship season,
     without regard to standings within any Division or League and without regard to
     post-season results. If two or more Clubs had an identical winning percentage
     at the close of the preceding championship season, the selection order of those
     Clubs shall be determined by the percentage of games won in the next prior
     championship season, with any remaining ties resolved by continuing to
     examine the tied Clubs' respective championship season winning percentages in
     each preceding prior year, until the tie is broken. The Commissioner or the

                                             37                                          3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page172
                                                    Page 177ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 4(c) to 4(d)

    Commissioner’s designee shall announce to the Major League Clubs the
    standard selection order produced by operation of this Rule 4(c), and that order
    shall govern each round.

    (2) Supplemental Selections. If a Major League Club selects a player before the
    fourth round of a First-Year Player Draft (other than a player selected with a
    supplemental selection pursuant to this Rule 4(c)(2)) and such Club fails to sign
    such player before such player is removed from such Club’s Negotiation List
    pursuant to Rule 4(d)(3) or 4(d)(4) (Effect of Selection on Player), then such Club
    shall have the right to make an additional selection, called a supplemental
    selection, in the next First-Year Player Draft, as follows:

          (A) If the unsigned player had been selected before the third round of the
          First-Year Player Draft, the supplemental selection awarded shall be
          exercised immediately after the numbered position overall that corresponds
          with the numbered position overall at which the unsigned player had been
          selected in the previous First-Year Player Draft. For example, if the
          unsigned player had been the 30th selection in the First-Year Player Draft,
          the supplemental selection awarded shall be the 31st selection in the next
          First-Year Player Draft.

          (B) If the unsigned player had been selected in the third round of the First-
          Year Player Draft, the supplemental selection awarded shall be exercised
          after the completion of the third round. If more than one Club is in this
          category, the supplemental selections shall be made in the same order as the
          selections giving rise to the supplemental selections had been made in the
          previous First-Year Player Draft.

(d) EFFECT OF SELECTION ON PLAYER. A selected player shall be placed on
the Major League Club's Negotiation List and shall remain on such Negotiation List
until:

    (1) such player signs a Major or Minor League contract that is approved at any
    time by the Commissioner or the Commissioner’s designee pursuant to Rule
    3(e)(2);

    (2)   such player is removed because of ineligibility for selection;

    (3) August 16 at 12:01 a.m., Eastern Time, if such player has not utilized all of
    such player’s potential college eligibility to play baseball;




                                          38                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page173
                                                    Page 178ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 4(d) to 4(e)

    (4) such player is removed because the Major League Club's Negotiation Right
    has been revoked under Rule 4(e) (Negotiation Rights); or

    (5) the start of the next year’s Closed Period, as defined in Rule 4(f), if such
    player has utilized all of such player’s potential college eligibility to play baseball.

     If the Commissioner or the Commissioner’s designee disapproves a Major or
Minor League contract that a player on a Negotiation List and the Club that had
selected such player each signed before August 16, the player and Club shall have the
opportunity to cure any defect in the contract, resubmit such contract for approval and
continue to have such contract deemed signed before August 16 for purposes of this
Rule 4(d), so long as the contract originally submitted contained the material
permissible special covenants, if any, of the agreement between the player and Club. It
is the intent of this paragraph not to permit a player and Club to extend the August 15
deadline by submitting an incomplete contract in order to continue negotiations after
August 15.

     Players who join the Armed Forces while on the Negotiation List shall continue to
be subject to this Rule 4 in the same manner as all other selected players. A Major
League Club shall have the exclusive right to contract with a player on its Negotiation
List and negotiations must be conducted by the selecting Club in accordance with Rule
3 (Eligibility to Sign Contract, Contract Terms, and Contract Tenders). A Major
League Club may not transfer its Negotiation Right to any other Club. Players on the
Negotiation List shall not count against any player limits.

(e) NEGOTIATION RIGHTS.

    (1) Tender of Contract. Not later than 15 days after the close of the First-Year
    Player Draft, the Major League Club that has selected the right to negotiate
    exclusively with a player must commence negotiations by providing the player,
    either in person or by certified mail, return receipt requested (or its equivalent,
    such as private overnight courier), to the player's last known address, with the
    following:

          (A) written notice that the player has been selected;

          (B) a copy of Major League Rules 3(c) (Contract Terms for First-Year
          Player Contracts), 4(d) (Effect of Selection on Player) and 4(e) (Negotiation
          Rights); and

          (C) three identical, executed Minor League Uniform Player Contracts, two
          of which are to be returned to the Major League Club for approval

                                            39                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page174
                                                   Page 179ofof419
                                                                424

                           MAJOR LEAGUE RULES
                                MLR 4(e)

        processing after execution by the player. For each copy of the Minor
        League Uniform Player Contract,

             (i) Addendum A must be completed and signed by a Major League
             Club official;

             (ii) Addendum B must be completed, or the word "NONE" must be
             entered; and

             (iii) Addendum C must be completed and signed by a Major League
             Club official.

  A Major League Club may comply with this Rule 4(e)(1) by placing the required
  items in the mail, certified and return receipt requested (or its equivalent, such as
  private overnight courier), within the 15-day period. If a selecting Major League
  Club provides the Commissioner with a receipt from the postal service (or private
  courier) indicating delivery or attempted delivery, such receipt shall be conclusive
  evidence that the Club has satisfied the contract tender requirements to the selected
  player as set forth in this Rule 4(e)(1).

        If a selecting Major League Club provides the Commissioner with a Player's
  Acknowledgment of Receipt of Contract Tender signed by the selected player in
  the form prescribed in Attachment 4(a), or with a Declaration of Club Official in
  the form prescribed in Attachment 4(b), then such Acknowledgment or
  Declaration shall be conclusive evidence that the Club has satisfied the contract
  tender requirements to the selected player as set forth in this Rule 4(e)(1).

  (2) Notice of Defective Tender. If a selecting Major League Club sends a
  selected player a Minor League Uniform Player Contract that contains incorrect or
  incomplete information, or otherwise does not conform with the requirements set
  forth in Rule 4(e)(1)(C), the selected player may notify the Major League Club of
  the specific omission, defect or defects by certified mail within 15 days of the
  player's receipt of the contract or within 15 days of the player's receipt of a copy of
  the Rules described in Rule 4(e)(1)(B), whichever is later. Failure by the selected
  player to provide timely notice of the specific omission, defect or defects shall
  preclude the selected player from asserting that the Major League Club has failed
  to comply with the requirements of Rule 4(e)(1)(C). Any omission, defect or
  defects by a selecting Major League Club in tendering a contract pursuant to Rule
  4(e)(1)(C) shall be deemed waived by the selected player unless described with
  specificity in a timely notice by the selected player to the Major League Club, as
  set forth in this Rule 4(e)(2).


                                         40                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page175
                                                    Page 180ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                 MLR 4(e) to 4(f)

     (3) Correction of Defective Tender. Within 15 days of receipt from a selected
     player of a notice of omission, defect or defects pursuant to Rule 4(e)(2), the
     Major League Club may correct such deficiency or deficiencies by providing the
     selected player, in person or by certified mail, with a contract, executed by a Major
     League Club official, that corrects the specific deficiency or deficiencies pointed
     out to the Major League Club in the selected player's timely notice pursuant to
     Rule 4(e)(2). A Major League Club may comply with this Rule 4(e)(3) by placing
     a corrected contract in the mail, certified and return receipt requested (or its
     equivalent, such as private overnight courier) within the 15-day period.

     (4) Penalty for Failure to Tender or for Defective Tender. If a Major League
     Club fails to

           (A) provide in a timely manner to a selected player the items described in
           Rules 4(e)(1)(A) or 4(e)(1)(B);

           (B) tender in a timely manner any Minor League contract to a selected
           player; or

           (C) provide a corrected contract, pursuant to Rule 4(e)(3), after a selected
           player has notified the Major League Club, pursuant to Rule 4(e)(2), of a
           defective contract tender,

     then the selected player may request that the Commissioner void the selecting
     Major League Club's Negotiation Right. If the Commissioner determines that the
     selecting Major League Club did not comply with this Rule 4(e), then the
     Commissioner shall void the Negotiation Right and the player shall be free to sign
     with any Major League Club 15 days after the Commissioner notifies all Major
     League Clubs that the Negotiation Right has been voided. Such player shall
     remain eligible for signing until the start of the next Closed Period, unless such
     player becomes ineligible to sign at an earlier date by operation of the applicable
     High School, College or Junior College Rule.

(f) CLOSED PERIOD. The period of time beginning at 12:01 a.m. Eastern Time of
the seventh day prior to the date of a First-Year Player Draft and concluding with the
beginning of such First-Year Player Draft shall be called the Closed Period. The right
to contract with a player selected at the preceding First-Year Player Draft, who is not
subject to the signing deadline set forth in Rule 4(d)(3), or with a player eligible to sign
who was not selected at the preceding First-Year Player Draft shall terminate at the
beginning of the Closed Period.




                                            41                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page176
                                                    Page 181ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 4(g) to 4(h)

(g) EFFECT ON PLAYER LIMITS.

    (1) Major League. A player who signs a Major League contract with a Major
    League Club following the player's selection at the First-Year Player Draft shall
    count immediately against the Major League Club's Reserve List limit and shall
    count against the Active List limit of the Major League Club or Minor League
    Club for which the player is directed to play in accordance with Rule 2 (Player
    Limits and Reserve Lists).

    (2) Minor League. A player who signs a Minor League contract for the current
    season with a Major League Club following the player's selection at the First-Year
    Player Draft shall be excluded from the Minor League under control limits of the
    signing Major League Club until the date for filing of Reserve Lists. The signed
    player, however, shall count against the active player limit of the Minor League
    Club for which player is directed to play when 15 days have elapsed from date of
    the contract or when the player has appeared in a championship season game,
    whichever occurs first.

          A player who signs a Minor League contract for the succeeding season with
    a Major League Club following the player's selection at the First-Year Player Draft
    (see Rule 2(j)(1) (Players Signed for Future Services)) shall count against the
    Minor League under control limits of the signing Major League Club when 15
    days have elapsed from the date of contract. However, if the signing Major
    League Club places the player on one of its under control lists in the Class A,
    Short-Season A or Rookie classifications, the player may be carried as one of the
    12 "extra" players that a Major League Club may place on under control lists in
    those classifications under Rule 2(b) (Maximum Number of Reserved Players) and
    Rule 2(j)(1) (Players Signed for Future Services).

(h) IF SELECTED PLAYER DOES NOT SIGN. A player who is selected at a
First-Year Player Draft and who does not sign a Major or Minor League contract before
being removed from the selecting Club’s Negotiation List, see Rule 4(d) (Effect of
Selection on Player), shall be subject to selection at the next First-Year Player Draft at
which the player is eligible for selection. The Commissioner shall send to all Major
League Clubs at the earliest possible date a list of all such players who were selected at
the First-Year Player Draft, who did not sign a Major or Minor League contract and
who returned to school with potential eligibility to play college baseball. The list shall
indicate which players will be subject to selection at the next First-Year Player Draft.
A selected player who does not sign may not be selected by the same Major League
Club at any subsequent First-Year Player Draft unless the player has notified the
Commissioner or the Commissioner’s designee in writing that the player has no
objection to such re-selection.

                                           42                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page177
                                                    Page 182ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 4(i) to 5(b)


(i) IF PLAYER IS NOT SELECTED. A player who is eligible for selection and
who is not selected may be signed by any Major League or Minor League Club after
the conclusion of the First-Year Player Draft. Such player shall remain eligible for
signing until the start of the next Closed Period, unless such player becomes ineligible
to sign at an earlier date by operation of the applicable High School, College or Junior
College Rule.

(j) OTHER NEW PLAYERS. The provisions of Rule 3(c)(3) (Trial Period) and
3(c)(4) (Permissible Special Covenants) shall apply to the contracts of:

    (1)   players who are not subject to selection under Rule 4(a); and

    (2) players who were subject to selection under Rule 4(a) at the First-Year
    Player Draft preceding the date of signing but who were not selected; and,

    (3) players who were selected but for whom the selecting Major League Club's
    Negotiation Rights were voided pursuant to the first paragraph of Rule 4(e)
    (Negotiation Rights).

(k) INTERPRETATION. Official interpretations of this Rule 4 may be made from
time to time by the Commissioner or the Commissioner's designee.


                                        Rule 5

                      ANNUAL SELECTION OF PLAYERS

(a) MEETINGS. A selection meeting shall be held each year at such time and place
as the Commissioner shall designate and shall be known as the Rule 5 Selection
Meeting. At the Rule 5 Selection Meeting, Major League Clubs may claim the
contracts of players who are on Minor League Reserve Lists (filed pursuant to Rule 2)
and who are subject to selection as set forth in this Rule 5. If any Major League or
Minor League Club shall fail to file Minor League Reserve Lists in accordance with
Major League Rule 2, its players on Minor League Reserve Lists shall be subject to
selection under this Rule 5 without any restrictions. The Commissioner shall decide all
procedural questions that may arise during the Rule 5 Selection Meeting.

(b) METHOD AND PRIORITY OF SELECTIONS. Selections under this Rule 5
shall be made in three separate phases: the Major League phase, the Class AAA phase
and the Class AA phase. A player selected in one of the three phases must be placed on
the Major League Club's Reserve List in the same classification of the phase in which

                                          43                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page178
                                                    Page 183ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                  MLR 5(b)

the player was selected. Within each phase, only players from a Reserve List of a
lower classification Club are eligible for selection. Thus, a player selected from a Class
AAA Reserve List must be placed on the Major League Reserve List of the selecting
Major League Club. Similarly, a player selected from a Class AA Reserve List must be
placed on either the Major League or Class AAA Reserve List of the selecting Major
League Club, and a player selected from a Class A, Short-Season A or Rookie Reserve
List must be placed on either the Major League, Class AAA, or Class AA Reserve List
of the selecting Major League Club.

    Within each phase, selections shall be made according to the following order and
conditions:

    (1) Major League Clubs shall select in reverse order of their winning
    percentages at the close of the preceding championship season, without regard to
    standings within any Division or League and without regard to post-season results.
    If two or more Clubs had an identical percentage of games won at the close of the
    preceding championship season, the selection order of those Clubs shall be
    determined by the percentage of games won in the next prior championship
    season, with any remaining ties resolved by continuing to examine the tied
    Clubs' respective championship season winning percentages in each preceding
    prior year, until the tie is broken.

    (2) As called in the above order of priority in a phase, each Major League Club
    shall have a right to select one player subject to selection under this Rule 5. If a
    Club does not exercise its right of selection when called, or if its right of selection
    in that phase has ceased because its Reserve List(s) for the classification covered
    by the phase has reached the allowable limit under Rule 2, the next Club in order
    shall be called. When a round has been completed, the process of selection shall
    be repeated until all Major League Clubs have no further right of selection in that
    phase. A Club having announced its selection in proper order cannot later cancel
    the selection.

    (3) In any year in which one or more new members have been admitted to a
    Major League for operations in the next championship season, each such new
    member may select player contracts under this Rule 5. The procedures and
    regulations governing such selections shall be as agreed upon by the Major League
    Clubs.

    (4) Any Major League Club may authorize (in writing or by telegram) any
    employee, the Commissioner, or an employee of the Commissioner's Office to
    announce its selection or selections at the meeting. Such authorized selections
    shall be as binding and effective as if announced by a Major League Club official.

                                           44                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page179
                                                    Page 184ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                                 MLR 5(c)


(c) PLAYERS SUBJECT TO SELECTION. All players on the Minor League
Reserve Lists of Major League and Minor League Clubs, except players on the
Voluntarily Retired, Disqualified or Ineligible Lists, shall be subject to selection by
other Major League Clubs at the Rule 5 Selection Meeting in accordance with the
following:

    (1) A player without previous Major or Minor League service who signs with a
    Major League or independent Minor League Club shall be subject to selection
    based on the following:

          (A) if 18 years of age or under on the June 5 immediately preceding the
          player's signing, the player shall be subject to selection at the fifth Rule 5
          Selection Meeting that follows the signing date of the player's first Major or
          Minor League contract, unless Rule 5(c)(1)(C) applies;

          (B) if 19 years of age or over on the June 5 immediately preceding the
          player's signing, the player shall be subject to selection at the fourth
          Selection Meeting that follows the signing date of the player's first Major or
          Minor League contract, unless Rule 5(c)(1)(C) applies;

          (C) if the signing date of a player’s first Major or Minor League contract is
          between

               (i) the conclusion of the championship season for the Major or Minor
               League Club to which the player is assigned on such contract and

               (ii) the next Rule 5 Selection Meeting,

          then the player shall be deemed to have signed after the next Rule 5
          Selection Meeting, for purposes of this Rule 5(c)(1).

    (2) A player who is re-signed by a Club within one year from the date the Club
    released the player or voided the player's contract pursuant to the terms of such
    contract shall be subject to draft at the Rule 5 Selection Meeting following the date
    of the latest contract with that Club.

    (3) A player who has been subject to draft at a Rule 5 Selection Meeting shall
    be subject to draft at any subsequent Rule 5 Selection Meeting if the player is on a
    Minor League Reserve List (filed pursuant to Rule 2 (Player Limits and Reserve
    Lists)) at the time of the Rule 5 Selection Meeting.


                                          45                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page180
                                                    Page 185ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 5(c) to 5(d)


     (4)   A player

           (A) whose contract has been assigned outright by a Major League Club to
           a Minor League Club,

           (B) who has been signed as a free agent to a Minor League Uniform
           Player Contract for services in the following year and is otherwise subject
           to selection pursuant to Rule 5(c)(1) or Rule 5(c)(2), or

           (C) who has been released unconditionally from a Minor League roster
           and is otherwise subject to selection pursuant to Rule 5(c)(1) or Rule
           5(c)(2),

     shall be subject to selection at any subsequent Rule 5 Selection Meeting if the
     player is on a Minor League Reserve List (filed pursuant to Rule 2 (Player
     Limits and Reserve Lists)) at the time of the Rule 5 Selection Meeting.

     (5) A Major League or independent Minor League Club may designate any
     player on one of its Minor League Reserve Lists to be subject to selection who
     otherwise would not be selectable under this Rule 5.

(d) CONSIDERATION, PAYMENT, AND RESPONSIBILITY.                                        The
consideration for a selection under this Rule 5 shall be as follows:

     (1)   $50,000, if the selected player is placed on a Major League Reserve List;

     (2)   $12,000, if the selected player is placed on a Class AAA Reserve List;

     (3)   $ 4,000, if the selected player is placed on a Class AA Reserve List.

     In addition to the compensation set forth in this paragraph, an independent
Minor League Club shall be reimbursed by a selecting Major League Club for all
compensation (including salary, bonuses and benefits) that it has paid to a selected
player if the player is selected at the first selection meeting following the first year of
the player's initial Minor League Uniform Player Contract.

     Payment of the consideration due the selectee Club shall be made in the same
manner as provided in Rule 12 (Transfer Agreements) regarding other assignments of
player contracts.




                                            46                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page181
                                                    Page 186ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 5(d) to 6(b)

    The selector Major League Club must assume all responsibility for the player's
physical condition and for the player's reporting.

(e) PLAYER-MANAGERS. A Player-Manager shall be subject to selection if the
player would otherwise be selectable under Rule 5(c) (Players Subject to Selection).
However, a player-manager shall be subject to selection as a player only and the player-
manager selected may reject such selection by giving written or telegraphic notification
of such rejection to the Commissioner within 30 days from the date that the player-
manager receives notification of such selection from the Commissioner. A player-
manager contract that has been executed within 30 days before the close of the season
shall not be changed to a player contract during the season following execution of such
player-manager contract unless the Commissioner approves such a change in writing.

(f) COVERING UP. No agreement shall be made for the purpose or with the
effect of covering up a player from selection. If the Commissioner shall be of
opinion that any such agreement has been made, the Commissioner may impose a
fine upon each party to such an agreement.


                                         Rule 6

                               SELECTED PLAYERS

(a) RESTRICTIONS. From the date of selection to the close of the subsequent
Major League championship season, no player selected in the Major League phase of
the Rule 5 Selection Meeting shall be released or directed to perform for or otherwise
transferred to any Minor League Club until:

    (1)    the player has received a 15-day trial period during spring training;

    (2) Outright Assignment waivers have first been granted on the player's contract
    in accordance with Rule 10 (Major League Waivers) (see, e.g., Rule 10(e)(5)
    (Restrictions on Waiver Requests)); and

    (3) outright assignment of the player has then been offered to and rejected by
    the Major or Minor League Club from which the player's contract was selected.

(b) OFFER OF OUTRIGHT ASSIGNMENT PROCEDURES. An offer of
outright assignment to the Major or Minor League Club from which a player's contract
was selected shall be made through the Commissioner and the consideration shall be 50
percent of the price paid for the selection. Upon receiving notice of the selecting Major
League Club's intention to make such an offer, the Commissioner or the

                                           47                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page182
                                                    Page 187ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 6(b) to 6(d)

Commissioner’s designee shall communicate by telegraph or other electronic means to
the Major or Minor League Club from which the player was selected that it has

    (1) 72 hours from the time of dispatch of the telegram or other electronic
    message to accept or reject assignment of the contract, unless Rule 6(b)(2) applies.
    Sundays and national holidays shall not be counted in computing said 72 hours; or

    (2) 24 hours after the Club from which the player was selected is notified by the
    Commissioner or the Commissioner’s designee of the selected player’s decision
    whether to accept the proposed return assignment, if the player was selected to a
    Major League Reserve List and has the right to elect free agency after an outright
    assignment.

Failure to accept the offer within such period shall constitute a rejection. Should such
an offer be rejected, all obligations of the selecting Major League Club to the Major or
Minor League Club from which the player was selected shall be fulfilled.

     If the player was selected to a Major League Reserve List and if such player has
the right to elect free agency after an outright assignment, the selecting Club shall
provide the player any written notice of the contemplated outright assignment to the
player’s former Minor League Club that the collective bargaining agreement with the
players’ union may require and shall provide a copy of such notice to the Club from
which the player’s contract was selected. If the selecting Club fails to provide the
selected player with such written notice, and the selected player elects free agency in
lieu of the return outright assignment, then the selecting Club may be subject to a
fine by the Commissioner or the Commissioner’s designee, which the Commissioner
or the Commissioner’s designee may order to be paid, in whole or in part, to the
Club from which the player’s contract was selected. The selecting Club shall
communicate immediately to the Commissioner or the Commissioner’s designee the
player’s decision whether to accept the return outright assignment, and the
Commissioner or the Commissioner’s designee shall communicate such decision
promptly to the Club from which the player’s contract was selected.

(c) ACTIVE LIST RESTRICTIONS. If the selected player is not carried on the
Active List of the selecting Major League Club for 90 days of the season following the
selection, the restrictions in Rule 6(a) shall continue to apply until the player has been
on the Active List for an aggregate of 90 days during a championship season or
seasons.

(d) SALARY ON RETURN. If a selected player was under a Minor League
Uniform Player's Contract for the entire championship season before the player's
selection, a Major League Club that returns such a player through tender of an

                                           48                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page183
                                                    Page 188ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                 MLR 6(d) to 7

outright assignment to the Major or Minor League Club from which the player was
selected shall be liable for any salary set forth in its Major League Uniform Player's
Contract with the player in excess of the salary amount in the player's Minor League
Uniform Player Contract for the season before selection.

     If a selected player was under a Major League Uniform Player's Contract for all
or part of the season preceding the player's selection, a Major League Club that
returns such a player to the Major or Minor League Club from which the player was
selected shall be liable for any salary set forth in its Major League Uniform Player's
Contract with the player in excess of the total salary the player received (under both
a Major League Uniform Player's Contract and a Minor League Uniform Player
Contract) for the previous championship season.

(e) DRAFT-EXCLUDED PLAYERS. A player who is excluded from selection in a
Rule 5 Selection Meeting because the player was promoted to a Major League Reserve
List after August 15 of the championship season preceding the selection meeting and
remains on a Major League Reserve List through the conclusion of such selection
meeting shall be referred to as a "draft-excluded player." A draft-excluded player shall
not be directed to perform for, assigned to, or otherwise transferred to a Minor League
Club unless the player first receives a trial with the player's Major League Club lasting
until 20 days before the opening day of the following Major League season. See Rule
10(e)(6) (Restrictions on Waiver Requests) for rules concerning when waivers may be
requested on a player who would become a draft-excluded player and Rule 10(d)(5)(B)
(Consideration for Assignment of Player; Selected or Draft-Excluded Player) for rules
concerning the waiver claim price for a draft-excluded player.


                                        Rule 7

                TERMINATION OF PLAYER-CLUB RELATION

      The relation between a Club and a player created by contract may be terminated
before the expiration of the specified term either by the Club (by release or assignment
or, in the case of a Minor League Uniform Player Contract, by other termination) or by
the player as provided in the contract.




                                           49                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page184
                                                    Page 189ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 8(a) to 8(e)

                                        Rule 8

                MAJOR LEAGUE UNCONDITIONAL RELEASE

(a) WAIVER REQUIREMENTS. No Major League Club may unconditionally
release a player unless it has tendered and received a waiver of the contract from all
other Major League Clubs.

(b) PROCEDURES FOR OBTAINING WAIVERS. The procedures for obtaining
unconditional release waivers are as follows:

    (1) A waiver request may be made at any time during the year, and must state
    that it is for the purpose of unconditional release.

    (2) Waiver requests will be processed in accordance with the procedures in
    Rule 10 (Major League Waivers) and may not be withdrawn after being
    registered with the Commissioner or the Commissioner's designee.

    (3) Waiver claims must be entered in accordance with Rule 10(d) (Waiver
    Claims and Awarding of Contracts).

(c) RESTRICTIONS ON UNCONDITIONAL RELEASE WAIVER
REQUESTS.

    (1) No Major League Club may release a player on the Military or Ineligible
    Lists unless the player is first reinstated from such list to the Active List.

    (2) No Major League Club may release a player on the Voluntarily Retired List
    without first having obtained the approval of the Commissioner.

(d) EFFECT ON PLAYER LIMITS. On the day of the waiver request, the player
shall be advised in writing that the Major League Club has requested waivers for the
purpose of unconditional release and the date on which the waiver request will expire.
The player shall be removed from all player limits at the time that the waiver request is
transmitted to the Commissioner or the Commissioner's designee.

(e) WAIVER CLAIMS AND CONSIDERATION. Any other Major League Club
may claim the contract at a waiver price of $1 and the priority of claim shall be
determined in accordance with Rule 10(d)(4) (Waiver Claims and Awarding of
Contracts).




                                           50                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page185
                                                    Page 190ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 8(f) to 8(h)

(f) NOTICE TO PLAYER OF WAIVER CLAIMS, AND RIGHT OF PLAYER
TO TERMINATE CONTRACT. At the expiration of the waiver period, the player
may make a collect call to the Major League Club to determine whether the player's
contract has been claimed.

     If the player's contract is claimed, the Major League Club shall promptly and
before any assignment notify the player that the contract has been claimed.

     Within five days after receipt of notice from a Major League Club that a player's
contract has been claimed, the player shall be entitled by written notice to the Major
League Club to terminate the player's contract on the date of the player's notice of
termination. If the player fails to notify the Major League Club, the player's contract
shall be assigned to the claiming Major League Club entitled to the assignment under
Rule 10(d)(4) (Waiver Claims and Awarding of Contracts).

(g) NOTICE OF TERMINATION IF NO CLAIMS. If the player's contract is not
claimed, the player is a free agent, and the Major League Club shall give the player
notice of termination.

    (1) Telephone notice shall be effective immediately upon communication with
    the player.

    (2) Written notice, if handed to the player personally, shall be effective
    immediately upon delivery to the player.

    (3) Telegraphic notice shall be effective on the date it is filed with Western
    Union if filed by 6:00 p.m. local time, or the next day if filed after 6:00 p.m.

    (4) Written notice, if mailed to the player, shall be effective three days from the
    date of mailing to the last address that the player has supplied to the Major League
    Club.

    Other procedures for unconditional release may be agreed upon from time to time
and set out in the current Basic Agreement between the Major League Clubs and the
Players Association.

(h) SALARY OBLIGATIONS. If a contract is terminated by the player, as provided
in Rule 8(f) (Notice to Player of Waiver Claims, and Right of Player to Terminate
Contract), the player shall be entitled to compensation through the date of the player's
notice of termination and not thereafter.




                                          51                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page186
                                                    Page 191ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 8(h) to 9(a)

      If the player's contract is not claimed, upon effective termination of the contract
according to Rule 8(g) (Notice of Termination If No Claims), the player shall be
entitled to termination pay in accordance with the terms of the contract.

      If the player's contract is claimed and not terminated by the player, the Major
League Club shall give notice to the player of the assignment of the player's contract.
The assignee Major League Club shall be liable to the player for payments accruing
after the date of such notice of assignment.

(i) RE-SIGNING OF RELEASED PLAYERS. A player may be re-signed by the
releasing Major League Club, except that:

    (1) A player released during the playing season shall not again be placed on the
    active player limits of the Major League Club during the 30-day period that starts
    on the date of the waiver request, unless the Major League Club has had less than
    the full complement of active players at all times during those 30 days; and,

    (2) Any player who has been unconditionally released between midnight,
    August 31 of any championship season and the opening day of the following
    championship season, may not be re-signed to a Major League Uniform Player's
    Contract by the releasing Major League Club until May 15 of that following
    championship season.


                                         Rule 9

                    ASSIGNMENT OF PLAYER CONTRACTS

(a) NOTICE. A Club may assign to another Club an existing contract with a player.
The player, upon receipt of written notice of such assignment, is by the player's contract
bound to serve the assignee Club.

     The date of assignment shall be deemed to be the date upon which notice of
assignment is delivered to the player.

     After the date of such assignment, all rights and obligations of the assignor Club
thereunder shall become the rights and obligations of the assignee Club, except as
otherwise provided in Rule 3 (Eligibility to Sign Contract, Contract Terms, and
Contract Tenders), and the assignee Club shall be liable to the player for payments
accruing from the date of assignment and shall not be liable (but the assignor Club shall
remain liable) for payments accrued prior to and including that date.


                                           52                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page187
                                                    Page 192ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                  MLR 9(a)

     In the event that a player physically reports to the assignee Club on the same date
as the player's assignment, the assignee Club shall be responsible for salary starting
with that date and the assignor Club shall not be required to pay salary for that day.
EXCEPTION: In the event the player plays or is available to play for the assignor Club
on the day of assignment, the assignor shall pay the player's salary for that day.

     If at any time the assignee is a Major League Club, it shall be liable to pay the
player at the full rate stipulated in the player's contract for the remainder of the term
thereof and all prior assignors and assignees shall be relieved of liability for any
payment during the remainder of the player's contract, except as otherwise provided in
Rule 3 (Eligibility to Sign Contract, Contract Terms, and Contract Tenders).

     Unless the assignor and assignee Clubs agree otherwise, if the assignee Club is a
Minor League Club, the assignee Club shall be liable only to pay the player at the rate
usually paid by said assignee Club to its players of similar skill and ability in its
classification and the assignor Club shall be liable to pay the player for the remainder of
the player's contract the difference between the amount payable to the player under the
player's contract and the amount paid to the player by the assignee Club.

     If a player's contract is assigned by a Major League Club to another Major League
Club during the championship season, the assignee Club shall pay the player, for all
moving and other expenses resulting from such assignment, the sum of $850 if the
distance between the home ballparks of the assignor and assignee Clubs is 1,000 air
miles or less; the sum of $1,150 if the distance between the home ballparks of the
assignor and assignee Clubs is greater than 1,000 but less than 2,000 air miles; and the
sum of $1,450 if the distance between the home ballparks of the assignor and assignee
Clubs is equal to, or greater than 2,000 air miles.

     This allowance will be paid to the player automatically at the time of the
assignment.

    This advance payment will be credited against the reimbursement for reasonable
and actual moving expenses should the player elect to claim such expenses in
accordance with the provisions of this Rule 9.

     If a player is assigned to another Major League Club located within 50 miles of the
assignor Club's home city, the player shall not receive any moving allowance under this
Rule 9, subject to the following exception. If a player is assigned to another Major
League Club and moves from a residence located further than 25 miles from the
assignee Club's home ballpark to a residence located closer to, and within 50 miles of,
such ballpark, the player shall receive the moving allowance in accordance with this
Rule 9.

                                            53                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page188
                                                    Page 193ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                  MLR 9(a)


     A player may elect, within two years after the date of the assignment of the
player's contract, regardless of when the player's contract is assigned or whether the
assignment is between Major League Clubs or a Major League Club and a Minor
League Club, to be reimbursed for

    (1) the reasonable and actual moving expenses of the player and the player's
    immediate family resulting therefrom, including first-class jet air transportation for
    the player and the player's immediate family, provided that, if the player relocates
    more than one year from the date of the assignment, the player must relocate in the
    assignee Club's home city and the player must still be playing for the assignee
    Club at the time the player incurs such expenses, and

    (2) all rental payments for living quarters in the city from which the player is
    transferred (and/or spring training location, if applicable), for which the player is
    legally obligated after the date of assignment and for which the player is not
    otherwise reimbursed. Such rental payments shall not include any period beyond
    the end of a season or prior to the start of spring training. The Club paying
    reimbursement for rent shall have use of and/or the right to rent such living
    quarters for the period covered by the rental reimbursement.

    In the event a player is required to report to a Major League Club from a Minor
League Club in any year on or after September 1, the foregoing subparagraph shall not
apply.

     Reimbursement shall be made by the assignee Club, except, should a player's
contract be assigned from a Major League Club to a Minor League Club,
reimbursement shall be made by the assignor Major League Club.

    If a player's contract is assigned by a Major League Club to another Major League
Club during the championship season or after the 16th day prior to the start of the
championship season, the assignee Club shall pay to the player an in-season
supplemental moving allowance for the player's first seven days in the assignee Club's
home city, up to a maximum of $500. This in-season supplemental allowance will
reimburse the player, based upon valid expense vouchers or receipts, for the following
expenses: car rental and/or local transportation, motel/hotel lodging and meals.

     In the event such player is unconditionally released by the Minor League Club to
which the player's contract has been assigned and the player would have been entitled
to severance pay had the player been so released under the player's contract with the
assignor (Major League Club), then the assignor is liable to pay the player an additional
amount equal to the termination pay provided for in the player's Major League contract

                                           54                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page189
                                                    Page 194ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                 MLR 9(a) to 9(d)

and the reasonable travelling expenses of the player, including first-class jet air fare and
meals en route, to the player's home city.

     Written notice of assignment of a player's contract shall be given to a player. Such
notice shall not be given until the Club has been formally advised by the Commissioner
or the Commissioner's designee that waivers have been granted by all Clubs entitled to
claim the player as set forth in these Rules, and if notice is given prior to the granting of
all waivers, the notice shall be void and the Commissioner shall collect a fine from the
Club giving such void notice.

(b) TIME LIMIT. No Minor League Club shall assign a player contract to any other
professional baseball club during the period commencing at 11:59 p.m. Eastern Time,
October 19 and ending at 12:01 a.m. Eastern Time of the second day of the annual
meeting of its Minor League Association. If October 19 or 20 falls on a Sunday, the
restricted period shall commence at 12:01 a.m. Eastern Time, October 21.
EXCEPTION: In any year where the World Series is scheduled to end on or after
October 12, or where inclement weather delays the playing of the final game to or
beyond October 12, the Commissioner may designate later final dates than those set
forth in this Rule 9(b) for the filing of Reserve Lists.

     No contract of a Major League player shall be assigned to a Club of lower
classification during the period from 5:00 p.m. Eastern Time of the third day prior to
the start of the Rule 5 Selection Meeting until the Rule 5 Selection Meeting has been
concluded.

(c) ASSIGNEE CLUB'S RESPONSIBILITY FOR BONUS PROVISIONS IN
PLAYER'S CONTRACT. If a Major League player’s contract is assigned to another
Major League Club and there are unearned bonuses in the player’s Major League
Uniform Player’s Contract at the time of the assignment, the standard-form Major
League Uniform Player’s Contract sets forth the allocation of responsibility between
the assignor and assignee Clubs for payment of such bonuses, when such bonuses are
earned. The assignor and assignee Clubs may include cash consideration in a transfer
agreement that is contingent upon whether such bonuses become earned. See MLR
12(e)(1)(B) (Consideration Must Be in Definite Terms).

(d) VETERAN PLAYERS. The contract of a player with five or more years of
Major League service, not including service while on the Military List (or seven or
more years of Major League service, including service while on the Military List) shall
not, without the player's written consent, be assigned other than to another Major
League Club. In ascertaining such service, part-season shall be computed at the rate of
172 days to a full season. Service preceding or succeeding a championship season shall
not be included.

                                             55                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page190
                                                    Page 195ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 9(e) to 9A(a)


(e) CONSENT TO ASSIGNMENT. The contract of a player with 10 or more years
of Major League service, the last five of which have been with one Club, shall not be
assignable to another Major League Club without the player's written consent.

(f) INJURY REHABILITATION.

    (1) Major League. With the written consent of the player and the prior approval
    of the Commissioner or the Commissioner's designee, the contract of a Major
    League player on a Disabled List may be assigned to a Minor League Club for the
    purpose of injury rehabilitation for a maximum period of 20 days in the case of
    non-pitchers and 30 days in the case of pitchers. A player so assigned shall
    continue to receive the player's Major League salary. The rights and benefits of
    such player that do and do not follow the player to the Minor League Club shall be
    in accordance with past practices. Any such service with a Minor League Club
    shall be deemed to be Major League service. An assignment made under the
    provisions of this Rule 9(f) shall not be counted as an optional assignment under
    Rule 11 (Optional Agreements). Waivers, pursuant to Rule 10, shall not be
    required for assignments made under this Rule 9(f).

    (2) Minor League. The contract of a Minor League player on a Disabled List in
    a higher classification may be assigned to a Club in the Short-Season A, Rookie or
    Rookie-Advanced classification, for the purpose of rehabilitation of an injury;
    provided, however, there shall not be more than three such players on a Short-
    Season A, Rookie or Rookie-Advanced Club at any one time and a player on a
    Disabled List of a Rookie-Advanced Club may not be assigned for the purpose of
    injury rehabilitation. Rehabilitation assignments, per disability, shall not exceed
    20 days in the case of non-pitchers or 30 days in the case of pitchers. Effect on
    Limits: The player shall continue to be counted towards the Reserve List limit of
    the assignor Club and will continue to receive salary and benefits as such. The
    player shall not count against the player limits of the assignee Club.


                                      Rule 9A

                         TEMPORARY ASSIGNMENTS

(a) PURPOSE: TERMINATION. To enable Active List players who are in reserve
units of branches of the Armed Forces to meet their drill requirements with such units
without undue hardship to the Clubs on whose rosters the players appear, the
Temporary Assignments created under this Rule 9A shall be permissible until the end


                                         56                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page191
                                                    Page 196ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 9A(a) to 9A(e)

of the current emergency, as determined by the Commissioner, or until repeal of this
Rule 9A.

(b) DEFINITION. A "Temporary Assignment" shall be the assignment of the
contract of an Active List player by a Minor League Club to a Club of higher
classification, including a Major League Club, for the number of days specified in an
agreement, following which the contract shall automatically revert to the assignor Club,
the player to assume, upon such return, the same status as applied to the player prior to
the Temporary Assignment.

(c) FILING: NOTICE TO PLAYER. Agreements covering each Temporary
Assignment shall be processed in the usual manner, each agreement to include the name
of the player whose contract is the subject of the Temporary Assignment, the name of
the player that the player is replacing due to reserve drill requirements and the date
upon which the contract of the assigned player is to be returned to the original assignor,
such date to correspond with the date the drill requirement has been fulfilled plus
necessary travel time. Agreements need not be filed to cover return of the contract, but
the returning Club shall give the appropriate executive office and the Commissioner of
the Commissioner's designee written or telegraphic notification of the return.

     The assignor Club shall give the player written or telegraphic notification of the
assignment, such notification to state, "Your contract has this date been assigned to the
(assignee) Club on a temporary basis, and will revert to this Club on (date) or on such
other date as you may be notified."

(d) WHEN PERMISSIBLE. Temporary Assignments may be in effect during the
following period:

   To Major League Clubs from the opening day of the championship season until
August 31, both inclusive.

(e) LIMITATIONS.

    (1) On Major League Clubs. There shall be no limit upon the number of players
    who may be on Temporary Assignment to any one Major League Club but such
    assignments may be in effect only on such days as more than one Active List
    players are unavailable to the particular Club due to temporary service with a
    reserve unit. One such Temporary Assignment shall be allowed for each player in
    excess of one who is unavailable to a Club due to temporary service with a reserve
    unit.




                                           57                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page192
                                                    Page 197ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR 9A(e) to 10(a)

     (2) On Minor League Clubs.            No Temporary Assignments may be made
     between Minor League Clubs.

(f) PROHIBITIONS DISREGARDED. Any and all provisions of the Major
League Rules, the Minor League Association governing document or the rules of any
League that would prohibit or qualify assignment of the particular player's contract on
an outright or optional basis, such as the active player limit rule, the reacquisition rule,
the waiver rule, the rule requiring retention of a recalled optional player for 10 days,
shall be disregarded in connection with Temporary Assignments.

(g) GENERAL PROVISIONS.

     (1) Notice of Departure. Each Club shall report to the appropriate executive
     office and to the Commissioner or the Commissioner's designee the name of each
     player who, during the period described in Rule 9A(d), must be absent in order to
     perform temporary training services with a reserve unit, such notice to include the
     date the player is to depart, the days the player is scheduled to be with the reserve
     unit, the name and address of the unit and the date the player is scheduled to return
     to the Club.

     (2) Consideration. The consideration to be paid for a Temporary Assignment
     shall be $100 if the assignment is made by a Club that is not affiliated with the
     assignee.

     (3) Player Limits. A player who is absent from a Club due to drill requirements
     with a reserve unit shall continue to count against the player limit of the player's
     Club, but any player obtained to replace the player through a Temporary
     Assignment shall count only against the Active List of the assignor Club.


                                         Rule 10

                            MAJOR LEAGUE WAIVERS

(a) DEFINITIONS.

     (1) Generally. A waiver is a permission granted for certain assignments of
     player contracts or for the unconditional release of a Major League player (see
     Rule 8). There are four types of waivers: Trade assignment waivers, Outright
     assignment waivers, Optional assignment waivers and Unconditional Release
     waivers.


                                            58                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page193
                                                   Page 198ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 10(a)

  (2) Trade Assignment Waivers. Trade assignment waivers must be sought and
  obtained in order for a Major League Club to assign a Major League player to
  another Major League Club, during the period set forth in Rule 10(b)(1). A Trade
  assignment waiver request may be revocable or irrevocable, as set forth in Rule
  10(e)(4) (Restrictions on Waiver Requests). Once obtained during a waiver period
  set forth in Rule 10(c)(4) (Grant of Waivers and Effective Periods), Trade
  assignment waivers are effective for that entire waiver period, unless the player is
  on an optional assignment. See Rule 10(c)(4)(d) (Grant of Waivers and Effective
  Periods).

  (3) Outright Assignment Waivers. Outright assignment waivers must be sought
  and obtained in order for a Major League Club to assign a Major League player
  outright (i.e., without right of recall) to a Minor League Club during the period set
  forth in Rule 10(b)(2). An Outright assignment waiver request is always
  irrevocable. See Rule 10(e)(4)(B) (Restrictions on Waiver Requests). Once
  obtained during a waiver period set forth in Rule 10(c)(4) (Grant of Waivers and
  Effective Periods), outright assignment waivers are effective either for that entire
  waiver period or for seven days (depending upon the time the waivers are
  obtained), unless the player is on an optional assignment. See Rule 10(c)(4)(d)
  (Grant of Waivers and Effective Periods).

  (4) Optional Assignment Waivers. Optional assignment waivers must be sought
  and obtained in order for a Major League Club to assign a Major League player
  optionally (i.e., with right of recall) to a Minor League Club, if required by Rule
  10(b)(3). An Optional assignment waiver request may be revocable or
  irrevocable, as set forth in Rule 10(e)(4) (Restrictions on Waiver Requests). Once
  obtained during a waiver period set forth in Rule 10(c)(4) (Grant of Waivers and
  Effective Periods), Optional assignment waivers are effective for that entire waiver
  period.

  (5) Unconditional Release Waivers. Unconditional Release waivers must be
  sought and obtained in order for a Major League Club to unconditionally release a
  Major League player at any time. See Rule 8 (Major League Unconditional
  Release). Unconditional Release waivers are always irrevocable. Once
  Unconditional Release waivers are obtained, the player is released in accordance
  with Rule 8(g) (Notice of Termination If No Claims).

  (6) Assignment Waivers. Trade assignment waivers, Outright assignment
  waivers and Optional assignment waivers may be referred to, collectively, as
  Assignment waivers.




                                        59                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page194
                                                    Page 199ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 10(a) to 10(b)

     With regard to Assignment waivers, such permission is granted for a specific
period, noted in Rule 10(c)(4) (Grant of Waivers and Effective Periods), and only after
each Major League Club has been given the opportunity to accept the assignment of
that player contract, and none has filed a claim requesting assignment of that contract.
Waivers may be requested and obtained in regard to a player who is on an optional
assignment, without the requesting Club having to recall such player. Any waiver
request in regard to a player on an optional assignment shall include a notation that the
player is on an optional assignment.

(b) WHEN WAIVERS ARE REQUIRED FOR ASSIGNMENT.

    (1) Trade assignment waivers. Trade assignment waivers are required for any
    assignment of a player from a Major League Club to another Major League Club
    during the period commencing 4:00 p.m. Eastern Time on July 31 and ending at
    the close of the championship season. Trade assignment waivers may not be
    obtained between the close of a championship season and 4:00 p.m. Eastern Time
    on the following July 31.

    (2) Outright assignment waivers. Outright assignment waivers are required for
    any outright assignment of a player from a Major League Club to a Minor League
    Reserve List.

    (3) Optional assignment waivers. Optional assignment waivers are required for
    an optional assignment from a Major League Club to a Minor League Club only if
    the date of assignment is three or more years after the date the player first reported
    to a Major League Club during a championship season. One year shall be
    deducted from the above three-year period for each season in which the player
    may have been charged with an option prior to the championship season in which
    the player first reports to a Major League Club. Notwithstanding any other
    provision of this Rule 10(b)(3), Optional assignment waivers shall not be required
    in the following circumstances:

           (A) The Major League Club is seeking to assign the player to a Minor
           League Club on a fourth optional assignment. See Rule 11(c) (Limitations
           on Optional Assignments) for players subject to a fourth option.

           (B) The assignor Club is making an assignment with the right of recall, the
           assignment is being made within 24 hours of having acquired the player in a
           trade from another Major League Club, the player had been on an optional
           assignment at the time the player was recalled by the other Major League
           Club for the purpose of such acquisition and the acquiring Club does not


                                           60                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page195
                                                   Page 200ofof419
                                                                424

                          MAJOR LEAGUE RULES
                            MLR 10(b) to 10(c)

         place the acquired player on its Major League Active List during such 24-
         hour period.

(c) THE PROCEDURES FOR OBTAINING WAIVERS. The procedures for
obtaining waivers are as follows:

   (1) Request. A Club desiring a waiver notifies the Commissioner or the
   Commissioner's designee, in writing or by approved electronic means, by 2:00
   p.m. Eastern Time during any permissible day, as set forth in Rules 10(c)(1)(A)
   and 10(c)(1)(B), designating in its notice which of the four types of waivers
   (Trade, Outright, Optional or Unconditional Release) it is requesting. No Club
   may give notice of its request by telephone. Once registered with the
   Commissioner or the Commissioner's designee, no waiver request may be
   canceled except in accordance with Rule 10(d)(3) (Withdrawal of Request). See
   Rule 10(e) for certain restrictions on waiver requests.

         (A) All Times Other Than a Certain Period in Spring Training. Except as
         provided for in Rule 10(c)(1)(B), a permissible day, within the meaning of
         Rule 10(c)(1), shall be any Monday to Friday. Notices received after 2:00
         p.m. on Friday shall be considered as received on Monday morning. Waiver
         requests shall not be accepted on Saturdays, Sundays or holidays as
         published by notice from the Commissioner's Office. Such requests shall be
         deemed received the morning of the following business day.

         (B) During a Certain Period in Spring Training. During the period
         beginning with the earliest date that a Major League Club is permitted to
         invite a Major League player to spring training pursuant to the Basic
         Agreement with the Major League Baseball Players Association and ending
         with the fourth day prior to the first day of the championship season for any
         Major League Club, inclusive, any day, including Saturdays, Sundays and
         holidays, shall be a permissible day, within the meaning of Rule 10(c)(1).

   (2) Notification to Clubs. The Commissioner or the Commissioner's designee
   shall notify all other Major League Clubs of the request for waivers, noting which
   of the four types of waivers (Trade, Outright, Optional or Unconditional Release)
   are being requested.

   (3) Claiming Period. The period in which a Club may claim a player on whom
   waivers have been sought is as follows:




                                        61                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page196
                                                   Page 201ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 10(c)

       (A) All Times Other Than a Certain Period in Spring Training. Except as
       provided for in Rule 10(c)(3)(B), the period in which a Club may claim a
       player on whom waivers have been sought is as follows:

         Waivers Requested by 2:00 p.m.       Waiver Claim Must Be Entered by
         Eastern Time on:                     1:00 p.m. Eastern Time on:

         Monday                               Wednesday
         Tuesday                              Thursday
         Wednesday                            Friday
         Thursday                             Monday
         Friday                               Tuesday

       (B) During a Certain Period in Spring Training. When waivers are
       requested during the period set forth in Rule 10(c)(1)(B) (The Procedures for
       Obtaining Waivers; Request; During a Certain Period in Spring Training),
       the period in which a Club may claim a player on whom waivers have been
       sought is as follows:

         Waivers Requested by 2:00 p.m.       Waiver Claim Must Be Entered by
         Eastern Time on:                     1:00 p.m. Eastern Time on:

         Monday                               Wednesday
         Tuesday                              Thursday
         Wednesday                            Friday
         Thursday                             Saturday
         Friday                               Sunday
         Saturday                             Monday
         Sunday                               Tuesday

  The Commissioner's Office may publish a notice of holidays for which the waiver
  claiming period may be extended, if the last date on which a waiver claim may be
  entered would otherwise fall on such a holiday.

  (4) Grant of Waivers and Effective Periods. In the event no claims are made
  before the deadline, waivers of the type requested are obtained, and the
  Commissioner or the Commissioner's designee shall so notify the requesting Club.
  Such waivers shall be in effect as follows:

      (A) Trade waivers obtained on and after August 1 shall be in effect until the
      conclusion of the championship season.


                                      62                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page197
                                                   Page 202ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 10(c)

      (B)   Optional waivers obtained on and after

            (i) February 16 shall be in effect until the 30th day (as determined
            by the first scheduled championship season game) of the following
            championship season. Such waivers shall expire at 5:00 p.m. Eastern
            Time on such 30th day;

            (ii) the 31st day of the championship season shall be in effect until
            July 31, inclusive. Such waivers shall expire at 5:00 p.m. Eastern Time
            on July 31; and

            (iii) August 1 shall be in effect until October 1. Such waivers shall
            expire at 5:00 p.m. Eastern Time on October 1. No player may be
            assigned on an optional assignment during the closed period set forth in
            Rule 11(e) (Closed Period).

      (C) Outright assignment waivers obtained on and after

            (i) November 11 shall be in effect until 1:00 p.m. Eastern Time on the
            seventh day after the date they were obtained, or until 5:00 p.m. Eastern
            Time on February 15, whichever comes first;

            (ii) February 16 shall be in effect until 1:00 p.m. Eastern Time on the
            seventh day after the date they were obtained, or until 5:00 p.m. Eastern
            Time on the 30th day (as determined by the first scheduled
            championship season game) of the following championship season,
            whichever comes first;

            (iii) the 31st day of the championship season shall be in effect until
            July 31, inclusive. Such waivers shall expire at 5:00 p.m. Eastern Time
            on July 31;

            (iv) August 1 shall be in effect until midnight, Eastern Time on August
            31, inclusive. Such waivers shall expire at midnight Eastern Time on
            August 31; and

            (v) September 1 shall be in effect until 1:00 p.m. Eastern Time on the
            seventh day after the date they were obtained, or until 5:00 p.m. Eastern
            Time on November 10, whichever comes first.




                                       63                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page198
                                                    Page 203ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                                 MLR 10(c)

         (D) Notwithstanding the provisions of Rules 10(c)(4)(A) through
         10(c)(4)(C), waivers obtained while a player is on an optional assignment
         shall be in effect only until 72 hours after the expiration of the waiver
         claiming period.

    The expiration date of Assignment waivers shall be stated in the waiver notice.

    The following table summarizes the expiration of different types of assignment
waivers that are obtained, organized by the time period in which they were obtained (all
times are Eastern Time):

                     Duration of Assignment Waivers Obtained
Time period:           Trade                   Optional               Outright
11/11 through 2/15     Not applicable          Not applicable*        1 p.m. on 7th day,
                                                                      or 5 p.m. on
                                                                      2/15**

2/16 through 30th      Not applicable          5 p.m., 30th day of    1 p.m. on 7th day,
day of season                                  season                 or 5 p.m. on 30th
                                                                      day of season**

31st day of season     Not applicable          5 p.m., 7/31           5 p.m., 7/31
through July 31

8/1 through 8/31       End of season           5 p.m., 10/1***        Midnight, 8/31

9/1 through end of     End of season           5 p.m., 10/1***        1 p.m. on 7th day,
season                                                                or 5 p.m. on
                                                                      11/10**

Day following end      Not applicable          Not applicable*        1 p.m. on 7th day,
of season through                                                     or 5 p.m. on
11/10                                                                 11/10**


*See Rule 11(e) (Closed Period), which provides that no player may be transferred
on an optional assignment during the off-season.
**Whichever comes first.
*** See Rule 11(a) (Definition), which provides that the recall of a player on an
Optional assignment must occur on or before October 1.


                                          64                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page199
                                                    Page 204ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR 10(c) to 10(d)


Notwithstanding the table above, waivers obtained while a player is on an optional
assignment shall be in effect only until 72 hours after the expiration of the waiver
claiming period. See Rule 10(c)(4)(D) (Grant of Waivers and Effective Periods).

(d) WAIVER CLAIMS AND AWARDING OF CONTRACTS.

    (1) Notice of Claim by Club. A Club desiring assignment of a player contract
    on which waivers have been requested shall notify the Commissioner or the
    Commissioner's designee, in writing or by approved electronic means, of its claim
    before the claiming deadline published in the waiver bulletin in which the player's
    name appeared. No Club may give notice of its claim by telephone. Once a claim
    is registered with the Commissioner or the Commissioner's designee, it may not be
    canceled.

    (2) Notice to Requesting Club. At the conclusion of the claiming period, the
    Commissioner or the Commissioner's designee shall notify the requesting Club of
    any claims.

    (3) Withdrawal of Request. In the event of one or more claims, unless
    otherwise prohibited by these Rules, the Commissioner or the Commissioner’s
    designee shall enter a withdrawal automatically, on behalf of the requesting Club,
    at the conclusion of the withdrawal period, unless the requesting Club has notified
    the Commissioner or the Commissioner’s designee, in writing or by approved
    electronic means, before the expiration of the withdrawal period that the
    requesting Club does not wish the request to be withdrawn. (See schedule below.)
    In the case of a withdrawal, the claim is null and void. If a Club has notified the
    Commissioner or the Commissioner’s designee pursuant to this Rule 10(d)(3) that
    it does not wish the request to be withdrawn, the Club may not rescind such notice
    and the contract shall be assigned pursuant to Rule 10(d)(4) for the consideration
    described in Rule 10(d)(5) (Consideration). No Club may give notice by
    telephone that it does not wish the request to be withdrawn. Requests for waivers
    on a player may not be withdrawn more than once on behalf of the same Club
    during any one waiver period (see Rule 10(c)(4) (Grant of Waivers and Effective
    Periods)). The period after which the Commissioner or the Commissioner’s
    designee shall, on behalf of the requesting Club (unless notified to the contrary
    pursuant to the requirements of this Rule 10(d)(3)), withdraw a waiver request is
    as follows:

          (A) All Times Other Than a Certain Period in Spring Training. Except as
          provided for in Rule 10(d)(3)(B), the period after the Commissioner or the
          Commissioner’s designee shall, on behalf of the requesting Club (unless

                                         65                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page200
                                                   Page 205ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 10(d)

       notified to the contrary pursuant to the requirements of this Rule 10(d)(3)),
       withdraw a waiver request is as follows:


         If Claim Notice Is Given by 1:00     Withdrawal (If Any) Shall Be
         p.m. Eastern Time on:                Entered by the Commissioner’s
                                              Designee at 1:30 p.m. Eastern Time
                                              on:

         Monday                               Wednesday
         Tuesday                              Thursday
         Wednesday                            Friday
         Thursday                             Monday
         Friday                               Tuesday

       (B) During a Certain Period in Spring Training. When waivers are
       requested during the period set forth in Rule 10(c)(1)(B) (The Procedures for
       Obtaining Waivers; Request; During a Certain Period in Spring Training),
       the period after the Commissioner or the Commissioner’s designee shall, on
       behalf of the requesting Club (unless notified to the contrary pursuant to the
       requirements of this Rule 10(d)(3)), withdraw a waiver request is as follows:

         If Claim Notice Is Given by 1:00     Withdrawal (If Any) Shall Be
         p.m. Eastern Time on:                Entered by the Commissioner’s
                                              Designee at 1:30 p.m. Eastern Time
                                              on:

         Monday                               Wednesday
         Tuesday                              Thursday
         Wednesday                            Friday
         Thursday                             Saturday
         Friday                               Sunday
         Saturday                             Monday
         Sunday                               Tuesday

  The Commissioner's Office may publish a notice of holidays for which the waiver
  withdrawal period may be extended, if the withdrawal entry date would otherwise
  fall on such a holiday.

  (4) Assignment of Player If No Withdrawal. If a waiver claim is made, and the
  request is not withdrawn, the contract shall be assigned in the following manner:


                                       66                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page201
                                                   Page 206ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 10(d)

       (A) If only one claim is entered, assignment shall be made to that claiming
       Club.

       (B) If the waiver request is for Trade assignment waivers and more than
       one Club makes a claim, assignment shall be to the claiming Club in the
       League of the requesting Club with the lowest percentage of games won, or,
       if all claims are from Clubs in the other League, assignment shall be to the
       claiming Club in such other League with the lowest percentage of games
       won. Percentages of games won shall be based on the result of play through
       the date prior to the expiration of the claiming period.

            If two or more claiming Clubs within a League are tied with the lowest
       percentage of games won, the Commissioner or the Commissioner's
       designee shall make the award to the tied Club with the lower percentage of
       games won in the prior championship season, without regard to post-season
       results. If the tied Clubs had an identical percentage of games won at the
       close of the preceding championship season, the award shall be made to
       the tied Club with the lower percentage of games won in the next prior
       championship season, without regard to post-season results, with any
       remaining ties resolved by continuing to examine the tied Clubs'
       respective championship season winning percentages in each preceding
       prior year, until the tie is broken.

       (C) If the waiver request is for Outright assignment waivers, Optional
       assignment waivers or Unconditional Release waivers, and more than one
       Club makes a claim, assignment shall be to the Club with the lowest winning
       percentage among the claiming Clubs, without regard to the League of the
       claiming Clubs.

            During the first 30 days of a championship season (as determined by
       the date of the first game scheduled for either Major League in that season),
       percentages of games won at the close of the preceding championship
       season, without regard to post-season results, shall be used instead of the
       current championship season percentages of games won. At all other times
       during the championship season, percentages of games won shall be based
       on the result of play through the date prior to the expiration of the claiming
       period. During the off-season, the final percentages of games won at the
       close of the last preceding championship season shall control, without regard
       to post-season results.




                                       67                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page202
                                                   Page 207ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 10(d)

             If two or more claiming Clubs are tied with the lowest percentage of
        games won, the Commissioner or the Commissioner's designee shall make
        the award

            (i) to the tied Club that is in the same League as the Club making the
            waiver request; or,

            (ii) if the tied Clubs are in the same League, then to the tied Club with
            the lower percentage of games won at the close of the prior
            championship season, without regard to post-season results. If the tied
            Clubs had an identical percentage of games won at the close of the
            preceding championship season, the award shall be made to the tied
            Club with the lower percentage of games won in the next prior
            championship season, without regard to post-season results, with any
            remaining ties resolved by continuing to examine the tied Clubs'
            respective championship season winning percentages in each
            preceding prior year, until the tie is broken.

  (5)   Consideration for Assignment of Player.

        (A) When Unconditional Release Waivers Are Requested.                  The
        consideration for a player claimed after Unconditional Release waivers are
        requested shall be the consideration set forth in Rule 8(e) (Waiver Claims
        and Consideration).

        (B) Selected or Draft-Excluded Player. The consideration to be paid for an
        award on waiver claim, when such claim is not an Unconditional Release
        waiver claim, of the contract of a player selected at the preceding Rule 5
        Selection Meeting or excluded from draft at such meeting in accordance
        with Rule 6(e) shall be 50 percent of the price paid for selection under Rule
        5.

        (C) Other Player. The consideration for the assignment on waiver claim of
        any player contract other than ones described in Rules 10(d)(5)(A) (When
        Unconditional Release Waivers Are Requested) and 10(d)(5)(B) (Selected
        or Draft-Excluded Player) shall be $20,000, if the waiver request was
        irrevocable, and shall be set by agreement between the assignor and assignee
        Clubs if the waiver request was revocable, provided, however, that the
        consideration (if no player contracts are assigned from the claiming Club as
        all or part of the consideration in the waiver claim transaction) shall be at
        least $20,000 and, in the absence of any agreement, the waiver price shall be
        $20,000.

                                       68                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page203
                                                   Page 208ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 10(e)


(e) RESTRICTIONS ON WAIVER REQUESTS. The following restrictions on
waiver requests shall apply:

   (1) A Club shall not request any type of waivers on more than seven players on
   any one day.

   (2) No optional assignment waivers may be requested during the period starting
   on October 1 and ending on February 15. See Rule 11(e) (Closed Period).

   (3) When a request for Trade assignment or Optional assignment waivers is
   withdrawn on any player under the provisions of Rule 10(d) (Waiver Claims and
   Awarding of Contracts), no Assignment waivers on that player may again be
   requested by the same Club until 30 days after the withdrawal date of such waiver
   request.

   (4) A waiver request shall state that it is irrevocable and that it may not be
   withdrawn in response to a claim by another Club if

         (A) the request follows a request on the same player that had been
         previously withdrawn by the same Club in the same waiver period (see Rule
         10(c)(4) (Grant of Waivers and Effective Periods)); or

         (B) the request is for Outright assignment waivers.

   Any request for Unconditional Release waivers is irrevocable.

   (5) Assignment waivers may not be requested on the contract of a player
   selected pursuant to Rule 5 during the period beginning with the player’s selection
   and ending 25 days prior to the opening of the championship season of the year
   following the player’s selection. If waivers are obtained, no assignment may be
   made pursuant to such waivers until 20 days prior to the opening of the
   championship season of said year.

   (6) Assignment waivers may not be requested on the contract of a player who
   stands to become a draft-excluded player, as described in Rule 6(e), during the
   period beginning five days following the last day of the World Series and ending
   25 days prior to the opening of the championship season of the year following the
   year the player became a draft-excluded player. If waivers are obtained, no
   assignment may be made pursuant to such waivers until 20 days prior to the
   opening of the championship season of said year.


                                        69                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page204
                                                    Page 209ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 10(e) to 10(h)


    (7) Assignment waivers may not be requested on a player who appears on the
    Military, Voluntarily Retired, Bereavement, Restricted, Suspended, Disqualified or
    Ineligible List until the player has been reinstated to the Active List of the player's
    Club. See Rule 8(c) for restrictions on Unconditional Release waiver requests.

    (8) Assignment waivers may not be requested on a Major League Disabled List
    player unless the minimum period of inactivity as prescribed in Rule 2 (Player
    Limits and Reserve Lists) has expired and the requesting Club guarantees that the
    player has recovered from the player's ailment and is capable of performing at the
    player's accustomed level. If waivers are obtained on such a player, the requesting
    Club shall, within 72 hours, assign the player either outright or with right of recall
    (assuming such assignment is otherwise permissible with respect to such player),
    or restore the player to its Active List. If a claim is entered and a request is
    withdrawn, the player shall immediately be placed on the Club's Active List.

    (9) Assignment waivers of the same type, as defined in Rule 10(a)
    (Definitions), shall not be requested on a player during any period in which
    waivers are already in effect, with the exception that waivers may be requested
    two business days prior to the date on which such existing waivers expire, so
    that waivers, if secured, will be in effect as early as possible in the subsequent
    waiver period. A waiver claim made on any waiver request permitted by this
    Rule 10(e)(9) shall immediately cancel the waivers existing when the
    subsequent waiver request was made.

(f) EFFECT ON WAIVERS OF TRANSFER OF OPTIONAL ASSIGNMENT.
No waivers are required when a Major League Club assigns a player who is on an
optional assignment from one Minor League Club to another Minor League Club.

(g) PENALTIES. The waiver rules are for the benefit of the players as well as the
Clubs. No Club, therefore, shall solicit another Club, directly or indirectly, to claim or
not to claim a player on whom waivers have been requested or to withdraw a request
for waivers that has been made, nor shall a Club otherwise act in concert with any Club
or Clubs in the operation of the waiver system. In addition to any remedy that players
injured by a violation of this Rule 10(g) may be awarded pursuant to remedies afforded
by a collective bargaining agreement between players and Major League Clubs, the
Commissioner shall have authority to impose penalties for such conduct.

(h) PLAYER LIMIT.

    (1) In the case of award of a player on waiver claim to another Club already
    having the limit of players prescribed by Rule 2(b) (Maximum Number of

                                           70                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page205
                                                    Page 210ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 10(h) to 11(b)

    Reserved Players), such Club must immediately upon notice of award give notice
    of its intention to release or assign the contract of a designated player or players in
    accordance with Rule 2(k) (Designated Players) or transfer to or place on the 60-
    day Disabled List, in accordance with Rule 2(g), a disabled player, or a
    combination thereof. Such designated player or players may not be the same
    player obtained from the waiver claim award.

    (2) In the case of award of a player on waiver claim to another Club already
    having the limit of players prescribed by Rule 2(c) (Active Lists), such Club must,
    upon the reporting of the player claimed, give notice of its intention to release or
    assign the contract of a designated player(s) in accordance with Rule 2(k)
    (Designated Players). Such designated player may not be the same player
    obtained from the waiver claim award.


                                        Rule 11

                            OPTIONAL AGREEMENTS

(a) DEFINITION. An assignment of a player contract must in general be an absolute
assignment, but in a limited number of cases, as specified in Rule 11(c), the assignor
Club may reserve the right to recall, which must be exercised on or before October 1
next ensuing. Such an assignment shall be designated as an optional assignment and is
permitted between a Major League Club and a Minor League Club. An optional
assignment must be filed with and approved by the Commissioner.

(b) LIMITATIONS ON RECALL.

    (1) Ten-Day Rule. A Major League Club may not recall a player who is on
    optional assignment until 10 days of the championship season have elapsed from
    the date the player had physically reported to the optionee Club after the optional
    assignment, unless the Club obtains prior approval from the Commissioner or the
    Commissioner's designee and one of the following conditions applies:

          (A) the optional player's contract is being recalled for the purpose of
          replacing on a Club's Active List a player placed on a Major League
          Disabled List, the Major League Bereavement List or the Restricted List
          pursuant to the Major or Minor League Drug Treatment and Prevention
          Programs subsequent to the date the optional player's contract had been
          assigned to the optionee Club;




                                           71                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page206
                                                    Page 211ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 11(b) to 11(c)

          (B) the optionee Club's season, including any playoffs, has concluded prior
          to the expiration of the 10-day period;

          (C) the optional player is being assigned to the Active List of another Major
          League Club; or

          (D) the Major League Club had assigned the player on the optional
          assignment within 24 hours after having acquired the player in a trade from
          another Major League Club, the player had been on optional assignment
          with the other Major League Club at the time of the trade and the Major
          League Club had not placed the player on its Major League Active List
          during the 24-hour period following the trade. See MLR 10(b)(3)(B) (When
          Waivers Are Required for Assignment).

    (2) Certain Optionee Clubs. The recall of an optional player for immediate
    service during the optionee's championship season shall be prohibited in any case
    in which the recalling Club owns or is otherwise affiliated with any other Club in
    the League of which the optionee Club is a member, unless the Commissioner
    approves the recall.

    (3) Waivers. The recall of an optional player's contract for purposes of
    requesting waivers under Rule 10 is not required. Waivers may be requested in
    regard to a player on an optional assignment, see Rule 10(a) (Definitions), without
    requiring recall of the player and without making the player ineligible to
    participate in games for the Minor League Club to which such player is assigned.

    (4) Recall Not to Report. A Major League Club may recall a player not to
    report for the purpose of assigning such player to another Major League Club.
    A Major League Club may recall a player not to report after the conclusion of
    the championship season of the Minor League Club to which the player is on
    optional assignment but no later than October 1. See Rule 11(a) (Definition).

    (5) Notice to Player. A Major League Club recalling an optioned player shall
    give the player, in person or by registered mail, written notice of such recall. The
    notice shall be on a form approved by the Major League Executive Council. A
    copy of such notices shall be given to the Commissioner or the Commissioner's
    designee.

(c) LIMITATIONS ON OPTIONAL ASSIGNMENTS. An optional assignment of
a player contract shall be permitted for not more than three seasons between Major
League Clubs and Minor League Clubs; provided that if the player is optioned for less
than a total of 20 days in one season, as determined by the date(s) of the optional

                                          72                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page207
                                                    Page 212ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 11(c) to 11(f)

assignment(s) and recall(s), respectively, the player shall not be charged with an
optional transfer in connection with the foregoing limitation.

      EXCEPTION: Contracts of Major League players who, prior to commencement
of the current season, have been credited with less than five seasons in the Major and
Minor Leagues (excluding service on the Military, Disqualified, Restricted, Voluntarily
Retired and Ineligible Lists) shall be eligible for a fourth optional assignment, without
waivers, during that season. For purposes of this Rule 11(c), 90 days or more on the
Active List during a championship season shall constitute a "season of service." While
time spent on any Inactive List shall not be counted toward the 90 days required before
a season's service is credited, if a player is placed on the Disabled List after the player
has been credited with 60 or more days of service in any particular season, the Disabled
List time shall be counted to the player's credit.

     No optional agreement shall be permitted between Major League Clubs. No
optional assignment shall be permitted for a player unless the player is under contract
for service in the season for which the optional agreement is effective.

     If, prior to an optional assignment, a player had at least three months active service
in a Minor League classification, the player may not be optionally assigned to a lower
classification unless the player is paid at the salary rate for the higher classification
from which the player entered the Major Leagues.

(d) NUMBER. The maximum number of optional agreements that any Major League
Club may have in effect at any one time shall be 16. In addition, players who sign
following selection under Rule 4 may be assigned optionally by the signing Club
during the player's first season without counting against the Club's limit of optional
players, but players so assigned shall count immediately against the Active List of the
optionee Club.

(e) CLOSED PERIOD. No player shall be transferred to a Minor League Club on
an optional assignment during the period from the close of the regularly scheduled
season of the optionee Club, including playoffs, and the first permissible date in Spring
training for the next season as determined under the terms of the basic agreement.

    Nothing herein nor in the rules of any Minor League shall be construed as
prohibiting a Major League Club from assigning a player's contract to a Minor League
Club at any time for the purpose of injury rehabilitation as provided in Rule 9(f).

(f) SALARY ARREARS. A Club assigning the contract of a player optionally shall
be responsible to such player for salary due to the player.


                                            73                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page208
                                                    Page 213ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 11(g) to 11(j)

(g) SALARY ON OPTION OR RECALL. Upon optional assignment, a player
shall be paid at the rate stated in the player's Major League contract for Minor League
service, or at the minimum Minor League service rate set forth in the Basic Agreement,
whichever is applicable. Upon the recall of an optional player, the player's contract
with the recalling Club, which was the subject of the optional assignment, shall be in
full force and effect as to all of its terms and conditions.

(h) SALARY BETWEEN SEASON OPENINGS. A Club that, after contracting
with a player for a season, makes an optional assignment of such contract to a Minor
League Club whose championship season commences after that of the assigning Club
must pay the player at the rate of the player's assigned contract from the time it would
have become effective (but for the assignment) up to the day the player's salary starts
with the player's new Club, provided the player promptly reports and gives service to
the Club to which the player's contract is assigned. A Club that assigns a player's
contract optionally to a Minor League Club whose championship season commences
prior to start of the assignor Club's season must pay the player at the rate of salary for
service with the assignee from the date the player reports to the assignee Club.

(i) PLAYER LOANS.

    (1) Prohibited at Major League Level. All right or claim of a Major League
    Club to a player, unless it is under an optional agreement approved by the
    Commissioner, shall cease upon outright assignment to another organization. No
    arrangement between Clubs for the loan or return of a player shall be binding
    between the parties to it or recognized by other Clubs. This Rule 11(i) does not
    authorize the selection of such players, or other players, from an owned or
    affiliated Club under Rule 5.

    (2) Permitted at Minor League Level. With the prior approval of the
    Commissioner, Clubs may arrange for the loan and return, prior to September 30
    of the same year, for players under Minor League contracts during the
    championship season.

(j) REACQUIRING PLAYER.

    (1) If the player's contract has been assigned outright by a Major League Club to
    a Minor League Club, the player's contract may be reacquired at any time during
    the year by the assignor Major League Club without restrictions, except:

           (A) during the closed period set forth in Rule 9(b) (Time Limit); or




                                           74                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page209
                                                   Page 214ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 11(j)

        (B) within 10 days from the date of the outright assignment to the Minor
        League Club, if the assignment was made during the championship season.

  (2) The restriction in Rule 11(j)(1)(B) shall not apply, and a Major League Club
  may reacquire for immediate service the contract of an outrighted player prior to
  the expiration of the 10-day period from the date the player had physically
  reported to the assignee Club, if the Major League Club obtains prior approval
  from the Commissioner or the Commissioner's designee and one of the following
  conditions applies:

        (A) the outrighted player's contract is being reacquired for the purpose of
        replacing on a Club's Active List a player placed on a Major League
        Disabled List or the Major League Bereavement List subsequent to the date
        the outrighted player's contract had been assigned to the assignee Club;

        (B) the assignee Club's season, including any playoffs, has concluded prior
        to the expiration of the 10-day period; or

        (C) the outrighted player is being assigned to the Active List of another
        Major League Club.

  (3) In the event that a player has Major League options remaining at the time of
  the player's assignment to a Minor League Club and the contract is reacquired by
  the assignor Club after 20 or more days of the Major League championship season
  have elapsed from the date of the assignment, such player shall be credited with a
  Major League option.

  (4) A player will not be credited with a year's optional service until
  commencement of that year's closed period prohibiting optional assignment of
  player contracts, regardless of the number of times the player's contract may be
  optioned during that year.

  (5) No player shall be credited with more than one season of optional service in
  a single season regardless of the number of times the player's contract may be
  assigned optionally for service in a single season.

  (6) No Club shall be charged with more than one optional assignment of a
  player's contract regardless of the number of times the contract is optionally
  assigned for service in a single season.




                                       75                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page210
                                                    Page 215ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 12(a) to 12(d)

                                        Rule 12

                            TRANSFER AGREEMENTS

(a) REQUIREMENTS. The Commissioner or the Commissioner's designee shall
prescribe the form of assignments and of the optional agreements between Major
League Clubs and Minor League Clubs and no such transaction shall be recognized as
valid unless within 15 days after execution a counterpart original of the document is
filed with and approved by the Commissioner or the Commissioner's designee.

(b) PENALTIES. Penalties may be imposed in case anything except the actual
consideration, terms and conditions are stipulated or in case agreements are made that
are not embodied in the document as filed. Penalties shall also be imposed in the event
a player plays in a game for the assignor Club after notice of the player's assignment or
pending assignment on any basis has been given to the press for announcement. Such
penalties shall be imposed by the Commissioner and the amount shall be subject to the
Commissioner's judgment.

(c) PROMULGATION. Assignments and optional agreements shall be promulgated
by the Commissioner or the Commissioner's designee.

     Assignment agreements shall be executed whenever title to a player's services is
transferred from one Club to another under any condition outright, optionally, by
waiver claim, by selection, by recall of an optional player, or by injury rehabilitation
assignment. Official notice of such transfer, and in the case of unconditional release,
shall in each instance promptly be given by the Club to the player, the President of the
Minor League Association in the case of a Minor League player and the Commissioner
or the Commissioner's designee in case of a Major League player.

(d) FILING—PAYMENT. There shall be five counterpart originals of all
assignments and optional agreements, of which one is to be retained by each of the
parties and the others mailed to the Commissioner or the Commissioner's designee, who
will mail one copy each to the President of the Minor League Association and the
President of the Minor League to which the player's contract is assigned, if the player is
being assigned to a Minor League Club. The counterpart originals sent to the
Commissioner or the Commissioner's designee shall be accompanied by a check for the
consideration, which check, in the case of a payment due a Minor League Club, shall be
payable to the order of the Minor League Association. If said agreements are not filed
with the Commissioner or the Commissioner's designee within 15 days after the
transfer is effected, the Commissioner or the Commissioner's designee shall collect a
penalty from the Club responsible, or from each of the parties if both Clubs are
responsible for such failure to file.

                                           76                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page211
                                                    Page 216ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 12(d) to 12(e)


     Payment by the claiming Club must accompany agreement papers on all
transactions in which a player's contract has been assigned on waiver claim. Failure to
include this payment shall result in a fine of not less than $50.

     In all other transactions, payment must also be made by the Club at the time the
agreement papers are filed with the Commissioner's Office unless it is stipulated in the
papers that the payment will be deferred. Payment may not be deferred for more than
one year from the date of assignment. Failure to make payments as due shall result in a
fine of not less than $50. Any agreement providing for the deferral of payment beyond
one year shall subject the offending parties to such penalties as the Commissioner in the
Commissioner's judgment shall deem proper.

(e) CONSIDERATION MUST BE IN DEFINITE TERMS.

    (1)    (A) Every transfer agreement shall express the consideration for the transfer
           in definite terms, unless Rule 12(e)(1)(B) applies.

           (B) If a transfer agreement includes the assignment of a Major League
           Uniform Player’s Contract that includes unearned performance bonuses,
           then the assignor and assignee Club may include in such transfer agreement
           cash consideration that is contingent upon the player earning all or a portion
           of such performance bonuses. The transfer agreement must state with
           specificity all performance-bonus contingencies. The assignor and assignee
           Club are not permitted to alter their respective responsibilities to the player
           to pay performance bonuses. Such responsibilities to the player are covered
           by the standard-form Major League Uniform Player’s Contract. See MLR
           9(c) (Assignee Club’s Responsibility for Bonus Provisions in Player’s
           Contract).

    (2) A transfer agreement may provide for the assignment of the contract of an
    unnamed player, provided:

           (A) the assignment must be made on or before a specified date, which shall
           be within six months from the date of the agreement;

           (B) the agreement permits a stated cash consideration in lieu of the
           assignment; and

           (C) the player has not been on the Active List of any Major League Club
           during any part of a championship season between the date of the agreement
           and the date of the assignment.

                                           77                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page212
                                                    Page 217ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 12(f) to 13(a)


(f) TRANSFERS—WHEN VOID. The death or permanent incapacitation of a
player following assignment of the player's contract, or the player's failure to report to
the assignee Club, shall not void the assignment, unless the agreement provides
otherwise.

     In the event of the bona fide retirement of a player following assignment of the
player's contract, the player shall be placed on the Voluntarily Retired List of the
assignee Club, unless the agreement provides otherwise.

     A player who enters the Armed Forces after assignment of the player's contract
and before the date the player normally would report to the assignee Club shall be
placed on the Military List of the Assignee Club, unless the agreement provides
otherwise.

(g) SALARY BETWEEN SEASON OPENINGS.                              A Club that, after
commencement of its championship season, assigns a player's contract to a Club whose
season commences after that of the assigning Club, must pay the player at the rate of
the player's assigned contract up to the day the player's salary with the player's new
Club begins, provided the player promptly reports to the latter.

(h) TRANSPORTATION. A Club assigning the contract of a player in its active
service to another Major League Club or to a Minor League Club shall, at the time of
notifying the player of the assignment, deliver to the player transportation to the city
designated by the assignee Club and the assignee Club shall reimburse the assignor
within 10 days for the cost of such transportation.


                                        Rule 13

                              SUSPENDED PLAYERS

(a) MISCONDUCT OR INSUBORDINATION.

    (1) Suspension by Club. A Major or Minor League Club may suspend a
    player that it has under a Major League Uniform Player's Contract or Minor
    League Uniform Player Contract for insubordination or other misconduct or for
    violation by the player of any regulation or other provision of the player's
    contract. At its discretion, the Major or Minor League Club with which the
    player is under contract may impose a reasonable fine and deduct the amount of
    the fine from the player's salary or may suspend the player without salary for a
    period not exceeding 30 days, or both. Written notice of the fine, or suspension,

                                           78                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page213
                                                    Page 218ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 13(a) to 14(a)

    or both, and of the reason for the fine and/or suspension shall in every case be
    given to the player. During the period of suspension the player shall be
    ineligible to play with any other Major or Minor League Club.

    (2) Suspension by Minor League or Minor League Association. A Minor
    League or Minor League Association may discipline a player assigned to such
    Minor League if authorized by the Commissioner or the Commissioner's
    designee to consider discipline as a general matter in such circumstances,
    including, without limitation, pursuant to any on-field behavior policy
    promulgated by the Commissioner or the Commissioner's designee. Such
    discipline may include a fine and/or suspension. Written notice of the fine, or
    suspension, or both, and of the reason for the fine and/or suspension shall in
    every case be given to the player. During the period of suspension the player
    shall be ineligible to play with any other Minor League Club.

(b) PLAYER NOT IN CONDITION. A player under a Major League Uniform
Player's Contract or Minor League Uniform Player Contract who fails to get into
playing condition within 60 days after the commencement of the training season of the
player's Club may be suspended without pay until the player is in condition to play.

(c) APPEAL. A player suspended by a Major or Minor League Club or a Major or
Minor League for a term longer than 10 days shall have the right to appeal to the
Commissioner or the Commissioner's designee.          The Commissioner or the
Commissioner's designee may order the player's reinstatement and afford the player
adequate redress if the Commissioner or the Commissioner's designee holds that the
punishment is excessive or not merited.


                                      Rule 14

                               RETIRED PLAYERS

(a) APPLICATION. A player under a Major League Uniform Player's Contract or a
Minor League Uniform Player Contract who desires to retire from the profession shall
make written application to the player's Major or Minor League Club, stating fully the
player's reasons for retiring. The Major League Club shall forward the application and
the Club's recommendation to the Commissioner or the Commissioner's designee. If
the Commissioner or the Commissioner's designee deems it proper to do so, the
Commissioner or the Commissioner's designee may grant an application for voluntary
retirement upon the conditions set forth in this Rule 14 and upon such other terms and
conditions as the facts and circumstances may warrant, in the judgment of the
Commissioner or the Commissioner's designee. However, no player shall be reinstated

                                         79                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page214
                                                    Page 219ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR 14(a) to 15(b)

within 60 calendar days of the championship season or seasons from the date that the
player filed the application for voluntary retirement with the Commissioner or the
Commissioner's designee.

(b) PLAYING WHILE RETIRED. If a voluntarily retired player, during the
player's retirement, shall desire to play baseball for hire, otherwise than for the Major or
Minor League Club entitled to the player's services, the player shall first obtain written
consent of the player's Club. The player then must file an application with the
Commissioner or the Commissioner's designee requesting permission to play otherwise
than for the Major or Minor League Club to which the player is under contract. The
player's application shall specify the teams with and against which the player desires to
play, and their locations, and shall be transmitted with the player's Club's consent to the
Commissioner for approval or denial.


                                         Rule 15

           RESTRICTED, DISQUALIFIED AND INELIGIBLE LISTS

(a) RESTRICTED LIST. If, without permission from a player's Major or Minor
League Club, a player fails, within 10 days of the opening of the player's Club's
championship season, to report to, or contract with, the player's Club, the player may be
reported by the Club to the Commissioner or the Commissioner's designee for
placement on the "Restricted List." A player on the Restricted List shall not be eligible
to play for any Major or Minor League Club.

     Before the start of the championship season but not before January 1, a Major or
Minor League Club also may report for placement on the Restricted List any player,
whether or not under contract for the current season, who has given the Club written or
telegraphic notification that the player will not report until 30 days or more after the
opening of the championship season. Requests to the Commissioner or the
Commissioner's designee shall be accompanied by the notification which the Club
received from the player.

    The Commissioner or the Commissioner's designee may place a Major or Minor
League Reserve List player on the Restricted List if the player's Club certifies that
unusual circumstances exist.

(b) DISQUALIFIED LIST. A player who violates a player contract or reservation
may be reported to the Commissioner or the Commissioner's designee for placement on
the "Disqualified List." A player on the Disqualified List shall not be eligible to play


                                            80                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page215
                                                    Page 220ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 15(b) to 15(e)

with any Major or Minor League Club. In addition, a player shall be placed on the
Disqualified List pursuant to Rule 15(c)(2) (Ineligible List).

(c) INELIGIBLE LIST.

    (1) A player or other person found guilty of misconduct or other acts mentioned
    in Rule 21, or convicted of a crime involving moral turpitude, may be placed on
    the "Ineligible List" by the Commissioner or the Commissioner's designee. A
    player or other person on the Ineligible List shall not be eligible to play or
    associate with any Major or Minor League Club.

    (2) No Major or Minor League player shall knowingly play with or against a
    team with which, during the current season, any ineligible player or person has had
    any connection. Should a player knowingly play with or against any such team,
    the player shall be placed on the Disqualified List.

(d) ACTION BY COMMISSIONER OR THE COMMISSIONER'S
DESIGNEE. In all cases the Commissioner or the Commissioner's designee may
determine, at any time, either on his or her own motion or at the request of a Major or
Minor League, Major or Minor League Club or player, that the best interests of
Baseball require that a player, Club or League official or employee, or other person, be
placed on the Ineligible List and may also, in his or her sole discretion and upon such
terms and conditions as he or she may deem proper, reinstate any such person from the
Ineligible List or transfer the person from the Ineligible List to the Disqualified List.

(e) PLAYER STATUS. With respect to a player under a Major League Uniform
Player's Contract:

    (1) A Club's obligations to tender and renew a contract, as set forth in paragraph
    10(a) of the Major League Uniform Player's Contract, shall apply with regard to
    any player who, at the applicable time, is on the Restricted List for either failing to
    report to the player's Club or failing to contract with it, or is on the Disqualified
    List for failure to render the player's services to the Club. Should a Club fail to so
    tender or renew a contract, the player shall become a free agent without any
    restrictions or qualifications, and the player shall be removed from the Restricted
    or Disqualified List.

    (2) With regard to any player who is on the Disqualified List for a reason other
    than stated in Rule 15(e)(1), or is on a Suspended, Ineligible, Voluntarily Retired
    or Military List, a Club shall not be obligated to tender or renew a contract until
    the player is removed from such list and reinstated to active status. If a player is
    removed from such list during a period beginning on December 10 and extending

                                           81                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page216
                                                    Page 221ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 15(e) to 15(i)

    through the next championship season, the Club shall tender a contract to the
    player within 10 days following such removal. Thereafter, should the Club and
    the player agree upon the terms of a new contract within 10 days after the player's
    receipt of the tendered contract, the Club shall be obligated, within the next five
    days, to renew the player's prior Major League contract, provided, however, that is
    the tender is made during the period beginning on December 10 and ending on the
    next March 1, the renewal period shall be as set forth in paragraph 10(a) of the
    Major League Uniform Player's Contract. Should a Club fail to tender or renew a
    contract as provided in this paragraph, the player shall become a free agent without
    any restrictions or qualifications.

    (3) A player on the Restricted, Disqualified or Ineligible List (A) shall not be
    unconditionally released, and (B) shall not be entitled to salary while on any such
    list, nor after reinstatement from any such list, until such date (not exceeding 30
    days after reinstatement) as the player is in condition to participate in
    championship games to the satisfaction of the player's Club.

(f) EFFECT ON PLAYER LIMITS. A player on the Voluntarily Retired,
Restricted, Disqualified or Ineligible List shall be excluded from all player limits until
the player is reinstated.

(g) RESERVATIONS. A player on the Restricted, Disqualified or Ineligible List
may be reserved as such for two consecutive years. At the expiration of that two-year
period, the player need not be reported on the player's Major or Minor League Club's
annual Reserve List and will automatically be transferred to a General Restricted List,
General Disqualified List or General Ineligible List.

(h) PROMULGATION. Whenever a player is placed on the Restricted, Disqualified
or Ineligible List, such fact shall be promulgated by the Commissioner or the
Commissioner's designee to all Major League Clubs in the form of a transaction
bulletin.

(i) ASSIGNMENT. The contract of a player on the Restricted or Disqualified List
may be assigned, but the assignee Club shall assume all responsibility for the player's
reporting. The contract of a player on the Ineligible List may not be assigned except
with the permission of the Commissioner or the Commissioner's designee.




                                           82                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page217
                                                    Page 222ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 16(a) to 16(d)

                                        Rule 16

                         REINSTATEMENT OF PLAYERS

(a) APPLICATION. Any player on the Voluntarily Retired, Restricted, Disqualified
or Ineligible List may apply for reinstatement, or to have the player's status changed,
upon the conditions stated in this Rule 16. Any Major or Minor League Club having a
player on the Restricted List may apply for the player's reinstatement. Such application
shall be filed with the Commissioner or the Commissioner's designee. An application
for reinstatement may be granted upon such terms and conditions as the facts may
warrant in the judgment of the Commissioner or the Commissioner's designee.

     If a player files an application for reinstatement from the Voluntarily Retired,
Disqualified or Ineligible Lists after February 1 of any year, the player's Major or
Minor League Club shall be entitled to 30 days' written notice prior to the player's
reinstatement. No application for reinstatement shall be received from a Voluntarily
Retired player within 60 playing days of the player's retirement. No Major League
player on the Voluntarily Retired, Disqualified or Ineligible Lists shall be reinstated
during the period from August 1 to and including October 31. No Major League player
on the Restricted List shall be reinstated during the period from August 1 to and
including October 31, unless the Restricted List, placement had followed a
Bereavement List placement pursuant to Rule 2(n) (Major League Bereavement List) or
had been made pursuant to the Major or Minor League Drug Treatment and Prevention
Programs. No Minor League player on the Voluntarily Retired, Restricted,
Disqualified or Ineligible Lists shall be reinstated during the period from August 1 until
the conclusion of the Minor League championship season and playoffs, unless the
Restricted List placement had been made pursuant to the Major or Minor League Drug
Treatment and Prevention Programs.

(b) PLAYER ON RESTRICTED LIST. A Restricted List player shall be reinstated
immediately upon receipt of written or telegraphic application for reinstatement from
the player's Major or Minor League Club.

(c) PLAYER ON VOLUNTARILY RETIRED, DISQUALIFIED OR
INELIGIBLE LIST. Upon proper application, a player on the Voluntarily Retired,
Disqualified or Ineligible List may be reinstated by the Commissioner or the
Commissioner's designee. However, in the case of an Ineligible List player, no such
application may be made until after the lapse of one year from date of placement on the
Ineligible List.

(d) PLAYER LIMITS. A player reinstated from the Voluntarily Retired, Restricted,
Disqualified or Ineligible List during the championship season shall not count against

                                           83                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page218
                                                    Page 223ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 16(d) to 17(d)

the player limits of the Major or Minor League Club to which the player is reinstated
until such date (not exceeding 30 days after reinstatement) as the player is in condition
to participate in championship games to the satisfaction of the player's Club. A player
reinstated from such a List between championship seasons shall not count against the
player limits of the Major or Minor League Club to which the player is reinstated until
the opening date of the next season after the date of reinstatement. However, should
the contract of a player so reinstated be assigned to another Major or Minor League
Club, the player shall immediately count against the player limits of the assignee Club.

(e) REINSTATEMENT BEFORE RELEASE.                         A Player on the Military,
Restricted, Disqualified or Ineligible Lists must be reinstated before the player can be
released unconditionally. A player on the Voluntarily Retired List may be
unconditionally released if both approval of the Commissioner and any applicable
waivers are first obtained.


                                        Rule 17

                                PLAYER SALARIES

(a) FIRST-YEAR PLAYER. If a Club is assigned a non-drafted player without
previous Major or Minor League experience within the first season of the player's
service and the Club does not assume the salary stipulated in the player's original
contract to the close of the contract's term, the player shall be declared a free agent.

(b) PART-SEASON SALARY. A player who is in the service of a Club for part of a
season only, under a contract fixing a salary at a stipulated rate for the season, shall
receive such proportion of the stipulated season's salary as the number of days of the
player's actual employment bears to the number of days in the Club's championship
season.

(c) DELAY IN REPORTING. A player who fails to report for spring training as
directed by the player's Club in accordance with the player's contract shall be required
to get in playing condition to the satisfaction of the team manager, and at his own
expense, before the player's salary shall commence.

(d) MINIMUM SALARY. The minimum rate of payment to each player for each
day of service during the Major League season shall be as agreed in the current Basic
Agreement between the Major League Clubs and the Players Association.




                                           84                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page219
                                                    Page 224ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 17(d) to 18(b)

    Minimum rates of payment for a player under a Major League Uniform Player's
Contract assigned to a Minor League Club for service shall be as set forth in the current
Basic Agreement.

(e) RENEWAL OF CONTRACT. Upon request by a Major League player to the
Commissioner, the Commissioner may, on such conditions as he stipulates, consent to
such player accepting a renewal of his contract at a salary rate less than eighty (80)
percent of the rate stipulated for the preceding year, providing the salary rate is
mutually agreed upon between the club and the player prior to January 10 and
providing the request for consent to accept such salary is made by the player and
received by the Commissioner prior to January 10.


                                        Rule 18

                   PLAYING OTHERWISE THAN FOR CLUB

(a) WINTER LEAGUES. The Major League Clubs may establish one or more
Winter Leagues. The Commissioner or the Commissioner’s designee may, on behalf
of the Major League Clubs, enter into an agreement or agreements with one or more
Winter Leagues or associations of Winter Leagues. Such agreements shall set forth
the relationship between the Major League Clubs and such Winter Leagues and
Winter League clubs and shall set forth the terms and conditions under which Major
League players and Minor League players under contract to Major League Clubs
may participate in Winter League play.

(b) EXHIBITION GAMES. No player shall participate in any exhibition game
during the period between the close of the Major League championship season and the
following training season, except that, with the consent of the player's Club and
permission of the Commissioner, a player may participate in exhibition games for a
period of not less than 30 days, such period to be designated annually by the
Commissioner. Players who participate in barnstorming during this period cannot
engage in any Winter League activities.

     Player conduct, on and off the field, in connection with such post-season
exhibition games shall be subject to the discipline of the Commissioner. The
Commissioner shall not approve of more than three players of any one Club on the
same team. The Commissioner shall not approve of more than three players from the
joint membership of the World Series participants playing in the same game.

     No player shall participate in any exhibition game with or against any team which,
during the current season or within one year, has had any ineligible player or which is

                                           85                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page220
                                                    Page 225ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 18(b) to 18(g)

or has been during the current season or within one year, managed and controlled by an
ineligible player or by any person who has listed an ineligible player under an assumed
name or who otherwise has violated, or attempted to violate, any exhibition game
contract; or with or against any team which, during said season or within one year, has
played against teams containing such ineligible players, or so managed or controlled.
Any player who participates in such a game in violation of this Rule 18 shall be fined
not less than $50 nor more than $500, except that in no event shall such fine be less
than the consideration received by such player for participating in such game.

    No Club shall participate in any exhibition game with any club that has been
expelled or terminated from membership in a Major or Minor League.

(c) PENALTY. A player who, during the championship season, participates in a
game of Baseball with a Club other than the one with which the player has contracted,
shall be fined such amount as may be determined by the Commissioner.

(d) ALL-STAR GAME. No Major League player shall participate in any all-star
game, except the official Major League All-Star Game, in the period from the
beginning of the training period to the end of the regular season.

     No exhibition games shall be played by any Club following the Sunday
immediately preceding the All-Star Game until the day following the completion of the
All-Star Game.

(e) HALL OF FAME GAME. Each year on a date designated by the Directors of
the National Baseball Hall of Fame Museum, Inc., and approved by the Commissioner,
two Major League Clubs shall play in an exhibition game at Cooperstown, New York,
under the auspices of the National Baseball Hall of Fame and Museum, Inc. The
participating Clubs shall be selected by the Commissioner. Each participating Club's
reasonable expenses incurred as a result of the Club's having played the Hall of Fame
game shall be reimbursed by the Office of the Commissioner.

(f) IN JAPAN. Provisions covering a player's participation in Japan (or a Japanese
player's participation in the Major or Minor Leagues) are embodied in an agreement
available in Clubs' offices. Details may also be obtained from the Commissioner's
Office.

(g) IN KOREA. Provisions covering a player's participation in Korea (or a Korean
player's participation in the Major or Minor Leagues) are embodied in an agreement
available in Clubs' offices. Details may also be obtained from the Commissioner's
Office.


                                          86                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page221
                                                    Page 226ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 18(h) to 19(d)

(h) IN TAIWAN. Provisions covering a player's participation in Taiwan (or a
Taiwanese player's participation in the Major or Minor Leagues) are embodied in an
agreement available in Clubs' offices. Details may also be obtained from the
Commissioner's Office.


                                       Rule 19

                      UMPIRES AND OFFICIAL SCORERS

(a) STAFFING. The Commissioner shall employ a staff of umpires to officiate
Major League games. Each Major League Club shall accept the umpire or umpires
assigned by the Commissioner or the Commissioner’s designee for any game.

(b) DUTIES. The umpires assigned by the Commissioner or the Commissioner’s
designee shall be responsible for the conduct of all championship season, Division
Series, League Championship Series and World Series games, as well as the All-Star
Game, according to the Official Baseball Rules, as described in Rule 25. The
umpires shall know thoroughly and obey meticulously the instructions of the
Commissioner or the Commissioner's designee as to the mechanics and manner of
performing their duties. The umpires shall be thoroughly familiar with and alert to
the duties and responsibilities placed on the umpires by the Major League Rules and
shall know and follow the interpretations of the Official Baseball Rules of the
Commissioner or the Commissioner's designee.

(c) CONTROL OF EMPLOYMENT. All Major League umpires shall be under
the sole control and direction of the Commissioner. They shall receive from the
Commissioner or the Commissioner’s designee all assignments to duty and all
instructions regarding the interpretation of the Official Baseball Rules and
performance of their duties. If an umpire does not perform an assignment, the
Commissioner or the Commissioner’s designee may impose such penalty as the
Commissioner or the Commissioner’s designee may deem adequate.

(d) OFFICIAL SCORERS. The Commissioner or the Commissioner’s designee
shall appoint official scorers for each Major League Club. The official scorer for each
Major League game shall observe the game from a position in the press box. Subject to
the Official Baseball Rules, the official scorer shall have sole authority to make all
decisions involving judgment, such as whether a batter's advance to first base is the
result of a hit or an error. The official scorer shall communicate such decisions to the
press box and broadcasting booths and shall advise the ballpark public address
announcer of such decisions, if requested.


                                          87                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page222
                                                    Page 227ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 19(d) to 20(a)

      After each Major League game, including drawn and forfeited games, the official
scorer shall prepare a report listing the date of the game, where it was played, the names
of the competing Clubs and the umpires, the full score of the games, and all records of
individual players compiled according to the system specified in the Official Baseball
Rules. The official scorer shall forward this report to the Commissioner's Office
statistician within 36 hours after the game ends. The official scorer shall forward the
report of any suspended game within 36 hours after the game has been completed, or
after it becomes an official game because it cannot be completed.

     Official scorers shall be paid such fees as the Commissioner or the
Commissioner’s designee may determine. The Commissioner or the Commissioner’s
designee shall have authority to discipline or remove any official scorer.

(e) UMPIRE CLAIMS. The Commissioner shall have jurisdiction to hear and
determine finally any claim affecting a Major League umpire's contract or salary upon
appeal by the umpire. The Commissioner or the Commissioner’s designee shall also
have jurisdiction to hear and determine finally any controversy respecting title to an
umpire's services.

(f) UMPIRES ACTING AS SCOUTS. No Major or Minor League umpire shall
receive or be offered money or other valuable consideration for services rendered or to
be rendered, or supposed to be or to have been rendered, in connection with the
acquisition of players by any Club. An umpire or Club violating this Rule 19 shall be
fined double the amount received or offered, but in no event shall such fine be less than
$500.


                                        Rule 20

                            CONFLICTING INTERESTS

(a) OWNERSHIP AND FINANCIAL INTERESTS. No Club, or owner,
stockholder, officer, director or employee (including manager or player) of a Club,
shall, directly or indirectly, own stock or any other proprietary interest or have any
financial interest in any other Club in its League, provided, however, that any owner or
stockholder of a Major League Club (who is not also an officer, director or employee of
a Club) whose interest does not exceed 5% of such Club and whose interest does not
constitute a control interest (as defined in Article V, Section 2(b)(2) of the Major
League Constitution) may own a non-control interest not exceeding 5% of any other
Club or Clubs in its League, unless the Commissioner determines that such ownership
would not be in the best interests of Baseball.


                                           88                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page223
                                                    Page 228ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 20(b) to 20(h)

(b) LOANS TO AND RELATIONSHIPS WITH PLAYERS. No Club, or owner,
stockholder, officer, director or employee (including manager or player) of a Club,
shall, directly or indirectly, loan money to or become surety or guarantor for a player of
any other Club in any League, nor be an agent or representative of any player in any
League.

(c) LOANS TO CLUBS AND OTHER INDIVIDUALS. No Club, or owner,
stockholder, officer, director or employee (including manager or player) of a Club shall,
directly or indirectly, loan money to or become surety or guarantor for any Club,
officer, employee or umpire of its, his or her League, unless all facts of the transaction
shall first have been fully disclosed to all other Clubs in that League, and also to the
Commissioner, and the transaction has been approved by them.

(d) LEAGUE OFFICIALS. No officer, employee or umpire of a League shall,
directly or indirectly, own stock or any other proprietary interest or have any financial
interest in any Club of his or her League, or loan money to or become surety or
guarantor for any such Club.

(e) WITHIN CLUB. No manager or player on a Club shall, directly or indirectly,
own stock or any other proprietary interest or have any financial interest in the Club by
which the manager or player is employed except under an agreement approved by the
Commissioner, which agreement shall provide for the immediate sale (and the terms
thereof) of such stock or other proprietary interest or financial interest in the event of
the manager or player's transfer (if a player or playing manager) to or joining another
Club. A manager or player having any such interest in the Club by which the manager
or player is employed shall be ineligible to play for or manage any other Club in that
League while, in the opinion of the Commissioner, such interest is retained by or for the
manager or player, directly or indirectly.

(f) WINTER LEAGUES. No Major League Club or Minor League Club shall,
directly or indirectly, own stock or have any other proprietary or financial interest in a
Winter League or Winter League Club, nor may any Major League or Minor League
Club loan money to or become a surety or guarantor for any Club, officer, employee or
umpire of a Winter League Club or of a Winter League itself.

(g) APPLICATION TO MAJOR LEAGUE CLUBS. As used in this Rule 20, with
respect to a Major League or Major League Club, "League" shall mean both the
American League and the National League.

(h) INFORMATION TO COMMISSIONER. On or before the first day of the
playing season and on such subsequent dates as the information may be requested, each
Club shall certify in writing the following information, to the Commissioner:

                                           89                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page224
                                                   Page 229ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 20(h)


  (1) A list of the name, address and amount of ownership interest of each owner
  of stock or other proprietary interest in the filing Club. If the filing Club is a
  corporation, the list shall state the number of shares of stock held by each
  stockholder.

  (2) A list of the names and addresses of the officers and directors of the filing
  Club.

  (3) A list (or an indication on the list of stockholders or owners of the filing
  Club) stating the kind and amount of each ownership of stock or other proprietary
  or financial interest in the filing Club by any other Club or by any stockholder,
  owner, officer, director or employee (including manager or player) of any other
  Club, to the best knowledge and belief of the filing Club.

  (4) A list stating the kind and amount of each ownership of stock or other
  proprietary or financial interest in any other Club by the filing Club or by any
  stockholder, owner, officer, director or employee (including manager or player) of
  the filing Club, to the best knowledge and belief of the filing Club.

  (5) Each and every agreement and understanding covering the operation of any
  other Club either in whole or in part by the filing Club, with a certified copy of
  such agreement.

  (6) Each and every agreement and understanding covering the operation of the
  filing Club in whole or to any extent by any other Club.

  (7) Each and every agreement and understanding covering payment by the filing
  Club to any other Club, of any loss or deficits or share of the profits of any Club.

  (8) Each and every agreement and understanding giving any other Club the right
  to acquire the contract of any player on the filing Club or to be consulted
  respecting the player's transfer or release, unless such right be covered by a
  regulation form optional agreement duly filed.




                                        90                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page225
                                                    Page 230ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 21(a) to 21(c)

                                        Rule 21

                                    MISCONDUCT

(a) MISCONDUCT IN PLAYING BASEBALL. Any player or person connected
with a Club who shall promise or agree to lose, or to attempt to lose, or to fail to give
his best efforts towards the winning of any baseball game with which he is or may be in
any way concerned, or who shall intentionally lose or attempt to lose, or intentionally
fail to give his best efforts towards the winning of any such baseball game, or who shall
solicit or attempt to induce any player or person connected with a Club to lose or
attempt to lose, or to fail to give his best efforts towards the winning of any baseball
game with which such other player or person is or may be in any way concerned, or
who, being solicited by any person, shall fail to inform the Commissioner (in the case
of a player or person associated with a Major League Club) or the President of the
Minor League Association (in the case of a player or person associated with an
independent Minor League Club) immediately of such solicitation, and of all facts and
circumstances connected therewith, shall be declared permanently ineligible.

(b) GIFT FOR DEFEATING COMPETING CLUB. Any player or person
connected with a Club who shall offer or give any gift or reward to a player or person
connected with another Club for services rendered or supposed to be or to have been
rendered in defeating or attempting to defeat a competing Club, and any player or
person connected with a Club who shall solicit or accept from a player connected with
another Club any gift or reward for any such services rendered, or supposed to have
been rendered, or who, having been offered any such gift or reward, shall fail to inform
the Commissioner or the President of the Minor League Association, as the case may
be, immediately of such offer, and of all facts and circumstances connected therewith,
shall be declared ineligible for not less than three years.

(c) GIFTS TO UMPIRES. Any player or person connected with a Club who shall
give, or offer to give, any gift or reward to an umpire for services rendered, or supposed
to be or to have been rendered, in defeating or attempting to defeat a competing Club,
or for the umpire's decision on anything connected with the playing of a baseball game,
and any umpire who shall render, or promise or agree to render, any such decision
otherwise than on its merits, or who shall solicit or accept such gift or reward for any
such service or decision, or who, having been offered any such gift or reward, or,
having been solicited to render any such decision otherwise than on its merits, shall fail
to inform the Commissioner or the President of the Minor League Association, as the
case may be, immediately of such offer or solicitation, and all facts and circumstances
connected therewith, shall be declared permanently ineligible.




                                           91                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page226
                                                    Page 231ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR 21(d) to 22(b)

(d) BETTING ON BALL GAMES.

     (1) Any player, umpire, or Club or League official or employee, who shall bet
     any sum whatsoever upon any baseball game in connection with which the bettor
     has no duty to perform, shall be declared ineligible for one year.

     (2) Any player, umpire, or Club or League official or employee, who shall bet
     any sum whatsoever upon any baseball game in connection with which the bettor
     has a duty to perform, shall be declared permanently ineligible.

(e) VIOLENCE OR MISCONDUCT. In case of any physical attack or other
violence upon an umpire by a player, or by an umpire upon a player, or of other
misconduct by an umpire or a player, during or in connection with any Major or Minor
League game or any exhibition game of a Major or Minor League Club, the
Commissioner shall impose upon the offender or offenders such fine, suspension,
ineligibility or other penalty, as the facts may warrant in the judgment of the
Commissioner.

(f) OTHER MISCONDUCT. Nothing herein contained shall be construed as
exclusively defining or otherwise limiting acts, transactions, practices or conduct not to
be in the best interests of Baseball; and any and all other acts, transactions, practices or
conduct not to be in the best interests of Baseball are prohibited and shall be subject to
such penalties, including permanent ineligibility, as the facts in the particular case may
warrant.

(g) RULE TO BE KEPT POSTED. A printed copy in English and Spanish of this
Rule 21 shall be kept posted in each clubhouse.


                                         Rule 22

                              CLAIM PRESENTATION

(a) DISCIPLINE. All Clubs and players shall submit themselves to the discipline of
the Commissioner as provided in the Major League Constitution and accept the
Commissioner's decisions rendered in accordance with the Major League Constitution
and these Rules.

(b) DISPUTES. All disputes between players and Clubs shall be referred to the
Commissioner and the Commissioner's decisions shall be accepted by all parties as
final. Negotiations between player and Club regarding the player's compensation under
the player's contract shall not be referable to the Commissioner.

                                            92                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page227
                                                    Page 232ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 22(c) to 24(a)


(c) TIME FOR PRESENTATION. Any disputed monetary claim, claim for free
agency or complaint which any party may desire to submit for consideration, action or
decision by the Commissioner must be presented within one year from the date the
claim arose.


                                        Rule 23

                                      HOLIDAYS

     Whenever, by the terms of a player's contract, or of the Major League Constitution
or Rules, a particular act or thing is required to be done on or before a designated date,
and said date falls on a Sunday, or on a January 1, Memorial Day, July 4, Labor Day,
Columbus Day, Veterans Day, Thanksgiving Day, Christmas or any legal holiday, the
following business day shall be substituted.


                                        Rule 24

                             SUSPENDED PERSONNEL

(a) DISCIPLINE.

    (1) By the Commissioner or a Club. Both the Commissioner and a Club are
    entitled to discipline any manager, trainer, coach, scout, or other personnel who
    is not a player, in case of a violation of contract, the Major League Constitution,
    the Major League Rules, the Commissioner's regulations, or other rules, policies
    and guidelines. Such discipline may include fining, dismissing, releasing,
    suspending or expelling the offender. Any Club dismissing, releasing,
    suspending or expelling any such person shall at once notify the Commissioner's
    Office in writing stating the cause of such action.

    (2) By a Minor League or Minor League Association. A Minor League or
    Minor League Association may discipline any manager, trainer, coach or other
    personnel who is not a player and who is assigned to such Minor League if so
    authorized by the Commissioner or the Commissioner's designee to consider
    discipline as a general matter in such circumstances, including, without
    limitation, pursuant to any on-field behavior policy promulgated by the
    Commissioner or the Commissioner's designee. Such discipline may include a
    fine and/or suspension. Written notice of the fine, or suspension, or both, and


                                           93                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page228
                                                    Page 233ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 24(a) to 25(b)

    of the reason for the fine and/or suspension shall in every case be given to the
    person disciplined.

(b) APPEALS. In the event a Club, Minor League or Minor League Association
suspends a person who is not a player for a period in excess of 10 days, or fines such
a person in excess of $10,000, such person shall have the right to appeal to the
Commissioner. The appealing person must exercise this right to appeal, if at all,
within 30 days of the Club action, by filing a written statement with the
Commissioner stating that an appeal is being taken and describing the reasons in
support of the appeal. The decision of the Commissioner on the appeal shall be final
and unappealable.

(c) EFFECT. Unless prior approval of the Commissioner is granted, no person
who has been suspended or otherwise declared ineligible shall perform any function
for any Club or any other entity related to the Clubs during the duration of the
suspension or period of ineligibility.


                                       Rule 25

                           UNIFORM PLAYING RULES

(a) OFFICIAL BASEBALL RULES. Major League and Minor League Clubs shall
play all games according to the provisions of the Official Baseball Rules as Recodified,
Amended and Adopted at New York City, December 21, 1949, and thereafter amended
by the Playing Rules Committee.

(b) PLAYING RULES COMMITTEE. The Playing Rules Committee shall consist
of nine members, with three members representing the American League, three
members representing the National League, two at-large members and one member
representing the Minor League Association. The Commissioner shall appoint the six
Major League and the two at-large representatives and the President of the Minor
League Association shall appoint the Minor League representative on the Playing Rules
Committee. The Commissioner or the Commissioner's designee and the President of
the Minor League Association shall certify the names to the committee members to
each other on or before December 15 of each year. Should any Committee member be
unable to attend a Committee meeting, or vote upon a mail or telegraphic proposal, the
Commissioner or the President of the Minor League Association, as the case may be,
shall appoint a substitute to act in the member's stead.




                                          94                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page229
                                                   Page 234ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 25(c)

(c) DUTIES OF PLAYING RULES COMMITTEE.

   (1) Meetings. The Playing Rules Committee shall meet, upon call by the
   Commissioner, the Commissioner’s designee or the President of a Minor League
   Association. Any Official Baseball Rule may be revised, repealed, or adopted by a
   two-thirds vote of the Playing Rules Committee. The Chairman of the Committee
   shall certify to the Commissioner any action taken at any meeting, stipulating the
   date on which such revision, adoption or repeal shall become effective.

   (2) Mail or Telegraphic Vote. If, in the judgment of the Commissioner, a
   situation arises between meetings of the Playing Rules Committee under which it
   appears desirable to consider an amendment to an Official Playing Rule, the
   Commissioner shall direct the Chairman to conduct a mail or telegraphic vote.
   Upon receipt of such direction, the Chairman shall contact each Committee
   member (by mail or by telegram, as directed by the Commissioner), with a request
   that the member vote within a specified number of days (not to exceed 14) on
   adoption of the proposed amendment. The affirmative vote of seven members of
   the Playing Rules Committee shall be required to adopt an amendment by mail or
   telegraphic vote.

   (3) Experimental Rulings. The Playing Rules Committee, by affirmative vote of
   not less than seven of its members, may authorize a League or Leagues to adopt a
   rule that does not conform to the Official Playing Rules. Such authorizations shall
   be known as "experimental rulings" and shall be subject to the following:

         (A) An application for an experimental ruling must be certified by

             (1) the Commissioner, in the case of a Major League, as reflecting the
             desire of not less than three-fourths of the Clubs making up the League;
             or

             (2) the President of the League concerned, in the case of a Minor
             League, as reflecting the desire of not less than three-fourths of the
             Club Members of the League;

         (B) Such an application must be received by the Playing Rules Committee
         before January 1 of the year such experimental ruling is to be effective;

         (C) Not more than one experimental ruling shall be in effect in any one
         League at any one time; and




                                        95                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page230
                                                    Page 235ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 25(c) to 26(b)

           (D) The Playing Rules Committee shall fix or extend the period of time
           during which the experimental ruling is to be effective; however, an
           experimental ruling that is not adopted as a permanent rule after the
           expiration of such period must be re-submitted to the Playing Rules
           Committee by any League or Leagues wishing its continuance.

(d) OFFICIAL SCORING RULES COMMITTEE. The Official Scoring Rules
Committee shall be a subcommittee of the Playing Rules Committee. It shall consist of
seven members: the Chairman of the Playing Rules Committee, five members to be
appointed by the Commissioner, and one member to be appointed by the President of
the Minor League Association.

(e) DUTIES OF OFFICIAL SCORING RULES COMMITTEE. The Official
Scoring Rules Committee shall determine which batting, fielding and pitching records
of players, teams and Leagues shall be included in the official statistical records of the
Major Leagues and the Minor Leagues, and prescribe minimum standards of
performance for individual batting, fielding and pitching champions of the Major
Leagues and the Minor Leagues.

(f) COPYRIGHT AND PUBLICATION. The Official Baseball Rules and all
amendments thereto shall be copyrighted by the Commissioner who, each year, shall
publish or authorize the publication of an official edition of the Official Baseball Rules.


                                         Rule 26

                                  GATE RECEIPTS

(a) PAID ATTENDANCE. "Paid attendance receipts" shall be defined as the total
sum of gross receipts from tickets sold to each championship season or post-season
game, less any admission tax, sales tax or use tax levied on such game tickets. Only
taxes that are directly assessed on individual admissions or gate receipts, and paid by
the customer as part of that ticket price, are deductible. Taxes on general sources of
Club income are not deductible.

(b) ASSESSMENT OF PAID ATTENDANCE RECEIPTS. Each Club shall pay
to the Commissioner's Office a percentage of paid attendance receipts for each of its
home games in both the championship season and the post-season. Subject to the
approval of the Major League Executive Council, the Commissioner shall annually
set the percentage to be assessed and establish a reporting and payment process that
provides sufficient cash flow to support all umpire-related obligations of the
Commissioner's Office.

                                            96                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page231
                                                    Page 236ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 26(c) to 26(d)


(c) ESTABLISHING ADMISSIONS TOTAL. Self-registering turnstiles, of a
style approved by the Commissioner or the Commissioner's designee, shall be
installed at every entrance to a Major League ballpark on the day a championship
game or post-season game is scheduled. Each entrance and its turnstiles shall be
numbered for identification. At each turnstile shall be a ticket box or appropriate
electronic device.

     Police personnel assigned to duty in the ballpark; employees (including
managers and players) of the two contesting Major League Clubs; umpires and
persons having business with either Club may enter the ballpark on the day of a
game through an office entrance, but all other persons, including those entitled to
free admission, shall pass in through a turnstile gate. At each paid admission gate, a
portion of each patron’s ticket shall be deposited in the ticket box or registered with
an appropriate electronic device.

      Before the gates are opened, the home Club shall make a record of the number
registered on each turnstile. When the home Club stops selling tickets for the current
day’s game, all gates shall be closed, and the home Club shall make a record of the
number then registered on each turnstile. The home Club shall prepare a statement
listing each gate opened for the day’s game; the “opening number” and “closing
number” on each turnstile; the number of admissions thus indicated at each gate, and
the total number of paid admissions and free admissions. Copies of this statement
shall be furnished to the visiting Club and to the Commissioner’s Office.

     The visiting Club shall have the right to inspect all turnstiles before the gates are
opened and to record the “opening number” on each turnstile register. The visiting
Club shall have access to all entrances at all times to verify which gates are open.
The visiting Club shall have the right to record the “closing number” on each
turnstile register. The visiting Club shall have the right to open the ticket boxes and
count the retained portions of admission tickets as a check against the turnstile count
or for any other reason.

(d) FREE ADMISSIONS. The home Club may offer free admission to any
championship game to such individuals or groups as it may choose. Any person
presenting a pass shall be admitted free. The home Club may admit such persons
absolutely free or may impose a service charge. Neither the visiting Club nor the
Commissioner's Office shall be paid for such free admissions. Should the visiting
Club believe that the number of free admissions is excessive, it may ask the
Commissioner to investigate the circumstances, and the Commissioner shall take
such action as the Commissioner deems advisable.


                                           97                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page232
                                                    Page 237ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR 26(d) to 29(a)

    A special entrance gate or gates shall be provided for all persons admitted free.

     Should any such person admitted free enter through a paid admission gate,
inadvertently or otherwise, the visiting Club and the Commissioner shall be paid
their shares on such admission. Under no circumstances shall a paid ticket holder be
admitted through a free turnstile.


                                      Rule 27

                                     [Reserved]


                                      Rule 28

                                     VOTING

     Notwithstanding the provisions of the Major League Constitution, an amendment
to any agreement between the Major League Clubs and a Minor League(s) and/or a
Minor League Association(s) that has been adopted by the Minor League(s) and/or
Minor League Association(s) need not be approved by the Major League Executive
Council before submission to the Major League Clubs and shall be submitted to the
Major League Clubs immediately upon such adoption for a vote in accordance with
Article V, Section 2 of the Major League Constitution.


                                      Rule 29

                      MAJOR LEAGUE DISASTER PLAN

(a) EVENT QUALIFYING AS A DISASTER. If a common accident, epidemic
illness or other common event (referred to in this Rule 29 as an "occurrence") causes
the death, dismemberment or permanent disability from playing professional
baseball of

    (1) at least five players on a Major League Club's Active, Disabled or
    Suspended Lists during the period beginning with the opening date of such
    Club's championship season through the conclusion of such Club's playing
    season (including any post-season series); or

    (2) at least six players on a Major League Club's Major League Reserve List
    during the period beginning with the conclusion of such Club's playing season

                                         98                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page233
                                                    Page 238ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR 29(a) to 29(b)

    (including any post-season series) up to the opening date of such Club's next
    championship season

then this Rule 29 shall apply and the affected Major League Club shall be a
“Disabled Club.”

(b) PROCEDURES. The following policies and procedures shall govern in the
event that there is a Disabled Club or Clubs:

    (1) Mourning Period. The Commissioner may, after consultation with the
    Major League Baseball Players Association (“Players Association”), establish a
    mourning period following the occurrence that leads to a Club becoming a
    Disabled Club, during which Major League games may be postponed or
    cancelled.

    (2) Continuation of Disabled Club's Season. The Commissioner shall, after
    consultation with the Players Association, determine whether the Disabled Club
    is able to continue play until the conclusion of the championship season and
    post-season, taking into account the date of the occurrence, the standing of the
    Disabled Club at the time of the occurrence, the Disabled Club’s wishes and the
    integrity of the game of Baseball. The Commissioner and the Players
    Association shall jointly resolve all scheduling issues that may arise from
    prolonged interruption or cancellation of the Disabled Club’s season.

    (3) Restocking Draft. The Commissioner may, after consultation with the
    Players Association, conduct a selection meeting, at which a Disabled Club may
    claim the contracts of players from other Major League Clubs. Such selection
    meeting shall be known as a Restocking Draft or Rule 29 draft. In the event the
    Commissioner decides to conduct a Restocking Draft, the Commissioner or the
    Commissioner's designee shall fix the time of such Restocking Draft and the
    procedures described in Rules 29(b)(3)(A) through 29(b)(3)(C) shall apply.

         (A) Players Available.

              (i) Number. Each Major League Club that is not a Disabled Club
              shall, on a date determined by the Commissioner or the
              Commissioner's designee, submit a list of five players who shall be
              made available for selection by the Disabled Club at a Restocking
              Draft. Such lists shall be submitted by each non-Disabled Club to the
              Commissioner or the Commissioner's designee, who promptly shall
              make such lists available to the Disabled Club. If the Restocking
              Draft is in response to an in-season occurrence, as described in Rule

                                        99                                     3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page234
                                                   Page 239ofof419
                                                                424

                        MAJOR LEAGUE RULES
                             MLR 29(b)

           29(a)(1), then each non-Disabled Club shall choose the five players
           to make available from among such Club's Major League Active List
           as of the date of the Disabled Club's accident, or as of a date
           determined by the Commissioner or the Commissioner's designee in
           the event of an occurrence that is not a common accident. If the
           Restocking Draft is in response to an off-season occurrence, as
           described in Rule 29(a)(2), then each non-Disabled Club shall choose
           the five players to make available from among such Club's Major
           League Reserve List as of the date of the Disabled Club's accident, or
           as of a date determined by the Commissioner or the Commissioner's
           designee in the event of an occurrence that is not a common accident.

           (ii) Positions. Unless otherwise ordered by the Commissioner or the
           Commissioner's designee, after consultation with the Players
           Association, each Club's list of available players for a Restocking
           Draft shall include one pitcher, one catcher, one outfielder, one
           infielder and a fifth player of any position. The Commissioner or the
           Commissioner's designee may, after consultation with the Players
           Association, modify the playing positions at which the Clubs must
           make players available for a Restocking Draft, depending upon the
           playing positions of the players lost by the Disabled Club.
           Notwithstanding any other provisions of this Rule 29(b)(3)(A)(ii), no
           Club shall be required to make available in a Restocking Draft any
           player who is primarily a catcher if such Club had, as of the date of
           the Disabled Club's accident (or as of the date determined by the
           Commissioner or the Commissioner's designee in the event of an
           occurrence that is not a common accident), fewer than three catchers
           who are otherwise eligible to be made available for selection.

           (iii) Service. Subject to paragraph (b)(3)(A)(i) above, each Club that
           is not a Disabled Club shall include in its list of available players for
           a Restocking Draft at least as many players who have accrued no less
           than 60 days of Major League service time as of August 31 of the
           season preceding such Restocking Draft as the Disabled Club lost.

           (iv) No-Trade Rights. Any player with a right to consent to an
           assignment to another Major League Club, including a player

               (aa) with a contractual provision that prohibits an assignment to
               the Club that has become a Disabled Club;




                                     100                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page235
                                                   Page 240ofof419
                                                                424

                        MAJOR LEAGUE RULES
                             MLR 29(b)

                (bb) with a contractual provision that lists Clubs to which the
                player may be assigned and the Club that has become a Disabled
                Club is not on such list; or

                (cc) who has a right to consent to an assignment pursuant to
                Article XIX(A)(1) of the Basic Agreement (Consent to
                Assignment),

           may not be made available for selection at a Restocking Draft, unless
           such player has waived such rights in writing and in accordance with
           the provisions of Article XIX(A)(1) of the Basic Agreement, prior to
           the time the lists described in Rule 29(b)(3)(A) are required to be
           submitted. The Club shall provide a copy of the Player’s consent to
           the Players Association contemporaneously upon the Club’s receipt
           of such consent.

           (v) Availability. Each Club warrants that each player it makes
           available for selection at a Restocking Draft is physically fit, not on a
           Suspended, Restricted, Disqualified, or Ineligible List and capable of
           playing immediately upon selection by a Disabled Club.

       (B) Conduct of Restocking Draft.             The Commissioner or the
       Commissioner's designee shall fix the time and place of each Restocking
       Draft. A Restocking Draft may be conducted by telephone conference or
       other electronic means, as the Commissioner or the Commissioner's
       designee may announce in advance of such Restocking Draft. The Players
       Association shall have an opportunity to have a representative at any
       Restocking Draft. A Disabled Club shall be entitled to select as many
       players as it lost in the occurrence, provided that the Disabled Club may
       select no more than one player from each of the other Major League
       Clubs.

       (C) Effect of Selection. Each player selected in response to an in-season
       occurrence, as described in Rule 29(a)(1), shall be assigned to the Major
       League Active List of the selecting Disabled Club. Each player selected
       in response to an off-season occurrence, as described in Rule 29(a)(2),
       shall be assigned to the Major League Reserve List of the selecting
       Disabled Club. Within 48 hours of selection of a player in a Restocking
       Draft, the Disabled Club may, in its discretion, conduct a physical
       examination of such player. If the player is deemed by the Disabled
       Club’s physician not fit to play, the Disabled Club may return the player
       to the Club from which the player was selected and select, from among

                                     101                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page236
                                                    Page 241ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 29(b) to 30(a)

           the lists submitted pursuant to Rule 29(b)(3)(A), a different player from
           that Club or from any other Major League Club from which the Disabled
           Club has yet to make a selection. If a player is returned pursuant to this
           Rule 29(b)(3)(C), the Club from which the player had been selected may
           be fined and otherwise sanctioned by the Commissioner or the
           Commissioner's designee for having made available for selection a
           physically unfit player.

           (D) Confidentiality. The Commissioner or the Commissioner’s designee
           shall make available only to the Disabled Club and the Players
           Association the names of the players whose contracts are available for
           selection in the Restocking Draft. The names of the players whose
           contracts are not thereafter selected shall be considered privileged
           material, and shall not be divulged by the Commissioner (or his designee),
           the Disabled Club or the Players Association at any time whatsoever.

    (4) The Commissioner and the Players Association may agree that it is
    appropriate to provide other relief to a Disabled Club, including, for example,
    the awarding of additional selections in subsequent Rule 4 or Rule 5 drafts,
    priority on waiver claims for a set period of time and the modification of the
    deadline for naming a post-season roster.

(c) INSURANCE. The Office of the Commissioner shall exercise best efforts to
maintain appropriate insurance to assist in the financial rehabilitation of a Disabled
Club and other Major League Clubs affected by the occurrence giving rise to the
Disabled Club. The Commissioner shall have sole discretion over the allocation of
any resulting insurance proceeds and may elect to distribute such proceeds, in whole
or in part, to a Disabled Club, to Clubs that lose a player in a Restocking Draft and to
other Clubs whose operations may be affected by an interruption in a Disabled
Club’s season.


                                        Rule 30

                                     FINANCES

(a) CHECKS. All money received by the Commissioner in the Commissioner's
official capacity shall be deposited in such accounts as the Major League Executive
Council may direct and the terms of every such deposit shall be such that no check can
be honored unless it shall bear the signatures of two persons from a list of employees of
the Commissioner's Office approved by the Major League Executive Council, which
list shall include the Commissioner; provided, however, that the Major League

                                          102                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page237
                                                    Page 242ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                               MLR 30(a) to 31

Executive Council may authorize a deposit account for petty disbursements subject to
the check of one person from such list.

(b) AUDIT. The audited financial statements of the Office of the Commissioner
required by Article II, Section 7 of the Major League Constitution shall be prepared by
a certified public accountant to be designated by the Commissioner, and a copy of such
statements shall be sent by the Commissioner to each Club president.

(c) BUDGET. The proposed budget for the Office of the Commissioner required by
Article II, Section 7 of the Major League Constitution shall include all items of
administrative expense for the ensuing year, the salaries of the Commissioner and all
general and special employees, office rent, equipment, accessories and supplies,
traveling expenses, printing, postage, telegrams and World Series expenses, and
reasonable contingencies. Checks duly countersigned may be drawn for such of these
purposes and for additional amounts as shall be approved by the Major League
Executive Council or as the Commissioner shall be required, by law or pre-existing
contract, to pay.

(d) FUNDS. All funds in the hands of the Commissioner in the Commissioner's
official capacity shall be deemed the joint funds of the Major League Clubs, and the
Major League Clubs shall, by such means as they shall from time to time decide upon,
supply the Commissioner with money needed to meet authorized expenditures to the
extent that the funds otherwise available may at any time prove inadequate.


                                       Rule 31

                                    BULLETINS

     The Commissioner or the Commissioner's designee shall transmit bulletins of
information covering all releases of players, assignment of players' contracts and all
other matters of Major League interest or concern. These bulletins shall be transmitted
periodically to all Major League Clubs.




                                         103                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page238
                                                    Page 243ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 32(a) to 32(b)

                                       Rule 32

                                    SCHEDULES

(a) MAJOR LEAGUES.

    (1) Preparation of Schedules. In each year the Commissioner shall prepare or
    cause to be prepared a draft schedule of championship season games showing
    proposed game start times. The draft schedule for the next championship season
    of both Leagues shall be prepared by no later than June 30 of each year so that
    copies can be provided to the Major League Baseball Players Association by no
    later than July 1. The Commissioner shall then issue the official schedule for the
    following season by no later than November 15 and no change shall thereafter be
    made in the official schedule without the consent of the Commissioner.

    (2) All-Star Break. No Major League games shall be scheduled on the day
    immediately preceding and the day immediately following the All-Star Game.

(b) MINOR LEAGUES. According to its classification, the schedule of each Minor
League and Minor League Club shall comply with the standards set forth in this Rule
32(b), unless exceptions are granted to a League by majority vote of the Farm Directors
of Major League Clubs with PDCs in the League or that own a Club in the Minor
League. Each Minor League shall, for the purpose of soliciting Farm Director input,
submit a final draft of its schedule to the Farm Directors of Major League Clubs with
PDCs in the Minor League, or that own a Club in the Minor League, a minimum of 10
business days prior to the adoption of the schedule for such Minor League. Such draft
schedule shall indicate, for each game, whether such game is to be a day game (with a
start time earlier than 4 p.m.) or a night game. After a schedule is adopted, a day game
may be changed to a night game, or a night game may be changed to a day game, so
long as the Farm Directors of the Major League Clubs with PDCs with the Minor
League Clubs scheduled to play in the changed game or that own a Minor League Club
scheduled to play in the changed game are given notice at least three days in advance of
the change and so long as the changed schedule complies with the requirements of this
Rule 32(b) and Rule 57 (Travel Standards for Minor League Clubs). In the event that
the proposed schedule change would cause the schedule to not comply with either this
Rule 32(b) or with Rule 57 (Travel Standards for Minor League Clubs), then the
schedule change may not be made without the consent of both Farm Directors of the
two Major League Clubs involved in the game whose time is proposed to be changed.
A Minor League adopting a schedule in violation of this Rule 32(b) shall be subject to a
fine imposed at the discretion of the President of the League's Minor League
Association and shall revise such schedule as soon as practicable to comply with the
requirements of this Rule 32(b).

                                         104                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page239
                                                   Page 244ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 32(b)


  (1) Number of Games. The maximum number of scheduled games per Club
  during the championship season shall be 140 in Class AAA, AA and A Leagues,
  76 in Short-Season A Leagues, 68 in Rookie-Advanced Leagues and 60 in Rookie
  Leagues.

  (2) Doubleheaders. No Minor League Club's schedule may contain more than
  three doubleheaders on its final schedule if playing a "straight-through" season, or
  two per half if playing a split season, and no such doubleheaders may be scheduled
  during the final 20 days of a season or half. Additional doubleheaders may be
  scheduled only with the prior permission of all Farm Directors of Major League
  Clubs whose players will be affected. No split doubleheader may be scheduled in
  a Minor League. Minor League Clubs shall not play more than two consecutive
  doubleheaders or three doubleheaders in a seven-day period. One split
  doubleheader may be scheduled as a result of a postponement without Farm
  Director approval, but no Minor League Club may play a second split
  doubleheader in a season without the approval of the Farm Director of the Major
  League Club that has a PDC with the Minor League Club, or that owns the Minor
  League Club.

  (3) Day Games After Travel. No Minor League Club's schedule may contain a
  day game (with a start time earlier than 4 p.m. local time) following a night game
  after which the Minor League Club has had to travel by bus more than 150 road
  miles.

  (4) Opening and Closing Dates. The opening and closing dates for each Minor
  League's season shall comply with the following standards:

        (A) Class AAA, Class AA, Class A-Advanced, and Full-Season Class A:
        The opening date for all such Clubs shall be no earlier than the first
        Thursday after a Major League Club is scheduled to play its first
        championship season game in its regular home ballpark. The closing date
        for all such Clubs shall be on or before Labor Day.

        (B) Short-Season A, Rookie-Advanced, and Rookie: The opening date for
        all such Clubs shall be no earlier than 14 days after the first day of the Rule
        4 draft.

  (5) Playoff Games. Playoffs in each Minor League shall be conducted as
  follows:




                                       105                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page240
                                                    Page 245ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 32(b) to 33(a)

          (A) Class AAA, Class AA, and Class A-Advanced: Each League may
          choose its own format. All playoff series must be completed within 12 days
          after the end of the season.

          (B) Full-Season A: Each League may choose its own format. If the
          playoffs are to consist of one tier or series only, it shall be a best-of-five
          game series to be completed within seven days after the end of the season.
          If the playoffs are to consist of two tiers, the first round shall consist of best-
          of-three game series, and the latter round shall be a best-of-five game series,
          all of which must be completed within 12 days after the end of the season.

          (C) Short-Season A: The playoff series, if any, shall be a best-of-five game
          series, to be completed within seven days after the end of the season.

          (D) Rookie-Advanced: The playoff series, if any, shall be a best-of-three
          game series, to be completed no later than five days after the end of the
          season.

          (E) Rookie: No playoffs shall be conducted.

    (6) All-Star Games. Each Minor League shall be permitted to schedule and play
    no more than one All-Star Game per season, whether interleague or intraleague.

    (7) Consecutive Games. No Minor League Club shall be scheduled, or
    rescheduled if practicable, to play more than 30 consecutive dates without an open
    day.


                                         Rule 33

                QUALIFICATION FOR POST-SEASON SERIES

(a) DIVISION CHAMPIONS. The Commissioner's Office shall maintain a
tabulated record of championship season games won and lost by each Major League
Club as reported by the official scorers. The Commissioner shall award the
championship of each Division to the Club in that Division that won the highest
percentage of its games during the championship season. If two or more Clubs in a
Division are tied in winning percentage at the close of the championship season as
scheduled, the championship season may be extended by the playing of a tie-breaking
game or games, as provided in Rule 33(c). Tie games shall not count as games played,
won or lost for purposes of calculating the percentage of games won and lost during the
championship season.

                                           106                                          3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page241
                                                    Page 246ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 33(b) to 33(c)


(b) WILD CARD. The Commissioner shall award a position in one Division Series
in each Major League to the Club that won the highest percentage of its games during
the championship season among the Clubs that were not Division champions. Such
Club shall be referred to as the Wild Card Club in its League.

(c) TIE-BREAKING PROCEDURES. Any additional game played to break a tie
pursuant to this Rule 33(c) shall be a championship season game. Statistics from any
such game shall count in the official League championship season statistics. Paid
attendance for any such game shall be included in the official paid attendance records
for the championship season. The Commissioner may determine the procedures to
break any ties that are not otherwise provided for in this Rule 33(c).

    (1)   Division Championship.

          (A) Two-Club Tie. If two Clubs are tied for first place in a Division with
          an identical winning percentage at the conclusion of the championship
          season as originally scheduled, including all rescheduled games, the
          Commissioner shall award the Division championship as follows:

               (i) If the winning percentage of the two Clubs tied for first-place is
               higher than the winning percentage of each of the second-place Clubs
               in the same League, then the Commissioner shall award the Division
               championship

                    (aa) to the tied Club with the higher winning percentage in head-
                    to-head competition between the two tied Clubs during the
                    championship season; or

                    (bb) if the Clubs remain tied, then to the tied Club with the higher
                    winning percentage in intradivision games during the
                    championship season; or

                    (cc) if the Clubs remain tied, then to the tied Club with the higher
                    winning percentage in the last half of intraleague games during the
                    championship season; or

                    (dd) if the Clubs remain tied, then to the tied Club with the higher
                    winning percentage in the last half plus one of intraleague games
                    during the championship season, provided that such additional
                    game was not a game between the tied Clubs.


                                         107                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page242
                                                   Page 247ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 33(c)


           If the Clubs remain tied, then the procedure described in Rule
           33(c)(1)(A)(i)(dd) of adding the immediately preceding game played by
           each Club, provided that such added game was not between the tied
           Clubs, and then considering the winning percentages of the tied Clubs
           over the period from that game through the end of the championship
           season, shall be continued until one Club emerges with a better winning
           percentage in that span of games, and the Club with such better winning
           percentage shall be awarded the Division championship.

                In any event, if a tie is broken pursuant to this Rule 33(c)(1)(A)(i),
           the tied Club that is not awarded the Division championship shall
           qualify for a Division Series as the Wild Card Club.

           (ii) If the winning percentage of the two tied Clubs is equal to or lower
           than the winning percentage of at least one of the second-place Clubs in
           the same League, then the championship season shall be extended to
           include one additional game between the two Clubs tied for first-place
           in their Division. Such game shall be played the day after the
           championship season as originally scheduled. The site of the game may
           be determined by mutual agreement among the Clubs and the
           Commissioner to keep travel at a minimum. In the absence of such an
           agreement, the Commissioner shall determine the site of the additional
           game between the tied Clubs by one toss of a coin. The Commissioner
           shall award the Division championship to the winner of the additional
           game.

       (B) Three-Club Tie. If three Clubs are tied for first place in a Division with
       an identical winning percentage at the conclusion of the championship
       season as originally scheduled, including all rescheduled games, the
       Commissioner shall schedule additional championship season games in
       order to determine the Division championship, as follows:

           (i) If the three tied Clubs have identical records against one another in
           the championship season, the Commissioner shall supervise a draw that
           results in the Clubs' being designated Club "A," "B," or "C," for
           purposes of Rule 33(c)(1)(B)(ii). If the tied Clubs do not have identical
           records against one another in the championship season, their
           designations as Club "A," "B," or "C" shall be determined as follows:

                (aa) If Club 1 has a better record against each of Clubs 2 and 3,
                and Club 2 has a better record against Club 3, then Club 1 shall

                                      108                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page243
                                                   Page 248ofof419
                                                                424

                       MAJOR LEAGUE RULES
                            MLR 33(c)

               choose a designation as Club "A," "B," or "C," and Club 2 shall
               choose a designation from the remaining two designations. Club 3
               shall be assigned the remaining designation.

               (bb) If Club 1 has a better record against each of Clubs 2 and 3,
               and Club 2 and Club 3 have the same record against each other,
               then Club 1 shall choose a designation as Club "A," "B," or "C,"
               and the Commissioner shall supervise a draw between teams 2 and
               3, the winner of which shall choose one of the remaining two
               designations. The remaining Club shall be assigned the remaining
               designation.

               (cc) If Club 1 and Club 2 have the same record against each other
               but each has a better record against Club 3, then the Commissioner
               shall supervise a draw between Clubs 1 and 2, the winner of which
               shall chose a designation as Club "A," "B," or "C." The Club
               losing the draw shall choose a designation from the remaining two
               designations. Club 3 shall be assigned the remaining designation.

               (dd) If Club 1 has a better record against Club 2, Club 2 has a
               better record against Club 3, and Club 3 has a better record against
               Club 1, then the three Clubs shall be ranked on the basis of overall
               winning percentage within that three-Club group, and the Club
               with the highest winning percentage from among that three-Club
               group shall have first choice among designations as Club "A," "B,"
               or "C," the Club with the next highest winning percentage from
               among that three-Club group shall have the next choice between
               the two remaining designations, and the Club with the lowest
               winning percentage from among that three-Club group shall be
               assigned the remaining designation. If two or more of the Clubs
               within such three-Club group have the same winning percentage
               among the group, the Commissioner shall supervise a draw
               between the Clubs so tied to determine priority of selection among
               the designations.

           (ii) Club "A" shall play Club "B" at the ballpark of Club "A" the day
           after the conclusion of the championship season as originally
           scheduled. The following day, the winner of that first game shall be the
           home Club in a second game, against Club "C." The site of each game
           instead may be determined by mutual agreement among the Clubs
           involved and the Commissioner to keep travel at a minimum. The
           Commissioner shall award the Division championship to the winner of

                                     109                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page244
                                                   Page 249ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 33(c)

            the game between Club "C" and the Club that won the game between
            Club "A" and Club "B."

        (C) Four-Club Tie. If four Clubs are tied for first place in a Division with
        an identical winning percentage at the conclusion of the championship
        season as originally scheduled, including all rescheduled games, the
        Commissioner shall schedule additional championship season games in
        order to determine the Division championship, as follows:

            (i) The Commissioner shall supervise a draw that results in the Clubs'
            being designated Club "A," "B," "C," and "D" for purposes of Rule
            33(c)(1)(C)(ii).

            (ii) Club "B" shall play one game at the ballpark of Club "A." Club
            "D" shall play one game at the ballpark of Club "C." Each of these two
            games shall be played on the day after the conclusion of the
            championship season as originally scheduled. The following day, the
            winning Clubs of each of those two games shall play one game, at the
            ballpark of Club "A" or Club "B," whichever has won the game
            between the two. The site of each game instead may be determined by
            mutual agreement among the Clubs involved and the Commissioner to
            keep travel at a minimum. The Commissioner shall award the Division
            championship to the winner of the third game, which is contested
            between the winners of the respective first two games.

  (2) Division and Wild Card Ties. If three or more Clubs in a League are tied
  with identical winning percentages at the conclusion of the championship season
  as originally scheduled and two or more of those tied Clubs are from the same
  Division and are also tied for first place in that Division, the Division champion
  shall first be determined pursuant to Rule 33(c)(1). For purposes of Rules
  33(c)(3)(A), 33(c)(3)(B), and 33(c)(3)(C), any games played pursuant to Rule
  33(c)(1) to determine a Division champion shall not count in determining which
  Clubs are deemed tied for a Wild Card designation. Clubs that were originally tied
  with a Club or Clubs for a Wild Card designation shall still be considered tied,
  notwithstanding any wins or losses occurring in games played under Rule 33(c)(1).
   Games played for the Division championship pursuant to Rule 33(c)(1) shall
  nevertheless be included in the final Club standings and in all statistics, as
  provided for in the first paragraph of this Rule 33(c).

  (3) Wild Card. If two or more Clubs in a League are tied in determining the
  Wild Card Club with identical winning percentages at the conclusion of the
  championship season as originally scheduled, including all rescheduled games and

                                      110                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page245
                                                   Page 250ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 33(c)

  discounting additional games to determine the Division champion, as set forth in
  Rule 33(c)(2), the Commissioner shall determine the Wild Card Club as follows:

       (A) Two-Club Tie. If two Clubs are tied for the Wild Card designation then
       the championship season shall be extended to include one additional game
       between such Clubs. Such game shall be played the day after the conclusion
       of the championship season as originally scheduled. The site of the game
       may be determined by mutual agreement among the Clubs and the
       Commissioner to keep travel at a minimum. In the absence of such an
       agreement, the Commissioner shall determine the site of the additional game
       between the tied Clubs by one toss of a coin. The Commissioner shall
       declare the winner of the additional game to be the Wild Card Club.

       (B) Three-Club Tie. If three Clubs are tied for the Wild Card designation
       the Commissioner shall schedule additional championship season games in
       order to determine the Wild Card Club, as follows:

            (i) If the three tied Clubs have identical records against one another in
            the championship season, the Commissioner shall supervise a draw that
            results in the Clubs being designated Club "A," "B," and "C," for
            purposes of Rule 33(c)(3)(B)(ii). If the tied Clubs do not have identical
            records against one another in the championship season, their
            designations as Club "A," "B," and "C" shall be determined according
            to the procedures described in Rules 33(c)(1)(B)(i)(aa) through (dd).

            (ii) Club "A" shall play Club "B" at the ballpark of Club "A" the day
            after the conclusion of the championship season, as originally
            scheduled. The following day, the winner of that first game shall be the
            home Club in a second game against Club "C." The site of each game
            instead may be determined by mutual agreement among the Clubs
            involved and the Commissioner to keep travel at a minimum. The
            Commissioner shall declare the winner of the game between Club "C"
            and the Club that won the game between Club "A" and Club "B" to be
            the Wild Card Club.

       (C) Four-Club Tie. If four Clubs are tied for the Wild Card designation, the
       Commissioner shall schedule additional championship season games in
       order to determine the Wild Card Club, as follows:

            (i) The Commissioner shall supervise a draw that results in the Clubs
            being designated Club "A," "B," "C," and "D" for purposes of Rule
            33(c)(3)(C)(ii).

                                      111                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page246
                                                    Page 251ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR 33(c) to 34(a)


              (ii) Club "B" shall play one game at the ballpark of Club "A." Club
              "D" shall play one game at the ballpark of Club "C." Each of these two
              games shall be played on the day after the conclusion of the
              championship season as originally scheduled. The following day, the
              winning Clubs of each of those two games shall play one game, at the
              ballpark of Club "A" or Club "B," whichever has won the game
              between the two. The site of each game instead may be determined by
              mutual agreement among the Clubs involved and the Commissioner to
              keep travel at a minimum. The Commissioner shall declare the winner
              of the third game, which is contested between the winners of the
              respective first two games, to be the Wild Card Club.


                                      Rule 34

                             POST-SEASON SERIES

(a) DIVISION SERIES. Two Division Series in each Major League shall take place
after the conclusion of the championship season of each year. Each Division Series
shall be a best-of-five-games format. In each Major League, the three Division
Champions and the Wild Card Club shall qualify for a Division Series. The Division
Series matchups within each Major League shall be:

    (1) The Club with the best percentage of games won and lost in the
    championship season versus

          (A) the Wild Card Club, so long as those two Clubs are not members of the
          same Division; or

          (B) if the Wild Card Club is from the same Division as the Club with the
          best winning percentage in the League, then the one of the two other
          Division champions that has the lower winning percentage of games won
          and lost in the championship season.

    (2)   The two remaining Clubs that have qualified for a Division Series.

    (3) For purposes of determining Division Series matchups pursuant to this Rule
    34(a) and scheduling pursuant to Rules 37(a)(1) (Division Series) and 37(a)(2)
    (League Championship Series), if two or more Clubs are tied with identical
    percentages of games won and lost during the championship season, then the tie
    shall be broken as follows:

                                        112                                    3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page247
                                                   Page 252ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 34(a)


       (A) Two-Club Tie.       The Club deemed to have the higher winning
       percentage shall be

           (i) the tied Club with the higher winning percentage in head-to-head
           competition between the two tied Clubs during the championship
           season; or

           (ii) if the Clubs remain tied, then the tied Club with the higher winning
           percentage in intradivision games during the championship season; or

           (iii) if the Clubs remain tied, then the tied Club with the higher winning
           percentage in intraleague games during the championship season; or

           (iv) if the Clubs remain tied, then the tied Club with the higher winning
           percentage in the last half of intraleague games during the
           championship season; or

           (v) if the Clubs remain tied, then the tied Club with the higher winning
           percentage in the last half plus one of intraleague games during the
           championship season.

       If the Clubs remain tied, then the procedure described in Rule 34(a)(3)(A)(v)
       of adding the immediately preceding intraleague game played by each Club
       and then considering the intraleague winning percentages of the tied Clubs
       over the period from that game through the end of the championship season,
       shall be continued until one Club emerges with a better winning percentage
       in that span of games, and that Club shall be deemed to have the higher
       winning percentage for purposes of determining Division Series matchups
       pursuant to this Rule 34(a) and scheduling pursuant to Rules 37(a)(1)
       (Division Series) and 37(a)(2) (League Championship Series).

       (B) Three-Club Ties. The Club deemed to have the higher winning
       percentage shall be the tied Club that has a better record against both of the
       other Division champions during the championship season, in which case
       the tie between the two remaining Clubs shall be broken by the procedures
       set forth in Rule 34(a)(3)(A). If none of the three tied Clubs has a better
       record against both of the other Division champions during the
       championship season, then the Club deemed to have the higher winning
       percentage shall be




                                      113                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page248
                                                    Page 253ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR 34(a) to 34(c)

              (i) the tied Club with the higher winning percentage in head-to-head
              competition among the tied Clubs during the championship season; or

              (ii) if the Clubs remain tied, then the tied Club with the higher winning
              percentage in intradivision games during the championship season; or

              (iii) if the Clubs remain tied, then the tied Club with the higher winning
              percentage in intraleague games during the championship season; or

              (iv) if the Clubs remain tied, then the tied Club with the higher winning
              percentage in the last half of intraleague games during the
              championship season; or

              (v) if the Clubs remain tied, then the tied Club with the higher winning
              percentage in the last half plus one of intraleague games during the
              championship season.

          If the Clubs remain tied, then the procedure described in Rule 34(a)(3)(B)(v)
          of adding the immediately preceding intraleague game played by each Club
          and then considering the intraleague winning percentages of the tied Clubs
          over the period from that game through the end of the championship season,
          shall be continued until one Club emerges with a better winning percentage
          in that span of games, and that Club shall be deemed to have the higher
          winning percentage for purposes of determining Division Series matchups
          pursuant to this Rule 34(a) and scheduling pursuant to Rules 37(a)(1)
          (Division Series) and 37(a)(2) (League Championship Series).

          Upon determination of the Club deemed to have the higher winning
          percentage, the sequence of procedures set forth in Rule 33(a)(3)(A) shall be
          applied to the two remaining tied Clubs in order to determine which of them
          shall be deemed to have the better winning percentage for purposes of
          determining Division Series matchups pursuant to this Rule 34(a) and
          scheduling pursuant to Rules 37(a)(1) (Division Series) and 37(a)(2)
          (League Championship Series).

(b) LEAGUE CHAMPIONSHIP SERIES. One League Championship Series shall
be contested in each League between the winners of the two Division Series in that
League. Each League Championship Series shall be a best-of-seven-games format.

(c) WORLD SERIES. The World Series shall take place at the end of the League
Championship Series each year. The World Series shall be a best-of-seven-games
format.

                                        114                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page249
                                                    Page 254ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 35(a) to 37(a)



                                       Rule 35

          POST-SEASON SUPERVISION BY THE COMMISSIONER

(a) The games in each post-season series shall be played under the supervision,
control and direction of the Commissioner.

(b) All questions arising out of the playing of the World Championship not provided
for herein, nor covered by the Official Baseball Rules, shall be dealt with and decided
by the Commissioner.


                                       Rule 36

                           PENNANT AND MEMENTO

(a) WORLD SERIES. The emblem of the World Series championship shall be a
pennant, to be presented to the victorious World Series Club each year, and an
appropriate memento shall be awarded to each player, the manager, each coach and the
general manager of the victorious Club. Both the pennant and the memento shall be
selected by the Commissioner. The cost of the mementos for the World Series winner
shall not exceed $1,500 each, including tax.

(b) PRESENTATION. The World Series pennant and mementos shall be presented
to the victorious Club and its players, each year, by the Commissioner, who is
authorized to arrange for all of the details of such presentation.

(c) LEAGUE CHAMPIONS. The victorious Club in each season's League
Championship Series shall be entitled to display a pennant symbolizing the Club's
League championship.


                                       Rule 37

                           POST-SEASON SCHEDULE

(a) ORDER OF GAMES. The Commissioner shall promulgate a schedule for the
Division Series, the League Championship Series and the World Series.




                                         115                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page250
                                                    Page 255ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 37(a) to 37(b)

    (1) Division Series. Games 1, 2 and 5 of each Division Series shall be
    scheduled to be played in the ballpark of the Club with the higher percentage than
    its Division Series opponent of games won and lost in the championship season;
    provided, however, that Games 1, 2 and 5 shall be scheduled in the ballpark of the
    opponent of the Wild Card Club, notwithstanding the percentage of games won
    and lost by such Wild Card Club. Games 3 and 4 shall be scheduled to be played
    in the ballpark of the Club that is the visiting Club in Games 1, 2 and 5.

    (2) League Championship Series. Games 1, 2, 6 and 7 of each League
    Championship Series shall be scheduled to be played in the ballpark of the Club
    with the higher percentage than its League Championship Series opponent of
    games won and lost in the championship season; provided, however, that Games 1,
    2, 6 and 7 shall be scheduled in the ballpark of the opponent of a Wild Card Club
    in the League Championship Series, notwithstanding the percentage of games won
    and lost by such Wild Card Club. Games 3, 4 and 5 shall be scheduled to be
    played in the ballpark of the Club that is the visiting Club in Games 1, 2, 6 and 7.

    (3) World Series. Games 1, 2, 6 and 7 shall be scheduled in the city of the Club
    whose League was the winner of that season's All-Star Game, and games 3, 4 and
    5 shall be scheduled in the city of the other Club.

    (4) Home-field Advantage for Tied Clubs. In the event two Clubs have
    identical winning percentages in the championship season, then for purposes of
    Rules 37(a)(1) (Division Series) and 37(a)(2) (League Championship Series), the
    Club that shall be scheduled to host the majority of games in the applicable series
    shall be the Club deemed to have the higher winning percentage pursuant to the
    procedures set forth Rule 34(a)(3).

(b) POSTPONED GAMES. A scheduled Division Series, League Championship
Series or World Series game that is a tie game, is postponed for legal cause or is called
before it becomes a regulation game shall, unless the schedule explicitly provides to the
contrary, be played off on the grounds for which it was scheduled before the
succeeding scheduled game for the other city shall be contested, and the date assigned
for subsequent games shall thereupon be moved forward. The schedule shall also
provide for the time and place of playing off, if necessary, any game or games
terminating with the score tied. Official Baseball Rule 4.12 on Suspended Games shall
not be in effect during the Division Series, League Championship Series, or World
Series. The Commissioner or the Commissioner's designee, after consultation with
officials of the home Club, shall determine whether, on account of wet grounds,
darkness, rain, snow, inclement weather, or other conditions, a Division Series, League
Championship Series, or World Series game shall not be played.


                                          116                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page251
                                                    Page 256ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR 38(a) to 40(a)


                                      Rule 38

                    POST-SEASON SERIES TERMINATION

(a) BY VICTORY. The Clubs participating in the Division Series, League
Championship Series, or World Series shall play each day according to the authorized
schedule until one of them has won the required number of victories at which time the
series shall end. The required number of victories shall be three in the case of each
Division Series and four in the case of each League Championship Series or the World
Series.

(b) BY COMMISSIONER. The Commissioner shall have the right to terminate a
post-season series at any time that the Commissioner deems the interest of Baseball
demands it, and to declare one of the contesting Clubs the winner of that series
regardless of previous performances.


                                      Rule 39

                       POST-SEASON PLAYING RULES

     The games shall be conducted according to the playing rules governing
competition for the League pennants. If the playing rules of the two Major Leagues
differ, then the playing rules used for each game of the World Series shall be the
playing rules of the League of the Club in whose ballpark such World Series game is
scheduled to be played.


                                      Rule 40

                  PLAYERS ELIGIBLE FOR POST-SEASON

(a) PLAYERS ELIGIBLE.

    (1) Major League Roster Players. To be eligible to play for a Major League
    Club in a Division Series, League Championship Series, or the World Series, a
    player must

          (A) have been on a Major League Active, Disabled (subject to the
          exception in Rule 2(g)(2) (Major League Disabled List; Transfers)),
          Bereavement, Suspended or Military List of such Major League Club as

                                        117                                     3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page252
                                                   Page 257ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 40(a)

        of Midnight Eastern Time on August 31, or on such date be under control,
        but not yet reported, on assignment from another Major League
        organization; and

        (B) have remained reserved to such Major League Club (at the Major or
        Minor League levels) through the beginning of the applicable post-season
        series,

  unless the player is replacing an injured player pursuant to Rule 40(a)(3).

  (2)     Submission of Rosters. Each Major League Club that participates in a
  post-season series must establish for each such series, from its complement of
  eligible players, an active roster of no more than 25 (and no less than 24)
  players and transmit such active roster to the Office of the Commissioner at
  such time before the scheduled start of each post-season series as the
  Commissioner or the Commissioner’s designee may set. Each player named to
  the roster for a series must be expected to be physically able to perform at some
  point in such series. No player on the Disabled List whose minimum period of
  inactivity has not yet expired before the scheduled start of the post-season series
  may be named to the roster for such series. Except as permitted in Rule
  40(a)(4), there shall be no substitutions made during a post-season series
  following a Major League Club’s submission of its active roster for that series.

  (3) Replacements for Injured Players Before a Series. With the express
  consent of the Commissioner or the Commissioner's designee prior to the start
  of a post-season series, a Club may name a player in its organization to a roster
  for such series in order to replace an injured Major League player. A Club will
  not be permitted to name such a replacement unless

        (A) the injured Major League player is eligible under Rule 40(a)(1);

        (B) the injured Major League player is unable to render service in such
        series because of a specific injury or ailment;

        (C) the injured Major League player's Club has submitted written proof
        of the player's disability; and

        (D) the injured Major League player's Club has requested permission
        from the Commissioner or the Commissioner's designee to name such a
        replacement.




                                       118                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page253
                                                   Page 258ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 40(a)

  If the Commissioner or the Commissioner's designee grants permission to the
  injured Major League player's Club to make such a replacement, the player
  named to the roster for the series as a replacement must also be an eligible
  player pursuant to Rule 40(a)(1) or must

       (E) have been on a Minor League Active, Disabled, Temporarily
       Inactive, Suspended or Military List of such Major League Club as of
       Midnight Eastern Time on August 31, or on such date be designated for
       assignment or under control, but not yet reported, on assignment from
       another Major League organization;

       (F) have remained reserved to such Major League Club (at the Major or
       Minor League levels) through the time of replacement; and

       (G) be placed on the Club's Major League Reserve List.

  (4) Replacements for Injured Players During a Series. A Club may request
  permission from the Commissioner or the Commissioner's designee to replace
  on the Club’s active roster for the remainder of a post-season series a player
  who is unable to render service in such post-season series because of a specific
  injury or ailment that occurred after the Club's roster for such series had been
  submitted, provided that the Club submits written proof of the disability to the
  Commissioner or the Commissioner's designee. The Commissioner or the
  Commissioner's designee may approve or disapprove a request for a roster
  substitution and may make whatever investigation the Commissioner or the
  Commissioner's designee deems appropriate in exercising such discretion. The
  Commissioner or the Commissioner's designee's exercise of discretion may
  include disapproval of the request for a roster substitution if the Commissioner
  or the Commissioner's designee determines that the request was not made in a
  reasonable amount of time in advance of a game to allow for investigation of the
  facts and circumstances. If the Commissioner or the Commissioner's designee
  gives express approval for the substitution,

      (A) the player added to the roster must also be an eligible player pursuant
      to Rule 40(a)(1) or Rules 40(a)(3)(E) through (G);

      (B) a pitcher may be replaced only by a pitcher and a player other than a
      pitcher may be replaced only by a player other than a pitcher; and

      (C) the injured player being replaced shall be ineligible to play for the
      remainder of such series, as well as the next subsequent post-season series
      that year.

                                     119                                     3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page254
                                                    Page 259ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 40(b) to 42(b)


(b) COACHES ELIGIBLE. To be eligible for a Division Series or a League
Championship Series or the World Series, a coach must be a bona fide member of a
qualifying team on and after August 31 to the end of the season of the year in which the
series is played, under contract or terms of acceptance approved and promulgated by
the Commissioner. No additional coaches will be permitted, but coaches may be
substituted for, subject to the approval of the Commissioner.

(c) PLAYERS ELIGIBLE—MINOR LEAGUE POST-SEASON. Each Minor
League Club that participates in post-season playoffs must establish for such playoffs,
from its complement of eligible players, an active roster of no more than the maximum
number of Active List players set forth in Rule 2(c)(2) as of the end of the
championship season for such Minor League Club's classification. Each Minor League
Club that participates in post-season playoffs shall transmit such active roster to the
Office of the Commissioner and the president of such Club's Minor League no later
than noon local time of the first scheduled date of such playoffs for such Club.


                                         Rule 41

                                       [Reserved]


                                         Rule 42

                             POST-SEASON EXPENSES

(a) PAID BY COMMISSIONER. The expenses of the Commissioner pertaining to
these games, the compensation of the umpires, scorers, business representatives, and
other miscellaneous and contingent expenses in connection with these games shall be
met by the Commissioner. The Commissioner shall also pay expenses incurred by a
Club not participating in the Series in the printing of tickets for such a Series, when
such printing has been authorized previously by the Commissioner.

(b) CLUBS' EXPENSES. The expenses of both Clubs, such as hotel bills and
traveling expenses, baseballs, advertising, printing of all tickets, policing of grounds,
ticket sellers and takers, incidentals, etc., shall be paid by the Club incurring the same.
Should any difference arise at any time as to the latter expense, the same shall be
submitted to the Commissioner for adjudication, and the Commissioner's findings shall
be conclusive.




                                           120                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page255
                                                    Page 260ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 43 to 44(c)

                                        Rule 43

                      POST-SEASON PLAYING GROUNDS

     Spectators will not be permitted to encroach or stand on the playing field at any
time during a Division Series, League Championship Series, or World Series game,
unless the Commissioner grants special authority to do so. A Club that plans to
accommodate patrons in excess of the regular seating capacity of its plant is required to
erect, with the approval of the municipal authorities and permission of the
Commissioner, safe temporary stands or seats with a strong railing in front thereof,
extending from the grandstand or skirting the outfield.


                                        Rule 44

                           POST-SEASON ADMISSIONS

(a) RATES. The rates of admission and the conditions governing the same for
Division Series, League Championship Series and World Series games shall be fixed
by and under the control of the Major League Executive Council.

(b) FREE LIST SUSPENDED. The free list shall be suspended during Division
Series, League Championship Series and World Series games, except to representatives
of the press and official guests of the Commissioner.

(c) TICKETS. The sale, distribution of and settlement for tickets for Division Series,
League Championship Series and World Series games will be conducted as follows:

    (1) Each Club shall provide its reserved seat and general admission tickets with
    rain checks attached.

    (2) Reserved seat coupon tickets for home games of the selling Club shall be
    sold and distributed prior to the opening of the series at a time and in a manner
    annually approved by the Commissioner, to meet local conditions.

    (3) Clubs shall print post-season tickets if and when the Commissioner or the
    Commissioner's designee so directs, in a form and manner the Commissioner or
    the Commissioner's designee may determine. A Club printing post-season tickets
    shall pay for them in such manner as the Commissioner or the Commissioner's
    designee may direct.




                                          121                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page256
                                                    Page 261ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 44(d) to 44(f)

(d) SEAT DIAGRAM. Prior to the day of the first scheduled game of each Division
Series, League Championship Series or World Series in its city, each contesting Club
shall furnish the representatives of the Commissioner with a numbered diagram of all
its reserved seats, whether in permanent or temporary stands, and the settlement
therefor by the Club with the representatives of the Commissioner shall be on the basis
of the difference between the number of unsold tickets and the number listed on such
diagram. The count of all tickets sold for each such game shall be compared by the
Commissioner's representatives with the turnstile registers, and the home Club shall
settle for the larger number.

(e) TICKET PRIORITIES. The order in which requests for reserved seat tickets for
the World Series shall be filed is as follows:

    (1) Visiting Club. Five hundred reserved seat tickets for each game to the
    visiting club, for accommodations of its officials and guests, the same to be paid
    for by the visiting Club.

    (2) Players. Five tickets for each eligible player of the visiting team, which
    shall be delivered to and paid for by each player through the business manager of
    the player's Club.

    (3) Commissioner's Office and Club Officials.         Requests filed by the
    Commissioner's Office and Major League Club officials or parties of prominence
    with the Commissioner.

    (4) Major League Clubs. Major League Clubs (other than the visiting Club),
    100 reserved seat tickets, 16 of which shall be box seats. Eight of the 16 box seats
    shall be grouped together in the lower deck between first and third base, and 20 of
    the remaining 84 reserved seats shall be so situated.

(f) DAILY SETTLEMENT. A settlement shall be made by the home Club with the
representatives of the Commissioner after the close of each Division Series, League
Championship Series or World Series game, by turning over to them within 24 hours
one check for the gross paid attendance receipts, as defined in Rule 26(a) (Paid
Attendance), the same being made payable to the Commissioner's Office.




                                         122                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page257
                                                    Page 262ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 45(a) to 45(b)

                                       Rule 45

                    DIVISION OF POST-SEASON RECEIPTS

     The gate receipts from the World Series, from the first four games of each League
Championship Series, and from the first three games of each Division Series (which
shall be remitted by the participating Clubs to the Office of the Commissioner within 24
hours after the completion of each game) shall be divided as follows:

(a) COMMISSIONER. Fifteen percent from all World Series games shall be paid to
the Office of the Commissioner. A percentage set annually by the Commissioner, and
approved by the Major League Executive Council, in accordance with Rule 26(b)
(Assessment of Paid Attendance Receipts), from all League Championship Series
games shall be paid to the Office of the Commissioner.

(b) PLAYERS.

    (1) Creation of Pool. One players' pool shall be created from the World Series,
    the two League Championship Series and the four Division Series. Contributions
    shall be made into the pool as follows:

          (A) Sixty percent of the total gate receipts from the first four World Series
          games;

          (B) Sixty percent of the total gate receipts from the first four games of each
          League Championship Series; and

          (C) Sixty percent of the total gate receipts from the first three games of each
          Division Series.

    (2) Distribution of Pool. The players' pool shall be apportioned and distributed
    to the players, by Club, by the Secretary-Treasurer as follows:

          (A) Thirty-six percent to the team winning the World Series.

          (B) Twenty-four percent to the team losing the World Series.

          (C) Twenty-four percent to be divided equally between the losing teams in
          each of the two League Championship Series.




                                         123                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page258
                                                   Page 263ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 45(b)

        (D) Twelve percent to be divided equally among the losing teams in each of
        the four Division Series.

        (E) Four percent to be divided equally among the four second-place teams
        that did not qualify for a Division Series from among the six divisions.

  (3) How Apportioned. At meetings presided over by the player representatives,
  the players' pool shall be apportioned according to the vote of all players of each
  team referred to in Rule 45(b)(2) who

        (A) are eligible to participate in the World Series for that year under Rule
        40 if their team wins its League Championship; and

        (B) have been with their respective teams on and subsequent to June 1 of
        the current year.

         Attendance at each such meeting shall be limited to players, except that the
  field manager, prior to being excused from such meeting, shall be given first the
  opportunity to express the manager's views as to the division of the pool. At the
  invitation of the player representative, the field manager may be present during the
  remainder of the meeting, or any part thereof. The vote of the players shall not be
  subject to alteration, except as may be required to conform to the Major League
  Rules.

         Non-uniformed personnel of a Club shall not be eligible to receive a
  percentage share of the players' pool, but shall be eligible to receive cash awards of
  defined dollar value, provided that no cash award may exceed the value of a full
  share.

         All players and managers with their respective teams on and subsequent to
  June 1 of the current year and eligible to participate in the World Series for the
  current year under Rule 40 shall receive a full share. Players and managers not
  with their respective teams on and subsequent to June 1 of the current year, and
  coaches and all other persons, shall be entitled only to such shares as are voted
  by the players entitled to receive a full share. In no event shall any person on
  the Ineligible List at the time the distribution is made or any Club traveling
  secretary be entitled to receive, or be paid, any money out of the players' pool.
  The term "a full share" shall be construed to mean one equal part (disregarding
  fractional differences) of the funds payable to the team, according to the total
  number of shares, after deducting or allowing for the special allotments as voted
  by the players.


                                        124                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page259
                                                   Page 264ofof419
                                                                424

                           MAJOR LEAGUE RULES
                             MLR 45(b) to 45(c)

          A player who, during the year, has been a member of more than one Club
   shall be entitled to receive such shares as may be voted to the player by the players
   of any participating Clubs of which the player was a member, provided that the
   total amount voted to a player shall not exceed the larger of the amounts receivable
   by a player voted a full share by any such Club.

   (4) Pooling Shares Penalized. Any player or person who shall promise or agree
   to pool his or her interest, apportionment or share in any of said receipts or funds
   with any other person or persons entitled to participate in the apportionment of
   such receipts or funds; or who shall give, or promise to give, any part thereof to a
   player, coach, official or employee of any other Major League Club, or to a Major
   League umpire; or who shall solicit or attempt to induce a player or other person to
   make any such promise, agreement or gift; or who, being solicited to make any
   such promise, agreement, or gift, shall fail to inform the Commissioner
   immediately of such solicitation, and of all facts and circumstances connected
   therewith, shall be subject to such penalties (including forfeiture of his or her
   apportionment or share, fine, suspension, and/or temporary or permanent
   ineligibility) as, in the judgment of the Commissioner, the facts and circumstances
   in the particular case may warrant.

(c) CLUBS—COMMISSIONER'S OFFICE.

   (1) World Series. After the fifteen percent payable to the Office of the
   Commissioner and the sixty percent which forms the players' pool in the first four
   games of the World Series, as required by Rule 45(b)(1)(A), the balance of the
   gate receipts shall be equally divided between the two participating Major League
   Clubs.

   (2)   League Championship Series.

         (A) After the percentage payable to the Commissioner's Office pursuant to
         Rule 45(a) and the sixty percent which forms the players' pool in the first
         four League Championship Series games in each League, as required by
         Rule 45(b)(1)(B), the balance of the gate receipts from said four League
         Championship Series games of a League shall be equally divided between
         the two Clubs participating in the League Championship Series of that
         League.

         (B) If the League Championship Series games in a League shall exceed
         four, the gate receipts of such playoff games in excess of four shall be
         divided as follows: first, the Commissioner's Office shall be paid the
         percentage described in Rule 45(a), and then the remaining receipts shall be

                                        125                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page260
                                                   Page 265ofof419
                                                                424

                            MAJOR LEAGUE RULES
                              MLR 45(c) to 45(d)

         equally divided between the two Clubs participating in the League
         Championship Series of that League.

   (3)   Division Series.

         (A) After the percentage payable to the Commissioner's Office pursuant to
         Rule 45(a) and the sixty percent which forms the players' pool in the first
         three Division Series games in each Division Series, as required by Rule
         45(b)(1)(B), the balance of the gate receipts from said three Division Series
         games in each Division Series shall be equally divided between the two
         Clubs participating in such Division Series.

         (B) If the games in a Division Series shall exceed three, the gate receipts of
         such playoff games in excess of three shall be divided as follows: first, the
         Commissioner's Office shall be paid the percentage described in Rule 45(a),
         and then the remaining receipts shall be equally divided between the two
         Clubs participating in such Division Series.

(d) GUARANTEE OF PLAYERS' POOL.

   (1) To the extent, if any, that the players' pool provides a total of less than
   $2,416,450 for the World Series winner, the amount to be distributed to such
   winner shall be increased to $2,416,450. To the extent, if any, that the players'
   pool provides a total of less than $1,611,000 for the World Series loser, the
   amount to be distributed to such loser shall be increased to $1,611,000.

   (2) To the extent, if any, that the players' pool provides a total of less than
   $1,611,000 for both League Championship Series losers ($805,500 each), the
   amount to be distributed to such losers shall be increased to $1,611,000 ($805,500
   each).

   (3) To the extent, if any, that the players' pool provides a total of less than
   $644,400 for the Division Series losers, the total amount to be distributed to such
   Division Series losers shall be increased to $644,400.

   (4) To the extent, if any, that the players' pool provides a total of less than
   $161,100 for the second-place teams that did not qualify for a Division Series from
   among the six divisions, the total amount to be distributed to such second-place
   teams shall be increased to $161,100.




                                        126                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page261
                                                    Page 266ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                 MLR 45(d) to 47

     (5) If, during the term of any Basic Agreement in effect between the Major
     Leagues and the Major League Baseball Players Association, the Clubs raise
     World Series ticket prices, the guarantees set forth subparagraphs (1), (2), (3) and
     (4) of this Rule 45(d) shall be increased a pro rata amount, such amount
     established by averaging the percentage increase of a box seat ticket and the
     percentage increase of a reserved seat ticket and increasing each guarantee by such
     percentage.


                                          Rule 46

                                 BONUS FORBIDDEN

(a) PROHIBITION. Neither of the contesting Clubs shall give or pay a bonus or
prize to any or all of its players before or after the completion of the series, and a player
released or transferred by a Club and thereafter signed by another Club in the same
League shall not participate in the proceeds of such series as a present or reward from
the player's former teammates, the releasing Club or any of its officials.

(b) PENALTIES. Violations of this Rule 46 are punishable by a fine to be imposed
by the Commissioner. The amount of the fine may equal but shall not exceed the
aggregate amount paid to any and all players in violation of this Rule 46,
notwithstanding the limitations of penalties set forth in Rule 50.


                                          Rule 47

                                 EXHIBITION GAMES

     Both teams that contest in the World Series are required to disband immediately
after its close and the members thereof are forbidden to participate as individuals or as a
team in exhibition games during the year in which that World Championship was
decided; provided, however, that the Commissioner may grant permission to individual
members of the two teams on their application to participate in such exhibition games,
on conditions to be prescribed by the Commissioner, but in no event shall such
permission authorize the appearance in any one exhibition game of more than three
players out of the joint membership of the two World Series teams, nor shall such
permission authorize the playing of any such exhibition games after 30 days following
the close of the Major League championship season.




                                            127                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page262
                                                    Page 267ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                MLR 48 to 50(c)

                                         Rule 48

                       OBLIGATIONS OF PARTICIPANTS

     Each of the Clubs, players, and umpires, participating or eligible to participate in a
World Series, or in any series played or to be played under these Rules and under the
Commissioner's auspices, shall faithfully carry out all the provisions of these Rules and
regulations, and such others as may hereafter be made to govern such games, and shall
not abandon such series, or any game thereof, until it shall have been legally
terminated. Any such participant who in connection with any such series or game shall
violate any of the Major League or World Series Rules (including particularly but not
exclusively Rule 21 (Misconduct)) shall be subject to forfeiture, in whole or in part, of
the share of the receipts or other compensation which otherwise would accrue to such
participant, and/or to such other penalties, including ineligibility, as the Commissioner,
upon consideration of the facts and circumstances connected therewith, shall determine.


                                         Rule 49

                                       [Reserved]


                                         Rule 50

                 ENFORCEMENT OF MAJOR LEAGUE RULES

(a) PENALTIES. In case the Commissioner shall determine that a League or a Club
has violated any of the foregoing Rules, as to which penalty provisions are not
otherwise set forth in the Major League Constitution or Major League Rules, the
Commissioner may take action consistent with the Commissioner's powers under the
Major League Constitution.

(b) PAYMENT OF FINES. Upon notification of fine, it shall become the duty of
the League or Club to make prompt payment thereof to the Commissioner. In case of
non-payment, the Commissioner may suspend the benefit of any or all of these Rules as
respects the League or Club in default until such time as payment is made.

(c) CONTINUITY             OF      ASSIGNMENTS,            AGREEMENTS               AND
TRANSACTIONS. All assignments whether optional or otherwise of players'
contracts and all agreements and/or other transactions involving players' contracts
mentioned in or provided for by the Major League Constitution and the Major League
Rules shall be given, and shall have the same force and effect for all and every purpose,

                                           128                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page263
                                                    Page 268ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 50(c) to 51(b)

notwithstanding the stock ownership or control either directly or indirectly by any one
Club or by a stockholder or stockholders of any one Club in/or of one or more other
Clubs.

     Provided further that in no event shall ownership and/or control directly or
indirectly be permitted by one Club or by a stockholder or the stockholders of one Club
in another Club of the same League.


                                       Rule 51

                   CLASSIFICATION OF MINOR LEAGUES

(a) LEAGUE CLASSIFICATIONS. Each Minor League shall be classified as a
Class AAA, Class AA, Class A, Short-Season A or Rookie League. Leagues in the
Class A classification shall be given the further subclassification of Full-Season A or
Class A-Advanced. Leagues in the Rookie classification also shall be given the further
subclassification of Rookie or Rookie-Advanced. The subclassification in which a
Class A or Rookie League is placed shall be determined each year by the
Commissioner or the Commissioner's designee, after consultation with the Minor
League Association and the President of the affected Minor League.

(b) COMPOSITION. The composition of player rosters for Minor League Clubs at
the Class AAA and AA levels shall not be limited based on length of prior Minor
League service. For Minor League Clubs at the Class A, Short-Season A and Rookie
League levels, however, the composition of player rosters shall be based on length of
prior Minor League service as described in this Rule 51(b).

    (1) Length of Service. The following limitations shall apply to the length of
    prior Major or Minor League service that a player on the Active List of a Minor
    League Club may have. For purposes of this Rule 51, a player shall be credited
    with a year of "Minor League Service" for each championship season in which
    the player was on the Active or Disabled List of a Major League or Minor
    League Club for at least 30 days, provided, however, that a player who has
    spent one or more championship seasons on a Disabled List shall have one year
    of “Minor League Service” subtracted from the player’s total. A player's time
    on the Active or Disabled List of a Minor League Club in a Rookie
    classification Minor League entirely outside the United States and Canada shall
    not count toward "Minor League Service" for purposes of Rules 51(b)(1)(A)
    through (D).




                                         129                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page264
                                                   Page 269ofof419
                                                                424

                           MAJOR LEAGUE RULES
                             MLR 51(b) to 52(a)

         (A) Class A-Advanced: No more than two players and one player-coach
         on the Active List may have six or more years of prior Minor League
         Service.

         (B) Full-Season A: No more than two players on the Active List may
         have five or more years of prior Minor League Service.

         (C) Short-Season A: No more than three players on the Active List may
         have four or more years of prior Minor League Service.

         (D) Rookie (in the United States or Canada): No player on the Active
         List may have three or more years of prior Minor League Service.

         (E) Rookie (entirely outside the United States and Canada): No player
         on the Active List may have four or more years of prior Minor League
         Service.

   Notwithstanding anything to the contrary in this Rule 51(b)(1), a player may
   play during one season in a Short-Season A or Rookie Classification without
   regard to prior length of service if the player is a pitcher who is changing
   positions to become a non-pitcher or is a non-pitcher changing positions to
   become a pitcher. Any player playing at such a classification pursuant to this
   exception may not pitch if the player was formerly a pitcher and may not play at
   a position other than pitcher if the player was formerly a non-pitcher.

   (2) Roster Requirements Pitchers. In addition to the Active List limits set
   forth in Rule 2 (Player Limits and Reserve Lists), the Active Rosters of all Minor
   League Clubs at the Short-Season A and Rookie (both Rookie-Advanced and
   Rookie) levels shall include at least 10 pitchers as of July 1 of the championship
   season.


                                      Rule 52

         MAJOR AND MINOR LEAGUE TERRITORIAL RIGHTS

(a) HOME TERRITORY.

   (1) Each Major and Minor League Club shall be granted protected territorial
   rights covering a specific geographic area, called a "home territory," unless a Club
   and League agree to forego a home territory pursuant to an exception obtained in
   accordance with Rule 52(d).

                                        130                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page265
                                                   Page 270ofof419
                                                                424

                           MAJOR LEAGUE RULES
                             MLR 52(a) to 52(b)


   (2) Attachment 52, appended to these Rules, identifies and defines each home
   territory. The Major League Club home territories in Attachment 52 shall be the
   operating territories set forth in the Major League Constitution. Attachment 52
   shall be revised by the Commissioner and the President of the Minor League
   Association, who shall have obtained all approvals required by the Minor League
   Association, without a vote of the Major League Clubs as home territories are
   redefined or as Major and Minor League Clubs are added to, or deleted from, or
   permitted to relocate by, their respective Leagues.

   (3) If the governing document of the Minor League Association so provides,
   territorial rights protected by this Rule 52 may be granted to a Minor League Club
   through the League of which the Club is a member. Any home territory so granted
   shall be the possession of the League, and any waivers of such League rights must
   first be approved by the League.

   (4) No Major or Minor League Club may play its home games within the home
   territory or within 15 miles from the boundary of the home territory of any other
   Minor League Club, and no Minor League Club may play its home games within
   the home territory or within 15 miles of the home territory of any Major League
   Club, except pursuant to a grant of protected territory or an exception obtained in
   accordance with Rule 52(d). The territorial rights of Major League Clubs with
   respect to other Major League Clubs are governed by Rule 1 (Circuits) and by the
   Major League Constitution, and are not governed by this Rule 52. The territorial
   rights of Minor League Clubs with respect to other Minor League Clubs are also
   governed by the governing document of the Minor League Association to the
   extent that such governing document supplements this Rule 52.

(b) NEW TERRITORIES.

   (1)   With the exception of the home territories set forth in Attachment 52:

         (A) the home territory of each Minor League Club must have boundaries
         that are no closer than 15 miles from the boundaries of all other Major and
         Minor League Clubs' home territories, unless Rule 52(b)(1)(C) applies;

         (B) the home territory of each Major League Club must have boundaries
         that are no closer than 15 miles from the boundaries of all Minor League
         Clubs' home territories, unless Rule 52(b)(1)(C) applies;

         (C) a Major or Minor League Club is not in violation of this Rule 52 and
         may establish a newly created home territory that is adjacent to the existing

                                        131                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page266
                                                    Page 271ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 52(b) to 52(d)

          home territory of another Club if the ballpark or proposed ballpark within
          the newly created home territory is greater than 50 miles from the
          boundaries of the existing home territory of the other Club; and

          (D) the home territory of each Major and Minor League Club must be
          defined by the boundary lines of an entire county or counties (or parish or
          Canadian division or district), unless a Club agrees to forego a home
          territory pursuant to an exception granted in accordance with Rule 52(d).

    (2) The 15-mile "buffer" is not included as part of a Club's home territory and
    may coincide (in whole or in part) with the 15-mile "buffer" surrounding another
    Club's home territory.

    (3) If a Club wishes to establish a territory outside the United States or Canada,
    the Commissioner and President of the Minor League Association may agree to
    recognize a boundary not defined by county boundaries or the equivalent.

(c) OVERLAPPING TERRITORIES. An "overlap" exists if the boundary of a
home territory overlaps the boundary of another home territory or is within 15 miles of
the boundary of another home territory.

    (1) Overlap Between a Major League Club and a Minor League Club. If an
    overlap exists between a Major League Club and a Minor League Club:

          (A) neither Club may play its home games within 15 miles of the boundary
          of the other Club's home territory; and

          (B) the home territory of the Minor League Club may not be shared with,
          drafted by or otherwise acquired by another Minor League or Minor League
          Club without the written consent of the Major League Club in accordance
          with Rule 52(d)(1). This Rule 52(c)(1)(B) shall not apply if the entering
          Minor League Club's ballpark or proposed ballpark is greater than 50 miles
          from the boundaries of the home territory of the Major League Club.

    (2) Overlaps Among Minor League Clubs. Overlaps of Minor League Clubs
    with respect to other Minor League Clubs are governed by the governing
    document of the Minor League Association and are not covered by this Rule 52.

(d) EXCEPTIONS. Exceptions to the requirements of this Rule 52 may be permitted
as follows:




                                         132                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page267
                                                   Page 272ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 52(d)

  (1) Consent. A Major or Minor League Club may establish a home territory or
  play its home games in a location otherwise prohibited by this Rule 52 only if the
  Club first obtains the written consent of each Minor League and Major or Minor
  League Club whose territorial protection would otherwise be violated and of the
  Commissioner or the Commissioner's designee, in the case of the territorial
  protection of a Major League Club that would otherwise be violated. In the case
  of a Minor League Club seeking to establish a home territory or play its games in a
  location that otherwise would violate the territorial protection of a Major League
  Club pursuant to this Rule 52, such written consents shall be obtained before the
  filing of a request for relocation of the Minor League Club pursuant to Rule 53(b)
  (Relocation of Minor League Clubs). A written consent may condition or limit the
  exception. Such consent may be revoked only according to the written terms of
  the consent. Any Minor League Club, Minor League, prospective Minor League
  Club, prospective Minor League Club owner or any person acting on behalf of any
  of the foregoing who wishes to explore the possibility of establishing a home
  territory or playing its home games in a location otherwise prohibited by this Rule
  52 shall obtain, before making any such exploration, inquiries or comments (either
  public or private), the written permission of each Major League Club whose
  territorial protection would otherwise be violated by the establishment of such
  home territory or by the playing of such games.

  (2)   Draft of Territory.

        (A) By Major League Club. A Major League Club may draft a Minor
        League Club's home territory pursuant to Article IX of the Professional
        Baseball Agreement. A drafting Major League Club shall not be required to
        include as part of its home territory each county (or its equivalent) that the
        Club drafts or is required to draft. A Minor League Club that receives
        written consent to remain in a drafted territory in accordance with Article IX
        of the Professional Baseball Agreement shall retain such territorial rights as
        provided in the written consent. Notwithstanding Rule 52(a)(4) and Article
        IX(C) of the Professional Baseball Agreement, a drafting Major League
        Club may play its home games in the territory of a Minor League Club so
        long as the Major or Minor League or Major or Minor League Club has
        notified the Commissioner of its request that a Board of Arbitration
        determine compensation pursuant to Article IX of the Professional Baseball
        Agreement. The drafting Major League Club shall not, however, have any
        territorial protection under this Rule 52 until it shall have paid the
        compensation required by Article IX of the Professional Baseball
        Agreement. If a Minor League Club's territory is drafted, a Minor League
        Club may relocate from the drafted territory immediately, subject to the
        procedures of Rule 53 (Minor League Expansion, Contraction, Relocation,

                                       133                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page268
                                                    Page 273ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 52(d) to 52(g)

           and Reclassification), without forfeiting or waiving any right it may have to
           seek compensation for the draft of territory, notwithstanding the provision in
           Rule 56(g) (Loss of Territorial Rights) that the territory of a relocated Club
           shall be considered unprotected and "open territory." If Article IX of the
           Professional Baseball Agreement provides that a Major League Club is not
           required to draft the territory of a Minor League Club, the Major League
           Club may establish a home territory that is adjacent to the home territory of
           that Minor League Club.

           (B) By Minor League Club. A Minor League Club may draft the territory
           of a Minor League Club of lower classification pursuant to applicable rules
           of the Clubs' Minor League Association. If the territory of the Minor
           League Club of lower classification overlaps with the territory of a Major
           League Club, the drafting Minor League Club must obtain the consent of the
           Major League Club in accordance with Rule 52(c)(1)(B).

(e) RECOGNITION OF FUTURE RIGHTS. A Minor League Club that has been
granted approval under all applicable rules and agreements to relocate or to operate an
expansion Club shall enjoy full protection under this Rule 52 of the home territory
granted as part of the expansion or relocation approval, conditioned upon the Club
commencing play of its home games on or before the date specified in the approval.
The Commissioner shall have 15 days from the date the Commissioner receives the
written approval by the President of the Minor League Association of the proposed
expansion or relocation to review the proposed expansion or relocation in accordance
with Rule 53 (Minor League Expansion, Contraction, Relocation, and Reclassification).
 During that 15-day period, a Major League or Major League Club that applies for the
rights to the same territory shall be given preference.

(f) APPROVAL OF MINOR LEAGUE TERRITORIAL RIGHTS. All grants of
protected territory to Minor League Clubs must first be approved by the President of
the Minor League Association and by the Commissioner and must otherwise be in
accordance with these Rules.

(g) LOSS OF TERRITORIAL RIGHTS. If a Minor League Club has relocated or
has otherwise lost its rights to a home territory pursuant to the rules of its Minor League
Association, the Club's original home territory or the home territory to which the Club
has lost its rights shall be considered unprotected and "open territory." No Minor
League or Minor League Club may assert any rights with respect to such "open
territory" against any Major League Club or the Commissioner's Office, including in
any draft of territory pursuant to Rule 52(d)(2)(A) and Article IX of the Professional
Baseball Agreement or arbitration in connection with such draft of territory, nor may
any Minor League or Minor League Club assert any claim to damage related to or

                                           134                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page269
                                                    Page 274ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 52(g) to 53(a)

arising out of such "open territory" in connection with any such draft of territory or
any such arbitration. Nothing in this Rule 52(g) shall be construed as limiting the
compensation that a Minor League or Minor League Club may claim in an Article IX
proceeding under the Professional Baseball Agreement when the Minor League Club
vacates a territory after having been notified of the draft of such Minor League
Club’s territory by a Major League Club.


                                       Rule 53

      MINOR LEAGUE EXPANSION, CONTRACTION, RELOCATION,
                    AND RECLASSIFICATION

(a) EXPANSIONS OR CONTRACTIONS OF MINOR LEAGUES.

    (1) Approval of Expansions or Contractions Proposed by Minor Leagues. If a
    Minor League intends to expand or reduce the number of its member Clubs, it
    must notify in writing the Commissioner and the President of its Minor League
    Association of its intention to expand or contract at least 18 months before opening
    day of the season in which the proposed expansion or contraction would take
    effect. In the event that unique or emergency circumstances are presented that
    justify an expansion or contraction at a time when the required prior notice of
    intent is not possible, the approval required under this Rule 53 may nevertheless be
    granted if the other requirements are met.

          A League proposing to expand must establish to the satisfaction of the
    Commissioner and the President of its Minor League Association that a Major
    League Club is committed to purchase or enter into a PDC with the proposed
    expansion Club. The Commissioner and/or the President of the League's Minor
    League Association also may request any additional information that is reasonably
    necessary to their review of a proposed expansion or contraction of a Minor
    League. This additional information shall include (but not be limited to) data
    establishing that the proposed expansion Club will enhance the development of
    future Major League players and will be capable of sound operations.

           A decision by the President of the League's Minor League Association to
    disapprove an expansion or contraction proposed by a Minor League shall be final.
     If the President of the League's Minor League Association approves the proposed
    expansion or contraction, the proposal shall be sent to the Commissioner for the
    Commissioner's review. The Commissioner shall give due deference to the
    decision of the President of the Minor League Association, but may disapprove the
    proposed expansion or contraction if the Commissioner concludes

                                         135                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page270
                                                   Page 275ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 53(a)


       (A) that the President of the Minor League Association failed in some
       material respect to adhere to the review and approval procedures in this Rule
       53;

       (B) that the President of the Minor League Association abused his or her
       discretion in approving the proposed expansion or contraction; or

       (C) that the proposed expansion or contraction is not in the best interests of
       Baseball.

  In exercising authority under this Rule 53(a)(1), the Commissioner shall act in
  good faith.

  (2) Approval of Expansions Proposed by Major League Clubs or the
  Commissioner's Designee. If a Major League Club or the Commissioner's
  designee determines that player development needs cannot be met by a Major
  League Club entering into a PDC with an existing Minor League Club, the Major
  League Club or the Commissioner's designee may request a Minor League to
  expand the number of its member Clubs so long as the Minor League (or
  combination of Minor Leagues operating under a joint schedule) continues to have
  an even number of Clubs. Such a request must be accompanied by a commitment
  to purchase or enter into a PDC with a Club added to the League and must be
  made in writing to the Minor League President, the President of the Minor League
  Association, and the Commissioner at least 18 months before opening day of the
  season in which the proposed expansion would take effect. In the event that
  unique or emergency circumstances are presented that justify an expansion at a
  time when the required prior notice is not possible, the approval required under
  this Rule 53 may nevertheless be granted if the other requirements are met.

        If either the Minor League or the President of the Minor League Association
  refuses to approve a request for expansion made by a Major League Club or the
  Commissioner’s designee, the Major League Club or the Commissioner’s
  designee, as the case may be, may appeal to the Commissioner. In considering
  such an appeal, the Commissioner shall give due deference to the decision of the
  Minor League President and the President of the Minor League Association, but
  may direct that the requested expansion be accomplished if the Commissioner
  concludes

       (A) that the President of the Minor League Association failed in some
       material respect to adhere to the review and approval procedures in this Rule
       53;

                                      136                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page271
                                                    Page 276ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 53(a) to 53(b)


           (B) that the President of the Minor League Association abused his or her
           discretion in refusing to approve the request for expansion; or

           (C) that the disapproval of the requested expansion is not in the best
           interests of Baseball.

    In exercising authority under this Rule 53(a)(2), the Commissioner shall act in
    good faith.

    (3) Approval of Contractions or Alternate Arrangements Proposed by Major
    Leagues. If the Major Leagues contract one or more Major League Clubs, then the
    Commissioner may request a Minor League to reduce the number of its member
    Clubs so long as the Minor League (or combination of Minor Leagues operating
    under a joint schedule) continues to have an even number of Clubs. Such request
    shall be made through the President of the Minor League Association. The
    Commissioner or the Commissioner's designee shall discuss with the President of
    the Minor League Association the terms and conditions of the proposed
    contraction, which may include, without limitation, changes in classification
    pursuant to Rule 53(c) (Change in Classification(s) of Minor Leagues or League
    Affiliations of Minor League Clubs), the establishment of co-op PDCs pursuant to
    Rule 56(a) (Exclusivity), the establishment of independent Minor League Clubs
    (see Rule 60(r) (Definitions)) and/or other actions, as the facts and circumstances
    may warrant. If the President of the Minor League Association approves the
    request for contraction, then the affected Minor Leagues shall implement the
    contraction on the terms and conditions agreed to between the Commissioner or
    the Commissioner's designee and the President of the Minor League Association.

(b) RELOCATION OF MINOR LEAGUE CLUBS. If a Minor League Club
intends to move to a new location, it must notify in writing the Commissioner and the
President of its Minor League Association of its intention to relocate at least 18 months
before opening day of the season in which it would begin operations at the new
location. In the event that unique or emergency circumstances are presented that justify
a relocation at a time when the required prior notice of intent is not possible, the
approval required under this Rule 53 may nevertheless be granted if the other
requirements are met. The Commissioner and/or the President of the Club's Minor
League Association may request any documents or other data that are reasonably
necessary to their review of the Club's proposal to relocate.

     In reviewing the proposed relocation, the President of the Club's Minor League
Association shall require the Minor League Club proposing the relocation to establish
that improved business operations (taking into account the quality of playing facility

                                          137                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page272
                                                    Page 277ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 53(b) to 53(c)

and classification of play involved) and/or improved player development will be
achieved at the proposed new location. A disapproval of a proposed relocation by the
President of the Club's Minor League Association shall be final. If the President of the
Club's Minor League Association approves the proposed relocation, the proposal shall
be sent to the Commissioner for review. The Commissioner shall give due deference to
the decision of the President of the Club's Minor League Association, but may
disapprove the proposed relocation if the Commissioner concludes

    (1) that the President of the Minor League Association failed in some material
    respect to adhere to the review and approval procedures in this Rule 53;

    (2) that the President of the Minor League Association abused his or her
    discretion in approving the proposed relocation; or

    (3)    that the relocation would not be in the best interests of Baseball.

In exercising authority under this Rule 53(b), the Commissioner shall act in good faith
and shall endeavor to preserve the full value of Minor League franchises.

(c) CHANGE IN CLASSIFICATION(S) OF MINOR LEAGUES OR LEAGUE
AFFILIATIONS OF MINOR LEAGUE CLUBS. If a Minor League Club intends
to change its classification or if a Minor League Club intends to change its League
affiliation (for the purpose of changing classification or otherwise), it must notify in
writing the Commissioner and the President of its Minor League Association of its
intention to make such a change at least 18 months before opening day of the season in
which the proposed change would take effect. In the event that unique or emergency
circumstances are presented that justify a change in a Minor League's classification or a
Minor League Club's League affiliation at a time when the required prior notice of
intent is not possible, the approval required under this Rule 53 may nevertheless be
granted if the other requirements are met.

     The Commissioner and/or the President of the Club's Minor League Association
may request any documents or other data that are reasonably necessary to their review
of a proposed change in a Minor League's classification or the League affiliation of a
Minor League Club. A decision by the President of the Minor League Association to
disapprove such a proposed change shall be final. If the President of the Minor League
Association approves the proposed change, the proposal shall be sent to the
Commissioner for review. In reviewing a proposal to change a Minor League
classification or a Minor League Club's League affiliation, the Commissioner shall give
due deference to the decision of the President of the Minor League Association, but
may disapprove the proposed change in classification or affiliation if the Commissioner
concludes that

                                           138                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page273
                                                    Page 278ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 53(c) to 53(d)


    (1) the President of the Minor League Association failed in some material
    respect to adhere to the review and approval procedures in this Rule 53;

    (2) the President of the Minor League Association abused his or her discretion
    in approving the proposed change in classification or League affiliation; or

    (3)    the proposed change would not be in the best interests of Baseball.

      In exercising authority under this Rule 53(c), the Commissioner shall act in good
faith and shall endeavor to preserve the full value of Minor League franchises.

(d) ADMISSION OF NEW LEAGUES TO A MINOR LEAGUE
ASSOCIATION. If a Minor League Association intends to add a Minor League, it
must notify the Commissioner or the Commissioner's designee in writing of its
intention to do so at least 18 months before opening day of the season in which the
additional league would become a member of such Minor League Association. In the
event that unique or emergency circumstances are presented that justify adding a league
at a time when the required prior notice of intent is not possible, the approval required
under this Rule 53 may nevertheless be granted if the other requirements are met.

     A league proposing to join a Minor League Association as a Minor League must
establish to the satisfaction of the President of the Minor League Association and the
Commissioner or the Commissioner's designee that it is capable of and committed to
complying fully with the Major League Rules as of October 31 of the year preceding
the first championship season such league intends to operate as a Minor League
member of the Minor League Association. Prior to approval for admission to a Minor
League Association, a league proposing to join the Minor League Association as a
Minor League, and all clubs that are members of such league, shall release from all
obligations any player who is under reserve to, or on the Negotiation List of, any Major
or Minor League Club. The President of the Minor League Association and/or the
Commissioner or the Commissioner's designee also may request any additional
information that is reasonably necessary to their review of a proposed admission of a
Minor League to the Minor League Association. Each club that is a member of a
league proposing to join a Minor League Association as a Minor League shall undergo
the review and approval process set forth in Rule 54(a) (Approval of Control Interest
Transfers). The President of the Minor League Association and the Commissioner or
the Commissioner's designee shall have the right to require such league and its member
clubs to take such actions as the President of the Minor League Association and the
Commissioner or the Commissioner's designee may deem necessary, in the sole and
absolute discretion of either, to effect the admission of such league and its member


                                          139                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page274
                                                    Page 279ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 53(d) to 54(a)

clubs to the Minor League Association consistent with the Major League Rules and
other applicable agreements, regulations, guidelines and policies.

     No Minor League shall be admitted to a Minor League Association without the
approval of the President of the Minor League Association and the Commissioner or
the Commissioner's designee. A decision by the President of the Minor League
Association to disapprove the admission of a Minor League shall be final. If the
President of the Minor League Association approves the proposed admission of a
Minor League, the proposal shall be sent to the Commissioner or the Commissioner's
designee for review. The Commissioner or the Commissioner's designee shall give due
deference to the decision of the President of the Minor League Association, but may
disapprove the proposed admission if the Commissioner or the Commissioner's
designee concludes

    (1) that the President of the Minor League Association failed in some material
    respect to adhere to the review and approval procedures in this Rule 53 and in
    Rule 54 (Regulation of Minor League Franchises);

    (2) that the President of the Minor League Association abused his or her
    discretion in approving the proposed admission; or

    (3)   that the proposed admission is not in the best interests of Baseball.

   In exercising authority under this Rule 53(d), the Commissioner and the
Commissioner's designee shall act in good faith.


                                        Rule 54

             REGULATION OF MINOR LEAGUE FRANCHISES

(a) APPROVAL OF CONTROL INTEREST TRANSFERS.

    (1) No Minor League franchise shall be leased or sublet to any operator other
    than the actual franchise holder unless approval is granted by its League, the
    President of its Minor League Association and the Commissioner. No Minor
    League Club may pledge its franchise (including its protected territorial rights) as
    security for any indebtedness unless it has first received the prior approval of its
    League, the President of the Minor League Association and the Commissioner.

    (2) No sale, transfer, assignment, gift or bequest (including but not limited to the
    granting of a security interest) of any interest in a Minor League Club shall occur

                                          140                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page275
                                                   Page 280ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 54(a)

  without the prior written approval of the President of the Minor League
  Association. The President of the Minor League Association shall determine
  whether a proposed transaction constitutes a Control Interest transfer subject to the
  enhanced review required by this Rule 54, and a determination of such issue by the
  President of the Minor League Association may not be appealed. The rules of
  Minor Leagues relating to ownership or Control Interest transfers, whether now
  existing or hereafter adopted, shall not be affected by this Rule 54 (so long as they
  are not inconsistent with this Rule 54) and any approval required from the League
  must be presented in writing to the President of the Minor League Association
  prior to his or her consideration. The term "Control Interest" is defined as the
  power or authority directly or indirectly to influence substantially the management
  policies of a Club. No approval under this Rule 54 is required for sales or transfers
  of Control Interests occurring pursuant to the terms of any written contract, option
  or right of first refusal executed on or before October 24, 1990.

  (3) A Minor League Club must notify the Commissioner or the Commissioner's
  designee, the President of its Minor League Association and its League President,
  and provide to all three a detailed written description, of any Regulated
  Transaction in which the Minor League Club proposes to participate. Any written
  document memorializing the negotiations concerning the proposed Regulated
  Transaction (including a non-binding memorandum of understanding or a letter of
  intent) also must be disclosed as part of the required written description. If the
  President of the Minor League Association concludes that these documents do not
  contain adequate data, the President may require the submission of additional
  information in determining whether the proposed Regulated Transaction amounts
  to a "Control Interest" transfer. A "Regulated Transaction" is defined to include:

        (A) sales or transfers of equity interests;

        (B) loan agreements;

        (C) stadium leases;

        (D) television or radio rights sales;

        (E) concession contracts having a potential duration of more than one year
        (including any options or renewals);

        (F) naming rights agreements; and

        (G) any contract having a potential duration (including any options or
        renewals) of five years or longer.

                                        141                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page276
                                                   Page 281ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 54(a)


  A material failure to make disclosures or furnish information required under this
  Rule 54 may, at the discretion of the President of the Minor League Association,
  result in the transaction being rendered null and void and will subject the Minor
  League Club or its owner to such fines or other penalties as the President of the
  Minor League Association may impose.               The Commissioner and the
  Commissioner's designee, the President of the Minor League Association and the
  League Presidents shall treat the disclosures required by this Rule 54 as
  confidential information.

  (4) If the President of the Minor League Association determines that a proposed
  Regulated Transaction may involve a Control Interest transfer, the President shall
  so notify the Minor League Club and its League, and the Minor League Club must
  provide the following information.

        (A) In the case of a Control Interest transfer involving the transfer of an
        equity interest:

            (i) A non-refundable processing fee of $5,000 payable to the Minor
            League Association which may be waived if the President of the Minor
            League Association determines that the security investigation required
            by this Rule 54 has already been performed;

            (ii) The proposed organizational structure of the entity that will own
            and operate the Club;

            (iii) The names of all persons who will have an equity interest in the
            proposed ownership entity, the names of the individuals who will play
            active management roles, and the name of the individual who will have
            ultimate authority to act on all Club matters;

            (iv) Biographical information on all persons who will have an equity
            interest in the proposed ownership entity and/or play an active
            management role on behalf of the Club, together with any release
            necessary to enable the Commissioner's Office (Security Division) and
            the President of the Minor League Association to conduct security
            investigations;

            (v) A proposed three-year operating budget, and business plans and
            operating policies for the initial three years of new ownership;




                                      142                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page277
                                                   Page 282ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 54(a)

            (vi) As to each individual who will have a direct or indirect ownership
            interest of five percent or more, or who will have a Control Interest
            regardless of his or her ownership share, the most recent personal
            financial statement available or, if that is not available, his or her most
            recently filed personal federal income tax return and all attachments to
            the return;

            (vii) If the acquiring entity is some enterprise other than a natural
            person, its audited (if available) or unaudited financial statements
            (including year-end balance sheets and statements of income) for the
            two most recent fiscal years, and the names of all partners, directors or
            principals in such entity;

            (viii) Each potential owner (individual, corporate or otherwise) must
            identify any other enterprises or businesses in which he, she or it has an
            ownership interest of greater than five percent; in addition, all such
            potential owners must identify all professional sports, broadcasting,
            entertainment, cable or similar enterprises and any gambling-related
            businesses or enterprises in which such a person has any ownership or
            management interest, or is a trustee or director;

            (ix) A detailed description of the sources of all financing that will be
            required to effect the proposed transaction, including the names of all
            lenders and underwriters and copies of commitment letters from the
            lenders and underwriters; and,

            (x) Any additional information that the President of the Minor League
            Association may reasonably request.

        (B) In the case of a Control Interest transfer other than a transfer of an
        equity interest, such information about the transaction or the parties as the
        President of the Minor League Association may reasonably request.

  (5) After receiving the required information, and obtaining any required League
  approval, the President of the Minor League Association shall review the
  information and issue a decision as promptly as permitted by the circumstances. In
  determining whether to approve a proposed transfer, the President of the Minor
  League Association shall be guided by the following principles:

        (A) Responsibility and Accountability. All proposed new owners must
        adopt business policies consistent with sound fiscal management. There also
        must be clearly designated persons within the ownership structure who are

                                       143                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page278
                                                   Page 283ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 54(a)

       accountable to the Commissioner and the President of the Minor League
       Association for the operation of the Club and for compliance with all
       applicable Baseball rules. A single person must be identified as being able
       to exercise control of the franchise and being responsible for and able to
       make all Club decisions. That individual must represent that he or she will
       participate actively in the operation of the Club and will regularly attend
       Minor League and Minor League Association meetings.

       (B) Conflicts of Interest. The President of the Minor League Association
       may disapprove any Control Interest transfers that involve actual or potential
       conflicts of interest. Among other things, the President of the Minor League
       Association may consider the following factors in determining whether a
       proposed transaction presents an actual or potential conflict of interest.

           (i) Forms of Organization. The President of the Minor League
           Association may disapprove any form of ownership or business
           organization that may be subject to statutory or regulatory restrictions
           inconsistent with sound operation of a baseball franchise. (For
           example, some types of government ownership or non-profit ownership
           might have legal restraints that would prevent or impede sound
           operations.)

           (ii) Broadcasting Interests. The President of the Minor League
           Association may disapprove a transaction involving a broadcasting
           interest if the President determines that the proposed transaction may
           threaten the ability of the Minor Leagues and their Clubs or the Major
           League Clubs to market their broadcasting rights in an orderly manner.

           (iii) Cross-Ownership and Agents. The President of the Minor League
           Association may disapprove the transfer of a Control Interest in a
           Minor League Club to a Major League Club that has a PDC with
           another Minor League Club in the same League. Similarly, the
           President may disapprove the transfer of a Control Interest in a Minor
           League Club to any entity that has an ownership interest in another
           Club in the same League. Further, the President of the Minor League
           Association may disapprove a transfer of a Control Interest in a Minor
           League Club to an entity that owns other Minor League Club interests
           if the President of the Minor League Association concludes that the
           transfer may create conflicts within the Minor League Association or
           the Minor League Association Board of Trustees, or if assets of one
           franchise are pledged to secure indebtedness incurred to purchase an
           interest in another franchise. Finally, the President of the Minor

                                      144                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page279
                                                   Page 284ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 54(a)

           League Association may disapprove the transfer of an ownership
           interest in a Minor League Club to persons having agency relationships
           with players, owners or other employees of Major or Minor League
           Clubs.

       (C) Financial Viability. All proposed new owners of Minor League Clubs
       must demonstrate to the satisfaction of the President of the Minor League
       Association that the franchise:

           (i) Has and can maintain an equity-to-liabilities ratio of at least 55 to
           45.

           (ii) Has a ratio of current assets to current liabilities of at least 1.0 after
           any injection of capital by the new owner.

           (iii) Has prepared Cash Budgets, Pro Forma Sources and Uses of
           Funds Statements, Pro Forma Financial Statements, or a business plan
           based on reasonable assumptions that shows the franchise will be able
           to fund the three-year operating budget described in Rule
           54(a)(4)(A)(v).

           (iv) In determining equity-to-liabilities ratio, the following rules apply:

                (aa) Non-current baseball assets are reflected in the calculations at
                the greater of the amount reported in the Club's financial statement
                or $4,000,000 (AAA), $2,500,000 (AA), $1,000,000 (A) and
                $750,000 (Short A/Rookie).

                (bb) All deferred revenues are excluded from the ratio calculation.
                This is accomplished by reducing both assets and liabilities by the
                amount of deferred revenues reported.

                (cc) For non-current, non-baseball assets, where appraisals are not
                available, historical cost is used as the basis of the asset.

                (dd) Debt incurred for stadium acquisition or improvements
                (including video displays, scoreboards, etc.) is excluded from
                liabilities in the calculations.




                                       145                                          3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page280
                                                   Page 285ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 54(a)

                 (ee) Loans or advances from stockholders, partners, etc. are
                 considered to be equity and, therefore, are excluded from liabilities
                 in the calculations.

                 (ff) Loans or advances to stockholders, partners, etc. are
                 considered to be equity reductions and, therefore, excluded from
                 assets in the calculations unless it can be demonstrated by the Club
                 that the amounts will be repaid within a reasonable time period. In
                 these instances, the loans or advances will be considered non-
                 current, non-baseball assets for 55-to-45 purposes.

       (D) Subsidiary or Family Relationships. In determining whether to approve
       a Control Interest transfer, the President of the Minor League Association
       may consider whether ownership of a Minor League Club by a corporate
       subsidiary or relative of another owner might create a conflict of interest or
       is otherwise not conducive to sound operations. The President of the Minor
       League Association also may disapprove the transfer of a Control Interest in
       a Minor League Club to a relative of a person who would be subject to
       disapproval under this Rule 54.

       (E) Local Ownership and/or Management. A prospective new owner of a
       Minor League Club also must establish that the franchise would be owned
       and/or managed by individuals with strong ties to the local community. This
       local ownership and/or management is necessary to assure an adequate local
       playing facility, solid fan support and long-term local government support.
       Moreover, the local ties of the new owner must be such that he or she has a
       strong interest in maintaining the stability of the franchise in its existing
       location. Any intent to relocate the franchise also must be stated.

       (F) Gambling Interests. The President of the Minor League Association
       shall disapprove any transfer of any interest in a Minor League Club to a
       person or entity that has any ownership interest whether direct or indirect, or
       as sole proprietor, shareholder, member, general or limited partner, trustee,
       trust beneficiary, or other beneficial owner, management ties to or
       relationships that create an appearance of ownership or control of (including,
       without limitation, landlord-tenant relationships) Legalized Gaming
       Enterprises (as defined in this Rule 54(a)(5)(F)). Notwithstanding the
       foregoing, such prohibition shall not be applicable to any investment interest
       in a Legalized Gaming Enterprise or Permitted Lottery (as defined in this
       Rule 54(a)(5)(F)) that does not represent in excess of 1% of any class of
       securities (or class of other ownership interests) of such entity. In addition,
       such prohibition shall not apply to the breeding and ownership of racehorses.

                                      146                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page281
                                                   Page 286ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 54(a)

        The foregoing exceptions set forth in this Rule 54(a)(5)(F) shall not apply to
        any Legalized Gaming Enterprises that allow, or are seeking to allow,
        betting on professional or amateur sports or any other game that involves or
        refers to professional or amateur sports in any manner. As used in this Rule
        54(a)(5)(F) and in Rule 54(a)(6):

            (i) "Legalized Gaming Enterprises" shall include all entities that are
            engaged, directly or indirectly, in legalized gambling operations,
            including, without limitation, casinos, jai alai frontons, horse or dog
            race tracks, off-track betting organizations, gaming enterprises
            operating on riverboats and Indian reservations, and bingo parlors, as
            well as all entities or governmental authorities that own, operate,
            oversee or otherwise exercise any ownership or managerial control over
            any such entity (but shall not include "Permitted Lotteries," as defined
            in Rule 54(a)(5)(F)(ii)); and

            (ii) "Permitted Lotteries" shall include any federal, state or provincial
            lottery that does not offer, promote or have any involvement, whether
            direct or indirect, in any form of sports betting.

  (6) No Minor League Club, nor any owner (whether direct or indirect, or as sole
  proprietor, shareholder, member, general or limited partner, trustee, trust
  beneficiary, or other beneficial owner), officers, directors or employees (whether
  full-time, part-time or seasonal) of a Minor League Club shall acquire or maintain
  an ownership interest in, management ties to or relationships that create an
  appearance of ownership or control of (including, without limitation, landlord-
  tenant relationships) Legalized Gaming Enterprises.            Notwithstanding the
  foregoing, such prohibition shall not be applicable to any investment interest in a
  Legalized Gaming Enterprise or Permitted Lottery that does not represent in
  excess of 1% of any class of securities (or class of other ownership interests) of
  such entity. In addition, such prohibition shall not apply to the breeding and
  ownership of racehorses. The foregoing exceptions set forth in this Rule 54(a)(6)
  shall not apply to any Legalized Gaming Enterprises that allow, or are seeking to
  allow, betting on professional or amateur sports or any other game that involves or
  refers to professional or amateur sports in any manner. "Legalized Gaming
  Enterprise" and "Permitted Lottery" are defined in Rule 54(a)(5)(F) (Gambling
  Interests).

  (7) If the President of the Minor League Association determines that a proposed
  Regulated Transaction involves the transfer of an equity interest but is not a
  Control Interest transfer, the President of the Minor League Association shall
  require the Minor League Club to provide such information about the potential

                                       147                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page282
                                                   Page 287ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 54(a)

  non-Control Interest owner or owners that the President of the Minor League
  Association shall reasonably request, which shall include, but not be limited to, the
  information described in Rules 54(a)(4)(A)(iii), (iv), (vi), (vii), (viii) and (x).

  (8) Authority of the Commissioner. In recognition of the interest of Major
  League Baseball in the sound operations of Minor League Clubs, the President of
  the Minor League Association shall furnish the Commissioner or the
  Commissioner's designee all documents and other information related to a
  proposed Regulated Transaction requested by the Commissioner or the
  Commissioner's designee and shall consult with the Commissioner or the
  Commissioner's designee before making a decision on the question of approving
  such a transfer. The Commissioner and the Commissioner's designee shall treat
  such documents and other information as confidential except that they may be
  disclosed to the Major League Club party to a PDC with the Minor League Club
  involved in the proposed transfer. The Commissioner or the Commissioner's
  designee may disapprove a Regulated Transaction approved by the President of
  the Minor League Association if the Commissioner or the Commissioner's
  designee previously had recommended that the President of the Minor League
  Association disapprove the Regulated Transaction, or may reverse a decision by
  the President of the Minor League Association that a Regulated Transaction is not
  a Control Interest transfer, if in either case the Commissioner or the
  Commissioner's designee concludes that

        (A) the President of the Minor League Association failed in some material
        respect to adhere to the review and approval procedures in this Rule 54;

        (B) the President of the Minor League Association abused his or her
        discretion in applying the standards in this Rule 54 governing review and
        approval of Regulated Transactions or in determining that a Regulated
        Transaction is not a Control Interest transfer; or

        (C) a failure to subject a Regulated Transaction to the Control Interest
        transfer disclosure and review procedures in this Rule 54 is not in the best
        interests of Baseball or the Regulated Transaction itself is not in the best
        interests of Baseball.

  If the Commissioner or the Commissioner's designee disapproves a Regulated
  Transaction or reverses a decision that a Regulated Transaction is not a Control
  Interest transfer under this Rule 54, the Commissioner or the Commissioner's
  designee shall do so in writing as promptly as permitted by the circumstances and
  explaining the bases for such disapproval or reversal. The Commissioner or the
  Commissioner's designee shall be deemed to have approved the transaction if such

                                       148                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page283
                                                   Page 288ofof419
                                                                424

                          MAJOR LEAGUE RULES
                            MLR 54(a) to 54(b)

  disapproval or reversal, as the case may be, is not delivered, by facsimile or
  otherwise, to the Minor League Association within

        (D) 30 days, in the case of a Regulated Transaction that is not a Control
        Interest transaction, or

        (E) 60 days, in the case of a Control Interest transaction,

  as measured from the time that the Commissioner or the Commissioner's designee
  receives complete information in regard to the proposed Regulated Transaction
  (including the approval of the Minor League Association, in the case of a
  Regulated Transaction that is not a Control Interest transaction, or written notice
  from the Minor League Association that it is prepared to approve the transaction,
  in the case of a Control Interest transaction), unless a request for an extension of
  time is granted. The Minor League Association shall grant requests for reasonable
  extensions of time when the Commissioner or the Commissioner's designee makes
  good faith requests (i.e., requests not made for purposes of delay) to the President
  of the National Association for extensions of time based upon the need for more
  information, the existence of unusual circumstances (which may or may not relate
  to the particular transaction being considered) or other good cause. In exercising
  authority under this Rule 54, the Commissioner and the Commissioner's designee
  shall act in good faith and shall endeavor to preserve the full value of Minor
  League franchises.

(b) MONITORING CONTINUED FINANCIAL VIABILITY OF MINOR
LEAGUE CLUBS.

  (1) Disclosures of "Control Interest" Transactions. Each Minor League Club
  must provide the President of the Minor League Association with copies of all
  loan agreements, stadium leases, television or radio rights contracts, concession
  contracts having a potential duration of more than one year (including any options
  or renewals) and all contracts having a potential duration of five years or longer
  (including any options or renewals). In addition, all Minor League Clubs must
  provide the President of the Minor League Association with copies of all contracts
  involving a potential sale of an equity interest.

  (2) Disclosures of Ownership Interests. Each Minor League Club annually must
  provide the Commissioner and the President of its Minor League Association with
  completed forms prescribed by agreement of the Commissioner and the President
  of the Minor League Association for reporting business ownership interest
  information on all persons or entities having an ownership interest in the franchise.
  The information disclosed shall include the extent of ownership interests in all

                                       149                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page284
                                                   Page 289ofof419
                                                                424

                           MAJOR LEAGUE RULES
                                MLR 54(b)

  professional baseball franchises and all business activities outside professional
  baseball but would not require the disclosure of personal financial information
  beyond the extent of such ownership interests.

  (3) Maintenance of Sound Equity-to-Liabilities Ratios. Each Minor League
  Club annually must provide the Commissioner and the President of its Minor
  League Association with documentation establishing its equity-to-liabilities ratio.
  If the disclosed equity-to-liabilities ratio (as defined in Rule 54(a)(5)(C)(iv)) is less
  than 55 to 45, then the franchise is not in compliance with this Rule 54. The
  President of the Minor League Association shall calculate the level of the
  noncompliance and order a pro rata reduction of the level of noncompliance over a
  period which shall be no longer than three years. A failure at any point during this
  period to make a scheduled pro rata reduction in the equity-to-liabilities ratio shall
  subject the franchise to the penalties provided in this Rule 54 if compliance is not
  achieved within 60 days after notice of such failure.

  (4) Annual Financial Disclosures. Within 90 days of the close of its fiscal year,
  each Minor League Club annually must disclose the financial information
  described in this Rule 54(b)(4) to the persons or entities specified in this Rule
  54(b)(4) (except as the Commissioner may waive such disclosures if and to the
  extent the Commissioner determines that uniform and adequate disclosures may be
  achieved in some less onerous manner).

        (A) Audited Financial Statements. At the Commissioner's request, a Minor
        League Club shall cooperate in the preparation (by a firm of Certified Public
        Accountants selected by the Commissioner) of an audited financial
        statement covering the Club's operations for the fiscal year that includes the
        most recent championship season. As part of its obligation to cooperate with
        the firm of Certified Public Accountants selected by the Commissioner, the
        Minor League Club shall prepare a financial statement and provide the firm
        with access to all of its financial books, records and other relevant
        documents, including but not limited to the following:

        •    general ledger
        •    payroll registers
        •    cash receipts and disbursements journals
        •    tax returns, for past three years
        •    leases
        •    debt agreements (including lines of credit, letters of credit, etc.)
        •    employment contracts
        •    payroll tax information
        •    television and radio broadcast contracts

                                         150                                          3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page285
                                                   Page 290ofof419
                                                                424

                        MAJOR LEAGUE RULES
                             MLR 54(b)

       •   pension and profit sharing agreements
       •   advertising agreements
       •   fixed asset records including leaseholds
       •   barter arrangements
       •   all insurance contracts
       •   concession agreements
       •   naming rights agreements
       •   bank statements
       •   accounts receivable registers
       •   support for real estate and property tax assessments
       •   agreements with municipality regarding stadium use
       •   travel and entertainment detail
       •   contracts and details regarding arrangements with owners and other
           related parties
       •   minutes of board of directors, stockholders and board committee
           meetings
       •   letter(s) from outside counsel regarding legal status
       •   purchase and sales commitments
       •   stadium suite contracts
       •   parking contracts
       •   details of Club ownership
       •   supporting documentation for expenditures made by Club
       •   results of year-end physical inventory, with documentation
       •   ticket manifests
       •   box office settlement sheets

             Upon completion, the audited financial statement shall be submitted to
       the Commissioner, the President of the Club's Minor League Association
       and the Minor League Club and shall be kept confidential by the persons or
       entities to which they are disclosed. The cost of auditing the financial
       statement shall be borne entirely by the Office of the Commissioner. If the
       Commissioner requests an audit of an individual Minor League Club, the
       Commissioner also shall request audits of all other Clubs in the League.

       (B) Standard Financial Reports. All Minor League Clubs also shall submit
       standard financial reports on the form appended to these Rules as
       Attachment 54 to the Commissioner and the President of its Minor League
       Association. The Commissioner may prepare consolidated statements
       (without names of particular Clubs) from the standard financial reports and
       may disclose the consolidated statements to Minor Leagues, and to Major
       and Minor League Clubs, but not to the public.


                                     151                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page286
                                                    Page 291ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 54(b) to 55(c)

     (5) Penalties for Noncompliance. A Minor League Club that fails to make any
     disclosure or scheduled pro-rata reduction required by this Rule 54 in a timely
     manner shall be fined and/or subjected to such other penalties as the President of
     the Minor League Association may determine are appropriate, including but not
     limited to a fine assessed against such Club or its Owner in an amount not in
     excess of $50,000. In cases of failures to comply that are promptly cured, the
     President of the Minor League Association may waive the imposition of such fines
     or penalties. In any case of repeated failures or a single egregious failure, the
     President of the Minor League Association may, after investigation, order the
     Owner to divest his or her interest in the franchise. The Commissioner may act to
     impose a fine or penalty, that the Commissioner deems appropriate, if the
     Commissioner concludes in good faith that the President of the Minor League
     Association abused his or her discretion in enforcing compliance with the
     requirements of this Rule 54.


                                         Rule 55

                         MINOR LEAGUE FREE AGENCY

(a) ELIGIBILITY FOR FREE AGENCY. At 5 p.m. Eastern Time on October 15
or on the fifth day following the last day of the World Series, whichever is later, of the
last year of a player's Minor League Uniform Player Contract, the player’s Minor
League Uniform Player Contract shall expire and the player shall become a "Minor
League free agent" unless the player's Major or Minor League Club has remaining
options to renew the contract. As a "Minor League free agent," the player may
negotiate and enter into a contract with any Major or Minor League Club beginning on
the first day that year that a Major League free agent is eligible to sign with a different
Major League Club upon expiration of the player’s Major League contract.

(b) SUCCESSOR CONTRACT. A player shall not become a "Minor League free
agent" if the player has entered into a successor contract with the player's Major or
Minor League Club or has been placed on the Major League Reserve List before the
expiration of the player's Minor League Uniform Player Contract on the date described
in Rule 55(a) (Eligibility for Free Agency). No negotiations for a successor contract
may take place before the completion of the Minor League player’s championship
season and playoffs or after 5 p.m. Eastern Time on the date the player’s Minor League
Uniform Player Contract expires, as set forth in Rule 55(a) (Eligibility for Free
Agency).

(c) LIST OF ELIGIBLE PLAYERS. On or before August 1 of each year, the
Commissioner or the Commissioner's designee shall prepare and circulate a list of all

                                           152                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page287
                                                    Page 292ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 55(c) to 56(a)

players (on both Major and Minor League Reserve Lists) whose Minor League
Uniform Player Contracts have expired or are scheduled to expire following that
season. This list shall be circulated immediately to all Major League Clubs and
independent Minor League Clubs. All players on the list also shall be notified promptly
that they may be eligible to become "Minor League free agents" on the following date
described in Rule 55(a) (Eligibility for Free Agency).

(d) PETITIONS FOR CHANGES TO LIST. If a player believes that the player
was erroneously omitted from the list circulated by the Commissioner, the player may
petition the Commissioner at any time for a determination that the player is eligible to
become a "Minor League free agent" as of the date described in Rule 55(a) (Eligibility
for Free Agency). If a Major or Minor League Club believes that a player that it has
under contract has been improperly included on the list circulated by the
Commissioner, it may petition the Commissioner for a determination that its Minor
League Uniform Player's Contract with the player will not terminate on the following
date described in Rule 55(a) (Eligibility for Free Agency) and that the player is
therefore not eligible to become a "Minor League free agent." The decision of the
Commissioner or the Commissioner's designee regarding such a petition by a player or
a Major or Minor League Club shall be final and shall not be challenged in any federal
or state court, administrative agency or other tribunal.

(e) FINAL LIST. As soon as practicable after the date on which the player’s Minor
League Uniform Player Contract expires, as set forth in Rule 55(a) (Eligibility for Free
Agency), the Commissioner or the Commissioner’s designee shall issue to all Major
League Clubs and independent Minor League Clubs a list of all players who have
become "Minor League free agents" on the date described in Rule 55(a) (Eligibility for
Free Agency).

(f) RESTRICTIONS ON OUTRIGHTING POTENTIAL MINOR LEAGUE
FREE AGENT. A Club is not permitted to assign outright a player who is a potential
Minor League free agent to the roster of a Minor League Club on or after the date
described in Rule 55(a) (Eligibility for Free Agency) unless such player has signed a
Major League contract for the next season or has signed a letter of agreement with such
Club describing the terms of a Major League contract for the next season.


                                       Rule 56

             STANDARD PLAYER DEVELOPMENT CONTRACT

(a) EXCLUSIVITY. In order for any Major League Club and any Minor League
Club (including a Rookie League Club) to establish or maintain any form of working

                                         153                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page288
                                                    Page 293ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                  MLR 56(a)

agreement or other contractual relationship, they both must sign a standard form letter
(a copy of which is appended to these Rules as Attachment 56) binding them both to
the terms and conditions of the standard Player Development Contract ("PDC") set
forth in this Rule 56. This standard PDC shall be the one and only form of working
agreement or contract permitted between Major and Minor League Clubs. This
standard PDC shall apply to all Major and Minor League Clubs (including Rookie
League Clubs) regardless of their current contractual status, and the terms of this
standard PDC shall automatically be substituted for the provisions of any existing PDC,
working agreement or other contract between a Major and Minor League Club that by
its terms otherwise would remain in effect after the 1990 season.

     Any oral or written additions or amendments to the agreement between a Minor
League Club and Major League Club(s) as represented by this standard PDC shall be
null and void, and neither party to a PDC shall provide the other with money,
equipment, services or any other forms of consideration in excess of the obligations
prescribed by this standard PDC. No Major or Minor League Club may, directly or
indirectly, provide, offer, request or solicit any economic benefits to or from a Major or
Minor League Club different from the terms of this standard PDC in connection with
the establishment, extension or maintenance of a PDC, nor may any Major or Minor
League Club provide, offer, request or solicit any inducement related to the playing of
exhibition games in connection with the establishment, extension or maintenance of a
PDC. The Commissioner shall impose a fine of $500,000 on any Major League Club,
and the President of the Minor League Association shall impose a fine of not more than
$100,000 on any Minor League Club, that attempts to add to or alter this standard PDC
in any way and/or to provide, offer, request or solicit any economic benefit (including
any money, equipment, services or other forms of consideration) in excess of the
obligations in this standard PDC.

     If a single Minor League Club desires to establish or maintain a working
agreement or other contractual relationship with two or more Major League Clubs, it
must enter into a single standard PDC with those two or more Major League Clubs. The
rights and obligations of a Minor League Club that is party to a single standard PDC
with two or more Major League Clubs shall be the same as if it were party to a standard
PDC with only one Major League Club. The aggregate rights and obligations of the
two or more Major League Clubs that are party to a single PDC with a Minor League
Club shall be the same as those of a single Major League Club that is party to a PDC.
The two or more Major League Clubs may allocate their rights and responsibilities
under the PDC between or among themselves as they see fit.

     A Major League Club may, through ownership or a PDC, affiliate with no more
than one Minor League Club per Minor League, or per full-season Class A sub-
classification, unless the Commissioner, after having consulted with the President of

                                          154                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page289
                                                    Page 294ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 56(a) to 56(d)

the Minor League Association, provides prior consent to the affiliations proposed by
the Major League Club. The Commissioner may terminate, in the Commissioner's
discretion, a PDC of a Major League Club in any Minor League, or in any full-
season Class A sub-classification, in which the Major League Club is party to more
than one PDC. Such right of termination, if exercised, would be effective at the
conclusion of the championship season designated in the Commissioner's notice. The
Major and Minor League Clubs affected by such termination shall be notified as part
of Step 2 of the PDC affiliation process, as described in Major League Rule 56(d)
(Negotiation of New PDC Affiliations), and termination of a PDC in accordance
with this Rule 56(a) shall not affect the parties' rights and obligations under Article
VII of the Professional Baseball Agreement.

(b) APPLICABLE AUTHORITY AND INCORPORATED AGREEMENTS.
The Major League Rules and Professional Baseball Agreement ("PBA"), including all
subsequent amendments to those documents, shall immediately be incorporated (as if
set forth verbatim) in all PDCs between Major and Minor League Clubs. All references
in a PDC to a "Rule" or "Rules" are to the applicable Major League Rules.

(c) DURATION AND TERMINATION. No PDC may have a term extending
beyond the expiration of the PBA and the rights and obligations of all parties to a PDC
shall terminate (and be of no force and effect) as of the expiration of the PBA. The
term of all PDCs between individual Major League Clubs and individual Minor League
Clubs shall be either two years or four years, except that a PDC expiring at the end of
the season in a year in which the PBA may be and is reopened for termination at the
end of the following season may be followed by a one-year PDC covering the
following season. If neither party to a PDC terminates the PDC in accordance with
Rule 56(d) (Negotiation of New PDC Affiliations), the PDC shall automatically be
renewed for a two-year term (or a one-year term, if the PBA is to terminate at the end
of the following season).

(d) NEGOTIATION OF NEW PDC AFFILIATIONS. Major League and Minor
League Clubs may terminate their PDCs in the final year of the term of such PDCs only
in accordance with procedures that follow.

    (1) Between the conclusion of the Minor League Club's championship season
    and September 11 of the final year of the term of its PDC, a Major League Club or
    a Minor League Club shall have the right to give written notice of its intention to
    terminate its PDC only to the Commissioner (in the case of the Major League
    Club), or only to the President of the Minor League Association (in the case of the
    Minor League Club). The fact that such notices are given shall not be disclosed by
    the Clubs, the Commissioner or by the President of the Minor League Association
    except in accordance with this Rule 56. Failure to give such notice shall make the

                                         155                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page290
                                                   Page 295ofof419
                                                                424

                          MAJOR LEAGUE RULES
                               MLR 56(d)

  Club ineligible to terminate its PDC. After being informed of a Major League
  Club's intention to terminate a PDC, the Commissioner may direct the Major
  League Club not to terminate the PDC if the Commissioner determines that such a
  termination would prejudice the interest of a Major League, another Major League
  Club, a Minor League Club or a Minor League. In any such case the Major
  League Club shall be ineligible to terminate its PDC.

  (2) Between September 12 and September 15 of any year in which they receive
  notices of intention to terminate PDCs, the Commissioner and the President of the
  Minor League Association shall notify all Clubs that are the subject of such notices
  of the identities of other such Clubs whose respective PDC affiliations that are
  subject to termination involve the same classification or subclassification of play
  except that there shall be no identification of Major League Clubs that gave such
  notices but were directed by the Commissioner not to terminate, or of Major or
  Minor League Clubs that subsequently have withdrawn such notices.

  (3) Between September 16 and September 30 of the last year of the term of their
  PDCs, the Clubs receiving notification from the Commissioner and the President
  of the Minor League Association in accordance with Rule 56(d)(2) may discuss
  the possibility of a new PDC relationship with other such Clubs (including their
  current PDC affiliate) for an affiliation at the same classification (or same
  subclassification) of League play, and may agree to enter into such affiliations.
  Discussions and agreements in accordance with this Rule 56(d)(3) shall not be
  considered tampering.

  (4) On or before October 7, any Clubs that have not agreed to enter into PDCs
  in accordance with Rule 56(d)(3) must enter into PDCs with one another, or have
  their PDCs renewed in accordance with Rule 56(c) (Duration and Termination) in
  the case of Clubs that are parties to the same PDC. If multiple Clubs remain that
  have not agreed to enter into new PDCs, the Commissioner shall determine, after
  consultation with the President of the Minor League Association, appropriate
  affiliations, taking into account the Major League Clubs' player development
  needs in terms of the ages and experience of its players, the Clubs' respective
  locations, the Clubs' respective relationships, and equitable considerations,
  including the effect of a new affiliation on the Minor League Clubs' fan support.

  (5) PDC affiliations to which Clubs agree in accordance with Rule 56(d)(3), or
  that are determined in accordance with Rule 56(d)(4), shall result in the
  termination of those Clubs' existing PDCs effective September 30 of the final year
  of the term of their PDC, and shall require that those Clubs enter into new PDCs as
  so agreed or determined by execution of the standard form letter of agreement set
  forth in Rule 56(a), effective immediately upon such termination.

                                       156                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page291
                                                    Page 296ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                                  MLR 56(d)


     (6) No Major League Club may attempt to persuade or induce a Minor League
     Club whose PDC has terminated to enter into a new PDC by providing or offering
     to provide, directly or indirectly, economic benefits to the Minor League Club
     different from the terms provided for in this Rule 56, or by offering any
     inducement related to the playing of exhibition games, nor may the Minor League
     Club directly or indirectly request such economic benefits.

     (7) Upon complaint by a Major League Club that a Minor League Club has
     entered into a new PDC with another Major League Club (either the Major League
     Club with which it had the PDC that was terminated or a Major League Club with
     which it is newly affiliated) under which the Minor League Club receives
     economic benefits (including the playing of more exhibition games) that are
     superior to those provided under the Minor League Club's expired PDC, the
     Commissioner shall investigate whether the preceding paragraph was violated. The
     fact that the number of exhibition games played has changed from the prior PDC
     to the new PDC may be cited by either party as evidence, and the Commissioner
     may treat such fact as circumstantial evidence. If a violation of Rule 56(d)(6) is
     found, both the Minor League Club and Major League Club shall be subject to the
     penalties in Rule 56(a) (Exclusivity) for providing "money, equipment, services or
     other forms of consideration in excess of the obligations prescribed by this
     standard PDC."

PDC REAFFILIATION TIMELINE:                                      Timetable

STEP 1: Clubs notify their respective central office of          End of championship
their intent to seek reaffiliation. In the case of a Major       season to 9/11
League Club, notification is made only to the Office of
the Commissioner. In the case of a Minor League Club,
notification is made only to the President of the Minor
League Association.

STEP 2: The Office of the Commissioner and the                   9/12-9/15
President of the Minor League Association give notice            (4 days)
to all Clubs seeking reaffiliation, providing a list of
Clubs in the same classification or sub-classification
that are eligible for a PDC affiliation and that are the
subject of a notice of a desire to reaffiliate.




                                           157                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page292
                                                    Page 297ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 56(d) to 56(f)


                                                                   Timetable

STEP 3: Clubs receiving notification from the Office               9/16-9/30
of the Commissioner or President of the Minor League               (15 days)
Association may discuss the possibility of a new PDC
relationship with other such Clubs (including their
current PDC affiliates) for an affiliation at the same
classification or sub-classification.

STEP 4: Clubs that have not agreed to enter into a                 On or before 10/7
PDC arrangement or renew an existing PDC
arrangement will be assigned PDC affiliations by the
Office of the Commissioner and the President of the
Minor League Association.

(e) OTHER AFFILIATION CHANGES. If a Major League or Minor League Club
desires to change its PDC affiliation during the term of a PDC, the Club shall notify in
writing the Commissioner and the President of the Minor League Association of its
desire to change affiliations. A Major League or Minor League Club may not inform
or contact any other Major League or Minor League Club concerning its desire to
change affiliations. Upon receiving a notice of desire to change affiliation from a
Major League or Minor League Club, the Commissioner and the President of the Minor
League Association shall use their best efforts to arrange a new affiliation for the Major
League or Minor League Club requesting the change. Any attempt during the term of a
PDC by a Major League or Minor League Club to secure a change in PDC affiliation
during the term of a PDC other than through the procedures in this Rule 56(e) shall be
considered a violation of the rules against tampering.

(f) ASSIGNABILITY. A PDC shall be assignable by the Major League Club(s) that
originally enters into the PDC, or by any Major League Club(s) to which the PDC is
subsequently assigned, only in the following situations:

    (1) If a Major League Club desires to reduce the overall number of its Minor
    League affiliates by assigning a PDC to another Major League Club;

    (2) If a Major League Club desires to increase or decrease the number of its
    Minor League affiliates in a particular classification or subclassification and
    wishes to assign a PDC to another Major League Club in order to effect such a
    reconfiguration of its Minor League system; or




                                          158                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page293
                                                    Page 298ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 56(f) to 56(g)

    (3) If the Commissioner determines that the player development needs of an
    existing Major League Club (taking into account geography, the age and
    experience of the Club's Minor League players, travel burdens, and the
    configuration of the Club's Minor League system) would be served by an
    assignment of the Club's PDC to another Major League Club.

     A PDC that is supported by the Major League Central Fund also may be freely
assigned to a Major League Club or Clubs. A Major League Club or Clubs may assign
a PDC to the Major League Central Fund in emergency circumstances, including, but
not limited to, extreme financial difficulties of the Major League Club or Clubs, with
the prior approval of the Major League Executive Council.

     In the event a PDC is assignable pursuant to this Rule 56(f), the Major League
Club (or Clubs) wishing to assign the PDC shall notify the Commissioner (or the
Commissioner’s designee) and the President of the Minor League Association on or
before October 15 of its (or their) desire to assign the PDC for the next
championship season and beyond, if applicable. The Commissioner (or the
Commissioner’s designee) shall determine if another Major League Club wishes to
be assigned the PDC. A Major League Club may not contact any other Major
League Club concerning its desire to assign a PDC without the prior written approval
of the Commissioner or the Commissioner’s designee. Any assignment of a PDC
permitted by this Rule 56(f) must occur, and notice must be given to the affected
Minor League Club, prior to November 1 of the year before the season for which the
change in affiliation will be effective.

(g) RIGHTS AND OBLIGATIONS. The respective rights and obligations of the
Minor League Club and the Major League Club(s) under the standard PDC are as
follows:

    (1) Roster of Minor League Club. The Major League Club shall provide, and
    maintain throughout the regular and any post-season play, an active roster of
    skilled players for the Minor League Club in accordance with the Active List
    limits in Rule 2. The players so provided shall be under contract exclusively to the
    Major League Club and reserved only to the Major League Club. The Minor
    League Club shall respect, be bound by, abide by and not interfere with all
    contracts between the Major League Club and the players that it has provided to
    the Minor League Club. In accordance with Rule 2, the Major League Club also
    shall file and maintain all player lists for the Minor League Club.

    (2) Promotional Appearances and Pictures of Players. As to players assigned,
    transferred, loaned, leased, or otherwise directed by the Major League Club to
    perform as a member of the active roster of any Minor League Club, the Major

                                         159                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page294
                                                   Page 299ofof419
                                                                424

                           MAJOR LEAGUE RULES
                                MLR 56(g)

  League Club grants to the Minor League Club a non-exclusive, royalty-free
  license to exercise the rights that the Major League Club is authorized to exercise
  pursuant to paragraphs XIII (Promotion of Baseball) and XIV (Pictures of Player)
  of the Minor League Uniform Player Contract (see Attachment 3). The Minor
  League Club grants to the Major League Club a non-exclusive royalty-free license
  for non-royalty-bearing promotional purposes to use the marks of the Minor
  League Club in connection with or with respect to such player's name, picture and
  likeness and other attributes that the player authorized the Major League Club to
  exercise pursuant to paragraph XIV of the Minor League Uniform Player Contract,
  subject to such quality control standards that the Major League Clubs apply to
  reviewing items bearing their own marks.

  (3) Assignments, Transfers and Directions to Perform. In accordance with these
  Rules, a Major League Club may assign, direct, designate or otherwise transfer
  any player to the various players lists that it files and maintains for the Minor
  League Club. The Major League Club also may assign, direct, designate or
  otherwise transfer the contract of any player on the various player lists that it files
  and maintains for the Minor League Club to any other Major or Minor League
  Club. The Minor League Club shall not interfere with, limit or restrict the Major
  League Club's right to assign, direct, designate or otherwise transfer the contract of
  any player on the various player lists that it files and maintains for the Minor
  League Club to any other Major or Minor League Club, except that no more than
  three players under contract to a Major League Club other than the Major League
  Club or Clubs that is or are party to a PDC may be assigned, directed, designated
  or otherwise transferred at any one time to the roster of the Minor League Club.

  (4) Managers, Coaches, Instructors and Trainers. The Major League Club shall
  have the sole right to select and employ, and the sole obligation to compensate and
  provide benefits for, the manager, coaches, instructors and trainers for the Minor
  League Club. All of these individuals shall be under contract exclusively with the
  Major League Club. The Major League Club shall consult with the Minor League
  Club prior to selecting and employing the manager assigned to the Minor League
  Club.

  (5)   Allocation of Team-Related Expenses.

        (A) Salaries and Other Compensation. The Major League Club is
        responsible for the payment of all obligations to or for the benefit of all
        players assigned, transferred, leased or loaned to, or otherwise directed to
        play for, or otherwise assigned to any list of, the Minor League Club,
        including all salary and other compensation, responsibility for all benefits,
        payroll taxes, worker's compensation coverage, unemployment insurance

                                        160                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page295
                                                   Page 300ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 56(g)

       coverage, and any other benefits or taxes associated with players'
       employment.

       (B) Spring Training. The Major League Club shall pay all spring training
       expenses for the Minor League Club's team, at a site and for a period to be
       designated by the Major League Club, including the travel expenses of team
       personnel reporting to the training camp, the travel expense from the training
       camp to the city where the team is scheduled to open the season, and the
       hotel and meal allowances of the team in such city from date of arrival
       through the day preceding the official opening of the season.

       (C) Travel. The Major League Club shall pay all travel expenses of any
       team personnel to his or her home by air coach or other transportation with
       equivalent fare if the employee's contract with the Major League Club
       requires such payment. The Major League Club shall pay all travel
       expenses of their employees arising from assignment of their contracts or the
       assignment, loan or transfer of such employees to another Major or Minor
       League Club.

       (D) Uniforms. The Minor League Club shall furnish a sufficient number of
       uniforms for all on-field team personnel assigned, transferred, leased or
       loaned to or otherwise directed to play or perform services for the Minor
       League Club. The uniforms shall be of at least the same quality as were
       provided during the 1997 season. The Commissioner's Office and the Minor
       League Association may establish minimum uniform requirements for
       Minor League Clubs. Major League Clubs shall receive reasonable notice
       of changes to a Minor League Club's uniforms. The Minor League Club
       shall keep its uniforms in good repair and shall have them cleaned when
       needed. Inventory of uniforms existing in 1997 shall become the property of
       the respective Minor League Clubs.

       (E) Bats and Balls. The Major League Club and the Minor League Club
       that are parties to a PDC shall share in the cost of bats and balls as follows:

            (i) The Major League Club shall order, ship and pay for all bats and
            balls necessary for use by the Minor League Club.

            (ii) The Commissioner or the Commissioner's designee, and the Minor
            League Association, shall establish bat and ball distribution guidelines
            for implementation by the Minor League Club.




                                      161                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page296
                                                   Page 301ofof419
                                                                424

                         MAJOR LEAGUE RULES
                              MLR 56(g)

           (iii) Each Minor League Club shall provide, subject to the approval of
           the Major League Club (which approval shall not be unreasonably
           withheld), an on-site equipment manager.

           (iv) All costs (bats and balls actually used and equipment managers)
           shall be split between the Major League Club and the Minor League
           Club. The Major League Club shall invoice the Minor League Club for
           the percentage of total costs due to the Major League Club. The Minor
           League Club may offset the appropriate percentage of costs it incurred
           for equipment managers. The cost of shaggers used, if any, shall be the
           sole responsibility of the Minor League Club. The Minor League Club
           shall reimburse the Major League Club for its share of total costs on or
           before October 31 of each year. For costs relating to each Class AAA
           and Class AA Club, the Major League Club shall pay 66.7% and the
           Minor League Club shall pay 33.3%. For costs relating to each Club in
           Class A and in lower classifications, the Major League Club shall pay
           75% and the Minor League Club shall pay 25%.

           (v) Each Major League Club and each Minor League Club shall
           certify in writing to the Commissioner and the President of the Minor
           League Association, on or before October 31 of each year, that the
           reimbursement has, in fact, occurred. Such certification shall include
           the amounts reimbursed.

           (vi) Season-end inventory shall remain the property of the Major
           League Club and shall not be charged to the Minor League Club in that
           year.

       (F) Trainer and Medical Supplies. The Major League Club shall provide to
       the Minor League Club a trainer for the championship season and all
       reasonable medical supplies for use by such trainer. The Major League Club
       shall be responsible for the entire cost of the trainer's salary and benefits.
       The Major League Club shall not be responsible for the purchase of medical
       supplies by the Minor League Club, unless prior approval is granted.

       (G) Reimbursements. The Major League Club shall reimburse the Minor
       League Club within seven days of receipt of a statement for the following
       expense items:

           (i) Meal allowances paid by the Minor League Club at the request of
           the Major League Club, the amount of which allowance shall be
           determined solely by the Major League Club.

                                      162                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page297
                                                   Page 302ofof419
                                                                424

                        MAJOR LEAGUE RULES
                             MLR 56(g)


           (ii) Hotel expenses on the road for rooms in excess of 17 rooms per
           night. The Minor League Club shall provide up to four single rooms
           per night for staff personnel and standard double rooms for all players
           on the Minor League Club's active roster. A Minor League Club shall
           not be permitted to lodge with a player any person who is not a member
           of the Club's traveling party (i.e., manager, two coaches, trainer and
           players). A Minor League Club shall not in any event be required to
           pay the expenses of providing rooms for a Major League Club's roving
           instructors, field coordinators, scouts, or those persons in like positions
           with the Major League Club who are not regularly assigned to the
           Minor League Club.

           (iii) Reporting and transportation home, including miscellaneous
           expenses of players, field manager and coach as provided in their
           Uniform Player Contract; transportation home of trainer; transportation
           for members of a traveling party fulfilling military reserve or national
           guard requirements if approved by the Major League Club; as well as
           any other transportation furnished by the Minor League Club at
           direction and with approval of the Major League Club.

           (iv) Commercial fare air transportation charges while traveling in
           League for members of a traveling party, if any in excess of 30, at all
           classifications. The Minor League Club may be reimbursed by the
           Major League Club for any unused airline ticket purchased for team
           travel and for which a credit or refund cannot be obtained. The Minor
           League Club may be reimbursed by the Major League Club for costs
           above the discount rate for airline tickets already purchased when
           changes to the traveling party require the purchase of additional tickets
           at full price. The Minor League Club may not prorate ground
           transportation for players in excess of classification limit, or for
           manager, coaches or trainers.

           (v) All obligations to be paid by the Major League Club to the Minor
           League Club under this Rule 56 must be submitted by the Minor
           League Club to the Major League Club no later than November 30,
           immediately following the conclusion of the season for which the
           obligations are to be paid in order for the Major League Club to be
           required to pay those obligations.

       (H) The Minor League Club shall provide and pay the cost of local basic
       telephone service for the field manager's office in both home and visiting

                                      163                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page298
                                                    Page 303ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 56(g) to 56(j)

           clubhouses. The Major League Club shall be responsible for all toll (long
           distance) and special feature charges.

           (I) The Minor League Club is required to either install or make readily
           available, and maintain, a whirlpool, hydroculator (4-pack minimum) and
           scale in its home clubhouse, and at least a hydroculator (4-pack minimum) in
           its visiting clubhouse.

           (J) If the Minor League Club wins its League championship, it is
           responsible for providing post-season awards, such as championship rings,
           for on-field personnel assigned to the Club, and the Major League Club
           may, but is not required to, participate in the purchase of such awards.

     (6) The Minor League Club shall have the right to recommend that disciplinary
     action be taken by the Major League Club against any player who is under
     contract to the Major League Club and who is on the Minor League Club's roster
     or any of its lists maintained pursuant to these Rules, including the right to
     recommend assignment to another Club's lists or roster, or that any such player be
     released. If the Major League Club refuses to take action pursuant to such a
     recommendation, the Minor League Club may appeal to the Commissioner, who
     may, acting individually or through a designee, order appropriate disciplinary
     action, reassignment, transfer or release of the player. The Minor League Club's
     League President also may take disciplinary action against any player on the roster
     or assigned to any of the lists of the Minor League Club, subject to the rights of
     appeal set forth in the Professional Baseball Agreement.

(h) SCHEDULING. The Minor League Club shall be bound by and adhere to the
official schedule for its League that has been drafted and approved pursuant to the
procedures in Rule 32 (Schedules). Except for re-scheduled make-up games approved
by its League President, the Minor League Club shall not play any exhibition, regular
or post-season games that are not set forth in the official schedule for its League (except
pre-season exhibition or post-season playoff games approved to be played in
accordance with these Rules).

(i) PLAYING FACILITY. The Minor League Club must provide a playing facility
that complies with Rule 58 or it shall be subject to the sanctions set forth in Rule 58(c)
(Failure to Meet Ballpark Standards).

(j) RELOCATION OR CHANGE IN LEAGUE AFFILIATION OF MINOR
LEAGUE CLUB. Any proposal by a Minor League Club to relocate or change
League affiliation must first be approved by the Major League Club with which it has a
PDC, or the Major League Club may terminate the PDC. If a Major League Club

                                           164                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page299
                                                    Page 304ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 56(j) to 56(n)

terminates the PDC pursuant to this Rule 56(j), the Commissioner or the
Commissioner’s designee and the President of the Minor League Association shall use
their best efforts to arrange a new affiliation for the Major League Club whenever
possible.

(k) NATIONAL EMERGENCIES. During any national emergency that causes a
suspension of Major League or Minor League play, either party to a PDC may suspend
its obligations to the other under this Rule 56.

(l) EXTENT OF CLUB'S OBLIGATIONS. Except as specified in the applicable
Major League Rules,

    (1) the Major League Club does not assume and shall not have, by implication
    or otherwise, any obligation or responsibility to the Minor League Club, its Minor
    League or Minor League Association or with respect to their operations or
    employees; and

    (2) the Minor League Club does not assume and shall not have, by implication
    or otherwise, any obligation or responsibility to the Major League Club, or the
    Commissioner's Office, or with respect to their operations or employees.

(m) NOTICES. Any notices required to be given by the provisions of a PDC or the
Major League Rules shall be made by registered or certified mail or by telegram. The
date that the notice actually is sent under this Rule 56(m) shall be deemed to be the date
of receipt.

(n) FILING. The Major League Club and Minor League Club shall indicate their
assent to the terms of the standard PDC, as well as to the incorporated provisions of the
Major League Rules and PBA, by signing a standard form letter, a copy of which is
appended to these Rules as Attachment 56. This form letter cannot add to, delete from,
or otherwise alter the rights and obligations of the Major League Club and Minor
League Club as set forth in this Rule 56. Executed copies of the form letter shall be
filed with the Commissioner or the Commissioner's designee, with the President of the
Minor League Association, and also with the President of the Minor League Club's
League.




                                          165                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page300
                                                    Page 305ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                                 MLR 57(a)

                                        Rule 57

            TRAVEL STANDARDS FOR MINOR LEAGUE CLUBS

     The standards and requirements in this Rule 57 shall govern all travel and lodging
that Minor League Clubs provide to active and disabled players, managers, coaches,
instructors and trainers.

(a) TRANSPORTATION. Unless exceptions are granted in writing by the General
Manager of the Major League Club whose players are involved, the following
standards apply to transportation furnished or arranged by Minor League Clubs:

    (1) 500-Mile Limit. Trips by bus in excess of 500 miles shall require the use of
    an off-day, i.e., a day on which there is no scheduled or make-up game played.
    Any trips in excess of 500 miles without an off-day shall be by air.

    (2) Commuter Trips. All trips to road games in which the Minor League Club
    travels to and from the road site in one day shall be limited to no more than 100
    miles or two hours in each direction.

    (3) Approval of Vehicles. If a Minor League Club has a PDC, it must obtain the
    Major League Club's approval of all vehicles used for the purpose of traveling to
    road games.

    (4) Vans. Minor League Clubs may not use vans for trips that are in excess of
    75 miles in each direction.

    (5) Flights After Night Games. If a night game was played on the immediately
    preceding date, a Minor League Club may not schedule an inter-city flight unless it
    either

          (A) has a departure time later than 9:00 a.m.; or

          (B) is the latest departing flight scheduled to arrive at least five hours before
          the start of the game.

    (6) Itineraries. Subject to the specific rules set forth above, a Minor League
    Club with a PDC must request the Major League Club's approval of all itineraries
    (i.e., scheduled route, type of plane if size and quality of equipment is a concern,
    and departure and arrival times) for bus, hotel and air travel. Such itineraries must




                                          166                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page301
                                                    Page 306ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR 57(a) to 58(c)

     be submitted to the Major League Club for approval at least 15 days before the trip
     to which it applies.

(b) HOTEL. The Major League Club must approve all hotels used by a Minor
League Club that is party to a PDC, which approval shall not unreasonably be withheld
in the case of hotels recommended by the Minor League Club. If a Major League Club
approves a hotel(s) for use at the home site of a Minor League Club with which it has a
PDC, that approval shall be sufficient for all visiting Minor League Clubs.


                                         Rule 58

         STANDARDS FOR MINOR LEAGUE PLAYING FACILITIES

(a) STANDARDS. Each Minor League Club must maintain a playing facility that
complies with agreed standards. These standards are set forth in Attachment 58. Any
variance or waiver may be granted only by both the President of the Minor League
Association and the Commissioner or the Commissioner's designee and shall remain in
effect only for the time remaining in the current PDC, unless both the President of the
Minor League Association and the Commissioner or the Commissioner's designee
agree that the variance or waiver involves a structural issue (a category that includes,
but is not limited to, the construction of walls and other permanent features of a facility)
for which a variance or waiver of longer duration is appropriate. Any variance or
waiver granted under this Rule 58(a) may be renewed beyond its expiration for the term
of a successor PDC.

(b) MONITORING OF COMPLIANCE. The Commissioner's Office shall employ
or otherwise contract for inspectors who will monitor Minor League Clubs' compliance
with the agreed playing facility standards, and who will determine the frequency and
timing of their inspections.

(c) FAILURE TO MEET BALLPARK STANDARDS. The inspectors shall cite
any failures to comply with the agreed standards and shall notify the President of the
Minor League Association and the Commissioner or the Commissioner's designee of
such noncompliance. The President of the Minor League Association shall consult
with the Major League Club that has a PDC with the non-complying Minor League
Club, with the Commissioner or the Commissioner's designee and with the Minor
League Club itself. The President of the Minor League Association shall determine, in
consultation with the Commissioner or the Commissioner's designee, the specific
measures the Minor League Club must take to achieve compliance and a timetable for
achieving such compliance. The President of the Minor League Association shall then
promptly notify such Minor League Club of such measures and timetable. Before the

                                           167                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page302
                                                    Page 307ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR 58(c) to 59(a)

expiration of the required compliance timetable, the Minor League Club may request an
extension of the timetable or a variance from the required compliance measures (see
Rule 58(a) (Standards)) upon a showing to the President of the Minor League
Association of good cause.

     If the Minor League Club fails to achieve such compliance with respect to playing
field and other team facilities within the time specified and has not received a variance
from such compliance, the President of the Minor League Association shall consult
with the Commissioner or the Commissioner's designee about appropriate punitive or
remedial action against the Club, its owner(s) and/or its League. Such punitive or
remedial action may include, without limitation, fines not exceeding $250,000 and
suspensions of Minor League Club owners and/or personnel. After consultation with
the Commissioner or the Commissioner's designee, the President of the Minor League
Association shall then impose such punitive and/or remedial action against the Club, its
owner, and/or its League as the President shall determine is appropriate under the
circumstances. In addition to other punitive or remedial action that the President of the
Minor League Association may impose, if, after investigation and consultation with the
Commissioner or the Commissioner's designee, the President of the Minor League
Association determines that the Minor League Club has no good cause for its failure,
the President of the Minor League Association shall order the PDC voidable at the
option of the Major League Club that is party to the PDC, and shall order the ownership
of the Minor League Club to divest its interest in the franchise. In the event that there is
a finding of good cause, the President of the Minor League Association, after
consultation with the Commissioner or the Commissioner's designee, shall issue a
timetable for compliance within the shortest possible period.

     If either the Major League Club that has a PDC with a Minor League Club that has
been cited for noncompliance or the Commissioner's designee believes that the failure
by the President of the Minor League Association to impose a penalty constitutes an
abuse of discretion, or that a timetable or extension for compliance or a variance given
by the President of the Minor League Association constitutes an abuse of discretion, the
Major League Club or the Commissioner's designee may certify the dispute for appeal
to the Commissioner under Article II of the Professional Baseball Agreement.


                                         Rule 59

                                LIEN ON TERRITORY

(a) AMOUNT AND PRIORITY OF LIENS. The amount of a Major or Minor
League Club's indebtedness:


                                           168                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page303
                                                    Page 308ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR 59(a) to 59(c)

     (1) To its players and for its pro-rata share of its League salary obligations to
     umpires and to its official scorers or for its pro-rata share of its League
     indebtedness to official scorers;

     (2) To other Major and/or Minor League Clubs for, or in connection with,
     assignments of player contracts, any of its commitments under a PDC or to any
     Major or Minor League Club or to any Major or Minor League or Minor League
     Association for money loaned (if such loans have been recorded with the
     Commissioner and the President of the Minor League Association within 10 days
     from the date of the loan);

     (3) For obligations due to the Minor League Association of which the Minor
     League Club's League is a member and for the Minor League Club's pro-rata share
     of its League obligations to that Minor League Association; and,

     (4)   For obligations to the Major or Minor League Club's League,

shall become liens against the territory it represents. The liens shall rank in the order or
priority stated in Rules 59(a)(1) through (a)(4). Except under such conditions as the
President of the Minor League Association may impose, in the case of Minor League
Clubs, League membership shall not be extended to any Major or Minor League Club
in the debtor Club's territory until such debts are discharged. Liens established under
this Rule 59 shall terminate at the expiration of two years from the date they were
established. However, one year shall be added to the lien period for each season that
membership is extended to a Major or Minor League Club in the territory of the debtor
Club.

(b) DEDUCTIONS. The Commissioner (in the case of a Major League Club) or the
President of the Minor League Association (in the case of a Minor League Club) shall
deduct the amount of the debts set forth in Rule 59(a) (Amount and Priority of Liens)
from any monies received for the account of or to the credit of the debtor Major or
Minor League Club. In the case of a Minor League Club, the President of the Minor
League Association shall pay any maintenance charge required by the governing
document of the Club's Minor League Association before applying the remainder of the
deductions to the payment of the Club's debts.

(c) EFFECT OF ASSIGNMENTS. Except as may be authorized by the
Commissioner (in the case of a Major League Club) or the President of the Minor
League Association (in the case of a Minor League Club), any assignment by a Club of
monies due or to become due shall be subject to the provisions of this Rule 59, and
shall not constitute any preference or priority contrary to the preferences and priorities


                                           169                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page304
                                                    Page 309ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR 59(c) to 60(h)

in this Rule 59, or otherwise affect any obligation specified in Rule 59(a) (Amount and
Priority of Liens) that is of equal or superior priority.


                                        Rule 60

                                    DEFINITIONS

     The definitions set forth in this Rule 60 shall apply to the following terms as they
are used in the Major League Constitution, the Major League Rules and all documents
incorporated into or appended to the Major League Constitution and Major League
Rules.

(a) The term "Major League" shall refer to the American League and the National
League and any other professional baseball league that is recognized as a Major League
under the Major League Constitution.

(b) The term "Major League Club" shall refer to a professional baseball club that plays
in a Major League.

(c) The term "Major League Player" shall refer to a professional baseball player who
is on the Major League Reserve List of a Major League Club.

(d) The term "Minor League Association" shall refer to any association of Minor
League Clubs and/or Minor Leagues that is party to an agreement with the Major
Leagues and that recognizes the authority of the Commissioner.

(e) The term "Minor League" shall refer to any domestic or foreign professional
baseball league (other than a Winter League) that is party to an agreement with the
Major Leagues that recognizes the authority of the Commissioner and that recognizes
that such league shall be a Minor League within the meaning of the Major League
Rules.

(f) The term "Minor League Club" shall refer to any professional baseball club that is
a member in good standing of a Minor League.

(g) The term "Club" shall refer to any Major League Club or Minor League Club.

(h) The term "Minor League Player" shall refer to any professional baseball player
who is on a Minor League Reserve List of a Major League Club or who is on the
Reserve List of a Minor League Club.


                                          170                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page305
                                                    Page 310ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR 60(i) to 60(q)

(i) The term "first-year player" shall refer to any player who has never before signed a
Major or Minor League contract.

(j) The term "Commissioner" shall refer to the individual who holds the office of
Commissioner of Baseball pursuant to Article II of the Major League Constitution, or
in the absence of a Commissioner, any entity succeeding to the powers and duties of the
Commissioner pursuant to the Major League Constitution.

(k) The term "President of a Minor League Association" shall refer to the individual
who holds the authority of a chief executive officer under the governing document of a
Minor League Association.

(l) The term "Major League Reserve List" shall refer to the lists filed and maintained
by a Major League Club pursuant to Rule 2 of all players, player-managers and player-
coaches with whom the Major League Club is party to a Major League Uniform
Player's Contract (unless such players have been assigned outright to a Minor League
Club) and players whom the Major League Club has promoted to Major League status
and also must be tendered Major League Uniform Player's Contracts on or before the
following December 20.

(m) The term "Minor League Reserve List" shall refer to the list filed and maintained
pursuant to Rule 2 of all players, player-managers and player-coaches with whom a
Major or Minor League Club is party to Minor League Uniform Player Contracts,
including players under Major League Uniform Player's Contracts who have been
assigned outright to Minor League Clubs.

(n) The term "Major League Active List" shall refer to the list filed pursuant to Rule 2
of all players, player-managers and player-coaches who are currently eligible to play in
a game for that Major League Club.

(o) The term "Minor League Active List" shall refer to the list filed pursuant to Rule 2
of all players, player-managers and player-coaches who are currently eligible to play in
a game for that Minor League Club.

(p) The term "championship season" shall refer to the full schedule of regular-season
games that has been approved for a Major or Minor League Club in accordance with
the provisions of Rule 32.

(q) The term "Player Development Contract (PDC)" shall refer to the Standard PDC in
Rule 56.




                                         171                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page306
                                                    Page 311ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                             MLR 60(r) to Acceptance

(r) The term "independent Minor League Club" shall refer to a Minor League Club
that is not owned by a Major League Club and does not have a PDC with a Major
League Club or Clubs.

(s) The term "Inactive Lists" shall refer:

    (1) with respect to Major League Clubs, to the Disabled, Bereavement,
    Suspended, Voluntarily Retired, Restricted, Disqualified and Ineligible Lists; and

    (2) with respect to Minor League Clubs, to the Disabled, Suspended,
    Voluntarily Retired, Restricted, Disqualified, Ineligible and Temporarily Inactive
    Lists.

(t) The term “Winter League” shall refer to a professional baseball league outside
the United States and Canada that plays a schedule of games that begins after August
31 and concludes before the start of the next championship season and that the
Commissioner or the Commissioner’s designee recognizes as a Winter League.
Winter Leagues are not Minor Leagues within the meaning of the Major League
Rules. Winter League Clubs are not Minor League Clubs within the meaning of the
Major League Rules.


                                   ACCEPTANCE

     The foregoing Major League Rules having been proposed by the Major League
Executive Council pursuant to the provisions of the Major League Constitution, have
been duly accepted by the Major League Clubs and the Leagues of the National
Association. These Rules are recognized as binding upon all their constituent Clubs
and can be amended only as provided in said Major League Constitution and the
Professional Baseball Agreement, where applicable.




                                             172                                 3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page307
                                                    Page 312ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 3

                                ATTACHMENT 3

                          MINOR LEAGUE UNIFORM
                            PLAYER CONTRACT

I.        Parties

    The parties to this Minor League Uniform Player Contract are those identified in
paragraphs 1 and 2 of Addendum A.

II.       Definitions

     A. As used in this Minor League Uniform Player Contract, the term "Player"
shall refer to the individual identified in paragraph 1 of Addendum A.

     B. The term "Major League" shall refer to The American League of
Professional Baseball Clubs, The National League of Professional Baseball Clubs and
any other professional baseball league that is granted Major League status pursuant to
the Major League Agreement (MLA).

      C. The term "Major League Club" shall refer to a professional baseball club
that is a member in good standing of a Major League.

    D. The term "Major League Player" shall refer to a professional baseball player
who is on an Active List, Disabled List or other Inactive List of a Major League Club.

     E.    The term "Minor League" shall refer to any domestic or foreign professional
baseball league that, either directly or through membership in an association or other
entity, is party to an agreement with the Major Leagues and that recognizes the
authority of the Commissioner.

      F.    The term "Minor League Club" shall refer to any professional baseball club
that is a member in good standing of a Minor League.

      G. The term "Minor League Player" shall refer to any professional baseball
player who is on a Minor League under control list and/or a Minor League Reserve List
of a Major League Club and/or any professional baseball player who is on the Active
List, Disabled List or other Inactive List of a Minor League Club.

    H. The term "Commissioner" shall refer to the individual who holds the office
of Commissioner of Baseball pursuant to Article I of the MLA (or, in the absence of a


                                        173                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page308
                                                    Page 313ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

Commissioner, any person or entity succeeding to the powers and duties of the
Commissioner pursuant to the MLA) or the Commissioner's designee.

     I.    The term "Club" shall refer to the professional baseball club identified in
paragraph 2 of Addendum A, and any other Major League Club or Minor League Club
to which this Minor League Uniform Player Contract may be assigned, loaned, leased
or otherwise transferred. The term "Club" also shall refer to any Major League Club or
Minor League Club for which Player is directed to perform.

      J.     The terms "Minor League Reserve List" and "Minor League under control
list" shall refer to the lists filed pursuant to the Major League Rules of all Minor League
Uniform Player Contracts to which that Club holds title.

      K. The terms "Major League Reserve List" and "Major League under control
list" shall refer to the lists filed pursuant to the Major League Rules of all Major League
Uniform Player Contracts that Club holds title to and that Club has placed on the Major
League roster.

     L.    The term "championship playing season" shall refer to the full schedule of
regular-season games that has been approved for Club.

    M. The term "Minor League Association" shall refer to any association of
Minor League Clubs and/or Minor Leagues that is party to an agreement with the
Major Leagues and that recognizes the authority of the Commissioner.

III.       Recital

      The Major Leagues have jointly subscribed to the Major League Agreement
(MLA) and the Major League Rules (MLR). The parties agree that they and this Minor
League Uniform Player Contract are therefore subject to and governed by the MLA and
MLR, which are fully incorporated in this Minor League Uniform Player Contract as if
set forth herein verbatim. The Major Leagues are currently party to the Professional
Baseball Agreement (PBA) with the National Association of Professional Baseball
Leagues (National Association). To the extent that this Minor League Uniform Player
Contract is assigned, loaned, leased or otherwise transferred to a Minor League Club
which is a member of a National Association League (or the player is directed by the
Club to perform for, or report to, such Minor League Club), the parties acknowledge
(A) that they and this Minor League Uniform Player Contract are bound by, subject to
and governed by the then-existing PBA and any subsequent amendments to that
document, and (B) that the then-existing PBA (and any subsequent amendments to that
document) are fully incorporated in this Minor League Uniform Player Contract as if
set forth herein verbatim.

                                           174                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page309
                                                    Page 314ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 3


     To the extent that this Minor League Uniform Player Contract is assigned, loaned,
leased or otherwise transferred to a Minor League Club which is not a member of a
National Association League (or the Player is directed by the Club to perform for, or
report to, such Minor League Club), the parties acknowledge (A) that they and this
Minor League Uniform Player Contract are bound by, subject to and governed by any
agreement(s) and any subsequent amendments to any present or future agreements then
in effect between the Major Leagues and the Minor League or Minor League
Association of which the Minor League Club is a member and (B) that any such
agreements (and any subsequent amendments to any such agreements) are fully
incorporated in this Minor League Uniform Player Contract as if set forth herein
verbatim.

IV.       Scope

     Subject to the provisions of the Basic Agreement applicable to Major League
Players performing for Minor League Clubs and/or in Minor Leagues, this Minor
League Uniform Player Contract shall set the terms and conditions of Player's
employment during all periods in which Player is employed by Club as a Minor League
Player. The Basic Agreement and the Major League Uniform Player Contract shall
exclusively govern the terms and conditions of Player's employment during all periods
in which Player is performing services for Club as a Major League Player. This Minor
League Uniform Player Contract therefore shall have no application during any period
in which Player is on Club's Major League Active, Disabled or other Inactive List.

V.        Agreement

     In consideration of the foregoing Recital and Scope provisions, for the mutual
representations, promises, covenants and agreements contained herein (including in
Addenda A, B and C) and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties, intending to be legally bound, promise,
covenant and agree as follows.

VI.       Duration And Conditions Of Employment

     A. Unless a different term of this Minor League Uniform Player Contract is set
forth in Addendum A, Club hereby employs Player to render, and Player agrees to
render, skilled services as a Minor League Player in seven (7) separate championship
playing seasons, commencing with the beginning of the championship playing season
identified in paragraph 3 of Addendum A, or the portion of that regular championship
playing season remaining after the execution date of this Minor League Uniform Player
Contract, as specified in paragraph 4 of Addendum A, whichever date is later. Unless

                                        175                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page310
                                                    Page 315ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

this Minor League Uniform Player Contract is terminated pursuant to Paragraph XIX,
the term of employment shall extend until Player has performed services for Club as a
Minor League Player in the requisite total of separate championship playing seasons.
For purposes of determining whether Player has performed in the requisite total of
separate championship playing seasons, Player shall not be deemed to have performed
services as a Minor League Player during any championship playing season in which
Player is on either the Major League Active List, the Major League Disabled List or
other Major League Inactive List (or combination of the foregoing) for the entire
season. Player also shall not be deemed to have performed services as a Minor League
Player in any championship playing season in which Player is on the Restricted List,
Disqualified List, Suspended List, Ineligible List, Voluntarily Retired List or Military
List (or combinations of the foregoing) for the entire season. Player also shall not be
deemed to have performed services as a Minor League Player in any championship
season in which Player withholds services for any portion of the championship playing
season or playoff games at the conclusion of that championship playing season. For
purposes of determining whether Player has performed services in the requisite total of
separate championship playing seasons, service in winter league play shall be excluded.

     B. This Minor League Uniform Player Contract obligates Player to perform
professional services on a calendar year basis, regardless of the fact that salary
payments are to be made only during the actual championship playing season. The
salary paid is in part based on considerations in addition to the actual performance of
services during the championship playing season. Player therefore understands and
agrees that Player’s duties and obligations under this Minor League Uniform Player
Contract continue in full force and effect throughout the calendar year, including Club's
championship playing season, Club's training season, Club's exhibition games, Club's
instructional, post-season training or winter league games, any official play-off series,
any other official post-season series in which Club shall be required to participate, any
other game or games in the receipts of which Player may be entitled to a share, and any
remaining portions of the calendar year. Player's duties and obligations shall continue
in full force and effect until October 15 of the calendar year of the last championship
playing season covered by this Minor League Uniform Player Contract.

     C. Player and Club also agree to comply with all decisions of the
Commissioner pursuant to the provisions of the MLA and MLR and, to the extent
applicable, the PBA or other agreement in effect between the Major Leagues and one or
more Minor Leagues or Minor League Associations.

     D. Player's physical condition is important to the safety and welfare of Player
and to the success of Club. Thus, to enable Player to become properly fit for Player’s
duties under this Minor League Uniform Player Contract, Club may require Player to
maintain Player’s playing condition and weight during the off-season and to report for

                                          176                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page311
                                                    Page 316ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

practice and conditioning at such times and places as Club may determine and may
require Player to participate in such exhibition games prior to the championship playing
season as Club may arrange. Club shall reimburse Player for expenses incurred in
traveling from Player's home city to Club's training place and Club shall have the right
to select the mode and class of transportation to be used and the route to be taken by
Player. In the event Player fails to report for practice and conditioning as required, or
fails to participate in exhibition games, Club may impose a reasonable fine upon Player
in accordance with Paragraph XX and also require Player to become fit for Player’s
duties to the satisfaction of Club at Player's own expense.

     E.    Player represents that Player is aware of the Commissioner's Office Policy
(the Policy) prohibiting Minor League Players and other Minor League Personnel from
using or possessing tobacco or similar products on ballpark premises or during Club
travel. Player also agrees that all Policy provisions (and any subsequent amendments,
revisions or additions) shall be incorporated in this Minor League Uniform Player
Contract as if set forth herein verbatim.

           Player further promises that Player will comply fully with all Policy
provisions and that Player’s obligation to do so is a material term of this Minor League
Uniform Player Contract. Player understands and agrees that any violation of the
Policy may subject Player to discipline (including, but not limited to, a monetary fine
and/or a suspension) under the terms of this Minor League Uniform Player Contract,
the MLA and the MLR. Moreover, Player stipulates and agrees that all disputes
concerning the Policy and/or Player's compliance with the Policy shall be resolved in
accordance with this Minor League Uniform Player Contract, the MLA and the MLR.

VII.       Payment

     A. For the performance of all of the skilled services by Player and for Player's
other promises herein contained, Club will pay Player at the monthly rate set out in
Addendum C-1 during the first championship playing season covered by this Minor
League Uniform Player Contract. The Player and Club shall attempt annually to
negotiate an applicable monthly salary rate for the next subsequent championship
playing season covered by this Minor League Uniform Player Contract. Such
negotiations shall be in accordance with the applicable provisions of the MLA and, if
applicable, the PBA or other agreement in effect between the Major League and one or
more Minor Leagues or Minor League Associations. If the Player and Club reach
agreement, the agreed-upon monthly salary rate shall be set out in a new Addendum C,
and Player agrees to execute same. If the Player and Club do not reach agreement, then
the Player's monthly salary rate for the next championship playing season shall be set
by the Club, but shall not be less than eighty percent (80%) of the monthly salary rate
set out in the most recently executed Addendum C. If the Player's monthly salary rate

                                          177                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page312
                                                    Page 317ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 3

is set by the Club, that monthly salary rate shall be set out in a new Addendum C, and
Player agrees to execute same. Any monthly salary rate set out in any Addendum C
shall conform to any applicable minimum salary requirements contained in the MLR. If
Player is a foreign national with a nonimmigrant visa, monthly salary rates set out in
any Addendum C shall be adjusted upward as necessary to conform with the minimum
required salary levels. The various Addenda C for this Minor League Uniform Player
Contract shall be numbered consecutively, for example, Addendum C-1, Addendum C-
2, et cetera.

     B. The monthly payments under this Minor League Uniform Player Contract
will be made in two (2) semi-monthly installments on the 15th day and last day of the
month after the beginning of Club's championship playing season. The obligation to
make such payments to Player shall start with the beginning of Club's championship
playing season or such later date as Player reports for championship season play. The
obligation to make such payments shall end with the termination of Club's
championship playing season and any official play-off series in which Club shall
participate, or upon the termination of this Minor League Uniform Player Contract,
whichever shall occur first. Player shall not be entitled to any payment under this
Minor League Uniform Player Contract for any period that Player is on a Major League
Active, Disabled or other Inactive List. If Player is in the service of Club for part of
Club's championship playing season only, Player shall receive such proportion of the
rate set forth above as the number of days of Player’s actual employment in any month
compares to the number of days in said month.

VIII.     Disability Of Player

     A. If Player is disabled during Club's training season and if this Minor League
Uniform Player Contract is terminated during Club's training season as a result of that
disability, or if this Minor League Uniform Player Contract is later terminated during
the first fourteen days of Club's championship playing season while Player is so
disabled, Player shall be paid by Club at the rate of compensation set out in the most
recently executed Addendum C for a period of two weeks from the first day of Club's
championship playing season. However, if Player is injured during Club's training
season and is not released on or before the fourteenth day of Club's championship
playing season, Club shall continue to be obligated to pay Player at the rate of
compensation set out in the most recently executed Addendum C until the conclusion of
Club's championship playing season, or until an earlier date on which Club may give
Player an unconditional release.

     B. If Player is disabled during Club's championship playing season, that
disability shall not impair Player's rights to receive the compensation set forth in
subparagraph A of Paragraph VII for a period of fourteen days from the date of such

                                         178                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page313
                                                    Page 318ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 3

disability if that disability continues for all of such period. It is specifically provided,
however, that said fourteen days' period shall not be considered for purposes of
determining whether any additional payments may be due Player under any Special
Covenants to this Minor League Uniform Player Contract. However, if Player is not
released during or at the end of the fourteen days' period, Club shall continue to be
obligated to Player for compensation under the terms of subparagraph A of Paragraph
VII to the conclusion of Club's championship playing season, or to such earlier date on
which Club may give Player an unconditional release.

     C. Club also shall pay all of Player's necessary and reasonable hospital and
medical expenses incurred during the term of this Minor League Uniform Player
Contract by reason of said disability, which expenses are not paid by worker’s
compensation insurance or other surgical, medical or hospitalization insurance policy,
for the number of days in the period of disability or 180 days, whichever is less. Club,
however shall always have the right to select the physician or dentist to perform
professional services to be rendered to Player as well as the place of delivery of said
services, including hospital, offices or clinic, or to approve the person rendering such
services or the place where such services are to be performed if selected by Player.

     D. The following conditions are expressly established as conditions precedent
to Club's obligation to pay any of the salary provided for in subparagraphs A and B of
this Paragraph VIII, or to pay any of the medical or hospital expenses provided for in
subparagraph C of this Paragraph VIII:

           1.   Player's disability must have been a direct and proximate result of an
                injury sustained in the course and within the scope of Player's
                employment under this Minor League Uniform Player Contract; and

           2.   Player must give Club written notice of the place, time, cause and
                nature of Player's injuries within five (5) days from the date of
                receiving such injuries or prior to the termination of this Minor League
                Uniform Player Contract, whichever is earlier. The failure of Player to
                give such notice shall not impair the rights of Player, as set forth herein,
                if Club has actual knowledge of such injury to Player; and

           3.   Player, if requested by Club, must provide Club with written medical
                proof of Player's disability.

    E.     Any worker’s compensation payments, or any surgical, medical or
hospitalization insurance payments received by Player for the period for which Club is
paying Player, as specified in this Paragraph VIII, shall be immediately paid by Player


                                           179                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page314
                                                    Page 319ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

to Club. If Player fails or refuses to pay these monies to Club, Club shall deduct the
same from any compensation due Player.

IX.        Allowance

     Club will provide Player during Club's training season and while Club is "abroad"
with lodging (if Player is required to remain "abroad" overnight) and the meal
allowance required by the MLR. If while "abroad" Club elects to require Player to
remain "home" and Player is on Club's Active or Disabled List, Club shall pay Player
the meal allowance required by the MLR. No such meal allowance shall be due Player,
however, if Player’s permanent residence is located in the home city of Club or if
Player returns to Player’s permanent residence while Club is abroad. The terms "home"
and "abroad" mean, respectively, at and away from the city in which Club has its home
baseball park.

X.         Transportation

     Club will provide Player with the mode and class of transportation of its choice
from "home" to "abroad" games and back. Player agrees to use the mode of
transportation furnished by Club to and from all "abroad" games at all times. Club will
provide Player return transportation to Player’s home city at the conclusion of the
championship playing season or playoffs, or if unconditionally released prior thereto.
Mode and class of transportation shall be at the Club's discretion.

XI.        Uniform

      Club will select and furnish Player with necessary baseball uniforms, excluding
shoes, but including all numerals, emblems, logos or devices to be worn on the uniform
or affixed thereto. Additionally, Club may, if it wishes to do so, provide shoes or other
personal equipment items or apparel, such as batting gloves or fielding gloves. Player
shall wear uniforms, personal equipment items and apparel as furnished and shall not
alter or disfigure them. At the end of the championship playing season, or at the end of
any post-season series games, or upon the assignment or other transfer of this Minor
League Uniform Player Contract, or upon the unconditional release of Player from this
Minor League Uniform Player Contract, or upon any direction by Club to perform
services for a different Club, Player immediately shall return to Club such uniforms,
personal equipment items, apparel and any and all other property of Club in the
possession of Player. Player shall not wear or use any personal equipment item, article
of apparel or any other item with or upon Player’s uniform which is not approved by
Club, or which is not in accordance with the MLR.




                                          180                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page315
                                                    Page 320ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

XII.       Loyalty

      Player agrees to serve Club diligently and faithfully, to keep in first-class
condition, and to observe and comply with all rules and regulations of Club. Further,
Player agrees to conform to high standards of personal conduct (before, during and
after working hours), fair play and good sportsmanship.

XIII.      Promotion of Baseball

     In addition to the furnishings of professional baseball services to Club, Player
agrees, beginning with the date that this Minor League Uniform Player Contract is
executed, to cooperate with Club and to participate in any and all promotional activities
of Club which, in the sole opinion of Club, will promote the welfare of Club or of
professional baseball.

XIV.       Pictures Of Player

     Player agrees, beginning with the date that this Minor League Uniform Player
Contract is executed, that current or future photographs, whether still or action, and
motion pictures may be taken and any form of broadcasts or telecasts of Player,
individually or with others, may be made at such times or places as Club may designate
and agrees that all rights therein and all rights to Player's name, voice, signature,
biographical information and likeness shall belong to Club and that they may be used,
reproduced, sold, licensed, or otherwise disseminated or published by Club or its
licensees, assignees, and/or other designees directly or indirectly in any medium
whatsoever for any purpose (including but not limited to in broadcast, in print, on
trading cards, posters and other merchandise of any kind, in electronics, in audio, in
video or in connection with any media), in any manner and at any time, including after
the term of this Minor League Uniform Player Contract, that Club desires. Player
acknowledges that the foregoing rights include, without limitation, all related copyright,
trademark, trade name, service mark, right of publicity and/or right of privacy rights.
Club may exploit each of the rights granted to it by Player pursuant to this Paragraph
XIV without additional payment or other compensation to Player. Player further agrees
that during the term of this Minor League Uniform Player Contract Player will not
make public appearances, participate in radio or television programs, or on-line
computer forums or any public conferences of any sort, permit Player’s picture to be
taken while in Club's uniform or a part thereof, sponsor or permit Player’s name, voice,
signature, biographical information and/or likeness to be used in conjunction with any
commercial purpose, including but not limited to the sale, rental or advertising or
promotion of products or services, or write or sponsor newspaper, magazine or any
other article for publication, without the express prior written consent of Club.


                                          181                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page316
                                                    Page 321ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

XV.        Player's Representations

    As a further inducement to Club to enter into this Minor League Uniform Player
Contract, Player represents to Club as follows:

     A. Player has no physical or mental defects which would prevent or impair the
performance of Player's skilled services as a professional baseball player for Club.
Player is capable of and will perform services and such other duties as may be required
pursuant to this Minor League Uniform Player Contract with expertness, diligence and
fidelity.

     B. Player does not own, directly or indirectly, stock or have any financial
interest in the ownership or earnings of any Minor League Club or Major League Club
except as hereinafter expressly set forth, and covenants that Player will not hereafter,
while under this Minor League Uniform Player Contract, acquire or hold any such
stock or interest.

     C. Player has exceptional and unique skill and ability as a baseball player, and
Player's services to be rendered to Club are of a special and extraordinary character
which gives Player a peculiar value which cannot be reasonably or adequately
compensated for in damages at law. Therefore, Player agrees that Player's breach of
this Minor League Uniform Player Contract will cause Club great and irreparable injury
and damage. Accordingly, Player agrees that, in addition to other remedies, Club shall
be entitled to injunctive and other equitable relief to prevent a breach of this Minor
League Uniform Player Contract by Player, including the right to enjoin Player from
playing professional baseball for any other person or organization during the term of
this Minor League Uniform Player Contract.

     D. Player is not a party to, and will not enter into, any contract or any
contractual obligation to render skilled services as a professional baseball player with
any person or organization other than Club. Additionally, Player is not a party to, and
will not enter into, any contract or any contractual obligation that conflicts with any of
Player’s obligations under this Minor League Uniform Player Contract or limits (as
determined by the Club in the sole exercise of its discretion) the rights granted Club
under this Minor League Uniform Player Contract or that impairs Club's ability to fully
exercise such rights.

     E.     Player's name, as set forth in this Minor League Uniform Player Contract,
and of which Player’s signature to this Minor League Uniform Player Contract consists,
is Player’s proper and legal name and is not a fictitious or assumed name.




                                          182                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page317
                                                    Page 322ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

    F.    All personal information concerning Player in Addendum A is true and
accurate.

    G. Player is eligible, in accordance with the MLR, to execute this Minor
League Uniform Player Contract.

    H.     Player represents and warrants that:

           1.   Player has the full authority to grant the rights contained in this Minor
                League Uniform Player Contract and to execute, deliver and perform
                the obligations under this Minor League Uniform Player Contract,

           2.   the execution and delivery of this Minor League Uniform Player
                Contract will not conflict with or result in any breach of any agreement
                to which Player is a part or by which Player is bound, and

           3.   this Minor League Uniform Player Contract is duly executed and
                delivered by Player.

XVI.       Playing For Others

     A. For the purpose of avoiding physical injuries, Player agrees that during the
term of this Minor League Uniform Player Contract, Player will not play baseball other
than for Club, without the written consent of the Club. If Club consents to Player's
participation in a winter league, the terms and conditions of Player's employment
during winter league play shall be governed by this Minor League Uniform Player
Contract, except that Player and Club shall agree on the amount of monetary
compensation for Player's participation in winter league play.

     B. Player and Club agree and recognize that Player's participation in any other
sport may impair or destroy Player's ability and skill as a professional baseball player.
Accordingly, from and after the date of execution of this Minor League Uniform Player
Contract, Player agrees that Player shall not engage in automobile or motorcycle racing,
hanggliding, fencing, parachuting, skydiving, boxing, wrestling, karate, judo, football,
basketball, skiing, hockey, or any other sport or activity involving a substantial risk of
personal injury. Player also agrees that, except with the written consent of Club, Player
will not participate in amateur, intramural, intercollegiate or professional athletics in
any sport whatsoever.




                                          183                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page318
                                                    Page 323ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

XVII.      Physical Examination

     A. When requested by Club, Player shall submit to a complete physical,
psychiatric, psychological and/or dental examination at the expense of Club, and, if
necessary, to medical, surgical, psychiatric or dental treatment at Player's own expense,
except as otherwise provided in this Minor League Uniform Player Contract. Upon the
failure or refusal of Player to do so, Club may take such action against Player as it
deems advisable in the manner agreed to between the parties and set forth at Paragraph
XX.

     B. It is specifically provided, however, that if Player signed this Minor League
Uniform Player Contract as a free agent (whether or not previously party to a Major
League or Minor League Uniform Player Contract), within ninety days subsequent to
the execution of this Minor League Uniform Player Contract by Player, Club may
require Player to undergo a complete physical, psychiatric, psychological and/or dental
examination by a physician and/or dentist of Club's choosing and at Club's expense. If
such examination reveals the presence of any physical and/or dental defect, congenital
or otherwise, which in the judgment of the physician or dentist would or might
substantially impair Player's ability to play professional baseball and was present at the
time of execution of this Minor League Uniform Player Contract by Player, Club may
terminate this Minor League Uniform Player Contract without further payment to
Player of any bonus, benefits or other compensation provided for in this Minor League
Uniform Player Contract or any Special Covenants to this Minor League Uniform
Player Contract. Such a termination, however, must be effected (including notification
to the Commissioner's Office) within one hundred and five (105) days subsequent to
the execution of this Minor League Uniform Player Contract by Player. In the event of
a termination pursuant to this subparagraph B of Paragraph XVII, this Minor League
Uniform Player Contract shall be void and of no force or effect between the Parties and
Player shall repay any bonus, benefits or other compensation provided pursuant to any
Special Covenants to this Minor League Uniform Player Contract.

XVIII.     Assignments, Transfers And Directions To Perform For Minor Or Major
           League Clubs

     A. Player specifically agrees and understands that this Minor League Uniform
Player Contract may be freely assigned by Club, and re-assigned by any assignee Club,
to any other Major League Club or Minor League Club.

     B. Upon assignment of this Minor League Uniform Player Contract, the
assignee Club shall be liable to Player only for payments accruing from the date Player
reports to the Club for which Player is directed to perform by assignee Club. Assignor
Club shall remain liable to Player for all payments accrued as of the date of the

                                          184                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page319
                                                    Page 324ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 3

assignment. In addition, if Player reports to the Club for which Player is directed to
perform by assignee Club as soon as the mode of transportation authorized or furnished
to player permits, assignor Club shall be liable to Player for the travel time required to
reach the city to which Player is directed to report to join the Club for which Player is
directed to perform by assignee Club.

      C. In the event this Minor League Uniform Player Contract is assigned,
following Player’s receipt of written or telegraphic notice of the assignment, Player
shall report to the Club for which Player is directed to perform by the assignee Club as
soon as the mode of transportation authorized or furnished to Player permits. If Player
fails or refuses to report as soon as the mode of transportation authorized or furnished
to Player permits, Player shall not be entitled to any payment for the period from the
date upon which Player received written or telegraphic notice of the assignment to the
date on which Player reports to the Club for which Player is directed to perform by the
assignee Club.

      D. Player also specifically agrees and understands that this Minor League
Uniform Player Contract (and the Club's exclusive rights to Player’s services under this
Minor League Uniform Player Contract) may be freely loaned, leased or otherwise
transferred to any Minor League Club. In the event this Minor League Uniform Player
Contract is loaned, leased, or otherwise transferred, following Player’s receipt of
written or telegraphic notice of the loan, lease or transfer, Player shall report to the Club
to which this Minor League Uniform Player Contract is loaned, leased or otherwise
transferred as soon as the mode of transportation authorized or furnished to Player
permits. If Player fails or refuses to report as soon as the mode of transportation
authorized or furnished to Player permits, Player shall not be entitled to any payment
for the period from the date upon which Player received written or telegraphic notice of
the loan, lease or transfer to the date on which Player reports to the Club to which this
Minor League Uniform Player Contract is loaned, leased or otherwise transferred.

     E.    Player also specifically agrees and understands that Club may freely direct
Player to perform services for any Major League or Minor League Club. Further,
following Player’s receipt of written or telegraphic notice of the direction to perform,
Player specifically agrees and understands that Player’s obligation under this Minor
League Uniform Player Contract to perform services for the directed Club shall be the
same as Player’s obligation to perform services for Club under this Minor League
Uniform Player Contract. If Club directs Player to perform services for a Club, Player
agrees to report to the Club as soon as the mode of travel authorized or provided
permits, and to perform all services for such Club in a diligent and faithful manner. If
Player fails or refuses to report as soon as the mode of transportation authorized or
furnished to Player permits, Player shall not be entitled to any payment for the period


                                            185                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page320
                                                    Page 325ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

from the date upon which Player received written or telegraphic notice of the direction
to perform to the date on which Player reports to the directed Club.

     F.    Player agrees that Player will execute the standard form Major League
Uniform Player Contract then in effect in the Major Leagues if Player is placed
(following an assignment, direction to perform or otherwise) on a Major League roster,
Major League under control list or Major League Reserve List at any point during the
term of this Minor League Uniform Player Contract.

     G. If Player agrees, this Minor League Uniform Player Contract may be
assigned, loaned, leased or otherwise transferred to (or Player directed to perform for) a
Minor League Club or other professional baseball club participating in winter league
play. The terms and conditions of Player's employment during winter league play shall
be as stated in Subparagraph A of Paragraph XVI.

XIX.       Termination

      A. If Club is in arrears to Player for any payments due Player under this Minor
League Uniform Player Contract for more than fifteen (15) days, or if Club fails for
more than fifteen (15) days to perform any other obligations agreed or required to be
performed by Club, Player shall be entitled to apply to the Commissioner to terminate
this Minor League Uniform Player Contract. Thereafter, if Club fails to remedy the
default as to the payment or other obligation within such time as the Commissioner may
fix, the Commissioner shall terminate this Minor League Uniform Player Contract by a
declaration of Player's free agency. It is specifically provided, however, that Club shall
remain liable to Player for all payments due him as of the date of the termination of this
Minor League Uniform Player Contract and the declaration of Player's free agency.

     B. Club may terminate this Minor League Uniform Player Contract upon the
delivery of written or telegraphic notice to Player if Player at any time shall:

           1.   Fail, refuse or neglect to conform Player's personal conduct to high
                standards of good citizenship and good sportsmanship;

           2.   Fail, refuse or neglect to keep himself in first-class physical condition;

           3.   Fail, refuse or neglect to obey Club's requirements respecting Player's
                conduct and service;

           4.   Fail in the judgment of Club to exhibit sufficient skill or competitive
                ability to qualify or to continue as a professional baseball player as a
                member of Club's team; or

                                           186                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page321
                                                    Page 326ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3


           5.   Fail, refuse or neglect to render Player's services hereunder, or in any
                other manner to materially breach this Minor League Uniform Player
                Contract.

    C. If Player becomes disabled, Club may also terminate this Minor League
Uniform Player Contract in accordance with Paragraph VIII above.

XX.        Disputes

     A. For the violation by Player of any of the obligations or duties of Player as set
forth in this Minor League Uniform Player Contract, or for the violation by Player of
any of Club's rules or regulations, Player agrees that Club may impose a reasonable fine
upon Player and deduct the amount thereof from Player's compensation, or may
suspend Player without compensation, or both. Player also agrees that Club may place
him on any disciplinary list or lists prescribed by the MLR or any other applicable
Major League or Minor League rules.

     B. In the event of any dispute or claim between Player and Club arising
under any of the provisions of this Minor League Uniform Player Contract, the sole
and exclusive forum available to Player and Club to resolve such dispute shall be
arbitration by the Commissioner. Player or Club may exercise such right to
arbitration by filing a written, itemized and detailed appeal with the Commissioner
within 120 days of the event giving rise to the claim. The decision of the
Commissioner shall be final and binding. Player and Club understand that the
decision of the Commissioner may not be challenged in any federal or state court or
any other tribunal or forum.

      C. Player specifically consents that either Club or the Commissioner may make
known to the public the findings, decisions or record of any inquiry, investigation or
hearing, including all evidence, information or testimony given, received, obtained or
elicited as the result of any such inquiry, investigation or hearing.

XXI.       Contingent Bonus

     A. Any Special Covenants to this Minor League Uniform Player Contract
which entitle Player to receive bonus payments if Player is retained by Club on a
designated date or for a designated period shall be subject to the following: In the event
Player is placed on the Restricted, Voluntarily Retired, Military, Disqualified or
Ineligible List prior to the date upon which the bonus payment becomes due and
payable to Player, payment of the bonus shall be suspended by Club until Player is
reinstated to an Active List and reports to and is retained by Club for the number of

                                          187                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page322
                                                    Page 327ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 3

days required by this Minor League Uniform Player Contract, including any special
covenants.

     B. In the event the official date of placement on any of the lists enumerated in
subparagraph A of this Paragraph XXI is later than the date Player ceased to be an
active Player, the earlier date shall apply in determining the new date for payment of
the Contingent Bonus following Player's reinstatement to an Active List of Club.

XXII.      Special Covenants

     If Player is to receive or has received any additional payment whatsoever from
Club or from any other source in connection with this Minor League Uniform Player
Contract, it must be fully described on Addendum B, giving name of payor, amount
and nature of payment, when paid or to be paid, et cetera.

XXIII.     Legislation And Suspension

      This Minor League Uniform Player Contract is subject to federal and state
legislation, regulations, executive or other official orders and other governmental
action, now or hereafter in effect, which may affect directly or indirectly Player or
Club. Additionally, this Minor League Uniform Player Contract is subject to the
authority of the Commissioner to suspend the operation of this Minor League Uniform
Player Contract, including the payment of compensation to Player, during any national
emergency or any cessation or suspension of play in the Major Leagues. In the event
that this Minor League Uniform Player Contract is suspended pursuant to the terms of
this paragraph, it is specifically agreed between Player and Club that the compensation
provisions of Paragraph VII shall be modified and the compensation paid to Player at
the monthly rate set forth in Paragraph VII shall be paid only for the portion of the
championship playing season actually played by Player. Moreover, in the event that
this Minor League Uniform Player Contract is suspended pursuant to the terms of this
Paragraph XXIII, it is also specifically agreed between Player and Club that the Club's
exclusive right to the Player's services shall remain in effect and that this Minor League
Uniform Player Contract shall continue in full force and effect for the remainder of its
term once the suspension ends.

XXIV.      Entire Agreement

     Club and Player covenant that this Minor League Uniform Player Contract fully
sets forth all understandings and agreements by and between them and agree that no
understandings or agreements, whether heretofore or hereafter made, shall be valid,
recognized, or of any effect whatsoever, unless and until they are set forth in a


                                          188                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page323
                                                    Page 328ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3

subsequent Minor League Uniform Player Contract executed by Player and Club, filed
with and approved by the Commissioner of Baseball and complying with the MLR.

XXV.       Governing Law

     This Minor League Uniform Player Contract shall be governed by and interpreted
in such a manner as to be effective and valid under New York law. However, if any
provisions of this Minor League Uniform Player Contract shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidation only, without invalidating the remainder of such provisions
or the remaining provisions of this Minor League Uniform Player Contract.

XXVI.      Approval Required

     This is the only Minor League Uniform Player Contract form prescribed by the
MLR. No different form shall be used and no clause shall be added or eliminated
without the specific written approval of the Commissioner. Any written or oral
agreement between Player and Club not contained in this Minor League Uniform
Player Contract shall subject both parties to discipline. No such agreement shall be
recognized or enforced by the Commissioner. This Minor League Uniform Player
Contract, including any addenda or attachments, shall not be valid, recognized or
enforced unless filed with and approved by the Commissioner.

XXVII.     Player Information and Notices

     Player will immediately provide Club and any Club to which this Minor League
Uniform Player Contract is assigned, loaned or leased (and any Club for which Player
is directed to perform services) with Player’s current home address and telephone
number, and will keep such information current. Any written notice required to be
given by the Club to the Player under this Minor League Uniform Player Contract may
be accomplished, at Club's option, by sending the notice via registered mail to the
Player's last known address and/or by physically delivering the notice to the Player. The
effective date of any written notice shall be the date on which the notice is mailed or
physically delivered, whichever is earlier. The effective date of any telegraphic notice
by the Club to the Player will be the date on which the telegram is sent.




                                          189                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page324
                                                   Page 329ofof419
                                                                424

                            MAJOR LEAGUE RULES
                              MLR Attachment 3



      This Minor League Uniform Player Contract must be received at the
Commissioner's Office within 20 days from the date SIGNED by Player. Player
must sign NAME, including all INITIALS, and must DATE in Player’s OWN
HANDWRITING on Addendum A. Player's social security number, date of birth,
street address, city, state, country, zip code and telephone number must be included.
 If Player has not previously signed a professional contract, Player's position, height,
weight, batting hand, throwing hand, high school, high school graduation date,
junior college, junior college graduation date, college, college graduation date and
place of birth must be included. A copy of this Minor League Uniform Player
Contract, when approved by the Commissioner, must be delivered to Player in
person or by registered or certified mail, return receipt requested.




                                         190                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page325
                                                    Page 330ofof419
                                                                 424

                       MAJOR LEAGUE RULES
                         MLR Attachment 3


     ASSIGNMENTS OF THIS MINOR LEAGUE UNIFORM PLAYER
                         CONTRACT

1.  On____________________, this contract was assigned from
             (Date)
____________________________________ to_____________________________
         (Assignor Club)                             (Assignee Club)


2.  On____________________, this contract was assigned from
             (Date)
____________________________________ to_____________________________
         (Assignor Club)                             (Assignee Club)


3.  On____________________, this contract was assigned from
             (Date)
____________________________________ to_____________________________
         (Assignor Club)                             (Assignee Club)


4.  On____________________, this contract was assigned from
             (Date)
____________________________________ to_____________________________
         (Assignor Club)                             (Assignee Club)




                                 191                               3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page326
                                                    Page 331ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR Attachment 3

                                 ADDENDUM A

1. Player's
   Information____________________________________________________
              Name (First)          (Middle)          (Last)

               ______________________________________________________
                               Permanent Street Address

               ______________________________________________________
               City    State        Country            Zip


                   Social Security No. Telephone No.           Date of Birth

2. Club's Name:_____________________________________________________

3. First championship playing season covered by this Minor League Uniform
   Contract: _______ (Year)

4. Execution Date of this Minor League Uniform Player Contract: ______________
                                                                Month/Day/Year

5. Pursuant to subparagraph E of Paragraph XVIII, and subject to change at any time,
   Club initially directs Player to perform for the ___________________ Club of
   the___________________League.

                             STATUS OF PLAYER

 First Minor League Contract              Previous Contract
  Non-drafted Player                      Assigned from Major League Club
  Rule 4 Drafted Player                   Completed Previous Minor League
  Not Subject to Rule 4 Draft               Contract
 Draft     Selection     Overall           Released/Nontendered Player
 Year___ Round____ Sel. No.___             Major League Re-entry Free Agent
                                           Other
                                             (explain)____________________




                                        192                                    3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page327
                                                   Page 332ofof419
                                                                424

                              MAJOR LEAGUE RULES
                                MLR Attachment 3



         PLAYER INFORMATION (MUST BE COMPLETED FOR
               FIRST MINOR LEAGUE CONTRACTS)

POS_________HGT_______WGT_______BATS______THROWS_____

HIGH SCHOOL__________________                       _______GRAD DATE______
                                                       (State)               (M/Y)
JUNIOR COLLEGE_______________                       _______GRAD DATE______
                                                       (State)               (M/Y)
COLLEGE_______________________                      _______GRAD DATE______
                                                       (State)               (M/Y)
DROPPED OUT OF SCHOOL? Y/N (Circle One)
  If Yes, Drop Out Date _______ from (College/JC/HS)
                              (M/Y)             (Circle One)
PLACE OF BIRTH_______________________________________________
                     (City)           (State)                    (Country)



CONTRACT TERM (FOR PREVIOUSLY-SIGNED PLAYERS ONLY)
If Player has previously signed a Minor League or Major League contract, this
Minor League Uniform Player Contract shall be, consistent with the MLR, for the
following term: 1 2 3 4 5 6 7 (circle one) __________ (write out) championship
playing seasons.


                       EXECUTION OF THIS CONTRACT
By affixing their signatures below, Player and Club indicate their understanding of,
and agreement to, all of the provisions of this Minor League Uniform Player
Contract, including pages one through six, Addendum A, Addendum B, Addendum
C-1, and any other attachments.

CLUB DATE AND SIGN HERE
AS TO CLUB:________________                     By:__________________________
            Date (Write Out Month)                  Authorized Club Representative
                                                    Signature
                                                Title: ________________________

PLAYER DATE AND SIGN HERE
AS TO PLAYER:_______________                    ____________________________
            Date (Write Out Month)                       Player's Signature




                                         193                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page328
                                                   Page 333ofof419
                                                                424

                             MAJOR LEAGUE RULES
                               MLR Attachment 3



                      PARENTS OR GUARDIAN CONSENT

 Irrevocable consent is given to the performance and execution of this Minor League
 Uniform Player Contract (including all Addenda and attachments) by the minor
 Player party hereto. Such consent shall be effective as to all provisions, including
 (but not limited to) any assignment, loan, lease or direction to perform under
 Paragraph XVIII hereof, and any compensation and any restrictions thereon that are
 hereinafter negotiated or set by the Club pursuant to Paragraph VII hereof. Consent
 is irrevocably given for the duration of this contract to the payment of all earnings,
 bonuses and other consideration personally to the minor Player party. Player's
 parents or guardian further agree to hold Club harmless for any injury suffered by
 Player during the term of this Minor League Uniform Player Contract. These
 consents and promise to hold harmless are expressly given as an inducement to enter
 into this contract.

         _________ ___________________________________
           Date       Signature of Father-Mother-Guardian
                                 (circle one)
         _________ ___________________________________
           Date       Signature of Father-Mother-Guardian
                                 (circle one)




FOR                      Approved and recorded:
COMMISSIONER'S
OFFICE USE ONLY          Date:_______________By:_________________________
                                                    Commissioner of Baseball




                                          194                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page329
                                                    Page 334ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 3

                                  ADDENDUM B

Special Covenants: In accordance with Paragraph XXII of this Minor League Uniform
Player Contract, all additional payments or consideration whatsoever that Player is to
receive or has received from Club or from any other source in connection with this
Minor League Uniform Player Contract are fully described below:




                                        195                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page330
                                                    Page 335ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 3

                                  ADDENDUM C-___

In accordance with Paragraph VII of the Minor League Uniform Player Contract to
which the undersigned Player is a party, Player's monthly salary rate during the
________(Year) championship playing season shall be $__________/month
(_____________________________________________ dollars per month.)

If a Player and Club have agreed on a different monthly salary rate if Player is on the
Active or Disabled List of a Club in a particular classification, that monthly salary rate,
classification and any restrictions, contingencies, minimum service requirements, and
other agreements concerning salary are fully set out below:



Player’s Name (print or type)                  Club’s Name (print or type)


Player’s Signature                             Club Representative’s Name/Position


Street Address                                 Club Representative Signature


City       State     Country      Zip           Date


Telephone No.                                   Social Security No.


Date

FOR                       Approved and recorded:
COMMISSIONER'S
OFFICE
USE ONLY                  Date:______________          By:________________________
                                                            Commissioner of Baseball




                                           196                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page331
                                                    Page 336ofof419
                                                                 424

                                MAJOR LEAGUE RULES
                                  MLR Attachment 3

                                  ADDENDUM C-___


In accordance with Paragraph VII of the Minor League Uniform Player Contract to
which the undersigned Player is a party, Player's monthly salary rate during the
______(Year) championship playing season shall be:

CLASSIFICATION OR                 MONTHLY             EXAMPLE
SUBCLASSIFICATION                 SALARY              OF CLUB

_______________________           ______________      _________________________
_______________________           ______________      _________________________
_______________________           ______________      _________________________
_______________________           ______________      _________________________
_______________________           ______________      _________________________
_______________________           ______________      _________________________
_______________________           ______________      _________________________
_______________________           ______________      _________________________
_______________________           ______________      _________________________

If Player is on the Active or Disabled Lists of Clubs in more than one subclassification
or classification during the same pay period and is entitled to different salary rates for
the different subclassifications or classifications, Player’s salary shall be prorated in
accordance with the number of days of Player’s employment in each subclassification
or classification compared to the number of days in that pay period. All other
restrictions, contingencies, minimum service requirements, and other agreements
concerning salary are fully set out below:




Player's Name (print or type)                  Club's Name (print or type)


Player's Signature                             Club Representative's Name/Position




                                          197                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page332
                                                    Page 337ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR Attachment 3



Street Address                            Club Representative's Signature


City   State     Country    Zip           Date


Telephone No.       Social Security No.

_________________________________
Date

FOR                    Approved and recorded:
COMMISSIONER'S
OFFICE
USE ONLY               Date:______________       By:________________________
                                                      Commissioner of Baseball




                                      198                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page333
                                                    Page 338ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 3

                                  ADDENDUM D

In accordance with subparagraph A of Paragraph XVI and subparagraph G of
Paragraph XVIII and all other terms of the Minor League Uniform Player Contract to
which the undersigned Player is a party, Player's monthly salary rate during the ______
(Year) championship playing season of the __________________ League shall be
$_____________/month (________________________________dollars per month).



                                      _____________________________________
                                      Team Player has agreed to perform for

                                      _____________________________________
                                      Team Representative's Name/Position

_____________________________         _____________________________________
Player's Name (print or type)         Major League Club's Name (print or type)

_____________________________         _____________________________________
Player's Signature                    Major League Club Representative's
                                      Name/Position (print or type)

                                      _____________________________________
                                      Major League Club Representative's Signature


_____________________________         _____________________________________
Date
                                      Date



FOR                      Approved and recorded:
COMMISSIONER'S
OFFICE
USE ONLY                 Date:_________________By:________________________
                                                    Commissioner of Baseball




                                         199                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page334
                                                    Page 339ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 4

                                 ATTACHMENT 4

(a) PLAYER'S ACKNOWLEDGMENT OF RECEIPT OF CONTRACT
TENDER.

I hereby acknowledge that on ___________, I received from __________________,
                               (Date)                     (Name of Club official)

a representative of the _________________________, each of the following:
                             (Club Name)

    (1)   written notice that I was selected in the First-Year Player Draft;

    (2)   a copy of Major League Rules 3(c) (Contract Terms for First-Year Player
          Contracts), 4(d) (Effect of Selection on Player) and 4(e) (Negotiation
          Rights); and

    (3)   three identical, executed Minor League Uniform Player Contracts, two of
          which are to be returned to the Major League Club for approval processing
          after execution by me. For each copy of the Minor League Uniform Player
          Contract,

          (A) Addendum A was completed and signed by a Major League Club
              official;

          (B) Addendum B was completed, or the word "NONE" was entered; and

          (C) Addendum C was completed and signed by a Major League Club
              official.


DATE:                                  _____________________________
__________________                     Player's Name (print or type)

                                       _____________________________
                                       Player's Signature

                                       _____________________________
                                       Parent or Guardian Signature
                                       (if Player is a minor)




                                          200                                  3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page335
                                                    Page 340ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 4

(b) DECLARATION OF CLUB OFFICIAL

I hereby declare, under penalty of perjury, that on __________________, I, on behalf
                                                           (Date)

of the ___________________, personally delivered to ________________________
           (Club Name)                                    (Name of Player)

("Player") each of the following:

    (1)    written notice that Player was selected in the First-Year Player Draft;

    (2)    a copy of Major League Rules 3(c) (Contract Terms for First-Year Player
           Contracts), 4(d) (Effect of Selection on Player) and 4(e) (Negotiation
           Rights); and

    (3)    three identical, executed Minor League Uniform Player Contracts, two of
           which are to be returned to the Major League Club for approval processing
           after execution by Player. For each copy of the Minor League Uniform
           Player Contract,

           (A) Addendum A was completed and signed by a Major League Club
               official;

           (B) Addendum B was completed, or the word "NONE" was entered; and

           (C) Addendum C was completed and signed by a Major League Club
               official.

Player refused to sign a form acknowledging receipt of each of the items described
above.

DATE:                                  _____________________________
__________________                     Club Official's Name
                                       (print or type)

                                       _____________________________
                                       Club Official's Signature

                                       _________________________
                                       Club Official's Title


                                          201                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page336
                                                    Page 341ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 12

                                   ATTACHMENT 12

             NOTICE TO PLAYER OF RELEASE OR TRANSFER

____________________, _____
   (Date)             (Year)

To Mr. __________________________

You are hereby notified as follows:

1.   That you are unconditionally released.

2.   That your contract has been assigned to the ________

     ______________ Club of _____________________ League.

     (a)   Without right of recall.

     (b)   With right of recall.

(Cross out parts not applicable. In case of optional agreement, specify all conditions
affecting player.)

__________________________________________
Corporate Name of Club

__________________________________________
President

A copy must be delivered to the player. A copy must also be forwarded to the
Commissioner.

THE FOLLOWING INSTRUCTIONS are given for the guidance of Club officials
executing this form:

     (1) If the player is unconditionally released, cross out all of paragraph 2,
     including subparagraphs (a) and (b).

     (2) If the player is transferred outright to another Club, insert the name of that
     Club and of that Club's League in paragraph 2, and cross out the following:


                                         202                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page337
                                                   Page 342ofof419
                                                                424

                         MAJOR LEAGUE RULES
                           MLR Attachment 12

       (i) paragraph 1; and

       (ii) subparagraph (b) of paragraph 2.

  (3) If the player is transferred by an optional agreement to another Club, insert
  the name of that Club and that Club's League in paragraph 2, and cross out the
  following:

       (i) paragraph 1; and

       (ii) subparagraph (a) of paragraph 2.

  Also specify all conditions affecting the player (date recall option is to be
  exercised, etc.).




                                      203                                     3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page338
                                                    Page 343ofof419
                                                                 424

                         MAJOR LEAGUE RULES
                           MLR Attachment 52

                             ATTACHMENT 52

                 MAJOR AND MINOR LEAGUE TERRITORIES

(a) NATIONAL LEAGUE CIRCUIT. The circuit of the National League shall
comprise the following cities, as defined below:

   Arizona:             Maricopa County in Arizona;

   Atlanta:             City of Atlanta; and Fulton, Cobb, Gwinette and Dekalb
                        Counties in Georgia;

   Chicago:             Cook, Lake, DuPage, Will, Kendall, McHenry and Grundy
                        Counties in Illinois; and Lake and Porter Counties in
                        Indiana; provided, however, that this territory shall be
                        shared with the Chicago franchise in the American League;

   Cincinnati:          Butler, Warren, Clermont and Hamilton Counties in Ohio;
                        Boone, Kenton and Campbell Counties in Kentucky; and
                        Dearborn and Franklin Counties in Indiana;

   Colorado:            City of Denver; and Adams, Arapahoe, Boulder,
                        Broomfield, Douglas, Jefferson and Denver Counties in
                        Colorado;

   Florida:             Dade and Broward Counties in Florida; provided, however,
                        that with respect to all Major League Clubs, Palm Beach
                        County in Florida shall also be included;

   Houston:             City of Houston; and Harris, Brazoria, Chambers, Fort
                        Bend, Galveston, Liberty, Montgomery and Waller
                        Counties in Texas;

   Los Angeles:         Orange, Ventura and Los Angeles Counties in California;
                        provided, however, that this territory shall be shared with
                        the Los Angeles Angels of Anaheim franchise in the
                        American League;

   Milwaukee:           Milwaukee,    Ozaukee    and    Waukesha     Counties     in
                        Wisconsin;




                                     204                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page339
                                                    Page 344ofof419
                                                                 424

                       MAJOR LEAGUE RULES
                         MLR Attachment 52

   New York:          City of New York; Nassau, Suffolk, Rockland and
                      Westchester Counties in New York; Bergen, Hudson,
                      Essex and Union Counties in New Jersey; and that portion
                      of Fairfield County in Connecticut located south of
                      Interstate 84 and west of Route 58; provided, however, that
                      this territory shall be shared with the New York franchise
                      in the American League;

   Philadelphia:      Bucks, Montgomery, Chester, Delaware and Philadelphia
                      Counties in Pennsylvania; and Gloucester, Camden and
                      Burlington Counties in New Jersey;

   Pittsburgh:        City of Pittsburgh and Allegheny County in Pennsylvania;

   St. Louis:         City of St. Louis; and St. Louis, Jefferson, St. Charles and
                      Franklin Counties in Missouri; and St. Clair, Madison,
                      Monroe and Jersey Counties in Illinois;

   San Diego:         San Diego County in California;

   San Francisco:     City of San Francisco; and San Francisco, San Mateo,
                      Santa Cruz, Monterey and Marin Counties in California;
                      provided, however, that with respect to all Major League
                      Clubs, Santa Clara County in California shall also be
                      included;

   Washington:        District of Columbia; and Arlington, Fairfax and Prince
                      William Counties, and all independent cities bordering
                      such counties, in Virginia.

(b) AMERICAN LEAGUE CIRCUIT. The circuit of the American League shall
comprise the following cities, as defined below:

   Baltimore:         City of Baltimore; and Baltimore, Anne Arundel, Howard,
                      Carroll and Harford Counties in Maryland;

   Boston:            Suffolk, Middlesex, Essex, Bristol, Worcester and Norfolk
                      Counties in Massachusetts; provided, however, that Bristol
                      and Worcester Counties and the territory south and west of
                      Highway 128 in Norfolk County shall be shared with the
                      Pawtucket franchise in the International League;


                                   205                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page340
                                                   Page 345ofof419
                                                                424

                        MAJOR LEAGUE RULES
                          MLR Attachment 52

  Chicago:             Cook, Lake, DuPage, Will, Kendall, McHenry and Grundy
                       Counties in Illinois; and Lake and Porter Counties in
                       Indiana; provided, however, this territory shall be shared
                       with the Chicago franchise in the National League;

  Cleveland:           Cuyahoga, Lorrain, Medina, Geauga, Lake and Summit
                       Counties in Ohio; provided, however, that Summit County
                       shall be shared with the Akron franchise in the Eastern
                       League;

  Detroit:             Wayne, Monroe, Washtenaw, Oakland, Macomb and St.
                       Clair Counties in Michigan;

  Kansas City:         Johnson, Wyandotte, Miami and Leavenworth Counties in
                       Kansas; and Clay, Jackson, Cass and Platte Counties in
                       Missouri;

  Los Angeles Angels
  of Anaheim:          Los Angeles, Orange and Ventura Counties in California;
                       provided, however, that this territory shall be shared with
                       the Los Angeles franchise in the National League;

  Minnesota:           Ramsey and Hennepin Counties in Minnesota;

  New York:            City of New York; Nassau, Suffolk, Rockland and
                       Westchester Counties in New York; Bergen, Hudson,
                       Essex and Union Counties in New Jersey; and that portion
                       of Fairfield County in Connecticut, located south of
                       Interstate 84 and west of Route 58; provided, however, that
                       this territory shall be shared with the New York franchise
                       in the National League;

  Oakland:             Alameda and Contra Costa Counties in California;

  Seattle:             King County in Washington;

  Tampa Bay:           Pinellas and Hillsborough Counties in Florida;

  Texas:               Cities of Dallas, Ft. Worth and Arlington; and Dallas and
                       Tarrant Counties in Texas;




                                    206                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page341
                                                    Page 346ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 52

    Toronto:               Cities of Scarborough, York, East York, North York,
                           Etobicoke and Toronto, commonly referred to as
                           Metropolitan Toronto.

(c) INTERNATIONAL LEAGUE (AAA) CIRCUIT.                            The circuit of the
International League shall comprise the following cities, as defined below:

    Buffalo:               Erie County in New York;

    Charlotte:             Mecklenburg County in North Carolina and York County
                           in South Carolina;

    Columbus:              Franklin County in Ohio;

    Durham:                Durham, Wake and Orange Counties in North Carolina;
                           provided, however that Wake County shall be shared with
                           the Carolina franchise of the Southern League;

    Indianapolis:          Marion County in Indiana;

    Lehigh Valley
    (Allentown):           Lehigh County in Pennsylvania;

    Norfolk:               Cities of Norfolk, Portsmouth, Suffolk, Virginia Beach,
                           Hampton, Chesapeake and Newport News; and York and
                           Isle of Wight Counties in Virginia;

    Pawtucket:             Providence, Kent and Bristol Counties in Rhode Island; and
                           Bristol and Worcester Counties and the area south and west
                           of Highway 128 in Norfolk County in Massachusetts;
                           provided, however, that the described territory in
                           Massachusetts shall be shared with the Boston franchise in
                           the American League;

    Richmond:              City of Richmond, and Henrico, Chesterfield, Goochland
                           and Hanover Counties in Virginia;

    Rochester:             Monroe County in New York;

    Scranton/
    Wilkes-Barre:          Lackawanna and Luzerne Counties in Pennsylvania;


                                        207                                     3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page342
                                                    Page 347ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 52

    Syracuse:              Onondaga County in New York;

    Toledo:                Lucas, Ottawa and Wood Counties in Ohio.

(d) MEXICAN LEAGUE (AAA) CIRCUIT. The circuit of the Mexican League
shall comprise the following cities, as defined below, provided, however, that for each
Club no 15-mile buffer shall extend beyond the described territory:

    Campeche:              State of Campeche in Mexico;

    Chihuahua:             Definition pending;

    Laguna (Torreon):      State of Coahuila in Mexico;

    Mexico City:           Federal District in Mexico;

    Minatitlan:            Definition pending;

    Monclova:              State of Coahuila in Mexico;

    Monterrey:             State of Nuevo Leon in Mexico;

    Nuevo Laredo:          Definition pending;

    Oaxaca:                State of Oaxaca in Mexico;

    Puebla:                State of Puebla in Mexico;

    Quintana Roo
    (Cancun):              Definition pending;

    Saltillo:              State of Coahuila in Mexico;

    Tabasco
    (Villahermosa):        State of Tabasco in Mexico;

    Tijuana:               Definition pending;

    Veracruz:              State of Veracruz in Mexico;

    Yucatan (Merida):      State of Yucatan in Mexico.


                                         208                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page343
                                                    Page 348ofof419
                                                                 424

                          MAJOR LEAGUE RULES
                            MLR Attachment 52

(e) PACIFIC COAST LEAGUE (AAA) CIRCUIT. The circuit of the Pacific
Coast League shall comprise the following cities, as defined below:

    Albuquerque:         Bernalillo County in New Mexico;

    Colorado Springs:    El Paso County in Colorado;

    Fresno:              Fresno County in California;

    Iowa (Des Moines):   Polk County in Iowa;

    Las Vegas:           Clark County in Nevada;

    Memphis:             Shelby County in Tennessee;

    Nashville:           Davidson County in Tennessee;

    New Orleans:         Orleans and Jefferson Parishes in Louisiana;

    Oklahoma
    (Oklahoma City):     Oklahoma County in Oklahoma;

    Omaha:               Douglas County in Nebraska;

    Portland:            Multnomah County in Oregon;

    Round Rock:          Travis and Williamson Counties in Texas;

    Sacramento:          Yolo County in California;

    Salt Lake:           Salt Lake County in Utah;

    Tacoma:              Pierce County in Washington;

    Tucson:              Pima County in Arizona.

After the 2008 season, the Tucson Club will relocate to Reno and have as its home
territory Washoe County in Nevada.




                                      209                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page344
                                                    Page 349ofof419
                                                                 424

                          MAJOR LEAGUE RULES
                            MLR Attachment 52

(f) EASTERN LEAGUE (AA) CIRCUIT. The circuit of the Eastern League shall
comprise the following cities, as defined below:

   Akron:                Stark and Summit Counties in Ohio; provided, however,
                         that Summit County shall be shared with the Cleveland
                         franchise in the American League;

   Altoona:              Blair County in Pennsylvania;

   Binghamton:           Broome County in New York;

   Bowie:                Prince Georges County in Maryland; provided, however,
                         that no 15-mile buffer shall extend into the District of
                         Columbia or the Commonwealth of Virginia;

   Connecticut
   (Norwich):            New London County in Connecticut;

   Erie:                 Erie County in Pennsylvania;

   Harrisburg:           Dauphin County in Pennsylvania;

   New Britain:          Hartford County in Connecticut;

   New Hampshire
   (Manchester):         No home territory;

   Portland:             Cumberland County in Maine;

   Reading:              Berks County in Pennsylvania;

   Trenton:              Mercer County in New Jersey.

(g) SOUTHERN LEAGUE (AA) CIRCUIT. The circuit of the Southern League
shall comprise the following cities, as defined below:

   Birmingham:           Jefferson County in Alabama;

   Carolina (Zebulon):   Wake, Franklin, Wilson, Nash and Johnston Counties in
                         North Carolina; provided, however, that Wake County
                         shall be shared with the Durham franchise in the
                         International League;

                                      210                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page345
                                                    Page 350ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR Attachment 52


   Chattanooga:           Hamilton County in Tennessee;

   Huntsville:            Madison County in Alabama;

   Jacksonville:          Duval County in Florida;

   Mississippi (Pearl):   Rankin County in Mississippi;

   Mobile:                Mobile and Baldwin Counties in Alabama;

   Montgomery:            Montgomery County in Alabama;

   Tennessee
   (Sevierville):         Sevier and Knox Counties in Tennessee;

   West Tennessee
   (Jackson):             Madison County in Tennessee.

(h) TEXAS LEAGUE (AA) CIRCUIT. The circuit of the Texas League shall
comprise the following cities, as defined below:

   Arkansas
   (Little Rock):         Pulaski County in Arkansas;

   Corpus Christi:        Nueces County in Texas;

   Frisco:                No home territory;

   Midland:               Midland County in Texas;

   Northwest Arkansas
   (Springdale):          Washington County in Arkansas;

   San Antonio:           Bexar County in Texas;

   Springfield:           Greene County in Missouri;

   Tulsa:                 Tulsa and Osage Counties in Oklahoma.




                                       211                          3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page346
                                                    Page 351ofof419
                                                                 424

                          MAJOR LEAGUE RULES
                            MLR Attachment 52

(i) CALIFORNIA LEAGUE (A) CIRCUIT. The circuit of the California League
shall comprise the following cities, as defined below:

    Bakersfield:         Kern County in California;

    High Desert
    (Adelanto):          San Bernardino County in California;

    Inland Empire (San
    Bernardino):         San Bernardino County in California;

    Lake Elsinore:       Riverside County in California;

    Lancaster:           No home territory;

    Modesto:             Stanislaus County in California;

    Rancho Cucamonga: San Bernardino County in California;

    San Jose:            Santa Clara County in California;

    Stockton:            San Joaquin County in California;

    Visalia:             Tulare County in California.

(j) CAROLINA LEAGUE (A) CIRCUIT. The circuit of the Carolina League shall
comprise the following cities, as defined below:

    Frederick:           Frederick and Montgomery Counties in Maryland;
                         provided, however, that no 15-mile buffer shall extend
                         into the District of Columbia or into Arlington, Fairfax or
                         Prince William Counties, or any independent city
                         bordering such counties, in the Commonwealth of
                         Virginia with respect to any League or Club, and that no
                         15-mile buffer shall extend into any city or county in the
                         Commonwealth of Virginia with respect to the location or
                         relocation of a Major League Club;

    Kinston:             Lenoir, Craven and Jones Counties in North Carolina;

    Lynchburg:           City of Lynchburg, and Amherst, Appomattox, Bedford
                         and Campbell Counties in Virginia;

                                      212                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page347
                                                    Page 352ofof419
                                                                 424

                         MAJOR LEAGUE RULES
                           MLR Attachment 52


   Myrtle Beach:        Horry County in South Carolina;

   Potomac
   (Woodbridge):        No home territory;

   Salem:               City of Salem and Bedford and Roanoke Counties in
                        Virginia;

   Wilmington:          New Castle County in Delaware;

   Winston-Salem:       Forsyth County in North Carolina.

(k) FLORIDA STATE LEAGUE (A) CIRCUIT. The circuit of the Florida State
League shall comprise the following cities, as defined below:

   Brevard County
   (Melbourne):         Brevard County in Florida;

   Clearwater:          No home territory;

   Daytona:             Volusia County in Florida;

   Dunedin:             No home territory;

   Fort Myers:          Lee County in Florida;

   Jupiter:             Palm Beach County in Florida;

   Lakeland:            Polk County in Florida;

   Palm Beach (Jupiter): Palm Beach County in Florida;

   St. Lucie:           St. Lucie County in Florida;

   Sarasota:            No home territory;

   Tampa:               No home territory;

   Vero Beach:          Indian River County in Florida.




                                     213                             3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page348
                                                    Page 353ofof419
                                                                 424

                       MAJOR LEAGUE RULES
                         MLR Attachment 52

(l) MIDWEST LEAGUE (A) CIRCUIT. The circuit of the Midwest League shall
comprise the following cities, as defined below:

   Beloit:            Rock County in Wisconsin;

   Burlington:        Des Moines County in Iowa and Henderson County in
                      Illinois;

   Cedar Rapids:      Linn County in Iowa;

   Clinton:           Clinton County in Iowa and Whiteside County in Illinois;

   Dayton:            No home territory;

   Fort Wayne:        Allen County in Indiana;

   Great Lakes
   (Midland):         Midland County in Michigan;

   Kane County
   (Geneva):          Kane County in Illinois;

   Lansing:           Ingham County in Michigan;

   Peoria:            Peoria, Tazewell and Woodford Counties in Illinois;

   Quad Cities
   (Davenport):       Scott County in Iowa and Rock Island County in Illinois;

   South Bend:        St. Joseph County in Indiana;

   West Michigan
   (Comstock Park):   Kent County in Michigan;

   Wisconsin
   (Appleton):        Outagamie County in Wisconsin.

(m) SOUTH ATLANTIC LEAGUE (A) CIRCUIT. The circuit of the South
Atlantic League shall comprise the following cities, as defined below:

   Asheville:         Buncombe County in North Carolina;


                                   214                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page349
                                                    Page 354ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR Attachment 52

    Augusta:              Richmond County in Georgia;

    Charleston, S.C.:     Charleston County in South Carolina;

    Columbus:             Dougherty County in Georgia;

    Delmarva
    (Salisbury):          Wicomico County in Maryland;

    Greensboro:           Guilford County in North Carolina;

    Greenville:           Greenville County in South Carolina;

    Hagerstown:           Washington County in Maryland;

    Hickory:              Burke, Catawba and Caldwell Counties in North Carolina;

    Kannapolis:           Rowan County in North Carolina;

    Lake County
    (Eastlake):           No home territory;

    Lakewood:             No home territory;

    Lexington:            Fayette County in Kentucky;

    Rome:                 Floyd County in Georgia;

    Savannah:             Chatham County in Georgia;

    West Virginia
    (Charleston):         Kanawha County in West Virginia.

(n) NEW YORK-PENNSYLVANIA LEAGUE (Short-Season A) CIRCUIT. The
circuit of the New York-Pennsylvania League shall comprise the following cities, as
defined below:

    Aberdeen:             No home territory;

    Auburn:               Cayuga County in New York;

    Batavia:              Genesee County in New York;

                                       215                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page350
                                                    Page 355ofof419
                                                                 424

                        MAJOR LEAGUE RULES
                          MLR Attachment 52


   Brooklyn:           No home territory;

   Hudson Valley
   (Fishkill):         Dutchess County in New York;

   Jamestown:          Chautauqua County in New York;

   Lowell:             No home territory;

   Mahoning Valley
   (Niles):            Trumbull County in Ohio;

   Oneonta:            Otsego County in New York;

   State College:      Centre County in Pennsylvania;

   Staten Island:      No home territory;

   Tri-City (Troy):    Rensselaer County in New York;

   Vermont
   (Burlington):       Chittenden County in Vermont;

   Williamsport:       Lycoming County in Pennsylvania.

(o) NORTHWEST LEAGUE (Short-Season A) CIRCUIT. The circuit of the
Northwest League shall comprise the following cities, as defined below:

   Boise:              Ada County in Idaho;

   Eugene:             Lane County in Oregon;

   Everett:            Snohomish County in Washington;

   Salem-Keizer:       Marion County in Oregon;

   Spokane:            Spokane County in Washington;

   Tri-City (Pasco):   Franklin County in Washington;




                                    216                            3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page351
                                                    Page 356ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR Attachment 52

    Vancouver:            Greater Vancouver District in British Columbia;

    Yakima:               Yakima County in Washington.

(p) APPALACHIAN LEAGUE (Rookie) CIRCUIT.                         The circuit of the
Appalachian League shall comprise the following cities, as defined below:

    Bluefield:            Mercer County in West Virginia;

    Bristol:              City of Bristol and Washington County in Virginia;

    Burlington:           Alamance County in North Carolina;

    Danville:             City of Danville and Pittsylvania County in Virginia;

    Elizabethton:         Carter County in Tennessee;

    Johnson City:         Washington County in Tennessee;

    Kingsport:            Sullivan County in Tennessee;

    Greeneville:          Greene County in Tennessee;

    Princeton:            Mercer County in West Virginia;

    Pulaski:              Pulaski County in Virginia.

(q) PIONEER LEAGUE (Rookie) CIRCUIT. The circuit of the Pioneer League
shall comprise the following cities, as defined below:

    Billings:             Yellowstone County in Montana;

    Casper:               Natrona County in Wyoming;

    Great Falls:          Cascade County in Montana;

    Helena:               Lewis and Clark County in Montana;

    Idaho Falls:          Bonneville County in Idaho;

    Missoula:             Missoula County in Montana;


                                       217                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page352
                                                    Page 357ofof419
                                                                 424

                       MAJOR LEAGUE RULES
                         MLR Attachment 52

   Ogden:             Weber County in Utah;

   Orem:              Utah County in Utah.

(r) GULF COAST LEAGUE (Rookie) CIRCUIT. The circuit of the Gulf Coast
League shall comprise the following cities, as defined below:

   Bradenton:         Manatee County in Florida;

   Sarasota:          Sarasota County in Florida.




                                   218                           3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page353
                                                   Page 358ofof419
                                                                424

                          MAJOR LEAGUE RULES
                            MLR Attachment 54

                             ATTACHMENT 54

        STANDARD MINOR LEAGUE FINANCIAL DISCLOSURE

CLUB NAME_____________________________
LEAGUE_____________________________CLASSIFICATION________
YEAR ENDING__________________________

   *Completed By:_______________________
           Title:________________________
           Date:________________________

   *Number of Dates this Season

       _________ Regular Season Dates
       _________ Exhibition/All-Star Date
       _________ Rain Out Dates
       _________ Reported Attendance

   *Source of Information (check one):

       _________ Audited Financial Statement
       _________ Reviewed Financial Statement
       _________ Compiled by outside firm
       _________ Compiled internally

   * Form of Ownership:

       _________ Partnership
       _________ Subchapter S Corporation
       _________ C Corporation
       _________ Other (specify)_________________________

   *Year Franchise Purchased:_____________________________

   *Currency:
       _________ U.S. Dollars
       _________ Canadian Dollars




                                     219                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page354
                                                    Page 359ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR Attachment 54

                               BALANCE SHEET

                                     ASSETS

CURRENT ASSETS                                         $__________   (A1)

NON-CURRENT ASSETS

    PROPERTY & EQUIPMENT             $__________                     (A2)

    STADIUM/LEASEHOLD                $__________                     (A3)

    Accumulated depreciation         ($_________)                    (A4)

         TOTAL (Net of Depreciation)                   $__________   (A5)

    BASEBALL ASSETS (FRANCHISE)                        $__________   (A6)

NON-BASEBALL ASSETS

    LOANS/ADVANCES TO OWNERS                           $__________   (A7)

    NON-OWNER RELATED ASSETS                           $__________   (A8)

TOTAL ASSETS                                           $__________   (A9)


NOTE: Line numbers at right refer to Detailed Instructions.




                                       220                                  3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page355
                                                    Page 360ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 54

                                 BALANCE SHEET

                      LIABILITIES AND OWNER EQUITY

LIABILITIES

    CURRENT LIABILITIES                                   $__________    (L1)

    DEFERRED REVENUES                                     $__________    (L2)

    DEBT
       Stadium Related                 $__________                       (L3)

         Loans/Advances
             from Owners               $__________                       (L4)

         Other                         $__________                       (L5)

                      Total Debt       $__________                       (L6)

TOTAL LIABILITIES                                         $__________    (L7)*

OWNER EQUITY                                              $__________    (L8)

    TOTAL LIABILITIES AND OWNER EQUITY                    $__________    (L9)**

* If zero insert $1.00 to allow for equity to liabilities calculation.
** Line L9 should equal A9

NOTE: Line numbers at right refer to Detailed Instructions.




                                          221                                   3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page356
                                                    Page 361ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 54

                            INCOME STATEMENT

REVENUES
   Ticket Revenues:
       Gross Receipts             $__________                  (I1)
       Direct Costs               ($_________)                 (I2)
       Payment to Major
        Leagues                   ($_________)                 (I3)
            Net                                  $__________   (I4)

    Advertising Revenues:
       Gross Revenues             $__________                  (I5)
       Direct Costs               ($_________)                 (I6)
             Net                                 $__________   (I7)

    Concessions:
        Gross Revenues            $__________                  (I8)
        Direct Costs              ($_________)                 (I9)
            Net                                  $__________   (I10)

    Other:
        Gross Revenues            $__________*                 (I11)
        Direct Costs              ($_________)                 (I12)
            Net                                  $__________   (I13)

    TOTAL REVENUES                               $__________   (I14)

OPERATING EXPENSES
   Park and Game Expenses         $__________                  (I15)
   Team Expenses                  $__________                  (I16)
   General & Administrative       $__________                  (I17)
   Management Fees                $__________                  (I18)
   Other                          $__________                  (I19)

    TOTAL OPERATING EXPENSES                     $__________   (I20)




                                    222                                3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page357
                                                    Page 362ofof419
                                                                 424

                           MAJOR LEAGUE RULES
                             MLR Attachment 54

DEBT SERVICE & OTHER EXPENSES
   Interest - 3rd Party Debt   $__________                           (I21)
   Interest - Owner Debt       $__________                           (I22)
   Depreciation & Amortization $__________                           (I23)
   Income Taxes                $__________                           (I24)
   Other (Itemize)             $__________                           (I25)

    TOTAL DEBT SERVICE/OTHER                           $__________   (I26)

NET INCOME (LOSS)                                      $__________   (I27)

*Identify the amount of any EXPANSION FEES included as other revenue.

NOTE: Line numbers at right refer to Detailed Instructions.




                                       223                                   3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page358
                                                   Page 363ofof419
                                                                424

                          MAJOR LEAGUE RULES
                            MLR Attachment 54

EQUITY TO LIABILITIES RATIO TEST WORKSHEET

ASSET ADJUSTMENTS

   1.   Enter 'TOTAL ASSETS' (Line A9)       $__________     (R1)

   2.   Enter amount, if any, that
        PBA minimum franchise value
        exceeds Line A6                      $__________     (R2)

   3.   Enter amount, if any, that
        appraisals for non-current,
        non-baseball assets exceed
        historical cost bases for
        such assets (attached copies
        of appraisals and details)           $___________    (R3)

   4.   Deduct 'Deferred Revenues'
        (Line L2)                            ($__________)   (R4)

   5.   Deduct 'Loans/Advances to
        Owners' (Line A7)                    ($__________)   (R5)

ADJUSTED ASSETS                              $__________     (R6)


LIABILITIES ADJUSTMENTS

   1.   Enter 'TOTAL LIABILITIES'
        (Line L7)                            $__________     (R7)

   2.   Deduct 'Deferred Revenues'
        (Line L2)                            $__________     (R8)

   3.   Deduct 'Stadium Related
        Debt' (Line L3)                      $__________     (R9)

   4.   Deduct 'Owner Related Debt'
        (Line L4)                            ($_________)    (R10)

   ADJUSTED LIABILITIES                      $___________    (R11)*


                                       224                          3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page359
                                                    Page 364ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 54

ADJUSTED EQUITY (Line R6 minus
                 Line R11)                        $___________   (R12)

    PBA RATIO TEST: Line R12 divided
                            by Line R11           $___________   (R13)
    (Test is passed if result is
    equal to or greater than
    1.222 [55-to-45])

*If zero insert $1.00 to allow for calculation.




                                          225                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page360
                                                    Page 365ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 54

DETAILED INSTRUCTIONS

     The following detailed instructions are intended to assist Clubs in uniformly
completing this Report. Line numbers in parentheses refer to the corresponding lines in
the Standard Financial Report:

BALANCE SHEET – ASSETS

    (Line A1)             Current Assets. Enter the total of cash, accounts receivable,
                          prepaid expenses and other comparable assets. Do not
                          include any receivables from owners, affiliates and related
                          parties here (include in Line A7).

    (Line A2,
    A3 & A8)              Non-Current Non-Baseball Assets. Historical cost is to be
                          used as the basis of the asset(s).

    (Line A2)             Property and Equipment. Enter total cost of furniture,
                          fixtures, equipment, and the like.

    (Line A3)             Stadium/Leasehold. Enter total cost of stadium acquisition
                          and improvements (including video displays, scoreboards,
                          etc.)

    (Line A4)             Accumulated Depreciation.         Enter total accumulated
                          depreciation on assets included in Lines A2 and A3.

    (Line A5)             Total (Net of Depreciation). Sum of Lines A2 plus A3, less
                          Line A4.

    (Line A6)             Baseball Assets (Franchise). Enter value of franchise on
                          Club's books.

    (Line A7)             Loans/Advances to Owners.            Enter total outstanding
                          balances of loans/advances from Club to stockholders,
                          partners, etc., whether current or non-current.

    (Line A8)             Other Non-Owner Related Non-Baseball Assets. Enter total
                          amount of other assets (deposits, etc.).




                                         226                                      3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page361
                                                   Page 366ofof419
                                                                424

                      MAJOR LEAGUE RULES
                        MLR Attachment 54

BALANCE SHEET - LIABILITIES AND OWNER EQUITY

   (Line L1)        Current Liabilities. Enter total of accounts payable, accrued
                    expenses and other similar current liabilities. Do not enter
                    amounts payable to owners, affiliates and related parties here
                    (include in Line L4).

   (Line L2)        Deferred Revenues. Enter total of revenues (net of deferred
                    expenses) on Club's books that are related to a future period,
                    (for example, sale of a billboard sign in November for next
                    season, assuming a fiscal year end of December 31).

   (Line L3)        Stadium Related Debt. Total debt incurred for stadium
                    acquisition or improvements (including video displays,
                    scoreboards, etc.)

   (Line L4)        Loans/Advances From Others. Total loans or advances
                    (current and long term) from stockholders, partners,
                    affiliates and related parties.

   (Line L5)        Other Debt. Total all other debt per books.

   (Line L6)        Total Debt. Sum of Line L3, L4 and L5.

   (Line L7)        Total Liabilities. Sum of Lines L1, L2 and L6.

   (Line L8)        Owner Equity. Total equity of stockholders, partners, etc.;
                    should be equal to Line A9 (Total Assets) less Line L7
                    (Total Liabilities).

   (Line L9)        Total Liabilities and Owner Equity. Sum of Lines L7 and
                    L8 (must equal Line A9, Total Assets).

INCOME STATEMENT

   (Line I1)        Gross Ticket Receipts. Enter total revenue from ticket sales
                    (should equal amount from NA Ticket Reporting form).

   (Line I2)        Direct Cost, Tickets. Enter direct cost associated with ticket
                    revenues (sales and admission taxes, payments accrued per
                    leases, printing costs, etc.).


                                   227                                       3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page362
                                                   Page 367ofof419
                                                                424

                      MAJOR LEAGUE RULES
                        MLR Attachment 54


  (Line I3)         Payment to Major Leagues. Enter payment to Minor League
                    Association as a result of the "5% tax" on ticket revenues
                    (1992 and subsequent years).

  (Line I4)         Net Ticket Revenue. Line I1, less Line I2, Less Line I3.

  (Line I5-I7)      Advertising Revenues. Enter total gross revenues from
                    advertising (billboards, program ads, radio, etc.) on Line I5;
                    enter direct cost associated with such revenue (printing,
                    painting, radio costs, etc.) on Line I6; and enter net on Line
                    I7.

  (Line I8-I10)     Concessions Revenue. Enter total gross revenues from sale
                    on Line I8; enter direct cost of sales on Line I9; enter net on
                    Line I10.      If concessions are provided by outside
                    concessionaire, amount received by Club would appear on
                    Line I10, but enter concessionaire's gross sales on Line I8,
                    and amount retained by concessionaire on Line I9.

  (Line I11-I13)    Other Revenues. Enter gross sales (souvenirs, concerts,
                    parking, expansion fees, etc.) on Line I11; enter direct cost
                    of such sales on Line I12; enter net on Line I13.

  (Line I14)        Total Revenues. Sum of Lines I4, I7, I10 and I13.

  (Line I15)        Park and Game Expenses. Enter total expenses (rent under
                    ballpark lease, utilities, maintenance, security, labor, etc.)

  (Line I16)        Team Expenses.       Enter total expenses, net of
                    reimbursements from Major League Affiliate (team travel,
                    hotel, etc.).

  (Line I17)        General and Administrative. Enter total of all other
                    operating expenses of Club (salaries, league and Minor
                    League Association dues, insurance, office expenses, etc.).

  (Line I18)        Management Fees. Enter amounts paid to owners and
                    related parties under management agreements (other than
                    salaries).




                                   228                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page363
                                                   Page 368ofof419
                                                                424

                      MAJOR LEAGUE RULES
                        MLR Attachment 54

  (Line I19)        Other. Enter any miscellaneous expenses not included
                    elsewhere.

  (Line I20)        Total Operating Expenses. Sum of Lines I15 to I19.

  (Line I21)        Interest - 3rd Party Debt. Enter interest incurred on debt to
                    non-owners (those other than stockholders, partners or
                    related parties).

  (Line I22)        Interest - Owner Debt.          Enter interest on debts to
                    stockholders, partners, related parties, etc.

  (Line I23)        Depreciation and Amortization. Enter current period (year)
                    total.

  (Line I24)        Income Taxes. Enter income taxes incurred (estimated if
                    necessary) by entity owning franchise and reporting on this
                    Form. Enter "N/A" if reporting entity is a partnership, sub-S
                    corporation, or other non-taxpaying entity.

  (Line I25)        Other. Enter any expenses not entered elsewhere.

  (Line I26)        Total Debt Service/Other. Sum of Liens I21 and I25.

  (Line I27)        Net Income (Loss). Line I14 less Line I20 less Line I26.




                                   229                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page364
                                                    Page 369ofof419
                                                                 424

                        MAJOR LEAGUE RULES
                          MLR Attachment 54

EQUITY TO LIABILITIES RATIO TEST (Refer also to Rule 54(b)(3) and Rule
54(a)(5)(C)(iv))

   (Line R1)         Total Assets. Enter amount from Line A9.

   (Line R2)         PBA Franchise Value Adjustment. If franchise value
                     entered on Line A6 is less than $4 million (if AAA), $2.5
                     million (if AA), $1 million (if A) or $750,000 (if Short-
                     Season A or Rookie), then enter difference on Line R2.
                     Enter -0- if A6 is greater than the corresponding "PBA
                     Allowance" figures listed in previous sentence.

                 Example #1: Your AA franchise is $2.0 million per books (Line
                 A6), enter 500,000 on Line R2 ($2.5 million "allowance for AA"
                 less $2.0 million from Line A6).

                 Example #2: Your Class A franchise is $1.5 million per books
                 (Line A6), enter -0- on Line R2 (your $1.5 million is greater than
                 PBA "Allowance for Full A" of $1.0 million).

   (Line R3)         Non Current, Non-Baseball Asset Adjustment.                Rule
                     54(a)(5)(C)(iv)(cc) allows "appraised value" to be used in
                     lieu of "historical cost" for purposes of the equity-to-liability
                     ratio test. If this adjustment is applicable, attach calculation
                     and copies of appraisals(s) and enter adjustment amount in
                     Line R3.

   (Line R4)         Deduct "Deferred Revenues". Enter amount from Line L2.

   (Line R5)         Deduct "Loans/Advances to Owners". Enter -0- if it can be
                     demonstrated that the amounts will be repaid within a
                     reasonable time period (See Rule 54(a)(5)(C)(iv)(ff));
                     otherwise enter amount from Line A7.

   (Line R6)         Adjusted Assets. Line R1, plus Line R2, plus Line R3, less
                     Line R4, less Line R5.

   (Line R7)         Total Liabilities. Enter amount from Line L7.

   (Line R8)         Deduct "Deferred Revenues". Enter amount from Line L2.




                                     230                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page365
                                                   Page 370ofof419
                                                                424

                      MAJOR LEAGUE RULES
                        MLR Attachment 54

  (Line R9)         Deduct "Stadium Related Debt". Enter amount from Line
                    L3.

  (Line R10)        Deduct "Loans/Advances From Owners".        Enter amount
                    from Line L4.

  (Line R11)        Adjusted Liabilities. Line R7, less Line R8, less Line R9,
                    less Line R10.

  (Line R12)        Adjusted Equity. Line R6 less Line R11.

  (Line R13)        PBA Ratio Test. Divide Line R12 (Adjusted Equity) by
                    Line R11 (Adjusted Liabilities). If result is equal to or
                    greater than 1.222 (55-to-45) test is passed.




                                  231                                    3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page366
                                                    Page 371ofof419
                                                                 424

                                        MAJOR LEAGUE RULES
                                          MLR Attachment 56

                                             ATTACHMENT 56

                 STANDARD FORM LETTER ESTABLISHING PDC

    The parties to this Player Development Contract, ______________________,
                                                              (Major League Club)
and _________________________, hereby adopt and agree to all provisions of the
          (National Association Club)
standard Player Development Contract (PDC) as set forth in the Major League Rules
(MLR) incorporated by reference into the Professional Baseball Agreement (PBA)
between the Major Leagues and the National Association of Professional Baseball
Leagues, Inc. As used in the PDC, the term "Major League Club" shall refer to
___________________ and the term "Minor League Club" shall refer to
    (Major League Club)
___________________________. This Agreement shall be in effect from the
    (National Association Club)

___ day of ___________, ______ through September 30, ______.
                                    (Year)                    (Year)




_______________________________ By:_______________________________
    (Major League Club)


_______________________________ By:_______________________________
    (National Association Club)




                                                  232                               3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page367
                                                    Page 372ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 58

                                  ATTACHMENT 58

                 MINOR LEAGUE FACILITY STANDARDS AND
                  COMPLIANCE INSPECTION PROCEDURES

Standards

Unless expressed as recommendations, these facility standards are minimum
requirements for all new Minor League facilities. The standards outlined in Sections
11, 12 and 13 are applicable to both new and existing facilities.

New Facilities

Any facility that is scheduled for a construction starting date of January 1, 1991 or later
shall be considered a "new facility." All plans for new facilities, including construction
time schedules, must be submitted to field inspection personnel designated by the
Commissioner's Office and the President of the Minor League Association, for review
and approval by the field inspection personnel prior to the start of construction. Such
review must be completed within 30 days after submission or the plans shall be deemed
approved. If such plans meet the standards they shall be approved. Notwithstanding its
facility's designation as a "new facility," a Minor League Club that can demonstrate that
its new facility construction planning and approval process was at such a stage as of
November 17, 1990 that requiring compliance with a minimum new facilities standard
(other than those outlined in Sections 11, 12 and 13) will cause it to suffer a material
hardship, may apply to the President of the Minor League Association and to the
Commissioner or the Commissioner's designee for a variance from such standard.

Existing Facilities

Any facility other than a "new facility" as defined above shall be considered an
"existing facility." All existing facilities must meet the standards outlined in Sections
11, 12 and 13 (playing field and other team facilities) by no later than April 1, 1995. All
plans for additions, alterations or renovations of such facilities, including new turf
installations, must be submitted to field inspection personnel designated by the
Commissioner's Office and to the President of the Minor League Association, for
review and approval by the field inspection personnel (including construction time
schedules) prior to the start of construction. Such review must be completed within 30
days after submission or the plans shall be deemed approved. If such plans meet the
standards they shall be approved.




                                           233                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page368
                                                   Page 373ofof419
                                                                424

                     MAJOR LEAGUE RULES
                       MLR Attachment 58

                       TABLE OF CONTENTS

SECTION    1.0      Seating                                       236
           1.1      Seating Capacity                              236
           1.2      Grades Of Seating                             236
           1.3      Seating Distribution                          237
           1.4      Seat Spacing                                  237
           1.5      Handicapped Accessibility                     238

SECTION    2.0      Public Comfort Stations                       238
           2.1      Comfort Station Distribution                  238
           2.2      Plumbing Fixtures                             238
           2.3      Handicapped Accessibilities                   239
           2.4      Drinking Fountains                            239
           2.5      Public Telephones                             239

SECTION    3.0      Concession And Vending                        239
           3.1      Concession Areas                              239
           3.2      Concession Vendors                            239
           3.3      Concession Compliance/Codes And Regulations   240
           3.4      Concession Storage And Novelty Stands         240

SECTION    4.0      Miscellaneous Public Areas                    240
           4.1      Stadium Club/Restaurant/Banquet Facility      240
           4.2      Picnic/Beer Garden Facility                   240
           4.3      Family Recreation Area                        240

SECTION    5.0      Ticket Windows And Entry Turnstiles           241
           5.1      Ticket Windows                                241
           5.2      Turnstiles/Entry Positions                    241
           5.3      Handicapped Accessibility                     241

SECTION    6.0      Security And First Aid                        241
           6.1      Security Command Post                         241
           6.2      First Aid Station                             241

SECTION    7.0      Parking And Facility Access                   241
           7.1      Parking Spaces                                241
           7.2      Access And Control                            242
           7.3      Handicapped Parking                           242




                                  234                              3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page369
                                                   Page 374ofof419
                                                                424

                     MAJOR LEAGUE RULES
                       MLR Attachment 58

SECTION    8.0      Sound System And Scoreboard                    242
           8.1      Sound System                                   242
           8.2      Scoreboard                                     242
           8.3      Scoreboard Location                            242
           8.4      Clock                                          242

SECTION    9.0      Media Facilities                               243
           9.1      Press Parking And Access                       243
           9.2      Public Address/Scoreboard Personnel            243
           9.3      Radio Broadcast Booths                         243
           9.4      Television Broadcast And Camera Booth          243
           9.5      Print Media Area                               243
           9.6      Media Toilet Facilities                        243
           9.7      Media Workroom/Lounge                          243
           9.8      Handicapped Accessibility To Press Box         244

SECTION   10.0      Administration Area                            244
          10.1      Facility Administration Area                   244
          10.2      Stadium Personnel Dressing/Locker Facilities   244
          10.3      Team Administration Area                       244

SECTION   11.0      Team Facilities                                244
          11.1      Home Clubhouse/Dressing Area                   244
          11.2      Shower And Toilet Facilities                   245
          11.3      Training Room                                  245
          11.4      Team Laundry Facility                          246
          11.5      Team Equipment Room                            246
          11.6      Coaches' Lockers                               246
          11.7      Field Manager's Office                         246
          11.8      Visitors Clubhouse/Dressing Area               246
          11.9      Visitors Shower and Toilet Facilities          246
          11.10     Visitors Training Room                         247
          11.11     Visiting Field Manager's Office                247
          11.12     Team Storage (Major League Parent Team)        247
          11.13     Umpire Facilities                              247
          11.14     Field/Dugout Access                            248
          11.15     Player Parking                                 248
          11.16     Hitting/Pitching Tunnels                       248
          11.17     Pre- And Post-Game Waiting Area                248

SECTION   12.0      Playing Field                                  248
          12.1      Field Dimensions                               248

                                  235                               3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page370
                                                    Page 375ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 58

              12.2         Playing Surface                                          248
              12.3         Field Grade                                              249
              12.4         Field Wall                                               249
              12.5         Bullpens                                                 249
              12.6         Dugouts                                                  249
              12.7         Field Equipment                                          249
              12.8         Field Lighting                                           251
              12.9         Batting Cage Gate                                        252
              12.10        Backstop                                                 252
              12.11        Playing Field Tarps                                      252

SECTION       13.0         Maintenance                                              252
              13.1         Facility Maintenance And Cleanliness                     252
              13.2         Field Maintenance                                        253


SECTION 1.0           SEATING

      This section establishes standards for the number, type and arrangement of seating
in all facilities.

1.1      SEATING CAPACITY

      Seating capacities shall be established to be appropriate for the size of the Minor
League Club's market. Recommended minimum capacities are as listed below. All
facilities shall conform with the seating grade, seating distribution and spacing
requirements described in sections 1.2, 1.3 and 1.4.

         1.1.1        Class AAA Capacity                             10,000 seats
         1.1.2        Class AA Capacity                               6,000 seats
         1.1.3        Class A Capacity                                4,000 seats
         1.1.4        Short-Season Class A/Rookie                     2,500 seats

1.2      GRADES OF SEATING

     In order to enhance the professional atmosphere of the facility, each facility shall
provide a minimum of two separate and distinct grades of seating (three separate and
distinct grades are recommended). This provision is intended to designate and define
general types of seating and not to define pricing or ticketing structures.




                                          236                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page371
                                                    Page 376ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 58

           1.2.1       TYPES OF SEATING

                Seating types shall be defined as in sections 1.2.2, 1.2.3, and 1.2.4.

           1.2.2       BOX SEATING

                Defined as Arm Chair Seats with Backs. Additional seat width and leg
           room is recommended, with an additional three inches of tread width to be
           provided as compared to the tread width in the other seating areas. Following
           the traditional definition of box seating, it is recommended that additional
           access to smaller groupings of box seats be provided.

           1.2.3       RESERVED SEATING

                Defined as a bench with back as a minimum requirement.

           1.2.4       GENERAL ADMISSION SEATING

                Defined as a bench as a minimum requirement.

1.3       SEATING DISTRIBUTION

   In no event shall more than 90% of the total seating capacity be General
Admission seating. Recommended seating distributions are as follows.

      For two grades of seating:

           Box or Reserved:              25% of total capacity
           General Admission:            75% of total capacity

      For three grades of seating:

           Box:                          25% of total capacity
           Reserved:                     25% of total capacity
           General Admission:            50% of total capacity

1.4       SEAT SPACING

     The spacing and layout of all seating, aisles, vomitories, cross-aisles and
concourses comprising the established exiting system shall conform to all applicable
local, state and federal codes and regulations. (NFPA 101 for Assembly Occupancies


                                            237                                          3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page372
                                                    Page 377ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 58

shall be considered the minimum requirement if the facility does not fall under
jurisdiction of other regulations.)

1.5       HANDICAPPED ACCESSIBILITY

     All facilities shall comply with all applicable local, state and federal codes and
regulations regarding access of Handicapped patrons and employees. (ANSI.A117-1
shall be considered the minimum requirements.)


SECTION 2.0.          PUBLIC COMFORT STATIONS

     This section determines and defines the number of plumbing fixtures and their
arrangement at the facilities.

2.1       COMFORT STATION DISTRIBUTION

     The distribution of the fixtures should be in accordance with the distribution of the
seating locations and exiting system to allow minimal walking distances from all parts
of the facility to public toilet facilities.

2.2       PLUMBING FIXTURES

      The minimum plumbing fixture ratios shall be as follows:

          Water closets                1:125 Women
                                       1:450 Men

          Lavatories (sinks)           1:150 Women
                                       1:150 Men

          Urinals                      1:125 men

          2.2.1       COMFORT STATION ACCESSORIES

               All public restroom facilities shall provide mirrors, purse shelves (in
          women's), hand drying facilities and trash cans. It is recommended that a
          table/platform for diaper changing be located in each restroom.




                                          238                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page373
                                                    Page 378ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 58

2.3       HANDICAPPED ACCESSIBILITIES

     All facilities shall comply with all applicable local, state and federal codes and
regulations (ANSI. A117-1). It is recommended that all facilities provide a minimum
of one, unisex h.c. toilet facility per level. This facility shall be similar to a residential
bathroom, and allow a h.c. patron to use the facility with the assistance of his/her
companion of the opposite sex.

2.4       DRINKING FOUNTAINS

     All facilities shall provide drinking fountains per local, state and federal codes and
regulations.

2.5       PUBLIC TELEPHONES

     All facilities shall provide telephones per local, state and federal codes and
regulations.


SECTION 3.0            CONCESSION AND VENDING

      The following standards for Concessions and Vending are recommended for all
facilities. Many of the conditions may be affected by an existing operational agreement
between the facility and concessionaire. It is recommended that these standards be
incorporated into any new operational agreement negotiated after the effective date of
this PBA.

3.1       CONCESSION AREAS

      It is recommended all facilities provide 5 lineal feet of counter space (with
corresponding support space) per 350 seats in the total facility capacity. The
distribution of the concession areas shall be commensurate with the distribution of the
patrons to minimize walking distances. [Example: 12,000 seats/350 34.28 X 5'
171 lineal feet of counter. Each stand averages 25' per stand. Therefore, a minimum of
7 stands, distributed throughout the facility are recommended.]

3.2       CONCESSION VENDORS

     If concession vendors are provided at the facility, the following ratios are
recommended: one vendor per 350 seats, with 15 sq. ft. of vending commissary space
for each vendor separate from the concession areas.


                                            239                                          3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page374
                                                    Page 379ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 58

3.3        CONCESSION COMPLIANCE/CODES AND REGULATIONS

     Concessionaires are responsible for compliance with all local, state and federal
regulations in regard to Health Standards, Fire Department regulations, power, exhaust
and ventilation requirements. The agreement between the facility and concessionaire
shall define which party is responsible for required modifications.

3.4        CONCESSION STORAGE AND NOVELTY STANDS

      The following standards shall be minimum requirements.

           3.4.1        CONCESSION STORAGE

                All facilities shall provide adequate storage for concession inventory. It
           is recommended that the storage area be of such size to store the inventory
           necessary to stage the number of games in an average home stand. In the
           Agreement between the facility and the concessionaire, the concessionaire
           shall provide empirical data to determine the required amount of storage
           space.

           3.4.2        NOVELTY STANDS

                Any provided novelty stand(s) acting as a sales point for retail sales shall
           present products in a professional manner commensurate with standard retail
           sales areas.


SECTION 4.0             MISCELLANEOUS PUBLIC AREAS

4.1        STADIUM CLUB/RESTAURANT/BANQUET FACILITY

      This type of facility shall be optional.

4.2        PICNIC/BEER GARDEN FACILITY

      This type of facility shall be optional.

4.3        FAMILY RECREATION AREA

      This type of facility shall be optional.




                                             240                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page375
                                                    Page 380ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 58

SECTION 5.0             TICKET WINDOWS AND ENTRY TURNSTILES

      The following Sections 5.1, 5.2, and 5.3 shall be minimum requirements.

5.1        TICKET WINDOWS

      All facilities shall provide one ticket window for each 1500 seats of total capacity.

5.2        TURNSTILES/ENTRY POSITIONS

    All facilities shall provide one turnstile or equivalent entry position (minimum of
30" wide) for each 1500 seats of total capacity.

5.3        HANDICAPPED ACCESSIBILITY

     All facilities shall provide access per all applicable local, state and federal codes
and regulations to all public and private areas of the facility. (ANSI A117.1)


SECTION 6.0             SECURITY AND FIRST AID

6.1        SECURITY COMMAND POST

     All facilities shall provide a "command post" for event security forces, centrally
located with provisions for removing unruly patrons from the facility.

6.2        FIRST AID STATION

     All facilities shall provide a first aid station during all events. It is recommended
that certified medical personnel staff the station at all events.


SECTION 7.0             PARKING AND FACILITY ACCESS

      The following Sections 7.1, 7.2 and 7.3 shall be applicable to all facilities.

7.1        PARKING SPACES

    It is recommended all facilities shall provide public parking spaces at a ratio of 1
space per 3 seats of total capacity. Such parking spaces shall be on-site or within a 10
minute (1/2 mile) walking distance of the stadium.


                                             241                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page376
                                                    Page 381ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 58

7.2        ACCESS AND CONTROL

     All facilities shall coordinate with local law enforcement officials to provide
controlled on-site traffic access, so as to promote a safe and trouble-free access
environment.

7.3        HANDICAPPED PARKING

      All facilities shall conform with all applicable local, state and federal regulations.


SECTION 8.0             SOUND SYSTEM AND SCOREBOARD

8.1        SOUND SYSTEM

     All facilities shall provide an acoustically balanced sound system integrated with
the capacity to deliver clear audio messages to the press box, concourses and all public
areas within the facility.

8.2        SCOREBOARD

     All facilities shall provide a scoreboard that provides the following as minimum
requirements. All scoreboard characters are to be large enough to be seen throughout
the facility.

      Line Score
      Ball-Strike-Out
      Player at Bat

8.3        SCOREBOARD LOCATION

     No part of any scoreboard and/or associated lighted advertising panels may be
located within 50' of the center line of the playing field.

8.4        CLOCK

     All facilities shall provide a time-of-day clock that is in full view of all field
personnel from the beginning of batting practice through the close of each game.




                                             242                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page377
                                                    Page 382ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 58

SECTION 9.0             MEDIA FACILITIES

9.1        PRESS PARKING AND ACCESS

    It is recommended that all facilities provide a parking area for all members of the
media with direct access to the facility. It is also recommended that parking be
provided for television vans and broadcast trucks.

9.2        PUBLIC ADDRESS/SCOREBOARD PERSONNEL

     All facilities shall provide space in the press box for the public address announcer
and scoreboard operator(s). It is recommended that the PA/scoreboard area have a
minimum of 50 sq. ft. of floor space in addition to the floor space required for the
scoreboard equipment.

9.3        RADIO BROADCAST BOOTHS

     It is recommended that all facilities provide two radio broadcast booths (home and
visitor) that provide a direct view of the entire field and facilitate the broadcast of the
game. Each shall provide counters, chairs, power, lighting and telephone jack.

9.4        TELEVISION BROADCAST AND CAMERA BOOTH

     It is recommended that all facilities provide a spare broadcast/camera booth
available for local television broadcasts and local television media. The booth should
have a direct view of the entire field with operable windows or closures.

9.5        PRINT MEDIA AREA

     It is recommended that all facilities provide a separate area for 6 to 10 members of
the print media with a direct view of the entire field. Counter, chairs, power, lighting
and telephone jack shall be provided.

9.6        MEDIA TOILET FACILITIES

     It is recommended that all facilities provide media restroom facilities separate from
public restrooms, located with direct access to the press box.

9.7        MEDIA WORKROOM/LOUNGE

      This type of facility shall be optional.


                                             243                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page378
                                                    Page 383ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 58

9.8        HANDICAPPED ACCESSIBILITY TO PRESS BOX

     Facilities shall conform to all applicable local, state and federal codes and
regulations for accessibility to the press box. (ANSI-A117.1)


SECTION 10.0           ADMINISTRATION AREA

10.1       FACILITY ADMINISTRATION AREA

     It is recommended that all facilities provide administrative space of 250-300 sq. ft.
per person for facility and maintenance operations with separate toilet facilities directly
adjacent.

10.2       STADIUM PERSONNEL DRESSING/LOCKER FACILITIES

     It is recommended that all facilities provide separate dressing/locker facilities
(separate for each sex) for all maintenance and event employees (including concession
personnel) separate from the public.

           10.2.1      STADIUM PERSONNEL TOILET FACILITIES

                It is recommended that all facilities provide toilet facilities for stadium
           personnel separate from the public. Direct access to personnel locker rooms
           is desirable.

10.3       TEAM ADMINISTRATION AREA

      If the tenant team has a permanent administration area away from the facility, an
on-site game day team administration area must be provided. If the team's permanent
administration area is at the facility, it is recommended that the area provide 250-300
sq. ft. per person for team operations with adjacent toilet facilities.


SECTION         11.0 TEAM FACILITIES

       The following shall be minimum requirements.

11.1       HOME CLUBHOUSE/DRESSING AREA

     The number of lockers provided shall be at least five more than the Club's active
player limit for its classification of play. The minimum size of each locker shall be 24"

                                           244                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page379
                                                    Page 384ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 58

w x 72" h (36" w x 72" h is recommended). A lockable storage compartment is
recommended for each locker.

       Minimum floorspace requirements for the team dressing area shall be as follows:

       New facility:     1,000 sq. ft.
       Existing facility: 800 sq. ft. (1,000 sq. ft. is recommended)

11.2        SHOWER AND TOILET FACILITIES

     All facilities shall provide separate shower, drying and toilet areas with the
following minimum fixture counts:

       New facility:    shower heads:    8 (10 recommended)
                        water closets:   2
                        urinals:         2
                        lavatories:      4 (8 recommended)

       Existing
       facilities:      shower heads:    6 (10 recommended)
                        water closets:   2
                        urinals:         2
                        lavatories:      2 (8 recommended)

11.3        TRAINING ROOM

     All new facilities shall provide a separate training room of not less than 300 sq. ft.
divided into three areas: treatment, whirlpool and rehabilitation. The training room
shall have space for 1 or 2 treatment tables, a minimum of 2 whirlpools, hydroculator
(4-pack minimum), scale, stationary bicycle, ice machine and an area for 2 or 3 pieces
of rehabilitation/weight equipment. The training room shall contain a lockable storage
area for training supplies. It is recommended that additional space be provided for a
separate office/dressing area for the trainer and team physician. It is also recommended
that a valuable storage box be installed in the training room.

     All existing facilities shall comply with the above paragraph, with the exception
that the minimum square footage requirement shall be 175 sq. ft. (300 sq. ft. is
recommended).




                                            245                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page380
                                                    Page 385ofof419
                                                                 424

                               MAJOR LEAGUE RULES
                                 MLR Attachment 58

11.4        TEAM LAUNDRY FACILITY

     All facilities shall provide commercial quality laundry facilities (washer and dryer)
for the home team to provide daily washing capability. This room may be combined
with the Team Equipment Room.

11.5        TEAM EQUIPMENT ROOM

     All facilities shall provide adequate lockable equipment storage space (minimum
of 300 sq. ft. in a new facility) contiguous with the clubhouse.

11.6        COACHES' LOCKERS

     All new facilities shall provide a minimum of 4 coaches lockers (6 are
recommended) in addition to the players lockers. It is recommended these lockers shall
be in a separate area from the players lockers. Locker size and floor space requirements
(per capita) shall be the same as in the players dressing area.

    Existing facilities shall comply with the above paragraph, with the exception that a
minimum of 3 coaches lockers are to be provided.

11.7        FIELD MANAGER'S OFFICE

      All facilities shall provide a field manager's office with direct access to the home
clubhouse. It shall include a separate toilet, shower and dressing area, along with a
desk and adequate meeting space for 6-8 persons. At existing facilities the separate
toilet, shower and dressing area is recommended and not required.

11.8        VISITORS CLUBHOUSE/DRESSING AREA

     The number of lockers provided shall be at least three more than the Club's active
player limit for its classification of play. Minimum floor space requirements shall be as
follows:

       New facility:      750 sq. ft.
       Existing facility: 500 sq. ft (750 sq. ft. is recommended)

11.9        VISITORS SHOWER AND TOILET FACILITIES

    All facilities shall provide separate shower, drying and toilet facilities with
minimum fixture counts as follows:


                                             246                                     3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page381
                                                    Page 386ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 58

     New facility:    showers heads:    6 (8 recommended)
                      water closets:    2
                      urinals:          2
                      lavatories:       4

     Existing
     facility:        shower heads:     4 (8 recommended)
                      water closets:    2
                      urinals:          2
                      lavatories:       2 (4 recommended)

11.10     VISITORS TRAINING ROOM

     All new facilities shall provide a separate training room (minimum of 150 sq. ft.),
with space for one training table, one whirlpool, and a hydroculator (4-pack minimum).
In existing facilities, this area may be integrated into the players' dressing area,
provided that the dressing area is at least 650 sq. ft.

11.11     VISITING FIELD MANAGER'S OFFICE

     All facilities shall provide a separate office for the visiting field manager. It shall
include a separate toilet, shower and dressing area, along with a desk and adequate
meeting space for 2-4 people. At existing facilities, the separate toilet, shower and
dressing area is recommended and not required.

11.12     TEAM STORAGE (MAJOR LEAGUE PARENT TEAM)

    It is recommended that all facilities provide a minimum of 300 sq. ft. of lockable
team storage, separate from other team storage, with year round access only to the
major league team.

11.13     UMPIRE FACILITIES

     All facilities shall provide a private dressing, shower, and toilet facility for
umpires. This area shall provide enough lockers (each a minimum of 36" w x 72" h) to
accommodate the number of umpires typically assigned to work in the applicable
classification of play. In new facilities, this area shall be a minimum of 200 sq. ft.




                                           247                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page382
                                                    Page 387ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 58

11.14    FIELD/DUGOUT ACCESS

    It is required that all new facilities and recommended that all existing facilities
provide a direct access route to the dugout/playing field. Similar access is to be
provided for the umpires.

11.15    PLAYER PARKING

     It is recommended that all facilities designate a parking area with clubhouse access
for players and other uniformed team personnel.

11.16    HITTING/PITCHING TUNNELS

     It is recommended that each facility provide two covered tunnels for players to
practice hitting and pitching in an enclosed environment. If provided, these tunnels
should be reasonably close to the home clubhouse with minimal public access.

11.17    PRE- AND POST-GAME WAITING AREA

     It is recommended that all facilities provide a pre-game and post-game waiting
area for families of players and other uniformed personnel.


SECTION 12.0          PLAYING FIELD

12.1     FIELD DIMENSIONS

     Layouts of all new fields (and modifications to existing fields) shall be submitted
for approval by the parent Major League Club and the Minor League Club. All field
dimensions shall comply with the minimum dimensions specified in Section 1.04 of the
Official Baseball Rules.

12.2     PLAYING SURFACE

     All facilities shall provide a field surface (natural or synthetic) without defects
and/or "trip-hazards" that could affect the normal play of the game or jeopardize player
safety. Warning track material shall identify all zones within 15' of all walls and
fences. This warning track must be of a material to provide visual and tactile notice of a
significant change in surface type.




                                          248                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page383
                                                    Page 388ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 58

12.3     FIELD GRADE

     The maximum allowable grade from the base of the pitcher's mound to the
warning track in foul territory shall be 6". The maximum allowable grade from second
base to the outfield warning track shall be 20".

12.4     FIELD WALL

     The permanent outfield wall or fence in all new facilities shall be a minimum of 8'
high.

12.5     BULLPENS

      All facilities must provide a bullpen area for each team. These areas may be
located in foul territory down the baselines or just immediately outside the field wall.
Each must be visible to both dugouts and to the press box. Each shall have two
regulation pitching mounds and home plates, adequate distance and clearance for each
pitcher and catcher, and a bench for 10 players. If the bullpens are in foul ball areas,
care shall be taken to integrate the slope of the pitcher's mound into the field so as not
to create a trip hazard for fielders as they approach the bullpen. It is recommended that
all facilities have phones connecting the bullpens to the dugouts.

12.6     DUGOUTS

     All facilities must provide two enclosed dugouts (home and visitor). Each dugout
in a new facility must accommodate 25-30 uniformed personnel on a bench with
seatback. Each dugout in an existing facility shall accommodate 20-25 uniformed
personnel. Each dugout must have a helmet rack for a minimum of 15 helmets and a
bat rack for a minimum of 30 bats. It is recommended that a bat swing/storage area be
directly accessible to each dugout. It is recommended that each dugout include a
refrigerated water cooler (drinking fountain) and provide direct access to a restroom. It
is recommended that all facilities have telephones connecting the dugouts to the
bullpens and to the press box. All dugouts shall provide as feasible an anti-skid surface
as possible on steps and walkways.

12.7     FIELD EQUIPMENT

     All facilities shall provide the following field equipment. Examples given shall
serve as guidelines for equipment quality, and the equipment provided shall meet or
exceed the examples specified.




                                          249                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page384
                                                   Page 389ofof419
                                                                424

                         MAJOR LEAGUE RULES
                           MLR Attachment 58

      12.7.1      BATTING CAGE

           All facilities shall provide a full cover batting cage. New batting cages
      shall have minimum dimensions of 18' wide, 14' deep and 9' high. It is
      recommended that the cage be portable and made of an aluminum frame to
      provide maximum maintainability. Existing batting cages not meeting the
      above standards may be approved by the parent Major League Club.

      12.7.2      FIELD SCREENS

           All facilities shall provide a pitching screen, first base screen, 2nd
      base/double play screen, and a shag protector screen. New screens shall have
      the following minimum dimensions:

           Pitching screen:         7' h x 8' w with 4' x 4' notch in upper corner.

           Double play screen:      7' h x 14' w with hinged wings.

           First base and
           shag protector screens: 7' h x 8' w.

           All existing screens not meeting the above standards may be approved
      by the parent Major League Club.

           Periodic checks of the batting cage and all screens shall be performed to
      verify frame and net integrity.

      12.7.3      BATTER'S EYE

            All facilities shall provide a solid monochromatic batter's eye painted in
      a flat, dark color with minimum dimensions of 16' high and 40' wide centered
      in the outfield. If a centerfield camera is integrated into the batter's eye, the
      camera must be the same color as the batter's eye. It is recommended that all
      new facilities provide a batter's eye with minimum dimensions of 40' high and
      80' wide. Any advertising sign abutting the batter's eye shall not include
      white lettering, a white background, any neon or other lighting or motion
      effects.

      12.7.4      FOUL POLES

          All facilities shall provide two foul poles of a bright color that are a
      minimum of 30' high (45' is recommended) with a screen to the fair side of

                                       250                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page385
                                                    Page 390ofof419
                                                                 424

                             MAJOR LEAGUE RULES
                               MLR Attachment 58

           the pole. No white signs shall be allowed on or immediately adjacent to each
           side of the foul pole.

           12.7.5      FLAG POLE

               All facilities shall provide a flag pole for the United States Flag or
           Canadian Flag, as applicable, in clear view of the entire seating bowl.

           12.7.6      SCOREBOARDS, VIDEO MONITORS AND MOTION
                       SIGNS

                In addition to other provisions of these Minor League Facility Standards
           (including, but not limited to, Section 8.3 (Scoreboard Location)), the
           President of the Minor League Association, in consultation with the
           Commissioner or the Commissioner’s designee, shall develop and
           distribute guidelines regarding the use and location of scoreboards, video
           monitors, LED boards and LED/matrix boards so as not to interfere with
           play.

12.8       FIELD LIGHTING

     All new lighting systems shall maintain the following minimum brightness
requirements after 100 hours of burning:

       Class AAA and Class AA:         100 fc average in infield/
                                       70 fc average in outfield.

       Class A and Rookie:             70 fc average in infield/
                                       50 fc average in outfield.

     The height and location of poles in all new lighting systems shall follow IES
standards.

     All existing lighting systems shall maintain the following minimum brightness
requirements:

       Class AAA and Class AA:         70 fc average in infield/
                                       50 fc average in outfield.

       Class A and Rookie:             60 fc average in infield/
                                       40 fc average in outfield.


                                          251                                      3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page386
                                                    Page 391ofof419
                                                                 424

                              MAJOR LEAGUE RULES
                                MLR Attachment 58

     All lighting systems shall operate with a maximum variance ratio of 1.2/1 in the
infield and 2/1 in the outfield. The variance ratios shall be computed by comparing the
highest and lowest footcandle readings in the infield and the outfield.

12.9      BATTING CAGE GATE

     All new facilities shall provide a gate large enough to allow the batting cage to be
freely taken to and from the playing field.

12.10     BACKSTOP

     All facilities shall provide a backstop behind home plate. The configuration and
dimensions shall vary due to sight-lines for the press box and insurance requirements
for the facility. Periodic inspections shall be performed to insure the integrity of the
backstop.

12.11     PLAYING FIELD TARPS

      All Class AAA, Class AA and full season Class A facilities shall provide a full
infield tarp and pitcher's mound, home plate, base pit, and bullpen tarps, except that this
requirement may be waived by the President of the Minor League Association in the
event that the facility is located in an area that does not experience sufficient rainfall to
justify the expense of tarps. The tarps shall be oversized to prevent water from running
under the edge to a dirt area. The tarps shall be stored in an easily accessible location
but in a way not to create a safety hazard on the playing field. Each facility is required
to provide adequate manpower to operate the placement and/or removal of the tarps.


SECTION 13.0           MAINTENANCE

     This section outlines requirements and recommendations for overall maintenance
of the facility and playing field in a professional manner.

13.1      FACILITY MAINTENANCE AND CLEANLINESS

     Each facility shall develop a maintenance program (both short-term and long-term)
for use by its maintenance personnel. All public areas shall be completely free of trash
and rubbish at the opening of each event, and stadium personnel shall be responsible for
cleanliness during the event.

     Each facility shall follow its maintenance program for interior repairs and touch-
ups to maintain the professional atmosphere of the facility. Long-term maintenance

                                            252                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page387
                                                    Page 392ofof419
                                                                 424

                            MAJOR LEAGUE RULES
                              MLR Attachment 58

shall be ongoing in order to deter major facility problems and to minimize potential
disruptions to the public.

13.2     FIELD MAINTENANCE

     The playing field shall be maintained at the highest possible professional level.
Every reasonable effort shall be made to insure the safety of the players and the smooth
play of the game. The facility shall follow professional grounds- keeping practices and
shall utilize proper maintenance equipment. Nail-drags, screens, tampers and rakes are
recommended to maintain all dirt areas. Proper turf care equipment (mowers, tractors,
etc.) shall be used, and an appropriate maintenance plan shall be developed and
followed to care for the playing field.

         13.2.1      PLAYING FIELD RECONDITIONING

             The pitcher's mound and base pit areas shall be reconditioned prior to
         each game through the use of clay materials and tampers.

         13.2.2      FIELD MAINTENANCE MATERIALS

              All facilities are required to have a sufficient amount of drying material
         on hand at all times for reconditioning the infield. A chemical drying agent
         and/or calsonite clay may be used in combination with sand to stabilize areas
         affected by excessive moisture. Sand may not be the sole drying agent.

         13.2.3      LAYOUT OF PLAYING FIELD

              The entire playing field shall be laid out to coincide with the provisions
         of Sections 1.04 through 1.08 of the Official Baseball Rules.

         13.2.4      IRRIGATION SYSTEM

               All new facilities shall provide a full field irrigation system as well as
         water lines 1 1/2" or larger behind both home plate and second base for
         watering the infield grass and base pit areas. It is recommended that a series
         of water outlets 1" or larger be distributed around the playing field in order to
         water the field if the irrigation system should become inoperable. It is
         recommended that a full-field irrigation system be provided at all existing
         facilities.




                                          253                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page388
                                                   Page 393ofof419
                                                                424

                         MAJOR LEAGUE RULES
                           MLR Attachment 58

      13.2.5      FIELD DRAINAGE SYSTEM

            All new facilities shall provide an underfield drainage system integrated
      into the subbase of the turf (natural or synthetic) surface. This system shall be
      a system of a drain tile fields in a porous collection bed (or similar system)
      below the turf base.

           It is recommended an optimal slope of .5% be maintained from the base
      of the pitcher's mound to the baselines and from second base to the outfield
      warning track.




                                       254                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page389
                                                   Page 394ofof419
                                                                424




    EXHIBIT B
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page390
                                                    Page 395ofof419
                                                                 424

                         MAJOR LEAGUE CONSTITUTION
                            MLC Art. I to Art. II, Sec. 2

                MAJOR LEAGUE CONSTITUTION
          (originally adopted as the Major League Agreement on January 12, 1921)


                                         Article I

                FORMATION AND DURATION OF CONSTITUTION

    This Major League Constitution constitutes an agreement among the Major
League Baseball Clubs, each of which shall be entitled to the benefits of and shall be
bound by all the terms and provisions hereof, and it shall remain in effect through
December 31, 2012, except that the provisions of Article II, Section 3(g) shall expire at
such time as the current Commissioner ceases to hold office.


                                        Article II

                                THE COMMISSIONER

Sec. 1.    The Office of the Commissioner of Baseball is an unincorporated
association also doing business as Major League Baseball and has as its members the
Major League Baseball Clubs.

Sec. 2.      The functions of the Commissioner shall include:

     (a) To serve as Chief Executive Officer of Major League Baseball. The
     Commissioner shall also have executive responsibility for labor relations and shall
     serve as Chairman, or shall designate a Chairman, of such committees as the
     Commissioner shall name or the Major League Clubs shall from time to time
     determine by resolution.

     (b) To investigate, either upon complaint or upon the Commissioner’s own
     initiative, any act, transaction or practice charged, alleged or suspected to be not in
     the best interests of the national game of Baseball, with authority to summon
     persons and to order the production of documents, and, in case of refusal to appear
     or produce, to impose such penalties as are hereinafter provided.

     (c) To determine, after investigation, what preventive, remedial or punitive
     action is appropriate in the premises, and to take such action either against
     Major League Clubs or individuals, as the case may be.



                                             1                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page391
                                                    Page 396ofof419
                                                                 424

                        MAJOR LEAGUE CONSTITUTION
                        MLC Art. II, Sec. 2 to Art. II, Sec. 4

    (d) From time to time, to formulate and to announce the rules of procedure to be
    observed by the Commissioner and all other parties in connection with the
    discharge of the Commissioner’s duties. Such rules shall always recognize the
    right of any party in interest to appear before the Commissioner and to be heard.

    (e) To appoint a President of each League to perform such functions as the
    Commissioner may direct.

    (f) To make decisions, or to designate an officer of the Commissioner’s Office
    to make decisions, regarding on-field discipline, playing rule interpretations, game
    protests and any other matter within the responsibility of the League Presidents
    prior to 2000.

Sec. 3.    In the case of conduct by Major League Clubs, owners, officers, employees
or players that is deemed by the Commissioner not to be in the best interests of
Baseball, punitive action by the Commissioner for each offense may include any one or
more of the following:

    (a) a reprimand; (b) deprivation of a Major League Club of representation in
    Major League Meetings; (c) suspension or removal of any owner, officer or
    employee of a Major League Club; (d) temporary or permanent ineligibility of a
    player; (e) a fine, not to exceed $2,000,000 in the case of a Major League Club,
    not to exceed $500,000 in the case of an owner, officer or employee, and in an
    amount consistent with the then-current Basic Agreement with the Major League
    Baseball Players Association, in the case of a player; (f) loss of the benefit of any
    or all of the Major League Rules, including but not limited to the denial or transfer
    of player selection rights provided by Major League Rules 4 and 5; and (g) such
    other actions as the Commissioner may deem appropriate.

Sec. 4.      Notwithstanding the provisions of Section 2, above, the Commissioner shall
take no action in the best interests of Baseball that requires the Clubs to take, or to
refrain from taking, action (by vote, agreement or otherwise) on any of the matters
requiring a vote of the Clubs at a Major League Meeting that are set forth in Article II,
Section 9 or in Article V, Section 2(a) or (b); provided, however, that nothing in this
Section 4 shall limit the Commissioner's authority to act on any matter that involves the
integrity of, or public confidence in, the national game of Baseball. Integrity shall
include without limitation, as determined by the Commissioner, the ability of, and the
public perception that, players and Clubs perform and compete at all times to the best of
their abilities. Public confidence shall include without limitation the public perception,
as determined by the Commissioner, that there is an appropriate level of long-term
competitive balance among Clubs.



                                            2                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page392
                                                    Page 397ofof419
                                                                 424

                        MAJOR LEAGUE CONSTITUTION
                        MLC Art. II, Sec. 5 to Art. II, Sec. 9

Sec. 5.     Notwithstanding the provisions of Sections 2 and 4, above, the powers of the
Commissioner to act in the best interests of Baseball shall be inapplicable to any matter
relating to the process of collective bargaining between the Clubs and the Major League
Baseball Players Association.

Sec. 6.    In the case of conduct by organizations not parties to this Constitution, or by
individuals not connected with any of the parties hereto, that is deemed by the
Commissioner not to be in the best interests of Baseball, the Commissioner may pursue
appropriate legal remedies, advocate remedial legislation and take such other steps as
the Commissioner may deem necessary and proper in the interests of the morale of the
players and the honor of the game.

Sec. 7.     The Office of the Commissioner shall be financed in such manner as the
Major League Clubs shall by rule and/or agreement determine. Audited financial
statements for the preceding fiscal year and a proposed budget for the ensuing year
shall be submitted annually by the Commissioner for the approval of the members of
the Executive Council. The Commissioner shall obtain the approval of the Executive
Council before incurring any expenses in excess of the annual budget so approved by
the Executive Council, except that the Commissioner need not secure such approval in
the case of expenses that the Commissioner would be required by law or pre-existing
contract to pay in any event.

Sec. 8.
     (a) The Commissioner shall hold office for a minimum term of three years or
     for such longer term as shall be established by the Major League Clubs at the time
     of the Commissioner’s election. The Commissioner shall be eligible to succeed
     himself or herself.

    (b) Any re-election shall be considered at a Major League Meeting held not less
    than six months nor more than 15 months prior to the expiration of any term. The
    Commissioner's compensation shall be fixed at the time of election.

    (c) No diminution of the compensation or powers of the present or any
    succeeding Commissioner shall be made during the Commissioner’s term of
    office.

Sec. 9.    The election of a Commissioner hereunder shall be at a Major League
Meeting; the vote shall be by Clubs and by written ballot, and to elect shall require the
affirmative vote of not less than three-fourths of all Major League Clubs. The re-
election of a Commissioner to succeed himself or herself shall be by Clubs and by
written ballot, and to re-elect shall require the affirmative vote of not less than a
majority of all Major League Clubs. During any period of incapacity of the

                                            3                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page393
                                                    Page 398ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. II, Sec. 9 to Art. III, Sec. 2

Commissioner, as determined by a majority of the Executive Council or by the
Commissioner, all the powers and duties of the Commissioner shall be conferred upon
and exercised by the Executive Council. During any vacancy in the Office of the
Commissioner, all the powers and duties of the Commissioner shall be conferred upon
and thenceforth exercised by the Executive Council, until a Commissioner of Baseball
has been elected as herein set forth. Notwithstanding the two preceding sentences, in
the event of such incapacity or vacancy and upon the affirmative vote of not less than
three-fourths of all Major League Clubs, a Commissioner Pro Tem may be elected to
serve for any period less than three years, with all of the powers and duties that are
conferred upon the Commissioner pursuant to this Constitution.


                                     Article III

                          THE EXECUTIVE COUNCIL

Sec. 1.     The Major League Executive Council shall be composed of the
Commissioner and eight Club members, four from each League. The Club members
shall be appointed by the Commissioner and ratified by the vote of a majority of the
Major League Clubs. Club members shall serve a four-year term, with the term of one
member from each League expiring annually. The Commissioner may designate a
substitute or alternate to serve at any meeting of the Council in the absence of any
member of the Council. The Commissioner and five other members shall constitute a
quorum at all meetings. Each member of the Council shall have one vote. In the case
of a division within the Council, the decision of a majority shall be controlling and
final. The Commissioner shall have authority, solely and finally, to determine and
decide all jurisdictional questions.

Sec. 2.   The Executive Council shall have jurisdiction in the following matters:

     (a) To cooperate, advise and confer with the Commissioner and other offices,
     agencies and individuals in an effort to promote and protect the interests of the
     Clubs and to perpetuate Baseball as the national game of America, and to surround
     Baseball with such safeguards as may warrant absolute public confidence in its
     integrity, operations and methods.

     (b) To survey, investigate and submit recommendations for change in,
     elimination of, addition to or amendments to any rules, regulations, agreements,
     proposals or other matters in which the Major League Clubs have an interest and
     particularly in respect to:




                                          4                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page394
                                                    Page 399ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. III, Sec. 2 to Art. III, Sec. 4

          (1) Rules and regulations determining relationships between players and
          Clubs and between Clubs, and any and all matters concerning players'
          contracts or regulations; and

          (2) Rules and regulations to govern the playing of World Series games,
          All-Star Games and any other contests or games in which Major League
          Clubs participate and/or games that may be played for charitable purposes.

    (c) In the interim between Major League Meetings, to exercise full power and
    authority over all other matters pertaining to the Major League Clubs, not within
    the jurisdiction granted to the Commissioner under this Constitution, including the
    adoption, amendment or suspension of Major League Rules, for said interim;
    provided that all actions of the Executive Council pursuant to this paragraph (c)
    shall be noticed for action at the next regular or special Major League Meeting for
    approval or other disposition.

    (d) To submit to the Major League Clubs recommendations as to persons to be
    considered for election as Commissioner whenever a vacancy may exist in that
    office.

    (e) To review and to either approve or disapprove, in whole or in part, the
    proposed budget submitted annually by the Commissioner for the financing of the
    Commissioner’s Office and requests by the Commissioner for authority to incur
    expenses in excess thereof.

     Nothing contained in this Section 2 shall be deemed to diminish or curtail the
jurisdiction granted to the Commissioner under Article II hereof or to empower the
Executive Council to amend or suspend in any respect any provisions of this
Constitution.

Sec. 3.   The Commissioner shall be permanent Chairman of the Executive Council.
The members of the Executive Council shall receive no compensation or
reimbursement of expenses for their services as members thereof.

Sec. 4.   The Executive Council shall hold regularly scheduled meetings at least bi-
monthly each calendar year. The Executive Council shall hold such other meetings as
may, from time to time, be called at the request of the Commissioner or a majority of
the Major League Clubs. The Executive Council shall establish its own rules of
procedure for all such meetings and shall keep minutes of its meetings.




                                          5                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page395
                                                    Page 400ofof419
                                                                 424

                        MAJOR LEAGUE CONSTITUTION
                          MLC Art. IV to Art. V, Sec. 1

                                       Article IV

                 RULES, RESOLUTIONS AND REGULATIONS

     Any rules, resolutions or regulations adopted as provided in this Constitution shall
be binding upon the Major League Clubs and shall not thereafter be amended or
repealed except as provided in Article III, Section 2(c), Article V, Section 2 or Article
XI, Section 3 hereof. The authority of the Commissioner shall include the authority to
determine finally a disagreement over a rule, resolution, regulation or this Constitution.


                                       Article V

                           MAJOR LEAGUE MEETINGS

Sec. 1.
     (a) Four regular Major League Meetings shall be held each year on such dates
     and at such places as the Commissioner shall designate. One such regular
     meeting shall be held each off-season in December or January. The
     Commissioner may either cancel a regular meeting so called or may fail to call a
     regular meeting if in the Commissioner’s judgment there is not sufficient
     business to justify holding the meeting. The Commissioner may also hold any
     meeting by teleconference or videoconference or conduct any vote by mail,
     facsimile, electronic mail or other means. At all Major League Meetings, the
     Commissioner shall preside, except that the Commissioner shall not preside at
     any Major League Meeting for the election of a Commissioner or for
     consideration of the term of office or duties of a Commissioner. In the absence
     of the Commissioner, the presiding officer shall be elected by written ballot of a
     majority vote of the Major League Clubs represented at the meeting. Whatever
     Clubs shall be represented at a Major League Meeting shall constitute a quorum.
     Each Club at a Major League Meeting shall be represented by a person having
     full authority to act for the Club and to bind the Club on all matters. Voting
     shall be by roll call of the Clubs, in rotating alphabetical order; provided,
     however, that upon the majority vote of all Clubs, the vote shall be by written
     ballot.

     (b) The Commissioner or the Executive Council or any Major League Club
     may, from time to time, propose to the Major League Clubs the adoption,
     amendment or rescission of any rule, resolution or other matter for action at a
     Major League Meeting. Except by unanimous consent, no action shall be taken
     at any Major League Meeting upon any matter of which at least 20 days, or at
     any special meeting upon any matter of which at least 10 days, of prior written

                                            6                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page396
                                                    Page 401ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. V, Sec. 1 to Art. V, Sec. 2

    notice shall not have been given all Major League Clubs and the Executive
    Council. The notice calling any Major League Meeting may specify that the
    meeting shall act in Executive Session either entirely or as to any particular matter
    specified therein. Upon the affirmative vote of a majority of the Major League
    Clubs represented at a Major League Meeting or at the Commissioner’s direction,
    such meeting shall go into Executive Session. At an Executive Session each Club
    shall be represented by not more than two representatives.

Sec. 2.
     (a) The vote of a majority of the Major League Clubs shall be required for the
     approval of any of the following:

          (1) Any action relating to the process of collective bargaining with the
          Major League Baseball Players Association or with any representative of the
          Major League umpires;

          (2) Any action relating to scheduling for the championship season;

          (3) Any action relating to the All-Star Game, Division Series, League
          Championship Series or World Series;

          (4) Any action to amend Major League Rule 25 relating to the Uniform
          Playing Rules and Official Scoring Rules; provided, however, that any
          action to amend the designated hitter rule shall require the vote of three-
          fourths of all Clubs;

          (5) Any action relating to radio, television or other audio or video media
          (including the Internet or any other online technology), including but not
          limited to any agreement or amendment thereto with any other party,
          pursuant to which there is the grant, license or other transfer of radio,
          television or other audio or video media rights for Major League Baseball
          games; or

          (6) Any action to extend the term of this Constitution.

    (b) The vote of three-fourths of the Major League Clubs shall be required for
    the approval of any of the following:

          (1) Expansion by the addition of a new Club or Clubs or contraction by the
          subtraction of a Club or Clubs;




                                           7                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page397
                                                    Page 402ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. V, Sec. 2 to Art. V, Sec. 3

          (2) The sale or transfer of a control interest in any Club; provided,
          however, that a majority vote of all Major League Clubs shall be sufficient
          to approve any such sale or transfer occurring upon the death of an owner to
          a spouse or one or more lineal descendants. For purposes hereof, the term
          "control" shall mean the possession by the transferee, directly or indirectly,
          of the power or authority to influence substantially the management policies
          of the Club. A sale or transfer of a non-control interest in any Club shall
          require only the approval of the Commissioner;

          (3) The relocation of any Major League Club;

          (4) Any change from the present form of three-division play in either
          League (e.g., two-division or four-division play);

          (5) The realignment of one or more Clubs into a different division(s) or
          into the other League; provided, however, that no Club may be moved to a
          different division or to the other League without its consent;

          (6) Any provision affecting the sharing by the Major League Clubs of
          revenues from any source;

          (7) Any provision amending this Constitution, except as specifically
          provided elsewhere in this Constitution; or

          (8) The involuntary termination of the rights, privileges and properties of a
          Major League Club pursuant to the procedures of Article VIII hereof.

    (c) Except as specifically provided in Article II, Section 9 and Article V,
    Section 2(b) of this Constitution, all actions to be voted upon by the Major League
    Clubs shall be decided by a majority vote of all Major League Clubs.

    (d) Interpretation and applicability of this Section 2 shall be made by the
    Commissioner and that decision shall be final and non-appealable.

Sec. 3.     Special Major League Meetings may be called by the Commissioner and
shall be so called whenever the Commissioner is requested in writing by any eight
Major League Clubs. If the Commissioner shall, within five days after receipt of such
request, fail to call a Major League Meeting, any Major League Club so requesting may
call the Major League Meeting.




                                          8                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page398
                                                    Page 403ofof419
                                                                 424

                         MAJOR LEAGUE CONSTITUTION
                         MLC Art. VI, Sec. 1 to Art. VI, Sec. 2

                                       Article VI

                                    ARBITRATION

Sec. 1.     All disputes and controversies related in any way to professional baseball
between Clubs or between a Club(s) and any Major League Baseball entity(ies)
(including in each case, without limitation, their owners, officers, directors, employees
and players), other than those whose resolution is expressly provided for by another
means in this Constitution, the Major League Rules, the Basic Agreement with the
Major League Baseball Players Association, or the collective bargaining agreement
with any representative of the Major League umpires, shall be submitted to the
Commissioner, as arbitrator, who, after hearing, shall have the sole and exclusive right
to decide such disputes and controversies and whose decision shall be final and
unappealable. The procedure set forth in this Section is separate from and shall not
alter or affect the procedure set forth in Article V governing the role of the
Commissioner at Major League Meetings, or the Commissioner's powers to act in the
best interests of Baseball under Article II.

Sec. 2.     The Major League Clubs recognize that it is in the best interests of Baseball
that all actions taken by the Commissioner under the authority of this Constitution,
including, without limitation, Article II and this Article VI, be accepted and complied
with by the Clubs, and that the Clubs not otherwise engage in any form of litigation
between or among themselves or with any Major League Baseball entity, but resolve
their differences pursuant to the provisions of this Constitution. In furtherance thereof,
the Clubs (on their own behalf and including, without limitation, on behalf of their
owners, officers, directors and employees) severally agree to be finally and
unappealably bound by actions of the Commissioner and all other actions, decisions or
interpretations taken or reached pursuant to the provisions of this Constitution and
severally waive such right of recourse to the courts as would otherwise have existed in
their favor. In the event of any legal action other than as prescribed by Section 1 of this
Article VI by any Club (including, without limitation, their owners, officers, directors
and employees) in connection with any dispute or controversy related in any way to
professional baseball, or in the event of noncompliance with any action of the
Commissioner, with any action or decision taken or reached pursuant to the provisions
of this Constitution, or with the terms or intent of this Article VI, in addition to any
other remedy that may be available to the Commissioner, the Commissioner may direct
that the costs, including attorneys' fees, to the Office of the Commissioner or any other
Baseball entity, whether as plaintiff or defendant, of any court proceeding or other form
of litigation resulting therefrom be reimbursed to the Office of the Commissioner or
such other Baseball entity by such non-complying Club (on its own behalf and
including, without limitation, on behalf of its owners, officers, directors and



                                            9                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page399
                                                    Page 404ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. VI, Sec. 2 to Art. VIII, Sec. 1

employees). Nothing herein shall be construed to limit any rights of indemnity that the
Major League Clubs or any Major League Baseball entity may have against any Club.

Sec. 3.    The form of player's contract to be used by the Major League Clubs, and all
contracts between Major League Clubs and their officers and employees, shall contain a
clause by which the parties agree to submit themselves to the jurisdiction of the
Commissioner, and to accept the Commissioner’s decisions rendered in accordance
with this Constitution.


                                     Article VII

                             SUPERSEDING EFFECT

     This Constitution, and all actions taken pursuant to this Constitution, shall
supersede any conflicting provisions of any other agreement, as amended, whether now
existing or hereinafter entered into, to which any Major League Club is a party and any
conflicting actions taken pursuant thereto.


                                     Article VIII

                           CLUBS AND TERRITORIES

Sec. 1.    Clubs. There shall be 30 Major League Clubs, which agree hereby to act at
all times in the best interests of Baseball. The Clubs shall be organized into two
Leagues, the American League and the National League, with three divisions in each
League, as follows:

       American League                                 National League


       East                                            East
       Baltimore Orioles                               Atlanta Braves
       Boston Red Sox                                  Florida Marlins
       New York Yankees                                New York Mets
       Tampa Bay Rays                                  Philadelphia Phillies
       Toronto Blue Jays                               Washington Nationals




                                         10                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page400
                                                    Page 405ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                      MLC Art. VIII, Sec. 1 to Art. VIII, Sec. 4


       Central                                           Central
       Chicago White Sox                                 Chicago Cubs
       Cleveland Indians                                 Cincinnati Reds
       Detroit Tigers                                    Houston Astros
       Kansas City Royals                                Milwaukee Brewers
       Minnesota Twins                                   Pittsburgh Pirates
                                                         St. Louis Cardinals
       West                                              West
       Los Angeles Angels of Anaheim                     Arizona Diamondbacks
       Oakland Athletics                                 Colorado Rockies
       Seattle Mariners                                  Los Angeles Dodgers
       Texas Rangers                                     San Diego Padres
                                                         San Francisco Giants

Sec. 2.    Expansion, Contraction, Realignment, Divisions. Any increase or
decrease in the number of or any realignment of the Major League Clubs or any change
from the present form of three-division play shall be governed by the voting provisions
in Article V, Section 2 (b).

Sec. 3.    Voluntary Termination. A Major League Club may withdraw from this
Constitution only with the approval of three-fourths of all Major League Clubs, subject
to such terms and conditions as the Commissioner may require, by submitting a written
request to withdraw to the Commissioner, making full payment of all Baseball
indebtedness and offering to assign to the Commissioner or the Commissioner’s
designee all of the withdrawing Club’s rights, privileges and other property rights
hereunder and under any other Baseball-related agreement.

Sec. 4.    Involuntary Termination. The rights, privileges and other property
rights of a Major League Club hereunder and under any other Baseball-related
agreement may be terminated (i) in the event of contraction, pursuant to Article V,
Section 2 (b) (1), or (ii) involuntarily, with the approval of three-fourths of all Major
League Clubs, if the Club in question shall do or suffer any of the following:

    (a)    Disband its team;

    (b)    Disband its business organization or cease its business;

    (c) Except pursuant to official policies promulgated by the Commissioner, allow
    gambling of any kind upon its grounds or any building owned or controlled by it;


                                          11                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page401
                                                    Page 406ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                      MLC Art. VIII, Sec. 4 to Art. VIII, Sec. 6


    (d) Offer, agree, conspire or attempt to lose any game participated in by the
    Club; or fail to suspend immediately any player, employee or officer who shall be
    proved guilty of offering, agreeing, conspiring or attempting to lose any such game
    or of being interested in any pool or wager on any game in which a Club
    participates;

    (e) Fail to present its team at the time and place it is scheduled to play any
    championship game, unless such failure is caused by unavoidable accident in
    travel or conditions beyond the control of the Club or its officers;

    (f)   Fail or refuse to comply with any requirement of the Commissioner;

    (g) Willfully violate any provision of this Constitution or any provision of the
    Professional Baseball Agreement, or any rules duly adopted pursuant to either of
    those agreements;

    (h) Transfer or assign such number of its player contracts as will prevent it from
    functioning as a Major League Club;

    (i) Fail to pay any indebtedness owing to Baseball within thirty days after
    receiving written notice from the Commissioner of default of such payment;

    (j)   Fail or refuse to fulfill its contractual obligations;

    (k) Fail to maintain a ballpark suitable for the playing of home Major League
    Baseball games; or

    (l) Make an assignment for the benefit of its creditors or file a voluntary
    petition in bankruptcy, or if a receiver or trustee in bankruptcy is appointed for the
    properties and assets of the Club, or if reorganization proceedings in bankruptcy
    are instituted by or against the Club.

Sec. 5.     Termination Procedure. The Commissioner shall determine the procedure
to be followed with respect to a termination of a Club’s rights hereunder, whether
voluntary or involuntary. Such procedures shall include, in the case of a proposed
involuntary termination, a written charge identifying the basis for the proposed
involuntary termination, and an opportunity for the Club in question to be heard with
respect to the charge.

Sec. 6.   Effect of Termination. Upon termination of a Major League Club in
accordance with Section 3 or 4 hereof, the Commissioner may, but is not required to,

                                            12                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page402
                                                    Page 407ofof419
                                                                 424

                        MAJOR LEAGUE CONSTITUTION
                       MLC Art. VIII, Sec. 6 to Art. VIII, Sec. 8

cancel and/or make such other disposition of the terminated Club’s rights, privileges
and other property rights hereunder or under any other Baseball-related agreement as
the Commissioner deems appropriate.                Without limiting the foregoing, the
Commissioner is hereby authorized and empowered (but not required) to acquire
through a designee and operate or dispose of the baseball park (or leasehold interest
therein if such park is leased by such Club) and/or all other baseball properties,
including without limitation the Club and the television, radio and other media
contracts of such Club, the Player Development Contracts of such Club, the trademark
and copyright rights of such Club and any other property, contracts, rights under this
Constitution or other rights the Commissioner shall designate. Any terminated Club
shall be obligated to assist in carrying out the provisions of any intended sale or other
disposition and will execute and deliver any and all documents determined by the
Commissioner to be necessary or convenient therefor, including without limitation
instruments of conveyance, transfer, lease, bill of sale, assignment or quit claim. In the
event of a failure, refusal or inability of any terminated Club to execute any and all such
documents, each Club agrees i) that the Commissioner shall have the full and complete
authority, to execute any and all such documents on behalf of the terminated Club in
order to carry out the intended sale or other disposition, and ii) that any court of
competent jurisdiction may enter any orders, judgments or decrees necessary to enforce
and carry out the provisions hereof and that such Club will not oppose the entry of any
such orders, judgments or decrees. Upon consummation of such purchase or sale, the
Commissioner may first apply the proceeds to the payment of Baseball-related debts of
the terminated Club, and finally any balance remaining thereafter shall be paid over to
the terminated Club. The cancellation, operation, acquisition or disposition of a
terminated Club’s rights, privileges and properties shall be conducted in such manner, if
any, as may be decided by the Commissioner in the Commissioner’s sole discretion.

Sec. 7.     Effect of Termination on Active Player Contracts and Reservation
Rights. Upon a termination of a Major League Club in accordance with Section 3 or 4
hereof, title to the contracts of all active players then under contract to the terminated
Club and all rights of player reservation of such Club shall, at the option of the
Commissioner, thereupon vest in the Commissioner or a designee of the Commissioner,
to be disposed of in such manner as the Commissioner may determine. The
Commissioner may exercise this option with respect to all or less than all of the active
player contracts and reservation rights of the terminated Club.

Sec. 8.    Operating Territories. The Major League Clubs shall have assigned
operating territories within which they have the right and obligation to play baseball
games as the home Club.




                                           13                                         3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page403
                                                   Page 408ofof419
                                                                424

                      MAJOR LEAGUE CONSTITUTION
                           MLC Art. VIII, Sec. 8

  (a) National League. The National League Clubs shall have the following
  operating territories:

  Arizona Diamondbacks:     Maricopa County in Arizona;

  Atlanta Braves:           City of Atlanta; and Fulton, Cobb, Gwinette and
                            Dekalb Counties in Georgia;

  Chicago Cubs:             Cook, Lake, DuPage, Will, Kendall, McHenry and
                            Grundy Counties in Illinois; and Lake and Porter
                            Counties in Indiana; provided, however, that this
                            territory shall be shared with the Chicago White Sox
                            franchise in the American League;

  Cincinnati Reds:          Butler, Warren, Clermont and Hamilton counties in
                            Ohio; Boone, Kenton and Campbell Counties in
                            Kentucky; and Dearborn and Franklin Counties in
                            Indiana;

  Colorado Rockies:         City of Denver; and Adams, Arapahoe, Boulder,
                            Broomfield, Douglas, Jefferson and Denver Counties in
                            Colorado;

  Florida Marlins:          Dade and Broward Counties in Florida; provided,
                            however, that with respect to all Major League Clubs,
                            Palm Beach County in Florida shall also be included;

  Houston Astros:           City of Houston; and Harris, Brazoria, Chambers, Fort
                            Bend, Galveston, Liberty, Montgomery and Waller
                            Counties in Texas;

  Los Angeles Dodgers:      Orange, Ventura and Los Angeles Counties in
                            California; provided, however, that this territory shall
                            be shared with the Los Angeles Angels of Anaheim
                            franchise in the American League;

  Milwaukee Brewers:        Milwaukee, Ozaukee and Waukesha Counties in
                            Wisconsin;

  New York Mets:            City of New York; Nassau, Suffolk, Rockland and
                            Westchester Counties in New York; Bergen, Hudson,
                            Essex and Union Counties in New Jersey; and that

                                     14                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page404
                                                   Page 409ofof419
                                                                424

                        MAJOR LEAGUE CONSTITUTION
                             MLC Art. VIII, Sec. 8

                             portion of Fairfield County in Connecticut located
                             south of Interstate 84 and west of Route 58; provided,
                             however, that this territory shall be shared with the
                             New York Yankees franchise in the American League;

  Philadelphia Phillies:     Bucks, Montgomery, Chester, Delaware and
                             Philadelphia Counties in Pennsylvania; and Gloucester,
                             Camden and Burlington Counties in New Jersey;

  Pittsburgh Pirates:        City of Pittsburgh and Allegheny County in
                             Pennsylvania;

  St. Louis Cardinals:       City of St. Louis; and St. Louis, Jefferson, St. Charles
                             and Franklin Counties in Missouri; and St. Clair,
                             Madison, Monroe and Jersey Counties in Illinois;

  San Diego Padres:          San Diego County in California;

  San Francisco Giants:      City of San Francisco; and San Francisco, San Mateo,
                             Santa Cruz, Monterey and Marin Counties in
                             California; provided, however, that with respect to all
                             Major League Clubs, Santa Clara County in California
                             shall also be included;

  Washington Nationals:      District of Columbia; and Arlington, Fairfax and
                             Prince William Counties, and all independent cities
                             bordering such counties, in Virginia.

  (b) American League. The American League Clubs shall have the following
  operating territories:

  Baltimore Orioles:         City of Baltimore; and Baltimore, Anne Arundel,
                             Howard, Carroll and Harford Counties in Maryland;

  Boston Red Sox:            Suffolk, Middlesex, Essex, Bristol, Worcester, and
                             Norfolk Counties in Massachusetts; provided, however,
                             that Bristol and Worcester Counties and the territory
                             south and west of Highway 128 in Norfolk County
                             shall be shared with the Pawtucket franchise in the
                             International League;




                                      15                                        3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page405
                                                   Page 410ofof419
                                                                424

                       MAJOR LEAGUE CONSTITUTION
                            MLC Art. VIII, Sec. 8

  Chicago White Sox:        Cook, Lake, DuPage, Will, Kendall, McHenry and
                            Grundy Counties in Illinois; and Lake and Porter
                            Counties in Indiana; provided, however, that this
                            territory shall be shared with the Chicago Cubs
                            franchise in the National League;

  Cleveland Indians:        Cuyahoga, Lorrain, Medina, Geauga, Lake and Summit
                            Counties in Ohio; provided, however, that Summit
                            County shall be shared with the Akron franchise in the
                            Eastern League;

  Detroit Tigers:           Wayne, Monroe, Washtenaw, Oakland, Macomb and
                            St. Clair Counties in Michigan;

  Kansas City Royals:       Johnson, Wyandotte, Miami and Leavenworth
                            Counties in Kansas; and Clay, Jackson, Cass and Platte
                            Counties in Missouri;

  Los Angeles Angels of
  Anaheim:                  Los Angeles, Orange and Ventura Counties in
                            California; provided, however, that this territory shall
                            be shared with the Los Angeles Dodgers franchise in
                            the National League;

  Minnesota Twins:          Ramsey and Hennepin Counties in Minnesota;

  New York Yankees:         City of New York; Nassau, Suffolk, Rockland and
                            Westchester Counties in New York; Bergen, Hudson,
                            Essex and Union Counties in New Jersey; and that
                            portion of Fairfield County in Connecticut located
                            south of Interstate 84 and west of Route 58; provided,
                            however, that this territory shall be shared with the
                            New York Mets franchise in the National League;

  Oakland Athletics:        Alameda and Contra Costa Counties in California;

  Seattle Mariners:         King County in Washington;

  Tampa Bay Rays:           Hillsborough and Pinellas Counties in Florida;

  Texas Rangers:            Cities of Dallas, Ft. Worth and Arlington; and Dallas
                            and Tarrant Counties in Texas;

                                     16                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page406
                                                    Page 411ofof419
                                                                 424

                        MAJOR LEAGUE CONSTITUTION
                        MLC Art. VIII Sec. 8 to Art. IX, Sec. 5


    Toronto Blue Jays:           Cities of Scarborough, York, East York, North York,
                                 Etobicoke and Toronto, commonly referred to as
                                 Metropolitan Toronto.

Sec. 9.      Home Television Territories. The definitions of the home television
territories of the Major League Clubs shall be maintained in the Commissioner’s Office.
Amendments to such territories shall be made only with the approval of the Executive
Council.


                                       Article IX

       CONDUCT OF CHAMPIONSHIP SEASON AND POST-SEASON

Sec. 1.    Schedule. The games for each championship season shall be arranged in a
written schedule prepared by the Commissioner, acting in accordance with any standing
resolutions passed at a Major League Meeting and with the Basic Agreement with the
Major League Baseball Players Association. No Major League Club shall schedule or
play any exhibition game during the championship season without the prior approval of
the Commissioner.

Sec. 2.   Playing Rules. All championship games shall be played under the Official
Baseball Rules.

Sec. 3.   Parks Not to be Changed During Season. No Club shall change the size
or dimensions of its playing field during the championship season.

Sec. 4.    Championship Season and Post-Season. The Commissioner shall have
responsibility for all matters relating to the administration of the championship season
and the post-season, which shall be conducted in accordance with the Major League
Rules and the Major League Regulations.

Sec. 5.     All-Star Game. The Clubs shall provide the necessary services of players,
and, if selected as a host Club, the park, facilities and equipment needed for the playing
of an All-Star Game during each baseball season. All-Star Games shall be played
under the supervision, control and direction of the Commissioner. The date and the
park in which an All-Star Game is to be played shall be determined by the Executive
Council. Each host Club agrees that when it is designated to conduct an All-Star Game,
it will provide the park, facilities and equipment for such a game for a total rental of
one dollar and will act as agent for the Major League Clubs in the conduct of said
game.

                                           17                                        3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page407
                                                    Page 412ofof419
                                                                 424

                        MAJOR LEAGUE CONSTITUTION
                        MLC Art. X, Sec. 1 to Art. X, Sec. 3




                                      Article X

                      MAJOR LEAGUE CENTRAL FUND

Sec. 1.    Maintenance of Major League Central Fund. There shall be maintained
for the Major League Clubs in the Office of the Commissioner a separate account to be
known as the “Major League Central Fund” and to be administered by the Executive
Council. All sums received for the account of the parties hereto under this Constitution
shall be deposited in the Major League Central Fund. The Commissioner is hereby
appointed the fiscal agent of the Major League Central Fund.

Sec. 2.     All-Star Game Revenues and Expenses. The All-Star Game host Club
shall be required to submit such revenue and expense budgets for the All-Star Game
and reasonably related events as may from time to time be required by the
Commissioner. The host Club shall be entitled to reimbursement of its reasonable and
necessary expenses out of such revenues. With the approval of the Commissioner,
reimbursement of expenses included in the budget may be made on application of the
host Club periodically in advance of each All-Star Game. Final settlement pursuant to
the approved budget shall be made following submission of a post-game accounting by
the host Club. All-Star Game receipts from the sale of tickets (net of applicable local
taxes) shall be transmitted by the host Club to the Major League Central Fund without
deduction for expenses, but the host Club may retain revenues received from related
activities until the final accounting and settlement.

     The net proceeds of each such game and related activities after the payment of
expenses shall be deposited in the Major League Central Fund and shall be credited to
the Major League Clubs equally.

Sec. 3.     Major League Club Broadcasts. Major League Club practices with regard
to the telecasting and radio broadcasting of games are governed as follows:

    (a) The Clubs hereby agree that each Club shall have, with respect to each game
    in which it participates, the right to authorize the telecast of such game only by
    means of over-the-air, cable and satellite technology, and only within its home
    television territory.

    (b) Each Club shall have, with respect to each game in which it participates, the
    right to authorize the radio broadcast of such game (1) if such Club is a home
    Club, over any radio broadcast station in the United States, for Clubs in the United
    States, or in Canada, for Clubs in Canada, except a station whose transmitter is not

                                          18                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page408
                                                    Page 413ofof419
                                                                 424

                         MAJOR LEAGUE CONSTITUTION
                         MLC Art. X, Sec. 3 to Art. X, Sec. 4

     located within 50 miles of such Club’s ballpark and is located within 50 miles of
     the visiting Club’s ballpark, or (2) if such Club is a visiting Club, over any radio
     broadcast station in the United States, for Clubs in the United States, or in Canada,
     for Clubs in Canada, whose transmitter is located within 50 miles of such visiting
     Club’s ballpark, except as may be agreed by the home Club and the visiting Club.

     (c) Each Club shall provide in its ballpark to the visiting Club suitable space to
     be used for the purposes described in subparagraphs (a) and (b), above, together
     with the ability to install and maintain in such ballpark such wires, cables and
     other equipment and items as may be necessary for such purposes, at the expense
     of the visiting Club or the visiting Club’s rightsholder. Each home Club will
     additionally admit such employees and agents of the visiting Club and the visiting
     Club’s rightsholder to the home Club’s ballpark free of charge as may be
     necessary for the purposes described in subparagraphs (a) and (b), above.

     (d) Each Club hereby agrees, with respect to each game in which it participates,
     that the other participating Club shall have the right, and hereby authorizes the
     Commissioner to grant to national rightsholders the right, to make use of the
     Club’s trademarks in connection with all productions made pursuant to
     subparagraphs (a) and (b), above, and Section 4, below, and all advertising related
     thereto. All such use of trademarks shall inure to the benefit of the trademark
     owner and shall be made pursuant to all established standards of quality.

Sec. 4.    National Broadcasts, Copyright Royalties. Subject to such approving
vote of the Major League Clubs as may be required by Article V, Section 2 of this
Constitution, the Major League Clubs grant to the Commissioner, acting as their agent,
with the prior advice and prior consent of the Major League Executive Council, the
exclusive right to sell on their behalf, throughout the United States and other territories
as chosen by the Commissioner, exclusive or non-exclusive television and radio or
other video or audio media rights (including the Internet and any other online
technology) (live or taped) to the World Series, League Championship Series, Division
Series, All-Star Games, regular season championship games, spring training games,
exhibition games and other Major League Baseball events. All contracts for the sale of
such television, radio and other video and audio media and online rights shall be
administered by the Commissioner on behalf of the Clubs, and the contracts shall so
provide.

     The Clubs further authorize and empower the Commissioner, acting as their agent,
to make exclusive demand and present formal claim on their behalf, by appropriate
notice, filings and otherwise, and to negotiate and enter into settlement agreements with
respect to the collection of royalty fees for broadcasts of Major League Baseball games
carried as distant signal programming by cable television systems, satellite providers

                                           19                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page409
                                                    Page 414ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. X, Sec. 4 to Art. X, Sec. 5

and other media providers, pursuant to applicable provisions of the United States,
Canada and foreign copyright laws.

     The proceeds received from the sales of television and radio or other video or
audio media rights to the World Series, League Championship Series, Division Series,
All-Star Games, regular season championship games, spring training games and
exhibition games and from copyright royalty fees shall be made payable to the
Commissioner as agent for the Clubs, and when received by the Commissioner, shall be
deposited in the Major League Central Fund and shall be credited to each of them
equally.

Sec. 5.   Payments from Central Fund, Books of Account. Each of the Major
League Clubs hereto hereby authorizes and directs the Commissioner to make the
following payments on its behalf out of the Major League Central Fund. These
payments are to be charged to the Clubs equally.

    (a) There shall be payments of such contributions to the Major League Baseball
    Players Benefit Plan as the Clubs are or may become obligated to contribute to the
    Benefit Plan by agreement with the Major League Baseball Players Association or
    by action of the Clubs.

    (b) In October of each year, there shall be paid to the Commissioner an amount
    which shall be sufficient for the following purposes:

          (1) to enable the Commissioner, after expenditure of the receipts of the
          Commissioner’s Office from all other sources, to cover (i) the clerical,
          administrative and operational expenses of the Commissioner’s Office and
          the Executive Council incurred during the fiscal year ending in that month
          pursuant to the budget for such year as approved by the Executive Council,
          and (ii) expenditures for contributions and other non-operational purposes
          made pursuant to the appropriations for such purposes recommended by the
          Executive Council, and

          (2) to provide, as of the close of each fiscal year, a reserve fund for the
          Commissioner’s Office of at least $10,000,000, or such amount approved by
          the Executive Council (such reserve fund to be the excess of all assets over
          all liabilities).

    (c) There shall be paid from time to time such amounts as shall be approved by
    the Executive Council for the administrative expenses of the Central Fund and for
    other purposes common to all Clubs, including the compensation and expenses of
    advisors, attorneys, actuaries and other persons retained or employed by the

                                        20                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page410
                                                    Page 415ofof419
                                                                 424

                         MAJOR LEAGUE CONSTITUTION
                         MLC Art. X, Sec. 5 to Art. X, Sec. 6

     Commissioner in connection with player relations matters and the Major League
     Baseball Players Benefit Plan or other matters.

     (d) The balance of each Club’s share of the Major League Central Fund
     remaining after said payments (less the reserve) shall be paid to the Clubs on or
     before October 31 of the year in which received, or as soon thereafter as possible,
     unless otherwise determined by the Commissioner.

     The Commissioner may from time to time invest any balance of the Major League
Central Fund on hand in certificates of deposit, obligations of the United States
Government, A1P1 rated commercial paper or such other interest bearing accounts or
instruments as have been approved in advance by the Major League Finance &
Compensation Committee.

      Upon termination of the Major League Central Fund, any remaining funds shall be
distributed and paid to the Clubs.

     The Commissioner shall provide and keep true and accurate books of account and
records of all receipts and disbursements and other transactions involving or pertaining to
the Major League Central Fund.

     On or before February 15 of each year, the Commissioner shall submit to the
Executive Council an accurate statement of account showing all receipts and
disbursements and other transactions involving or pertaining to the Major League
Central Fund during the preceding fiscal year ending October 31 and, in addition
thereto, setting forth a full and complete schedule of all cash obligations of the United
States Government and other property then comprising the Major League Central Fund.

     Each Major League Club shall be furnished a copy of such annual statement and
shall be entitled at all times during business hours to inspect the books of account and
records of the Major League Central Fund.

Sec. 6.     Termination of Central Fund. The Major League Central Fund shall be
in existence continuously unless and until three-fourths of the Major League Clubs
shall have given to the Commissioner written notice on or before June 30 of any year
of their intention to terminate the Major League Central Fund, and upon the giving
of any such notice the Major League Central Fund shall terminate on the 31st day of
December of the year following the year in which such notice is given.




                                           21                                         3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page411
                                                    Page 416ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. XI, Sec. 1 to Art. XI, Sec. 2

                                     Article XI

                                MISCELLANEOUS

Sec. 1.   Fiscal Responsibility. Each Major League Club shall comply with the
Debt Service Rule and any other rules dealing with fiscal responsibility as may be
contained in the then-current Basic Agreement with the Major League Baseball
Players Association, as may be amended in accordance with Article V, Section
2(a)(1).

Sec. 2.     Indemnification of Officials. The Major League Clubs hereby jointly
indemnify each person who is now or hereafter serves as the Commissioner of
Baseball, or as an employee, officer or director of the Office of the Commissioner of
Baseball, Major League Baseball Properties, Inc., Major League Baseball
Enterprises, Inc., Major League Baseball Advanced Media, L.P., the Major League
Scouting Bureau, the Arizona Fall League, Inc. or any other similar or affiliated
entity currently existing or hereafter created to carry out functions of interest to
Major League Baseball or to professional baseball, and each person who is an
officer, director, employee or representative of a Major League Club who has been
or is hereafter elected, appointed or selected by the Commissioner of Baseball or the
Commissioner’s designee or the Major League Executive Council to perform,
individually or as a member of a committee, a function related to the Office of the
Commissioner of Baseball or any other matter of interest to Major League Baseball
or to professional baseball, whether or not then acting as such Commissioner of
Baseball, employee, officer or director or as such a person so elected, appointed or
selected, against expenses (including attorney’s fees) judgments, fines and amounts
paid in settlement actually and reasonably incurred by him or her in connection with
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative to which he or she shall have been made a
party by reason of his or her being or having served in such capacity if he or she
acted in good faith and in a manner he or she reasonably believed to be in and not
opposed to the best interests of baseball, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful.
The termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the person did not act in good faith and in a manner which
he or she reasonably believed to be in or not opposed to the best interest of baseball,
and, with respect to any criminal action or proceeding, had reasonable cause to
believe that his or her conduct was unlawful.

     The Commissioner shall hereafter be indemnified in any case, provided that he
or she has met the applicable standard of conduct set forth in the preceding portion

                                         22                                       3/08
 Case 3:14-cv-00608-JCS Document
  Case3:14-cv-00608-JCS          882 Filed05/20/15
                        Document382  Filed 02/23/21 Page412
                                                    Page 417ofof419
                                                                 424

                       MAJOR LEAGUE CONSTITUTION
                       MLC Art. XI, Sec. 2 to Art. XI, Sec. 3

of this resolution. In the case of any other person covered by this resolution,
indemnification shall be only as authorized in a specific case upon a determination
either by the Commissioner or a majority vote of the Major League Clubs that the
indemnification of the person is proper in the circumstances because he or she has
met the applicable standard of conduct set forth in the preceding portion of this
resolution.

Sec. 3.   Major League Regulations. The Commissioner shall adopt a set of
Major League Regulations relating to games, ballparks, uniforms and other matters
and may otherwise promulgate bulletins and directives binding on the Major League
Clubs (including without limitation their owners, officers, directors and employees)
in matters relating to the Commissioner’s functions and the administration of the
game of baseball that are not inconsistent with this Constitution. Amendments to
such Regulations, bulletins and directives may be made in the discretion of the
Commissioner.




                                        23                                     3/08
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page413
                                                   Page 418ofof419
                                                                424




    EXHIBIT C
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page414
                                                   Page 419ofof419
                                                                424
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page415
                                                   Page 420ofof419
                                                                424
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page416
                                                   Page 421ofof419
                                                                424




   EXHIBIT D
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page417
                                                   Page 422ofof419
                                                                424
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page418
                                                   Page 423ofof419
                                                                424
Case 3:14-cv-00608-JCS Document
 Case3:14-cv-00608-JCS          882 Filed05/20/15
                       Document382  Filed 02/23/21 Page419
                                                   Page 424ofof419
                                                                424
